EXHIBIT 10.1

EXECUTION COPY

 

 

 

 

THIRD AMENDED AND RESTATED

REVOLVING CREDIT AND SECURITY AGREEMENT

among

PENNANTPARK FLOATING RATE FUNDING I, LLC,

as Borrower,

PENNANTPARK INVESTMENT ADVISERS, LLC,

as Collateral Manager

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

SUNTRUST BANK,

as Administrative Agent

SUNTRUST ROBINSON HUMPHREY, INC.,

as Lead Arranger

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

U.S. BANK NATIONAL ASSOCIATION,

as Backup Collateral Manager

and

U.S. BANK NATIONAL ASSOCIATION,

as Custodian

Dated as of May 22, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

  HEADING       PAGE    

ARTICLE I

     DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS      2   

        

 

Section 1.01.

             Definitions      2     

Section 1.02.

       Rules of Construction      60     

Section 1.03.

       Computation of Time Periods      61     

Section 1.04.

       Collateral Value Calculation Procedures      61     

Section 1.05.

       Classification of Loans and Borrowings      63     

Section 1.06.

       Currencies Generally      63     

Section 1.07.

       Calculation of Borrowing Base      63    ARTICLE II      ADVANCES      63
    

Section 2.01.

       Revolving Credit Facility      63     

Section 2.02.

       Making of the Advances      64     

Section 2.03.

       Evidence of Indebtedness      66     

Section 2.04.

       Payment of Principal and Interest      67     

Section 2.05.

       Prepayment of Advances      68     

Section 2.06.

       Changes of Commitments      70     

Section 2.07.

       Maximum Lawful Rate      70     

Section 2.08.

       Several Obligations      70     

Section 2.09.

       Increased Costs      71     

Section 2.10.

       Compensation; Breakage Payments      72     

Section 2.11.

       Illegality; Inability to Determine Rates      73     

Section 2.12.

       Rescission or Return of Payment      73     

Section 2.13.

       Post-Default Interest      73     

Section 2.14.

       Payments Generally      74     

Section 2.15.

       Increase in Facility Amount      74    ARTICLE III      CONDITIONS
PRECEDENT      75     

Section 3.01.

       Reserved      75     

Section 3.02.

       Conditions Precedent to Each Borrowing      75     

Section 3.03.

       Conditions Precedent to Third Restatement Effective Date      76   
ARTICLE IV      REPRESENTATIONS AND WARRANTIES      77     

Section 4.01.

       Representations and Warranties of the Borrower      77     

Section 4.02.

       Representations and Warranties of the Collateral Manager      81   
ARTICLE V      COVENANTS      83     

Section 5.01.

       Affirmative Covenants of the Borrower      83     

Section 5.02.

       Negative Covenants of the Borrower      89   

 

-i-



--------------------------------------------------------------------------------

        

 

Section 5.03.

       Affirmative Covenants of the Collateral Manager      92     

Section 5.04.

       Negative Covenants of the Collateral Manager      94     

Section 5.05.

       Certain Undertakings Relating to Separateness      95    ARTICLE VI     
EVENTS OF DEFAULT      97     

Section 6.01.

       Events of Default      97     

Section 6.02.

       Collateral Manager Events of Default      99    ARTICLE VII      PLEDGE
OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT      101     

Section 7.01.

       Grant of Security      101     

Section 7.02.

       Release of Security Interest      102     

Section 7.03.

       Rights and Remedies      103     

Section 7.04.

       Remedies Cumulative      103     

Section 7.05.

       Related Documents      104     

Section 7.06.

       Borrower Remains Liable      104     

Section 7.07.

       Protection of Collateral      105    ARTICLE VIII      ACCOUNTS,
ACCOUNTINGS AND RELEASES      105     

Section 8.01.

       Collection of Money      105     

Section 8.02.

             Collection Account      106     

Section 8.03.

       Transaction Accounts      107     

Section 8.04.

       The Revolving Reserve Account; Fundings      107     

Section 8.05.

       Reinvestment of Funds in Covered Accounts; Reports by Collateral Agent   
  108     

Section 8.06.

       Accountings      109     

Section 8.07.

       Release of Securities      112     

Section 8.08.

       Reports by Independent Accountants      113     

Section 8.09.

       Covered Account Details      114    ARTICLE IX      APPLICATION OF MONIES
     114     

Section 9.01.

       Disbursements of Monies from Payment Account      114    ARTICLE X     
SALE OF COLLATERAL LOANS; PURCHASE OF ADDITIONAL COLLATERAL LOANS      117     

Section 10.01.

       Sales of Collateral Loans      117     

Section 10.02.

       Purchase of Additional Collateral Loans      118     

Section 10.03.

       Substitution and Transfer of Loans      119     

Section 10.04.

       Conditions Applicable to All Sale and Purchase Transactions      120     

Section 10.05.

       Additional Equity Contributions      121   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE XI      ADMINISTRATION AND SERVICING OF CONTRACTS      121   

        

 

Section 11.01.

             Designation of the Collateral Manager      121     

Section 11.02.

       Duties of the Collateral Manager      121     

Section 11.03.

       Liability of the Collateral Manager; Indemnification of the Collateral
Manager Persons      124     

Section 11.04.

       Authorization of the Collateral Manager      125     

Section 11.05.

       Realization Upon Defaulted Collateral Loans      125     

Section 11.06.

       Collateral Management Compensation      126     

Section 11.07.

       Payment of Certain Expenses by Collateral Manager      126     

Section 11.08.

       The Collateral Manager Not to Resign; Assignment      126     

Section 11.09.

       Appointment of Successor Collateral Manager      126    ARTICLE XII     
THE AGENTS      129     

Section 12.01.

       Authorization and Action      129     

Section 12.02.

       Delegation of Duties      130     

Section 12.03.

       Agent’s Reliance, Etc.      131     

Section 12.04.

       Indemnification      133     

Section 12.05.

       Successor Agents      133     

Section 12.06.

       Administrative Agent’s Capacity as a Lender      134    ARTICLE XIII     
THE BACKUP COLLATERAL MANAGER      134     

Section 13.01.

       Duties of the Backup Collateral Manager      134     

Section 13.02.

       Fees of Backup Collateral Manager      135     

Section 13.03.

       Assumption of Servicing Duties      135     

Section 13.04.

       Indemnity      135     

Section 13.05.

       Additional Provisions Applicable to Backup Collateral Manager      136   
 

Section 13.06.

       Resignation of the Backup Collateral Manager      136    ARTICLE XIV     
THE CUSTODIAN      137     

Section 14.01.

       Designation of Custodian      137     

Section 14.02.

       Duties of Custodian      137     

Section 14.03.

       Merger or Consolidation      139     

Section 14.04.

       Custodian Compensation      140     

Section 14.05.

       Custodian Removal      140     

Section 14.06.

       Limitation on Liability      140     

Section 14.07.

       Resignation of the Custodian      142     

Section 14.08.

       Release of Related Documents      142     

Section 14.09.

       Return of Related Documents      142     

Section 14.10.

       Access to Certain Documentation and Information Regarding the Collateral;
Audits      143     

Section 14.11.

       Representations and Warranties of the Custodian      143     

Section 14.12.

       Covenants of the Custodian      144   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE XV      MISCELLANEOUS      145   

        

 

Section 15.01.

       No Waiver; Modifications in Writing      145     

Section 15.02.

       Notices, Etc.      145     

Section 15.03.

       Taxes      146     

Section 15.04.

       Costs and Expenses; Indemnification      148     

Section 15.05.

       Execution in Counterparts      151     

Section 15.06.

       Assignability      151     

Section 15.07.

       Governing Law      153     

Section 15.08.

       Severability of Provisions      153     

Section 15.09.

             Confidentiality      153     

Section 15.10.

       Merger      154     

Section 15.11.

       Survival      154     

Section 15.12.

       Submission to Jurisdiction; Waivers; Etc.      154     

Section 15.13.

       Waiver of Jury Trial      155     

Section 15.14.

       Service of Process      155     

Section 15.15.

       Waiver of Setoff      156     

Section 15.16.

       PATRIOT Act Notice      156     

Section 15.17.

       Legal Holidays      156     

Section 15.18.

       Non-Petition      156     

Section 15.19.

       CP Conduit Provisions      156     

Section 15.20.

       Third Party Beneficiary      157     

Section 15.21.

       Amendment and Restatement      157     

Section 15.22.

       No Fiduciary Duty      158     

Section 15.23.

       Sharing of Payments by Lenders      158     

Section 15.24.

       Judgment Currency      159   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1

  

Initial Commitments and Percentages

Schedule 2

  

Forms of Monthly Report and Payment Date Report

Schedule 3

  

Initial Collateral Loans

Schedule 4

  

Moody’s Industry Classifications

Schedule 5

  

Matrix

Schedule 6

  

Notice Information

Schedule 7

  

Covered Account Details

Schedule 8

  

Diversity Score Calculation

Schedule 9

  

Moody’s Rating Criteria

Schedule 10

  

S&P Rating Criteria

EXHIBITS

 

Exhibit A

  

Form of Excess Interest Proceeds Estimate

Exhibit B

  

Form of Notice of Borrowing (with attached form of Borrowing Base Calculation)

Exhibit C

  

Form of Notice of Prepayment

Exhibit D

  

Form of Assignment and Acceptance

Exhibit E

  

Form of Account Control Agreement

Exhibit F

  

Form of Facility Amount Increase Request

Exhibit G

  

Form of Release of Related Documents

Exhibit H

  

Form of Matrix Adjustment Notice

Exhibit I

  

Form of Third Restatement Effective Date Closing Certificate

 

-v-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

REVOLVING CREDIT AND SECURITY AGREEMENT

THIRD AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT dated as of
May 22, 2015 among PENNANTPARK FLOATING RATE FUNDING I, LLC, a Delaware limited
liability company, as borrower (together with its permitted successors and
assigns, the “Borrower”); PENNANTPARK INVESTMENT ADVISERS, LLC, a Delaware
limited liability company, as the collateral manager (together with its
permitted successors and assigns, the “Collateral Manager”), the LENDERS from
time to time party hereto; SUNTRUST BANK, as administrative agent for the
Secured Parties (as hereinafter defined) (in such capacity, together with its
successors and assigns, the “Administrative Agent”), SUNTRUST BANK, as the
swingline lender (the “Swingline Lender”), U.S. BANK NATIONAL ASSOCIATION, as
collateral agent for the Secured Parties (as hereinafter defined) (in such
capacity, together with its successors and assigns, the “Collateral Agent”);
U.S. BANK NATIONAL ASSOCIATION, as custodian (in such capacity, together with
its successors and assigns, the “Custodian”); U.S. BANK NATIONAL ASSOCIATION, as
collateral administrator (in such capacity, together with its successors and
assigns, the “Collateral Administrator”); and U.S. BANK NATIONAL ASSOCIATION, as
backup collateral manager (in such capacity, together with its successors and
assigns, the “Backup Collateral Manager”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Collateral Manager, the Administrative Agent, the
Collateral Agent, the Custodian, the Lenders and Backup Collateral Manager have
previously entered into that certain Revolving Credit and Security Agreement
dated as of June 23, 2011 (as amended, restated, supplemented and otherwise
modified from time to time, the “Original Agreement”), which agreement was
amended and restated in its entirety by an Amended and Restated Revolving Credit
and Security Agreement dated as of May 14, 2012 among the Borrower, the
Collateral Manager, the Administrative Agent, the Collateral Agent, the
Custodian, the Lenders and Backup Collateral Manager (as amended, restated,
supplemented and otherwise modified from time to time, the “Amended and Restated
Agreement”), which agreement was amended and restated in its entirety by a
Second Amended and Restated Revolving Credit and Security Agreement dated as of
October 1, 2013 among the Borrower, the Collateral Manager, the Administrative
Agent, the Collateral Agent, the Custodian, the Lenders and Backup Collateral
Manager (as amended, restated, supplemented and otherwise modified from time to
time, the “Second Amended and Restated Agreement”);

WHEREAS, subject to and upon the terms and conditions set forth herein, the
parties hereto desire to make certain amendments to the Second Amended and
Restated Agreement and (iii) for the sake of clarity and convenience, amend and
restate the Second Amended and Restated Agreement in the form of this Agreement
in its entirety, and from and after the date hereof, all references made to the
Original Agreement, the Amended and Restated Agreement or the Second Amended and
Restated Agreement in any Facility Document or in any other instrument or
document shall, without more, be deemed to refer to this Agreement. This Third
Amended and Restated Revolving Credit and Security Agreement constitutes for all
purposes an amendment to the Second Amended and Restated Agreement and not a new
or substitute agreement;



--------------------------------------------------------------------------------

WHEREAS, the Borrower desires that the Lenders make advances on a revolving
basis to the Borrower on the terms and subject to the conditions set forth in
this Agreement; and

WHEREAS, each Lender is willing to make such advances to the Borrower on the
terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the meanings indicated:

“ABL Facility” means a lending facility pursuant to which the loans thereunder
are secured by a perfected, first priority security interest in accounts
receivable, inventory, machinery, equipment, or periodic revenues, where such
collateral security consists of assets generated or acquired by the related
Obligor in its business.

“Account Control Agreement” means an agreement in substantially the form of
Exhibit E hereto.

“Adjusted LIBOR Rate” means (a) for the Interest Accrual Period for any
Eurocurrency Advance denominated in a LIBOR Quoted Currency, an interest rate
per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to
(i) the LIBOR Rate for such Interest Accrual Period multiplied by (ii) the
Statutory Reserve Rate for such Interest Accrual Period and (b) for the Interest
Accrual Period for any Eurocurrency Advance denominated in a Non-LIBO Quoted
Currency, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the LIBOR Rate for such Interest Accrual Period.

“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.

“Administrative Agent Fee Letter” means that certain Amended and Restated
Administrative Agent Fee Letter, dated as of October 1, 2013, by and among the
Administrative Agent and the Borrower, as the same may be amended or amended and
restated from time to time.

 

-2-



--------------------------------------------------------------------------------

“Administrative Expense Cap” means, for any rolling 12-month period, an amount
equal to $150,000.

“Administrative Expenses” means the fees and expenses (including indemnities)
and other amounts of the Borrower due or accrued with respect to any Payment
Date and payable in the following order:

(a)     first, to the Collateral Agent, the Collateral Administrator, the Backup
Collateral Manager, Securities Intermediary and the Custodian, any amounts
payable pursuant to the Collateral Agent Fee Letter, the Backup Collateral
Manager Fee Letter, the Custodian Fee Letter, the Collateral Administration
Agreement, this Agreement and the other Facility Documents;

(b)     second, to the Administrative Agent for fees and accrued expenses;

(c)     third, to the Collateral Manager for expenses (including indemnities)
incurred by the Collateral Manager in connection with the services provided
under this Agreement and as further described in Sections 11.03, 11.07 and
11.09; and

(d)     fourth, on a pro rata basis, to:

  (i)      the Independent Accountants, agents (other than the Collateral
Manager) and counsel of the Borrower for fees and expenses related to the
Collateral and the Facility Documents;

 (ii)     the Rating Agencies for fees and expenses in connection with the
rating of (or provision of credit estimates in respect of) any Collateral Loans;

(iii)    any other Person in respect of any other fees or expenses permitted
under or incurred pursuant to or in connection with the Facility Documents; and

(iv)    the Lenders and the Agents (or related indemnified parties) for fees,
expenses and other amounts payable by the Borrower under any Facility Document;

provided that, for the avoidance of doubt, amounts that are expressly payable to
any Person under the Priority of Payments in respect of an amount that is stated
to be payable as an amount other than as Administrative Expenses (including,
without limitation, interest and principal, other amounts owing in respect of
the Advances and the Commitments, the Senior Collateral Management Fees and the
Subordinated Collateral Management Fees) shall not constitute Administrative
Expenses.

“Advances” has the meaning assigned to such term in Section 2.01.

“Affected Person” means (i) each Lender and each of its Affiliates, (ii) any
Liquidity Bank and (iii) any assignee or participant of any Lender.

 

-3-



--------------------------------------------------------------------------------

“Affiliate” means, in respect of a referenced Person, another Person
Controlling, Controlled by or under common Control with such referenced Person;
provided that a Person shall not be deemed to be an “Affiliate” of an Obligor
solely because it is under the common ownership or control of the same financial
sponsor or affiliate thereof as such Obligor (except if any such Person or
Obligor provides collateral under, guarantees or otherwise supports the
obligations of the other such Person or Obligor).

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Agent’s Account” means SunTrust Bank, Atlanta, GA, ABA #061000104, Account to
be credited: STB Agency Services Operating Account, Account number:
1000022220783, Attn: Doug Weltz, Ref: PennantPark Floating Rate Funding I, LLC.

“Aggregate Collateral Balance” means, at any time, the sum of: (a) the Assigned
Value of all Collateral Loans (other than Ineligible Collateral Loans), plus
(b) the Dollar Equivalent of the aggregate unfunded commitments of all Delayed
Drawdown Collateral Loans (other than Ineligible Collateral Loans) and Revolving
Collateral Loans (other than Ineligible Collateral Loans).

“Aggregate Foreign Currency Borrowing Base” means, at any time, the sum of
(i) the Dollar Equivalent of the Australian Dollar Borrowing Base, (ii) the
Dollar Equivalent of the Canadian Dollar Borrowing Base, (iii) the Dollar
Equivalent of the Euro Borrowing Base, and (iv) the Dollar Equivalent of the
Pounds Sterling Borrowing Base.

“Aggregate Funded Spread” means, as of any date, the sum of:

(a)      in the case of each Floating Rate Obligation (excluding any Floor
Obligation) that bears interest at a spread over an index (including any London
interbank offered rate based index), (i) the excess of the sum of such spread
and such index over Specified LIBOR as then in effect (which spread or excess
may be expressed as a negative percentage) multiplied by (ii) the Principal
Balance of such Collateral Loan; and

(b)      in the case of each Floor Obligation, (i) the excess of the interest
rate on such Floor Obligation (including any interest rate spread) as of such
date over Specified LIBOR as then in effect (which spread or excess may be
expressed as a negative percentage) multiplied by (ii) the Principal Balance of
each such Collateral Loan.

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.

“Aggregate Unfunded Spread” means, as of any date, the sum of the products
obtained by multiplying (a) for each Delayed Drawdown Collateral Loan and
Revolving Collateral Loan, the related commitment fee or other analogous fees
(expressed at a per annum rate) then in effect as of such date and (b) the
undrawn commitments of each such Delayed Drawdown Collateral Loan and Revolving
Collateral Loan as of such date.

 

-4-



--------------------------------------------------------------------------------

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Pounds
Sterling, Euros, and Australian Dollars.

“Agreement” means this Third Amended and Restated Revolving Credit and Security
Agreement, as amended, restated, supplemented or otherwise modified from time to
time.

“Alternative Rate” means an interest rate per annum equal to (i) if a Eurodollar
Disruption Event has occurred and is continuing or an Event of Default has
occurred and is continuing (and has not otherwise been waived by the Lenders
pursuant to the terms hereof), the Base Rate, or (ii) in all other cases, the
Adjusted LIBOR Rate.

“Amended and Restated Agreement” has the meaning assigned to such term in the
introduction to this Agreement.

“Applicable Law” means any Law of any Governmental Authority, including all
Federal and state banking or securities laws, to which the Person in question is
subject or by which it or any of its assets or properties are bound.

“Applicable Margin” has the meaning assigned to such term in the Lender Fee
Letter.

“Appraisal” means:

(a)      with respect to any Defaulted Collateral Loan, an appraisal of the
assets securing such Defaulted Collateral Loan that is conducted by an Approved
Appraisal Firm on the basis of the fair market value of such assets (that is,
the price that would be paid by a willing buyer to a willing seller of such
assets in an expedited sale on an arm’s-length basis), which may be in the form
of an update or reaffirmation by an Approved Appraisal Firm of an Appraisal of
such Defaulted Collateral Loan previously performed by an Approved Appraisal
Firm; and

(b)      with respect to any Collateral Loan (other than a Defaulted Collateral
Loan), an appraisal of such Collateral Loan that is conducted by an Approved
Appraisal Firm, which may be in the form of an update or reaffirmation by an
Approved Appraisal Firm of an Appraisal of such Collateral Loan previously
performed by an Approved Appraisal Firm.

“Approved Appraisal Firm” means (a) an independent appraisal firm recognized as
being experienced in conducting valuations of secured loans or (b) an
independent financial adviser of recognized standing retained by the Borrower,
the Collateral Manager or the agent or lenders under any Collateral Loan, in
each case as consented to by the Administrative Agent.

“Approved Dealer” means (a) in the case of any Single Covenant Obligation, a
bank or a broker-dealer registered under the Securities Exchange Act of 1934 of
nationally recognized standing or an Affiliate thereof, and (b) in the case of
any foreign Single Covenant Obligation, any foreign broker-dealer of
internationally recognized standing or an Affiliate thereof.

 

-5-



--------------------------------------------------------------------------------

“Assigned Value” means, for any Collateral Loan as of any date of determination,
the Dollar Equivalent of the value of the Collateral Loan as reflected on the
books and records of the Collateral Manager on such date of determination,
subject to a maximum Assigned Value of the lesser of (i) 100% of the Dollar
Equivalent of such Collateral Loan’s Principal Balance and (ii) the Dollar
Equivalent of the purchase price initially paid by the BDC or the Borrower for
such Collateral Loan, provided, however, that at any time following an Assigned
Value Adjustment Event, the Assigned Value may be determined by the
Administrative Agent acting in its reasonable discretion, provided, further,
that the Assigned Value of any Collateral Loan shall not be less than the Dollar
Equivalent of the lowest price quoted by a nationally recognized service
selected by the Administrative Agent. In the event the Borrower disputes any
Assigned Value which has been determined by the Administrative Agent, the
Borrower may, at the Borrower’s expense, retain a nationally recognized
valuation firm to value such Collateral Loan and if such nationally recognized
valuation firm’s Assigned Value is higher than the Assigned Value determined by
the Administrative Agent, such nationally recognized valuation firm’s Assigned
Value shall be the Assigned Value with respect to such Collateral Loan.

“Assigned Value Adjustment Event” means, for any Collateral Loan, the occurrence
of any of the following:

(a)      an Obligor payment default on such Collateral Loan past any applicable
cure periods provided under the applicable loan documents;

(b)      any default has occurred with respect to such Collateral Loan for which
the Borrower (or the Administrative Agent or Required Lenders pursuant the
Related Documents, as applicable) has elected to exercise any of its rights and
remedies under the Related Documents or any other applicable loan documents;

(c)      the Borrower enters into a Material Modification with respect to such
Collateral Loan; or

(d)      an Insolvency Event occurs with respect to the Obligor of such
Collateral Loan.

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit D hereto, entered into by a Lender, an assignee, the
Administrative Agent and, if applicable, the Borrower.

“AUS”, “AUS$” or “Australian Dollar” means lawful money of the Commonwealth of
Australia.

“Australian Dollars Borrowing Base” means an amount, calculated in Australian
Dollars, equal to (a) the portion of the Borrowing Base that is allocable to
Collateral Loans that are denominated in Australian Dollars, plus (b) the
aggregate amount of Australian Dollars then on deposit in the applicable
Principal Collection Subaccount.

 

-6-



--------------------------------------------------------------------------------

“Australian Dollars Borrowing Base Test” means a test that will be satisfied at
any time that (i) the aggregate outstanding principal balance of Advances
denominated in Australian Dollars is less than or equal to (ii) the Australian
Dollars Borrowing Base.

“Australian Dollar Variability Reserve” means, the sum, for each Collateral Loan
in the Australian Dollars Borrowing Base, of an amount equal to the following:
(i) the Dollar Equivalent of the Principal Balance of such Collateral Loan as of
such date, times (ii) (a percentage equal to 100.00% minus the Maximum Advance
Rate) times (iii) the applicable Currency Variability Factor times (iv) the
applicable Foreign Currency Collateral Loan Percentage for such Collateral Loan.

“Backup Collateral Manager” means U.S. Bank National Association, a national
banking association, and any successor thereto appointed under this Agreement.

“Backup Collateral Manager Fee Letter” means the Collateral Agent Fee Letter,
setting forth the fees payable by the Borrower, among other parties, to the
Backup Collateral Manager in connection with the transactions contemplated by
this Agreement, as the same may be amended or amended and restated from time to
time.

“Backup Collateral Manager Indemnified Amounts” has the meaning set forth in
Section 13.04 hereof.

“Bankruptcy Code” means the United States Bankruptcy Code, as amended.

“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 0.50%, and
(c) the one-month LIBOR Rate plus, solely to the extent an Event of Default has
occurred and is continuing, 1.0%. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
of any Agent or any Lender. Interest calculated pursuant to clause (a) above
will be determined based on a year of 365 days or 366 days, as applicable, and
actual days elapsed. Interest calculated pursuant to clauses (b) and (c) above
will be determined based on a year of 360 days and actual days elapsed.

“BDC” means PennantPark Floating Rate Capital Ltd., a Maryland corporation.

“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.

“Borrower LLC Agreement” means the Limited Liability Company Operating Agreement
of the Borrower, dated as of June 23, 2011.

“Borrowing” has the meaning assigned to such term in Section 2.01.

 

-7-



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time, (a) the Aggregate Collateral Balance
(calculated only pursuant to clause (a) of such definition), minus (b) any
Excess Concentration Amounts.

“Borrowing Base Calculation Statement” means a statement in substantially the
form attached to the form of Notice of Borrowing attached hereto as Exhibit B,
as such form of Borrowing Base Calculation Statement may be modified by the
Administrative Agent from time to time to the extent such form does not, in the
good faith opinion of the Administrative Agent, accurately reflect the
calculation of the Borrowing Base required hereunder.

“Borrowing Date” means the date of a Borrowing.

“Broadly Syndicated Loan” means a Collateral Loan that (i) is a first lien
broadly syndicated commercial loan, (ii) has an original principal balance of
(and unfunded commitments in respect of) of the Dollar Equivalent of
$250,000,000 or greater, and (iii) has a rating of at least (a) “B-” from S&P
and (b) “B3” from Moody’s.

“Business Day” means any day other than a Saturday or Sunday, provided that the
following shall not constitute Business Days (i) days on which banks are
authorized or required to close in New York, New York, Minneapolis, Minnesota,
Florence, South Carolina, or Atlanta, Georgia, (ii) days on which the Depository
Trust Company or commercial paper markets in the United States are closed,
(iii) if the applicable Business Day relates to the advance or continuation of,
or conversion into, or payment of an Advance denominated in Dollars bearing
interest at the LIBOR Rate or the determination of the LIBOR Rate, days on which
banks are dealing in Dollar deposits in the interbank eurodollar market in
London, England are closed and (iv) if the applicable Business Day relates to
the advance or continuation of, or conversion into, or payment of an Advance
denominated in any Agreed Foreign Currency, days on which commercial banks and
the London foreign exchange market settle payments in the Principal Financial
Center are closed.

“Canadian Dollars” and “Cdn $” each means the lawful currency of Canada.

“Canadian Dollars Borrowing Base” means an amount, calculated in Canadian
Dollars, equal to (a) the portion of the Borrowing Base that is allocable to
Collateral Loans that are denominated in Canadian Dollars, plus (b) the
aggregate amount of Canadian Dollars then on deposit in the applicable Principal
Collection Subaccount.

“Canadian Dollars Borrowing Base Test” means a test that will be satisfied at
any time that (i) the aggregate outstanding principal balance of Advances
denominated in Canadian Dollars is less than or equal to (ii) the Canadian
Dollars Borrowing Base.

“Canadian Dollar Variability Reserve” means, the sum, for each Collateral Loan
in the Canadian Dollars Borrowing Base, of an amount equal to the following:
(i) the Dollar Equivalent of the Principal Balance of such Collateral Loan as of
such date, times (ii) (a percentage equal to 100.00% minus the Maximum Advance
Rate) times (iii) the applicable Currency Variability Factor times (iv) the
applicable Foreign Currency Collateral Loan Percentage for such Collateral Loan.

 

-8-



--------------------------------------------------------------------------------

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

“Cause” means the indictment for or conviction of any crime of dishonesty or
moral turpitude or any act or omission that would constitute gross negligence,
bad faith or willful misconduct.

“CDOR Rate” means, for an Interest Accrual Period, the rate per annum equal to
the average of the annual yield rates applicable to Canadian Dollar bankers’
acceptances at or about 10:00 a.m. (Toronto, Ontario time) on the first day of
such Interest Accrual Period (or, if such day is not a Business Day, then on the
immediately preceding Business Day) as reported on the “CDOR Page” (or any
display substituted therefor) of Reuters Monitor Money Rates Service (or such
other page or commercially available source displaying Canadian interbank bid
rates for Canadian Dollar bankers’ acceptances as may be designated by the
Administrative Agent from time to time) for a term equivalent to such Interest
Accrual Period (or, if such Interest Accrual Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Accrual Period).

“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.

“Change of Control” means, at any time, the occurrence of one of the following
events: (1) the BDC fails to own 100% of the equity interests of the Borrower at
any time; or (2) the Collateral Manager fails to exercise the power to direct
the management and policies of the Borrower.

“Class”, when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances constituting such Borrowing, are Syndicated Dollar
Advances, Syndicated Multicurrency Advances or Swingline Advances.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Clearing Corporation” means each entity included within the meaning of
“clearing corporation” under Section 8-102(a)(5) of the UCC.

“Clearing Corporation Security” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

“Closing Date” means June 23, 2011.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.

 

-9-



--------------------------------------------------------------------------------

“Collateral” has the meaning assigned to such term in Section 7.01(a).

“Collateral Administration Agreement” means that certain Collateral
Administration Agreement, dated as of June 23, 2011 by and among U.S. Bank
National Association, the Collateral Manager and the Borrower.

“Collateral Administrator” means U.S. Bank National Association, and any
successor thereto under the Collateral Administration Agreement.

“Collateral Agent” has the meaning assigned to such term in the introduction to
this Agreement.

“Collateral Agent Fee Letter” means the amended and restated fee letter, dated
as of July 6, 2012, among the Collateral Agent, the Custodian, U.S. Bank
National Association as Securities Intermediary under the Account Control
Agreement, the Backup Collateral Manager, the Collateral Administrator, the
Borrower and the Collateral Manager setting forth the fees payable by the
Borrower to the Collateral Agent in connection with the transactions
contemplated by this Agreement and other Facility Documents.

“Collateral Interest Amount” means, as of any date of determination, without
duplication, the Dollar Equivalent of the aggregate amount of Interest Proceeds
that has been received or that is expected to be received (other than Interest
Proceeds expected to be received from Ineligible Collateral Loans and Non-Cash
Paying PIK Loans, in each case unless actually received), in each case during
the Collection Period (and, if such Collection Period does not end on a Business
Day, the next succeeding Business Day) in which such date of determination
occurs.

“Collateral Loan” means a loan, debt obligation or Participation Interest that
meets each of the following criteria at the time of acquisition thereof by the
Borrower (or its binding commitment to acquire the same), provided, that for
purposes of determining whether a Collateral Loan constitutes an Ineligible
Collateral Loan at any time after the acquisition thereof by the Borrower (or
its binding commitment to do the same), the criteria set forth in clauses
(k) and (p) shall continue to be evaluated solely as of the date of acquisition
thereof:

 (a)      is an Eligible First Lien Obligation, a Senior B Loan Obligation, an
Eligible Second Lien Obligation or an Eligible Covenant Lite Loan;

 (b)      permits the purchase thereof by or assignment thereof to the Borrower
and the pledge to the Collateral Agent;

 (c)      is denominated and payable in (i) Dollars or (ii) Pounds Sterling,
Euros, Canadian Dollars, Australian Dollars to the extent that, in the case of
this clause (ii), (x) such loan, debt obligation or Participation Interest would
also constitute a Floating Rate Obligation, and (y) such loan, debt obligation
or Participation Interest is not a Revolving Collateral Loan or a Delayed
Drawdown Collateral Loan;

 

-10-



--------------------------------------------------------------------------------

 (d)      is an obligation of an obligor organized or incorporated in (i) the
United States (or any state, territory or possession thereof), the United
Kingdom or Canada, (ii) the Netherlands Antilles, Bermuda, the Cayman Islands,
the British Virgin Islands, the Channel Islands, the Isle of Man (provided, in
the case of this clause (ii), that in the Collateral Manager’s good faith
estimate, a substantial portion of the assets, revenues or operations supporting
such Collateral Loan are directly or through subsidiaries located in, or are
obligations of obligors organized or incorporated in, the jurisdictions referred
to in clause (i) above), or (iii) or any Group I Country, Group II Country or
Group III Country;

 (e)      is not (i) a Defaulted Collateral Loan, (ii) a Non-Cash Paying PIK
Loan, (iii) a Credit Risk Collateral Loan, or (iv) a Delinquent Collateral Loan;

 (f)      is not a Zero Coupon Obligation;

 (g)      is not a Structured Finance Obligation, a finance lease or chattel
paper;

 (h)      is not subject to material non-credit related risk (such as a
Collateral Loan the payment of which is expressly contingent upon the
non-occurrence of a catastrophe), as determined by the Collateral Manager in
good faith;

  (i)      no portion thereof (including any conversion option, exchange option,
warrant or other component thereof) is exchangeable or convertible into equity
at the option of the Obligor;

  (j)      is not an Equity Security and does not provide for mandatory or
optional conversion or exchange into an Equity Security; provided that the
acquisition of an instrument that otherwise qualifies as a Collateral Loan,
together with a warrant or other similar instrument that may be converted or
exchanged for an Equity Security (other than Margin Stock), will not cause the
former instrument to lose its eligibility as a Collateral Loan;

 (k)      is not the subject of an offer and has not been called for redemption;

  (l)      does not constitute Margin Stock and no part of the proceeds of such
loan or any other extension of credit made thereunder will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock;

(m)      does not subject the Borrower to withholding tax unless the Obligor is
required to make “gross-up” payments constituting 100% of such withholding tax;

 (n)      provides for the full principal balance to be payable in cash at or
prior to its maturity;

 (o)      if such Collateral Loan is a Participation Interest, then such
Participation Interest is acquired from a Selling Institution incorporated or
organized under the laws of

 

-11-



--------------------------------------------------------------------------------

the United States (or any state thereof) which has (or such Selling Institution
is guaranteed by an Affiliate having) a long term rating of at least “A/A2” and
a short term rating of at least “A-2/P2” by S&P and Moody’s, respectively;

 (p)      has an Obligor with a trailing twelve-month EBITDA of at least the
Dollar Equivalent of $5,000,000;

 (q)      has an original term to maturity of not more than seven (7) years;

 (r)      provides for payment of interest at least semi-annually;

 (s)      has not been the subject of a Material Modification after the date of
the acquisition by the Borrower (or its binding commitment to acquire the same)
(unless such Collateral Loan constitutes a Restructured Loan);

 (t)      is not an obligation (other than a Revolving Collateral Loan or a
Delayed Drawdown Collateral Loan) pursuant to which any future advances or
payments to the Obligor may be required to be made by the Borrower;

 (u)      will not cause the Borrower or the pool of assets to be required to be
registered as an investment company under the Investment Company Act;

 (v)      is not a Covenant Lite Loan unless such Covenant Lite Loan is an
Eligible Covenant Lite Loan;

(w)      is not primarily secured by real estate; and

 (x)      if evidenced by a note or other instrument, such note or other
instrument has been delivered to the Custodian in accordance with the provisions
of Article XIV hereof (or will be delivered within ten (10) Business Days, as
set forth in Article XIV hereof).

“Collateral Management Fees” means, collectively, Senior Collateral Management
Fees and Subordinated Collateral Management Fees.

“Collateral Management Standard” means, with respect to any Collateral Loans
included in the Collateral, to service and administer such Collateral Loans in
accordance with the Related Documents and all customary and usual servicing
practices (a) which are consistent with the higher of: (i) the customary and
usual servicing practices that a prudent loan investor or lender would use in
servicing loans like the Collateral Loans for its own account, and (ii) the same
care, skill, prudence and diligence with which the Collateral Manager services
and administers loans for its own account or for the account of others; (b) to
the extent not inconsistent with clause (a), with a view to maximize the value
of the Collateral Loans; and (c) without regard to: (i) any relationship that
the Collateral Manager or any Affiliate of the Collateral Manager may have with
any Obligor or any Affiliate of any Obligor, (ii) the Collateral Manager’s
obligations to incur servicing and administrative expenses with respect to a
Collateral

 

-12-



--------------------------------------------------------------------------------

Loan, (iii) the Collateral Manager’s right to receive compensation for its
services hereunder or with respect to any particular transaction, (iv) the
ownership by the Collateral Manager or any Affiliate thereof of any retained
interest or one or more loans of the same class as any Collateral Loans, (v) the
ownership, servicing or management for others by the Collateral Manager of any
other loans or property by the Collateral Manager, or (vi) any relationship that
the Collateral Manager or any Affiliate of the Collateral Manager may have with
any holder of other loans of the Obligor with respect to such Collateral Loans.

“Collateral Manager” has the meaning assigned to such term in the introduction
of this Agreement.

“Collateral Manager Event of Default” means the occurrence of any of the events,
acts or circumstances set forth in Section 6.02.

“Collateral Manager Replacement Event” means the occurrence of any of the
following events:

(a)      the Default Ratio shall exceed 10.0%; or

(b)      the Delinquency Ratio shall exceed 10.0%.

“Collection Account” means the trust account established pursuant to
Section 8.02, which includes each Principal Collection Subaccount and each
Interest Collection Subaccount.

“Collection Period” means, with respect to any Payment Date, the period
commencing immediately following the prior Collection Period (or on the Closing
Date, in the case of the Collection Period relating to the first Payment Date)
and ending on the last day of the month prior to the month in which such Payment
Date occurs (or, if such last day of the month is not a Business Day, the next
succeeding Business Day) or, in the case of the final Collection Period
preceding the Final Maturity Date or the final Collection Period preceding an
optional prepayment in whole of the Advances, ending on the day preceding the
Final Maturity Date or the date of such prepayment, respectively.

“Collections” means all cash collections, distributions, payments and other
amounts received, and to be received by the Borrower, from any Person in respect
of any Collateral Loans constituting Collateral, including all principal,
interest, fees, distributions and redemption and withdrawal proceeds payable to
the Borrower under or in connection with any such Collateral Loans and all
Proceeds from any sale or disposition of any such Collateral Loans.

“Commitment” means, as to each Lender, the obligation of such Lender to make, on
and subject to the terms and conditions hereof, Advances to the Borrower
pursuant to Section 2.01. The aggregate Dollar Equivalent of the principal
amount of Advances made by any Lender at any one time outstanding shall not
exceed the amount set forth opposite the name of such Lender on Schedule 1 or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Commitment, as applicable, as such amount may be reduced from time to time
pursuant to Section 2.06 or increased or reduced from time to time pursuant to
assignments effected in accordance with Section 15.06(a).

 

-13-



--------------------------------------------------------------------------------

“Commitment Fees” has the meaning assigned to such term in the Lender Fee
Letter.

“Commitment Termination Date” means the last day of the Reinvestment Period;
provided that, if the Commitment Termination Date would otherwise not be a
Business Day, then the Commitment Termination Date shall be the immediately
succeeding Business Day.

“Concentration Limitations” means, as of any date of determination, the
following limitations applied to the Aggregate Collateral Balance of the
Collateral Loans owned (or, in relation to a proposed purchase of a Collateral
Loan, proposed to be owned) by the Borrower, and calculated as a percentage of
(i) the Facility Amount until the date on which the Aggregate Collateral Balance
of all the Collateral Loans exceeds the Facility Amount, and (ii) at all times
thereafter, the Aggregate Collateral Balance of all the Collateral Loans (unless
otherwise specified pursuant to Section 1.04(m)), and in each case in accordance
with the procedures set forth in Section 1.04:

 (a)      not more than the percentage limitation specified in the “Maximum Loan
Types” column of the Matrix (based on the combination of Matrix Inputs that are
then applicable) consists of Eligible Second Lien Obligations;

 (b)      not more than the percentage limitation specified in the “Maximum Loan
Types” column of the Matrix (based on the combination of Matrix Inputs that are
then applicable) consists collectively of Eligible Second Lien Obligations and
Senior B Loan Obligations;

 (c)      not more than 10.00% consists of Fixed Rate Obligations;

 (d)      not more than 5.00% consists of DIP Collateral Obligations;

 (e)      not more than the percentage limitation specified in the “Maximum
Obligor” column of the Matrix (based on the combination of Matrix Inputs that
are then applicable) consists of obligations of the Obligor which, together with
the Affiliates thereof, is the Obligor of the largest percentage of the
Aggregate Collateral Balance of all the Collateral Loans;

 (f)      not more than the percentage limitation specified in the “Maximum
Obligor” column of the Matrix (based on the combination of Matrix Inputs that
are then applicable) consists of obligations of any Obligor which, together with
the Affiliates thereof, is an Obligor with the 2nd, 3rd, 4th, 5th or 6th largest
percentage of the Aggregate Collateral Balance of all the Collateral Loans;

 (g)      not more than the percentage limitation specified in the “Maximum
Obligor” column of the Matrix (based on the combination of Matrix Inputs that
are then applicable) consists of obligations of any Obligor and any Affiliates
thereof which is not described in clause (e) or clause (f) above;

 

-14-



--------------------------------------------------------------------------------

 (h)      not more than 15.00% consists of Collateral Loans whose Obligors are
organized or incorporated outside of the United States (or any state, territory
or possession thereof);

 (i)      not more than 15.00% consists collectively of Revolving Collateral
Loans and Delayed Drawdown Collateral Loans;

 (j)      not more than (1) 30.00% consists of Collateral Loans with Obligors in
the “Healthcare & Pharmaceuticals” Moody’s Industry Classification, provided,
that (A) not more than 20.00% of the Collateral Loans may consist of Collateral
Loans with Obligors in the “healthcare facilities” subcategory of the
“Healthcare & Pharmaceuticals” Moody’s Industry Classification (as determined in
accordance with the Credit and Collection Policies), and (B) not more than
20.00% of the Collateral Loans may consist of Collateral Loans with Obligors in
the “other healthcare” subcategory of the “Healthcare & Pharmaceuticals” Moody’s
Industry Classification (as determined in accordance with the Credit and
Collection Policies), (2) 20.00% consists of Collateral Loans with Obligors in
the largest Moody’s Industry Classification (measured as the Moody’s Industry
Classification with the largest percentage of the Aggregate Collateral Balance
of all the Collateral Loans and excluding the “Healthcare & Pharmaceuticals”
Moody’s Industry Classification), provided, that if more than 15.00% consists of
Collateral Loans in either the “healthcare facilities” subcategory or the “other
healthcare” subcategory of the “Healthcare & Pharmaceuticals” Moody’s Industry
Classification (each as determined in accordance with the Credit and Collection
Policies) then this subclause (2) shall not apply and subclause (3) shall govern
the largest Moody’s Industry Classification, and (3) 15.00% consists of
Collateral Loans with Obligors in any other Moody’s Industry Classification;

 (k)      not more than 3.00% consists of Collateral Loans a portion of the
consideration for which consists of warrants to purchase Equity Securities;

 (l)      not more than 5.00% consists of Current Pay Obligations;

(m)      not more than 15.00% consists of Collateral Loans that pay interest
less frequently than quarterly;

 (n)      not more than 25.00% consists of Single Covenant Obligations that are
not also Broadly Syndicated Loans;

 (o)      not more than 5.00% consists of PIK Loans;

 (p)      not more than 5.0% consists of Participation Interests;

 

-15-



--------------------------------------------------------------------------------

 (q)      not more than 15.0% consists of LBO Loans that, at the closing of such
LBO Loan, have an Obligor with a Net Worth to Total Capital Ratio of less than
25.0%, calculated on a pro forma basis after giving effect to the acquisition
and financing contemplated by such LBO Loan;

 (r)      to the extent the addition of a Collateral Loan causes the Weighted
Average Floating Spread to fall below the minimum Weighted Average Floating
Spread set forth in the “Minimum Weighted Average Spread” column of the Matrix
(based on the combination of Matrix Inputs that are then applicable), the
portion of the Aggregate Collateral Balance attributable to all such Collateral
Loans calculated pursuant to Section 1.04(g) hereof;

 (s)      to the extent the addition of a Collateral Loan causes the Weighted
Average Coupon to fall below 8.00%, the portion of the Aggregate Collateral
Balance attributable to all such Collateral Loans calculated pursuant to
Section 1.04(g) hereof;

 (t)      to the extent the addition of a Collateral Loan causes the Weighted
Average Life to be greater than 6.0 years, the portion of the Aggregate
Collateral Balance attributable to all such Collateral Loans calculated pursuant
to Section 1.04(g) hereof;

 (u)      not more than 15.0% consists of Collateral Loans that have an Obligor
with a trailing twelve-month EBITDA of less than the Dollar Equivalent of
$15,000,000;

 (v)      not more than 15.0% consists of Collateral Loans (other than
Uni-Tranche Loans) that have an Obligor with a trailing twelve-month senior debt
to EBITDA ratio of greater than 4.25x, provided, however, that with respect to
any Collateral Loans (other than Uni-Tranche Loans) that have an Obligor with a
trailing twelve-month EBITDA of less than the Dollar Equivalent of $20,000,000,
this Concentration Limitation will be measured based on and apply as a
limitation to Collateral Loans (other than Uni-Tranche Loans) with a trailing
twelve-month senior debt to EBITDA ratio of greater than 3.75x, and provided,
further, that, notwithstanding the foregoing proviso, with respect to any
Collateral Loans (other than Uni-Tranche Loans) that have an Obligor that is a
Special Obligor, this Concentration Limitation will be measured based on and
apply as a limitation to Collateral Loans (other than Uni-Tranche Loans) with a
trailing twelve-month senior debt to EBITDA ratio of greater than 4.75x;

(w)      not more than 15.0% consists of Collateral Loans that have an Obligor
with a trailing twelve-month total debt to EBITDA ratio of greater than 6.00x,
provided, however, that with respect to any Collateral Loans that have an
Obligor with a trailing twelve-month EBITDA of less than the Dollar Equivalent
of $20,000,000 this Concentration Limitation will be measured based on and apply
as a limitation to Collateral Loans with a trailing twelve-month total debt to
EBITDA ratio of greater than 5.00x, and provided, further, that, notwithstanding
the foregoing proviso, with respect to any Collateral Loans that have an Obligor
that is a Special Obligor, this Concentration Limitation will be measured based
on and apply as a limitation to Collateral Loans with a trailing twelve-month
total debt to EBITDA ratio of greater than 6.25x;

 

-16-



--------------------------------------------------------------------------------

 (x)        not more than 15.0% of the Collateral Loans which constitute
Uni-Tranche Loans consists of Collateral Loans that have an Obligor with a
trailing twelve-month total debt to EBITDA ratio of greater than 5.25x,
provided, however, that with respect to any Collateral Loans that constitute
Uni-Tranche Loans and that have an Obligor with a trailing twelve-month EBITDA
of less than the Dollar Equivalent of $20,000,000 this Concentration Limitation
will be measured based on and apply as a limitation to Collateral Loans which
constitute Uni-Tranche Loans that have a trailing twelve-month total debt to
EBITDA ratio of greater than 4.50x, and provided, further, that, notwithstanding
the foregoing proviso, with respect to any Collateral Loans that have an Obligor
that is a Special Obligor, this Concentration Limitation will be measured based
on and apply as a limitation to Collateral Loans with a trailing twelve-month
total debt to EBITDA ratio of greater than 5.25x;

 (y)        not more than 15.00% consists of Eligible Covenant Lite Loans;

provided that with respect to the calculations of the ratios set forth in the
foregoing clauses (u), (v), (w), and (x):

  (i)      in the case of an Obligor that has acquired a business (whether
through an asset acquisition, a merger or otherwise), the trailing twelve-month
debt to EBITDA ratio(s) shall be calculated based on the trailing twelve-month
EBITDA figures for the consolidated business, after giving pro forma effect to
the transactions resulting in such acquisition, plus the results of any portion
of such trailing twelve-month period elapsing after the date of such
acquisition;

 (ii)      if an Obligor does not have trailing twelve-month EBITDA figures due
to the fact that it has not been in existence for twelve months (and clause
(i) above is not applicable), then the trailing twelve-month debt to EBITDA
ratio(s) shall be calculated based on any available trailing EBITDA figures and
projected EBITDA for the remainder of the twelve-month period; and

(iii)      for any Collateral Loan, each such ratio shall be calculated in
accordance with the corresponding ratio in the underlying Related Documents for
such Collateral Loan, provided, that if any Collateral Loan does not have a
corresponding ratio in the underlying Related Documents applicable to such
Collateral Loan, such ratio shall not be calculated on a basis that takes into
account any Unrestricted Cash.

“Consolidated EBITDA” means, for any period, for the Collateral Manager and its
subsidiaries on a consolidated basis, an amount equal to consolidated net income
for such period plus (a) the following, to the extent deducted in calculating
such consolidated net income: (i) consolidated interest charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Collateral Manager and its subsidiaries for such period, (iii) depreciation
and amortization expense and (iv) other non-recurring expenses of the

 

-17-



--------------------------------------------------------------------------------

Collateral Manager and its subsidiaries reducing such consolidated net income
which do not represent a cash item in such period or any future period and minus
(b) the following to the extent included in calculating such consolidated net
income: (i) federal, state, local and foreign income tax credits of the
Collateral Manager and its subsidiaries for such period and (ii) all non-cash
items increasing consolidated net income for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Collateral Manager and its subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) attributable
indebtedness in respect of capital leases and synthetic lease obligations,
(f) without duplication, all guarantees with respect to outstanding indebtedness
of the types specified in clauses (a) through (e) above of persons other than
the Collateral Manager or any subsidiary, and (g) all indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Collateral Manager or a subsidiary is a general partner or
joint venturer, unless such indebtedness is expressly made non-recourse to the
Collateral Manager or such subsidiary.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

“Constituent Documents” means in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, similar instrument filed or made in connection
with its formation or organization, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Control” means the direct or indirect possession of the power to direct or
cause the direction of the management or policies of a Person, whether through
ownership, by contract, arrangement or understanding, or otherwise. “Controlled”
and “Controlling” have the meaning correlative thereto.

“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent and the Collateral Administrator specified on Schedule 6
hereto or such other address within the United States as the Collateral Agent
and the Collateral Administrator may designate from time to time by notice to
the Administrative Agent.

 

-18-



--------------------------------------------------------------------------------

“Covenant Lite Loan” means a Collateral Loan that (i) does not require the
Obligor to comply with at least one of the following financial covenants during
each reporting period applicable to such Collateral Loan, whether or not any
action by, or event relating to, the Obligor has occurred: maximum leverage,
maximum senior leverage, minimum fixed charge coverage, minimum tangible net
worth, minimum net worth, minimum debt service coverage, minimum interest
coverage, maximum capital expenditures, minimum EBITDA, or other customary
financial covenants, or (ii) (A) does not require the Obligor to comply with at
least two of the following financial covenants during each reporting period
applicable to such Collateral Loan, whether or not any action by, or event
relating to, the Obligor has occurred: maximum leverage, maximum senior
leverage, minimum fixed charge coverage, minimum tangible net worth, minimum net
worth, minimum debt service coverage, minimum interest coverage, maximum capital
expenditures, minimum EBITDA, or other customary financial covenants, and (B) is
not a Single Covenant Obligation.

“Coverage Test” means each of (i) the Maximum Advance Rate Test, (ii) each
Currency Borrowing Base Test, and (iii) the Interest Coverage Ratio Test.

“Covered Account” means each of the Collection Account (including each Interest
Collection Subaccount and Principal Collection Subaccount therein), each Payment
Account, the Revolving Reserve Account and the Custodial Account.

“CP Conduit” means any multi-seller asset-backed commercial paper conduit
established to use the direct or indirect proceeds of the issuance of commercial
paper notes to finance financial assets and that is a Lender.

“CP Rate” means, with respect to any CP Conduit for any day during any Interest
Accrual Period, the per annum rate equivalent to (a) the rate (expressed as a
percentage and an interest yield equivalent and calculated on the basis of a
360-day year) or, if more than one rate, the weighted average thereof, paid or
payable by such CP Conduit from time to time as interest on or otherwise in
respect of the commercial paper notes issued by such CP Conduit that are
allocated, in whole or in part, by such CP Conduit’s agent to fund the purchase
or maintenance of the Advances outstanding made by such CP Conduit (and which
may also, in the case of a pool-funded conduit CP Conduit, be allocated in part
to the funding of other assets of such CP Conduit and which commercial paper
notes need not mature on the last day of any Interest Accrual Period) during
such Interest Accrual Period as determined by such CP Conduit’s agent, which
rates shall reflect and give effect to (i) certain documentation and transaction
costs (including, without limitation, dealer and placement agent commissions,
and incremental carrying costs incurred with respect to commercial paper notes
maturing on dates other than those on which corresponding funds are received by
such CP Conduit) associated with the issuance of the CP Conduit’s commercial
paper notes, and (ii) other borrowings by such CP Conduit, including borrowings
to fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market, to the extent such amounts are allocated, in whole or
in part, by the CP Conduit’s agent to fund such CP Conduit’s purchase or
maintenance of the Advances outstanding made by such CP Conduit during such
Interest Accrual Period; provided that, if any component of such rate is a
discount rate, in calculating the applicable “CP Rate” for such day, such CP
Conduit’s agent shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum.

 

-19-



--------------------------------------------------------------------------------

“Credit and Collection Policies” means the PennantPark Floating Rate Ltd
Policies and Procedures dated as of May 9, 2011, as amended subject to the terms
hereof.

“Credit Risk Collateral Loan” means any Collateral Loan that in the Collateral
Manager’s commercially reasonable business judgment (i) has a significant risk
of declining in credit quality and, with a lapse of time, becoming a Defaulted
Collateral Loan, and (ii) as a result of one or more factors including but not
limited to credit quality, has a significant risk of declining in market price
(but not including any such decline experienced by the market generally as a
result of interest rate movement, general economic conditions or similar
factors.

“Currency” means Dollars or any Agreed Foreign Currency.

“Currency Borrowing Base” means each of (i) the Pounds Sterling Borrowing Base,
(ii) the Australian Dollars Borrowing Base, (iii) the Euro Borrowing Base, and
(iv) the Canadian Dollars Borrowing Base.

“Currency Borrowing Base Test” means each of (i) the Pounds Sterling Borrowing
Base Test, (ii) the Australian Dollars Borrowing Base Test, (iii) the Euro
Borrowing Base Test, (iv) the Canadian Dollars Borrowing Base Test, (v) the
Dollar Advance Test and (vi) the Foreign Currency Advance Test.

“Currency Valuation Trigger Event” means, an event that occurs if, as of any
date of determination (i) with respect to any Agreed Foreign Currency that
either (x) is the applicable Agreed Foreign Currency that any Collateral Loan
that is part of the Collateral is denominated in, or (y) is the Agreed Foreign
Currency that any outstanding Advances are denominated in, such Agreed Foreign
Currency, the spot selling rate at which such Agreed Foreign Currency is sold
for Dollars in the London foreign exchange market at approximately 4:00 p.m.
(New York time) on such date of determination for delivery two (2) Business Days
later fluctuates by a factor greater than 10.0% from (ii) the spot selling rate
at which such Agreed Foreign Currency was sold for Dollars in the London foreign
exchange market at approximately 4:00 p.m. (New York time) for delivery two
(2) Business Days later as of the date two (2) Business Days prior to the date
on which the Borrowing Base was calculated in the most recent Monthly Report or
Borrowing Base Calculation Statement that was delivered to the Administrative
Agent. None of the Administrative Agent, the Collateral Administrator or the
Collateral Agent, shall have any responsibility for any calculation of a
Currency Valuation Trigger Event made by the Collateral Manager. For avoidance
of doubt, neither the Collateral Administrator nor the Collateral Agent shall
have any responsibility to calculate a Currency Valuation Trigger Event pursuant
to this Agreement.

 

-20-



--------------------------------------------------------------------------------

“Currency Variability Factor” means, with respect to each Agreed Foreign
Currency, the percentage opposite such Agreed Foreign Currency set forth in the
table below:

 

    Applicable Currency    Percentage Factor

 

Euros

   33%

 

Canadian Dollars

   38%

 

Pounds Sterling

   51%

 

Australian Dollars

   61%

“Current Pay Obligation” means any Collateral Loan that would otherwise be a
Defaulted Collateral Loan but as to which:

(a)      no default has occurred and is continuing with respect to the payment
of interest and any contractual principal (if any) and the most recent interest
and contractual principal payment due (if any) was paid in cash, and the
Collateral Manager reasonably expects that the next interest payment due will be
paid in cash on the scheduled payment date (which judgment shall not be called
into question as a result of subsequent events); and

(b)      if the Obligor of such Collateral Loan is subject to a bankruptcy
proceeding and if the related bankruptcy court has authorized any payments due
and payable on such Collateral Loan, all interest payments and scheduled
distributions of principal authorized by such bankruptcy court have been paid by
such Obligor of such Collateral Loan.

“Custodial Account” means the custodial account established pursuant to
Section 8.03(b).

“Custodian” means U.S. Bank National Association, a national banking
association, and any successor thereto appointed under this Agreement.

“Custodian Fee Letter” means the Collateral Agent Fee Letter setting forth the
fees payable by the Borrower to, among other parties, the Custodian in
connection with the transactions contemplated by this Agreement.

“Custodian Termination Notice” is defined in Section 14.05 hereof.

“Data File” has the meaning assigned to such term in Section 8.06(a).

“Default” means any event which, with the passage of time, the giving of notice,
or both, would constitute an Event of Default.

“Default Ratio” means, on any date of determination, the annualized ratio
(expressed as a percentage) equal to (a) the product of (i) the sum of the
Defaulted Balances of all Collateral

 

-21-



--------------------------------------------------------------------------------

Loans that became Defaulted Collateral Loans during the previous twelve
(12) calendar months, divided by (b) the weighted average Aggregate Principal
Balance of all Collateral Loans during the previous twelve (12) calendar months.

“Defaulted Balance” means, with respect to any Defaulted Collateral Loan,
(i) the Principal Balance of such Defaulted Collateral Loan multiplied by (ii) 1
minus the applicable Recovery Rate for such Defaulted Collateral Loan.

“Defaulted Collateral Loan” means any Collateral Loan as to which any of the
following occurs:

(a)    a default as to all or any portion of one or more payments of principal
and/or interest has occurred with respect to such Collateral Loan for a period
of thirty (30) Business Days or more past the applicable due date;

(b)    a default as to all or any portion of one or more payments of principal
and/or interest has occurred in relation to any other obligation for borrowed
money of the related Obligor in excess of the applicable cross-default threshold
in the applicable Related Documents (giving effect to any grace period
applicable thereto but in no event exceeding ten (10) Business Days past the
applicable due date);

(c)    except in the case of a DIP Collateral Loan, the related Obligor of such
Collateral Loan has, or others have, instituted proceedings to have such Obligor
adjudicated as bankrupt or insolvent or placed into receivership and such
proceedings have not been stayed or dismissed, or such Obligor has filed for
protection under Chapter 11 of the Bankruptcy Code;

(d)    the occurrence of a Material Modification with respect to such Collateral
Loan;

(e)    the Related Documents with respect to such Collateral Loan are amended,
modified or waived due to the Obligor’s inability to pay principal or interest
or otherwise in response to any credit deterioration of such Obligor (as
determined by the Collateral Manager in its reasonable discretion), or the BDC
or any Affiliate thereof has made or acquired a debt obligation of the related
Obligor for the purpose of enabling such Obligor to pay principal and interest
on such Collateral Loan and to avoid a payment default thereunder; provided that
a loan made to refinance one or more Collateral Loans in the ordinary course of
business shall not constitute a loan made to avoid a payment default under this
clause (e); or

(f)     the Collateral Manager has determined in accordance with the Collateral
Management Standard and the Credit and Collection Policies that such Collateral
Loan shall be placed on “non-accrual” status or “not collectible”, or any or all
of the principal amount due under such Collateral Loan is reduced or forgiven;

 

-22-



--------------------------------------------------------------------------------

provided that any Defaulted Collateral Loan that subsequently becomes a
Restructured Loan shall no longer constitute a Defaulted Collateral Loan
hereunder.

“Delayed Drawdown Collateral Loan” means a Collateral Loan that (a) requires the
Borrower to make one or more future advances to the Obligor under the Related
Documents, (b) specifies a maximum amount that can be borrowed on one or more
fixed borrowing dates, and (c) does not permit the re-borrowing of any amount
previously repaid by the Obligor thereunder; provided that any such Collateral
Loan will be a Delayed Drawdown Collateral Loan only to the extent of undrawn
commitments and solely until all commitments by the Borrower to make advances on
such Collateral Loan to the borrower under the Related Documents expire or are
terminated or are reduced to zero.

“Delinquency Ratio” means, on any date of determination, the annualized ratio
(expressed as a percentage) equal to (a) the Aggregate Principal Balance of all
Collateral Loans that are Delinquent Collateral Loans, divided by (b) the
Aggregate Principal Balance of all Collateral Loans as of such date.

“Delinquent Collateral Loan” means any Collateral Loan (other than a Defaulted
Collateral Loan) as to which all or any portion of one or more payments of
principal and/or interest are past due with respect to such Collateral Loan for
a period of five (5) Business Days or more past the applicable due date.

“Deliver” or “Delivered” or “Delivery” means the taking of the following steps:

(a)          in the case of each Certificated Security (other than a Clearing
Corporation Security), Instrument and Participation Interest in which the
Participation Interest or the underlying loan is represented by an Instrument:

  (i)      causing the delivery of such Certificated Security or Instrument to
the Custodian (which for the avoidance of doubt shall be the Document Custodian)
by registering the same in the name of the Custodian or its affiliated nominee
or by endorsing the same to the Custodian or in blank;

 (ii)      causing the Custodian to indicate continuously on its books and
records that such Certificated Security or Instrument is credited to the
applicable Covered Account; and

(iii)      causing the Custodian to maintain continuous possession of such
Certificated Security or Instrument;

(b)          in the case of each Uncertificated Security (other than a Clearing
Corporation Security), unless covered by clause (e) below:

  (i)      causing such Uncertificated Security to be continuously registered on
the books of the issuer thereof to the Custodian; and

 (ii)      causing the Custodian to indicate continuously on its books and
records that such Uncertificated Security is credited to the applicable Covered
Account;

 

-23-



--------------------------------------------------------------------------------

(c)          in the case of each Clearing Corporation Security:

   (i)      causing the relevant Clearing Corporation to credit such Clearing
Corporation Security to the securities account of the Custodian, and

  (ii)      causing the Custodian to indicate continuously on its books and
records that such Clearing Corporation Security is credited to the applicable
Covered Account;

(d)          in the case of each security issued or guaranteed by the United
States of America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security, a
“Government Security”):

   (i)      causing the creation of a Security Entitlement to such Government
Security by the credit of such Government Security to the securities account of
the Custodian at such FRB, and

  (ii)      causing the Custodian to indicate continuously on its books and
records that such Government Security is credited to the applicable Covered
Account;

(e)          in the case of each Security Entitlement not governed by clauses
(a) through (d) above:

   (i)      causing a Securities Intermediary to receive a Financial Asset from
a Securities Intermediary or to acquire the underlying Financial Asset, and in
either case, accepting it for credit to the Custodian’s securities account,

  (ii)      causing such Securities Intermediary to make entries on its books
and records continuously identifying such Security Entitlement as belonging to
the Custodian and continuously indicating on its books and records that such
Security Entitlement is credited to the Custodian’s securities account, and

(iii)      causing the Custodian to indicate continuously on its books and
records that such Security Entitlement (or all rights and property of the
Custodian representing such Security Entitlement) is credited to the applicable
Covered Account;

(f)          in the case of Cash or Money:

   (i)      causing the delivery of such Cash or Money to the Custodian,

 

-24-



--------------------------------------------------------------------------------

 (ii)      causing the Custodian to credit such Cash or Money to a deposit
account maintained as a sub-account of the applicable Covered Account, and

(iii)      causing the Custodian to indicate continuously on its books and
records that such Cash or Money is credited to the applicable Covered Account;
and

(g)          in the case of each account or general intangible (including any
Participation Interest in which none of the Participation Interest or the
underlying loan, is represented by an Instrument), causing the filing of a
Financing Statement in the office of the Secretary of State of the State of
Delaware.

In addition, the Collateral Manager on behalf of the Borrower will obtain any
and all consents required by the Related Documents relating to any Instruments,
accounts or general intangibles for the transfer of ownership and/or pledge
hereunder (except to the extent that the requirement for such consent is
rendered ineffective under Section 9-406 of the UCC).

“Determination Date” means the last day of each Collection Period.

“DIP Collateral Obligation” means an obligation:

(a)          obtained or incurred after the entry of an order of relief in a
case pending under Chapter 11 of the Bankruptcy Code,

(b)          to a debtor in possession as described in Chapter 11 of the
Bankruptcy Code or a trustee (if appointment of such trustee has been ordered
pursuant to Section 1104 of the Bankruptcy Code),

(c)          on which the related Obligor is required to pay interest and/or
principal on a current basis, and

(d)          approved by a Final Order or Interim Order of the bankruptcy court
so long as such obligation is (A) fully secured by a lien on the debtor’s
otherwise unencumbered assets pursuant to Section 364(c)(2) of the Bankruptcy
Code, (B) fully secured by a lien of equal or senior priority on property of the
debtor estate that is otherwise subject to a lien pursuant to Section 364(d) of
the Bankruptcy Code or (C) is secured by a junior lien on the debtor’s
encumbered assets (so long as such loan is fully secured based on the most
recent current valuation or appraisal report, if any, of the debtor).

“Diversity Score” means a single number that indicates collateral concentration
in terms of both Obligor and industry concentration, calculated as set forth in
Schedule 8 hereto.

“Document Custodian” means the Custodian when acting in the role of a custodian
of the Related Documents hereunder.

 

-25-



--------------------------------------------------------------------------------

“Document Custodian Facilities” means the office of the Document Custodian
specified on Schedule 6.

“Dollar Advance” means an Advance denominated in Dollars.

“Dollar Advance Test” means a test that will be satisfied at any time that
(i) the aggregate outstanding principal balance of Advances denominated in
Dollars is less than (ii) the Dollar Availability.

“Dollar Availability” means an amount equal to:

(A)         the lesser of:

(x)      (i) the Dollar Borrowing Base plus (ii) the aggregate amount of Dollars
then on deposit in the Principal Collection Subaccounts, minus (iii) the product
of (a) the Aggregate Foreign Currency Borrowing Base minus the Dollar Equivalent
of the aggregate amount of cash in an Agreed Foreign Currency deposited in the
Principal Collection Subaccounts and (b) a percentage equal to 1 minus the
Maximum Advance Rate, and,

(y)      (i) the Facility Amount minus (ii) the Aggregate Foreign Currency
Borrowing Base, minus

(B)         the Foreign Currency Variability Reserve.

“Dollar Borrowing Base” means an amount, calculated in Dollars, equal to (i) the
portion of the Borrowing Base that is allocable to Collateral Loans that are
denominated in Dollars times (ii) the Maximum Advance Rate.

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Agreed Foreign Currency, the amount of Dollars that
would be required to purchase such amount of such Agreed Foreign Currency based
upon the spot selling rate at which such Foreign Currency may be exchanged for
Dollars on the FXC GO screen of the Bloomberg Financial Markets System at
approximately 4:00 p.m. (New York Time) on such date. None of the Administrative
Agent, the Collateral Administrator or the Collateral Agent, shall have any
responsibility for any calculation of a Dollar Equivalent made by the Collateral
Manager. For avoidance of doubt, neither the Collateral Administrator nor the
Collateral Agent shall have any responsibility to calculate any Dollar
Equivalent pursuant to this Agreement.

“Dollars” and “$” mean lawful money of the United States of America.

“Due Date” means each date on which any payment is due on a Collateral Loan in
accordance with its terms.

“EBITDA” means earnings before interest, taxes, depreciation and amortization
(determined, for any Collateral Loan, in the manner provided in the Related
Documents).

 

-26-



--------------------------------------------------------------------------------

“Eligible Covenant Lite Loan” means a Covenant Lite Loan that (i) is not
subordinate in right or payment to any other obligation for borrowed money of
the obligor of such loan and is secured by a valid first priority perfected
security interest or lien in, to or on specified collateral, (ii) has an
original principal balance of (and unfunded commitments in respect of) the
Dollar Equivalent of $250,000,000 or more and (iii) such loan is rated by either
or both of S&P and Moody’s and (x) if rated only by S&P, such loan has a rating
of B- or better, (y) if rated only by Moody’s, such loan has a rating of B3 or
better and (z) if rated by both S&P and Moody’s, such loan has a rating of B- or
better by S&P and B3 or better by Moody’s.

“Eligible First Lien Obligation” means any loan, debt obligation or
Participation Interest (for purposes of this definition, a “loan”) that:

(a) if such loan is a Senior B Loan Obligation, such loan satisfies each of the
criteria in such definition and satisfies clauses (b)(ii)-(iv) below;

(b) with respect to any loan which does not constitute a Senior B Loan
Obligation, such loan:

  (i)      is not (and is not expressly permitted by its terms to become)
subordinate in right of payment to any other obligation for borrowed money of
the obligor of such loan;

 (ii)      is secured by a valid first priority perfected security interest or
lien in, to or on specified collateral securing the obligor’s obligations under
such loan subject to Purchase Money Liens and customary Liens for taxes or
regulatory charges not then due and payable and other permitted Liens customary
in credit agreements, which Liens do not directly secure indebtedness for
borrowed money (whether or not such loan is also secured by any lower priority
security interest or lien on other collateral);

(iii)      is secured pursuant to such first priority perfected security
interest or lien, by collateral having a value (determined as set forth below)
not less than the outstanding principal balance of such loan plus the aggregate
outstanding principal balances of all other loans of equal seniority secured by
a first lien or security interest in the same collateral; and

(iv)      is not a loan which is secured solely or primarily by the common stock
of its obligor or any of its Affiliates;

provided, that a First Lien/Last Out Obligation shall not constitute an Eligible
First Lien Obligation.

The determination as to whether clause (b)(iii) of this definition is satisfied
shall be based on both (x) an Appraisal or other valuation (including an
internal valuation performed by the Collateral Manager and including enterprise
value) performed on or about the date of acquisition by the Borrower or of the
most recent restructuring of such loan, and (y) the Collateral Manager’s
judgment at the time the loan is acquired by the Borrower. The limitation set
forth in

 

-27-



--------------------------------------------------------------------------------

clause (b)(iv) above shall not apply with respect to a loan made to a parent
entity that is secured solely or primarily by the stock of one or more of the
subsidiaries of such parent entity to the extent that the granting by any such
subsidiary of a lien on its own property would (1) in the case of a subsidiary
that is not part of the same consolidated group as such parent entity for U.S.
Federal income tax purposes, result in a deemed dividend by such subsidiary to
such parent entity for such tax purposes, (2) violate law or regulations
applicable to such subsidiary (whether the obligation secured is such loan or
any other similar type of indebtedness owing to third parties) or (3) cause such
subsidiary to suffer adverse economic consequences under capital adequacy or
other similar rules, in each case, so long as (x) the Related Documents limit
the incurrence of indebtedness by such subsidiary and (y) the aggregate amount
of all such indebtedness is not material relative to the aggregate value of the
assets of such subsidiary. For purposes of this Agreement, a DIP Collateral
Obligation shall constitute an “Eligible First Lien Obligation”.

“Eligible Investment Required Ratings” means, with respect to any obligation or
security, that such obligation or security (a) (i) if such obligation or
security has both a long-term and a short-term credit rating from Moody’s, such
ratings are “Aa3” or better (not on credit watch for possible downgrade) and
“P-1” (not on credit watch for possible downgrade), respectively, (ii) if such
obligation or security only has a long-term credit rating from Moody’s, such
rating is “Aaa” (not on credit watch for possible downgrade) and (iii) if such
obligation or security only has a short-term credit rating from Moody’s, such
rating is “P-1” (not on credit watch for possible downgrade) and (b) has a
rating of “A-1” or better (or, in the absence of a short-term credit rating, a
long-term credit rating of “A+” or better) from S&P.

“Eligible Investments” means any Dollar investment that, at the time it is
Delivered (directly or through an intermediary or bailee), is one or more of the
following obligations or securities:

    (i)      direct obligations of, and obligations the timely payment of
principal and interest on which is fully and expressly guaranteed by, the United
States of America or any agency or instrumentality of the United States of
America the obligations of which are expressly backed by the full faith and
credit of the United States of America;

   (ii)      demand and time deposits in, certificates of deposit of, trust
accounts with, bankers’ acceptances payable within 183 days of issuance by, or
federal funds sold by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities, so
long as the commercial paper and/or the debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings;

  (iii)      unleveraged repurchase obligations with respect to (a) any security
described in clause (i) above or (b) any other security issued or guaranteed by
an agency

 

-28-



--------------------------------------------------------------------------------

or instrumentality of the United States of America, in either case entered into
with a depository institution or trust company (acting as principal) described
in clause (ii) above or entered into with an entity (acting as principal) which
has, or whose parent company has (in addition to a guarantee agreement with such
entity), the Eligible Investment Required Ratings;

  (iv)      securities bearing interest or sold at a discount issued by any
entity formed under the laws of the United States of America or any State
thereof that has the Eligible Investment Required Ratings at the time of such
investment or contractual commitment providing for such investment;

   (v)      non-extendable commercial paper or other short-term obligations with
the Eligible Investment Required Ratings and that either bear interest or are
sold at a discount from the face amount thereof and have a maturity of not more
than 183 days from their date of issuance;

  (vi)      a Reinvestment Agreement issued by any bank (if treated as a deposit
by such bank), or a Reinvestment Agreement issued by any insurance company or
other corporation or entity, in each case with the Eligible Investment Required
Ratings; provided that (a) the Administrative Agent and the Required Lenders
have consented thereto or (b) such Reinvestment Agreement may be unwound at the
option of the Borrower without penalty;

 (vii)      money market funds that have, at all times, credit ratings of “Aaa”
and “MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively; and

(viii)      Cash;

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (vii) above, as mature (or are putable at par to the
issuer thereof) no later than the earlier of (x) sixty (60) days after the date
of acquisition thereof or (y) the Business Day prior to the next Payment Date;
and (2) none of the foregoing obligations or securities shall constitute
Eligible Investments if (a) such obligation or security has an “f”, “r”, “p”,
“pi”, “q” or “t” subscript assigned by S&P, (b) all, or substantially all, of
the remaining amounts payable thereunder consist of interest and not principal
payments, (c) such obligation or security is subject to U.S. withholding or
foreign withholding tax unless the issuer of the security is required to make
“gross-up” payments for the full amount of such withholding tax, (d) such
obligation or security is secured by real property, (e) such obligation or
security is purchased at a price greater than 100% of the principal or face
amount thereof, (f) such obligation or security is subject of a tender offer,
voluntary redemption, exchange offer, conversion or other similar action or
(g) in the Collateral Manager’s judgment, such obligation or security is subject
to material non-credit related risks. Any such investment may be made or
acquired from or through the Collateral Agent or any of its affiliates, or any
entity for whom the Collateral Agent or any of its affiliates provides services
(so long as such investment otherwise meets the applicable requirements of the
foregoing definition of Eligible Investment at the time of acquisition).

 

-29-



--------------------------------------------------------------------------------

“Eligible Second Lien Obligation” means a loan, debt obligation or Participation
Interest (for purposes of this definition, a “loan”) that:

(a)          is a First Lien/Last Out Obligation; or

(b)          meets the following criteria:

  (i)      is not (and is not expressly permitted by its terms to become)
subordinate in right of payment to any other obligation for borrowed money of
the obligor of such loan (excluding customary terms applicable to a second lien
lender under customary intercreditor provisions, such as subordination in right
to payment to a first lien lender following an event of default under the
related first lien credit agreement with respect to the liquidation of the
obligor or of specified collateral);

 (ii)      is secured by a valid second priority perfected security interest or
lien in, to or on specified collateral securing the obligor’s obligations under
such loan (whether or not such loan is also secured by any higher or lower
priority security interest or lien on other collateral);

(iii)      is secured, pursuant to such second priority perfected security
interest or lien, by collateral having a value (determined as set forth below)
not less than the outstanding principal balance of such loan plus the aggregate
outstanding principal balances of all other loans of equal or higher seniority
secured by a first or second lien or security interest in the same collateral;
and

(iv)      is not a loan which is secured solely or primarily by the common stock
of its obligor or any of its Affiliates.

(c)          is not a Senior B Loan Obligation.

The determination as to whether clause (iii) of clause (b) of this definition is
satisfied shall be based on both (x) an Appraisal or other valuation (including
an internal valuation performed by the Collateral Manager and including
enterprise value) performed on or about the date of acquisition by the Borrower
or of the most recent restructuring of such loan, and (y) the Collateral
Manager’s judgment at the time the loan is acquired by the Borrower. The
limitation set forth in clause (iv) of clause (b) above shall not apply with
respect to a loan made to a parent entity that is secured solely or
substantially by the stock of one or more of the subsidiaries of such parent
entity to the extent that the granting by any such subsidiary of a lien on its
own property would (1) in the case of a subsidiary that is not part of the same
consolidated group as such parent entity for U.S. Federal income tax purposes,
result in a deemed dividend by such subsidiary to such parent entity for such
tax purposes, (2) violate law or regulations applicable to such subsidiary
(whether the obligation secured is such loan or any other similar type of

 

-30-



--------------------------------------------------------------------------------

indebtedness owing to third parties) or (3) cause such subsidiary to suffer
adverse economic consequences under capital adequacy or other similar rules, in
each case, so long as (x) the Related Documents limit the incurrence of
indebtedness by such subsidiary and (y) the aggregate amount of all such
indebtedness is not greater than 60% of the aggregate value of the assets of
such subsidiary.

“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, preorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant or right to
subscribe to or purchase such a security; or any such warrant or right.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice requirement is waived); (b) the
failure with respect to any Plan to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA); (c) the filing
pursuant to Section 412(c) of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA); (e) the incurrence
by the Borrower or any member of its ERISA Group of any liability under Title IV
of ERISA with respect to the termination of any Plan; (f) (i) the receipt by the
Borrower or any member of its ERISA Group from the PBGC of a notice of
determination that the PBGC intends to seek termination of any Plan or to have a
trustee appointed for any Plan, or (ii) the filing by the Borrower or any member
of its ERISA Group of a notice of intent to terminate any Plan; (g) the
incurrence by the Borrower or any member of its ERISA Group of any liability
(i) with respect to a Plan pursuant to Sections 4063 and 4064 of ERISA,
(ii) with respect to a facility closing pursuant to Section 4062(e) of ERISA, or
(iii) with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (h) the receipt by the Borrower or any member of its ERISA
Group of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, in endangered
status or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA or is or is expected to be insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (i) the failure of the Borrower or
any member of its ERISA Group to make any required contribution to a
Multiemployer Plan.

“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code with the
Borrower.

“Euro Borrowing Base” means an amount, calculated in Euros, equal to (a) the
portion of the Borrowing Base that is allocable to Collateral Loans that are
denominated in Euros, plus (b) the aggregate amount of Euros then on deposit in
the applicable Principal Collection Subaccount.

 

-31-



--------------------------------------------------------------------------------

“Euro Borrowing Base Test” means a test that will be satisfied at any time that
(i) the aggregate outstanding principal balance of Advances denominated in Euros
is less than or equal to (ii) the Euro Borrowing Base.

“Euro Variability Reserve” means, the sum, for each Collateral Loan in the Euro
Borrowing Base, of an amount equal to the following: (i) the Dollar Equivalent
of the Principal Balance of such Collateral Loan as of such date, times (ii) (a
percentage equal to 100.00% minus the Maximum Advance Rate) times (iii) the
applicable Currency Variability Factor times (iv) the applicable Foreign
Currency Collateral Loan Percentage for such Collateral Loan.

“Eurocurrency”, when used in reference to any Advance or Borrowing, refers to
whether such Advance, or the Advances constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBOR Rate.

“Eurocurrency Liabilities” is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

“Eurodollar Disruption Event” means the occurrence of any of the following with
respect to a Eurocurrency Borrowing of a Class (the Currency of such Borrowing
herein called the “Affected Currency”): (a) any Lender or Liquidity Bank shall
have notified the Administrative Agent of a determination by such Lender or
Liquidity Bank or any of its assignees or participants that it would be contrary
to law or to the directive of any central bank or other governmental authority
(whether or not having the force of law) to obtain such Affected Currency in the
London interbank market to fund any Advance, (b) any Lender or Liquidity Bank
shall have notified the Administrative Agent of the inability, for any reason,
of such Lender or Liquidity Bank or any of its assignees or participants to
determine the Adjusted LIBOR Rate with respect to such Affected Currency for
such Interest Accrual Period, (c) any Lender or Liquidity Bank shall have
notified the Administrative Agent of a determination by such Lender or Liquidity
Bank or any of its assignees or participants that the rate at which deposits of
such Affected Currency are being offered to such Lender or Liquidity Bank or any
of its assignees or participants in the London interbank market does not
accurately reflect the cost to such Lender or Liquidity Bank, such assignee or
such participant of making, funding or maintaining any Advance in such Affected
Currency for such Interest Accrual Period, or (d) any Lender or Liquidity Bank
shall have notified the Administrative Agent of the inability of such Lender or
Liquidity Bank or any of its assignees or participants to obtain such Affected
Currency in the London interbank market to make, fund or maintain any Advance in
such Affected Currency for such Interest Accrual Period.

“Euros” or “€” means the unit of single currency of the Participating Member
States.

“Event of Default” means the occurrence of any of the events, acts or
circumstances set forth in Section 6.01.

 

-32-



--------------------------------------------------------------------------------

“Excess Concentration Amount” means, at any time the sum of (i) Foreign Currency
Collateral Loan Excess Concentration Amount, (ii) Group I Country Excess
Concentration Amount, (iii) Group II and III Country Excess Concentration
Amount, and (iv) at any time in respect of which any one or more of the
Concentration Limitations are exceeded, the Dollar Equivalent of the portions
(calculated by the Collateral Manager without duplication) of each Collateral
Loan that cause such Concentration Limitations to be exceeded, provided,
however, that the total Excess Concentration Amount shall be reduced by an
amount equal to the Senior B Excess Concentration Advance Amount (if any).

“Excess Interest Proceeds Amount” means, at any time, the excess, if any, of
(i) the Dollar Equivalent of the aggregate amount in and available from the
Interest Collection Subaccounts over (ii) 150% of the Dollar Equivalent of the
aggregate amount necessary on the following Payment Date, in the good faith
estimate of the Collateral Manager, to make the required payments pursuant to
Section 9.01(a)(i)(A) through (E) of the Priority of Payments (after giving
effect to any prepayments pursuant to Section 2.05). The Excess Interest
Proceeds Amount shall be calculated by the Collateral Manager pursuant to an
Excess Interest Proceeds Estimate. The Collateral Manager shall calculate the
Excess Interest Proceeds Amount (including, without limitation, the estimate of
the required payments pursuant to Section 9.01(a)(i)(A) through (E) of the
Priority of Payments) in good faith based on the outstanding Advances
immediately after giving effect to the contemplated prepayment being made with
the Excess Interest Proceeds Amount or such higher amount as deemed appropriate
to make such required payments in the Collateral Manager’s estimation.

“Excess Interest Proceeds Estimate” means a good faith estimate of the Excess
Interest Proceeds Amount as calculated by the Collateral Manager in the form
attached hereto as Exhibit A.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, all as from time to time in
effect, or any successor law, rules or regulations, and any reference to any
statutory or regulatory provision shall be deemed to be a reference to any
successor statutory or regulatory provision.

“Facility Amount” means the Dollar Equivalent of (a) on or prior to the
Commitment Termination Date, the aggregate principal amount at any one time
outstanding up to but not exceeding the amount set forth on Schedule 1 (as such
amount may be reduced from time to time pursuant to Section 2.06) and
(b) following the Commitment Termination Date, the outstanding principal balance
of all the Advances; provided that the Facility Amount may be increased by the
Borrower from time to time in accordance with Section 2.15 hereof.

“Facility Amount Increase” means an increase in the Facility Amount pursuant to
Section 2.15 hereof.

“Facility Amount Increase Request” is defined in Section 2.15 hereof.

“Facility Documents” means this Agreement, the Purchase and Contribution
Agreement, the Account Control Agreement, the Collateral Agent Fee Letter, the
Custodian Fee Letter, the

 

-33-



--------------------------------------------------------------------------------

Backup Collateral Manager Fee Letter, the Administrative Agent Fee Letter, the
Lender Fee Letter, the Collateral Administration Agreement and any other
security agreements and other instruments entered into or delivered by or on
behalf of the Borrower pursuant to Section 5.01(c) to create, perfect or
otherwise evidence the Collateral Agent’s security interest.

“FATCA” means Code Sections 1471 through 1474 and any regulations or official
interpretations thereof (including any Revenue Ruling, Revenue Procedure, Notice
or similar guidance issued by the U.S. Internal Revenue Service thereunder as a
precondition to relief or exemption from taxes under such provisions).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that, if at any time a
Lender is borrowing overnight funds from a Federal Reserve Bank that day, the
Federal Funds Rate for such Lender for such day shall be the average rate per
annum at which such overnight borrowings are made on that day as promptly
reported by such Lender to the Borrower, the Collateral Administrator and the
Agents in writing. Each determination of the Federal Funds Rate by a Lender
pursuant to the foregoing proviso shall be conclusive and binding except in the
case of manifest error.

“Final Maturity Date” means the second anniversary of the last day of the
Reinvestment Period.

“Final Order” means an order, judgment, decree or ruling the operation or effect
of which has not been stayed, reversed or amended and as to which order,
judgment, decree or ruling (or any revision, modification or amendment thereof)
the time to appeal or to seek review or rehearing has expired and as to which no
appeal or petition for review or rehearing was filed or, if filed, remains
pending.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Financing Documents” has the meaning set forth in Section 14.02(b) hereof.

“Financing Statements” has the meaning specified in Section 9-102(a)(39) of the
UCC.

“First Lien/Last Out Obligation” means a Collateral Loan that would constitute
an Eligible First Lien Obligation (other than by operation of the proviso in the
definition of such term) but that, in the case of an event of default under the
applicable Related Document, will be paid after one or more tranches of first
lien loans issued by the same obligor have been paid in full in accordance with
a specified waterfall of payments.

“Fitch” means Fitch, Inc., together with its successors.

 

-34-



--------------------------------------------------------------------------------

“Fixed Rate Obligation” means any Collateral Loan that bears a fixed rate of
interest.

“Floating Rate Obligation” means any Collateral Loan that bears a floating rate
of interest.

“Floor Obligation” means, as of any date:

(a)      a Floating Rate Obligation (1) for which the Related Documents provides
for a Libor rate option and that such Libor rate is calculated as the greater of
a specified “floor” rate per annum and the London interbank offered rate for the
applicable interest period and (2) that, as of such date, bears interest based
on such Libor rate option, but only if as of such date the London interbank
offered rate for the applicable interest period is less than such floor rate;
and

(b)      a Floating Rate Obligation (1) for which the Related Documents provides
for a base or prime rate option and such base or prime rate is calculated as the
greater of a specified “floor” rate per annum and the base or prime rate for the
applicable interest period and (2) that, as of such date, bears interest based
on such base or prime rate option, but only if as of such date the base or prime
rate for the applicable interest period is less than such floor rate.

“Foreign Currency Advance Test” means a test that will be satisfied at any time
that the Dollar Equivalent of all Advances denominated in Agreed Foreign
Currencies does not exceed 15.00% of the Maximum Available Amount.

“Foreign Currency Collateral Loan” a Collateral Loan that is denominated in an
Agreed Foreign Currency.

“Foreign Currency Collateral Loan Assigned Value” shall mean, for any Foreign
Currency Collateral Loan as of any date of determination, the lesser of (i) the
Dollar Equivalent of the value of the Collateral Loan as reflected on the books
and records of the Collateral Manager on such date of determination, and
(ii) the Dollar Equivalent of the value of the Collateral Loan as reflected on
the books and records of the BDC on such date of determination, in each case
subject to a maximum Foreign Currency Collateral Loan Assigned Value of 100% of
the Dollar Equivalent of such Collateral Loan’s Principal Balance and in each
case as reported by the Collateral Manager to the Administrative Agent and the
Collateral Administrator.

“Foreign Currency Collateral Loan Excess Concentration Amount” means the amount
by which (A) the portion of the Aggregate Collateral Balance of Collateral Loans
that are denominated in an Agreed Foreign Currency exceeds (B) an amount equal
to (x) the lesser of (i) the product of (a) the Aggregate Collateral Balance of
all the Collateral Loans times (b) the Maximum Advance Rate in effect at such
time, and (ii) the Facility Amount, times (y) 15.00%.

 

-35-



--------------------------------------------------------------------------------

“Foreign Currency Collateral Loan Par Value” means, as of any date, for any
Foreign Currency Collateral Loan, an amount equal to the number, expressed as a
percentage, obtained by dividing:

 (a) the Foreign Currency Collateral Loan Assigned Value of such Foreign
Currency Collateral Loan; by

(b) the Principal Balance of such Foreign Currency Collateral Loan as of such
date.

“Foreign Currency Collateral Loan Percentage” means, for any Foreign Currency
Collateral Loan, if the Foreign Currency Collateral Loan Par Value for such
Foreign Currency Collateral Loan is greater than or equal to 80% then 50%,
otherwise 100%.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Agreed Foreign Currency that could be purchased with such amount
of Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Collateral
Manager and reported to the Administrative Agent and the Collateral
Administrator.

“Foreign Currency Variability Reserve” means, the sum of (i) the Australian
Dollar Variability Reserve, (ii) the Canadian Dollar Variability Reserve,
(iii) the Euro Variability Reserve, and (iv) the Pounds Sterling Variability
Reserve.

“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would (a) increase or extend the term of the
Commitments (other than an increase in the Commitment of a particular Lender or
addition of a new Lender hereunder agreed to by the relevant Lender(s) pursuant
to the terms of this Agreement) or change the Final Maturity Date, (b) extend
the date fixed for the payment of principal of or interest on any Advance or any
fee hereunder, (c) reduce the amount of any such payment of principal,
(d) reduce the rate at which interest is payable thereon or any fee is payable
hereunder, (e) release any material portion of the Collateral, except in
connection with dispositions permitted hereunder, (f) alter the terms of
Section 6.01, Section 9.01, or Section 15.01(b) or any defined terms used
therein, (g) modify the definition of the terms “Agreed Foreign Currency,”
“Currency Valuation Trigger Event,” “Dollar Equivalent,” “Majority Lenders,”
“Required Lenders,” “Maximum Available Amount,” “Borrowing Base,” “Maximum
Advance Rate Test”, “Fundamental Amendment”, “Interest Coverage Ratio Test”,
“Minimum Equity Amount”, “Collateral Loan” or any defined terms used therein, or
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, or (h) extend the Reinvestment Period.

“Funding Effective Date” means the later of the Closing Date and the date on
which the conditions precedent set forth in Section 3.01 are satisfied.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, quasi-regulatory authority, administrative tribunal, central
bank, public office, court, arbitration or mediation panel, or other entity
exercising executive, legislative, judicial, taxing, regulatory or

 

-36-



--------------------------------------------------------------------------------

administrative powers or functions of government, including the SEC, the stock
exchanges, any Federal, state, territorial, county, municipal or other
government or governmental agency, arbitrator, board, body, branch, bureau,
commission, court, department, instrumentality, master, mediator, panel,
referee, system or other political unit or subdivision or other entity of any of
the foregoing, whether domestic or foreign (including any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank).

“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Governmental Authorities.

“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Authorities.

“Group I Country” means Australia and the Netherlands.

“Group I Country Excess Concentration Amount” means the amount by which (A) the
portion of the Aggregate Collateral Balance of Collateral Loans whose Obligors
are organized or incorporated in a Group I Country exceeds (B) an amount equal
to (x) the lesser of (i) the product of (a) the Aggregate Collateral Balance of
all the Collateral Loans times (b) the Maximum Advance Rate in effect at such
time, and (ii) the Facility Amount, times (y) 10.00%.

“Group II Country” means Germany, Sweden and Switzerland.

“Group II and III Country Excess Concentration Amount” means the amount by which
(A) the portion of the Aggregate Collateral Balance of Collateral Loans whose
Obligors are organized or incorporated in a Group II Country or Group III
Country, collectively exceeds (B) an amount equal to (x) the lesser of (i) the
product of (a) the Aggregate Collateral Balance of all the Collateral Loans
times (b) the Maximum Advance Rate in effect at such time, and (ii) the Facility
Amount, times (y) 7.50%.

“Group III Country” means Austria, Belgium, Denmark, Finland, Iceland,
Lichtenstein, Luxembourg and Norway.

“Hedge Counterparty” means (1) SunTrust Bank or (2) any other entity that (a) on
the date of entering into any hedge transaction with the Borrower (i) is an
interest rate swap dealer that has been approved in writing by the
Administrative Agent and (ii) has a short-term unsecured debt rating of not less
than “A-1” by S&P and not less than “P-1” by Moody’s, and (b) in a hedging
agreement (i) consents to the assignment of the Borrower’s rights under the
hedging agreement to the Collateral Agent and (ii) agrees that in the event that
Moody’s or S&P reduces its short-term unsecured debt rating below the ratings
set forth above, it shall, at its own expense, transfer its rights and
obligations under each hedging transaction to another entity that meets the
requirements of clauses (a) and (b) hereof or collateralize its exposure under
each hedging transaction.

“Indemnified Party” has the meaning assigned to such term in Section 12.04(b).

 

-37-



--------------------------------------------------------------------------------

“Independent Accountants” has the meaning assigned to such term in Section 8.08.

“Ineligible Collateral Loan” means, at any time, a loan, debt obligation,
Participation Interest or other obligation, or any portion thereof, that fails
to satisfy any criteria of the definition of “Collateral Loan” after the date of
acquisition thereof by the Borrower (i.e., determined as of such date and not
giving effect to the introductory language to the definition of “Collateral
Loan”).

“Insolvency Event” means with respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under the Bankruptcy Code or any other applicable insolvency law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty (60) consecutive days; or (b) the commencement by such Person of
a voluntary case under the Bankruptcy Code or any other applicable insolvency
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Interest” means, for each day during an Interest Accrual Period and each
Advance outstanding by a Lender on such day, the sum of the products (for each
day during such Interest Accrual Period) of:

 

 

IR x P x

 

1

        D   

where:

 

IR

  

=

  

the Interest Rate for such Advance on such day;

P

  

=

  

the principal amount of such Advance on such day; and

D

  

=

  

360 or, to the extent the Interest Rate is based on the Prime Rate or
Multicurrency Advances denominated in Canadian Dollars or Pounds Sterling, 365
or 366 days, as applicable.

“Interest Accrual Period” means, with respect to each Advance (or portion
thereof) (a) with respect to the first Payment Date for such Advance (or portion
thereof), the period from and including the Closing Date to and including the
last day of the calendar month preceding the

 

-38-



--------------------------------------------------------------------------------

first Payment Date and (b) with respect to any subsequent Payment Date for such
Advance (or portion thereof), the period commencing on the first day of the
calendar month in which the preceding Payment Date occurred and ending on the
last day of the calendar month immediately preceding the month in which the
Payment Date occurs; provided, that the final Interest Accrual Period for all
outstanding Advances hereunder shall end on and include the day prior to the
payment in full of the Advances hereunder.

“Interest Collection Subaccount” has the meaning specified in Section 8.02(a).

“Interest Coverage Ratio” means, on any Determination Date as of the end of the
most recent Collection Period, the percentage equal to:

(a)      the Dollar Equivalent of the aggregate Collateral Interest Amount for
the three most recent Collection Periods then ended; divided by

(b)      the Dollar Equivalent of the sum of all amounts payable under
Section 9.01(a)(i)(A) through (E) on the related Payment Date for each of the
three most recent Collection Periods then ended.

“Interest Coverage Ratio Test” means a test applicable hereunder on and after
the Determination Date on September 30, 2011 and that is satisfied at any such
time if the Interest Coverage Ratio as calculated on the most recent
Determination Date as of the end of the most recent Collection Period was
greater than or equal to 125%.

“Interest Proceeds” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of:

(a)      all payments of interest and other income received by the Borrower
during such Collection Period on the Collateral Loans (including Ineligible
Collateral Loans), including the accrued interest received in connection with a
sale thereof during such Collection Period;

(b)      all principal and interest payments received by the Borrower during
such Collection Period on Eligible Investments purchased with Interest Proceeds;
and all interest payments received by the Borrower during such Collection Period
on Eligible Investments purchased with amounts credited to the Revolving Reserve
Account;

(c)      all amendment and waiver fees, late payment fees (including
compensation for delayed settlement or trades), and all protection fees and
other fees and commissions received by the Borrower during such Collection
Period, unless the Collateral Manager notifies the Agents before such
Determination Date that the Collateral Manager in its sole discretion has
determined that such payments are to be treated as Principal Proceeds; and

(d)      commitment fees, facility fees, anniversary fees, ticking fees and
other similar fees received by the Borrower during such Collection Period unless
the Collateral

 

-39-



--------------------------------------------------------------------------------

Manager notifies the Agents before such Determination Date that the Collateral
Manager in its sole discretion has determined that such payments are to be
treated as Principal Proceeds;

provided that:

(1)      as to any Defaulted Collateral Loan (and only so long as it remains a
Defaulted Collateral Loan), any amounts received in respect thereof will
constitute Principal Proceeds (and not Interest Proceeds) until the aggregate of
all Collections in respect thereof since it became a Defaulted Collateral Loan
equals the outstanding principal balance of such Defaulted Collateral Loan at
the time as of which it became a Defaulted Collateral Loan and all amounts
received in excess thereof will constitute Interest Proceeds;

(2)      all payments received in respect of Equity Securities will constitute
Principal Proceeds; and

(3)      all Cash received as equity contributions from the BDC will constitute
Principal Proceeds unless specified by the Collateral Manager pursuant to
Section 10.05.

“Interest Rate” means, for any Interest Accrual Period and for each Advance
outstanding by a Lender for each day during such Interest Accrual Period:

(a)      to the extent such Advance is a Dollar Advance and the Lender has
funded the applicable Advance through the issuance of commercial paper, a rate
equal to the applicable CP Rate plus the Applicable Margin, provided that, upon
the occurrence and during the continuance of an Event of Default (which has not
otherwise been waived by the Lenders pursuant to the terms hereof) the rate
shall be the Base Rate plus the Applicable Margin;

(b)      to the extent such Advance is not a Dollar Advance or to the extent the
Lender did not fund the applicable Advance through the issuance of commercial
paper, a rate equal to the Alternative Rate plus the Applicable Margin; and

(c)      with respect to any Swingline Advance, a rate equal to the Base Rate
plus the Applicable Margin minus 1.00% per annum.

“Interim Order” means an order, judgment, decree or ruling entered after notice
and a hearing conducted in accordance with Bankruptcy Rule 4001(c) granting
interim authorization, the operation or effect of which has not been stayed,
reversed or amended.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

“Investment Criteria” means the criteria specified in Section 10.02(a).

 

-40-



--------------------------------------------------------------------------------

“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, rule of public policy, settlement agreement,
statute, or writ, of any Governmental Authority, or any particular section, part
or provision thereof.

“LBO Loan” means a Collateral Loan the proceeds of which are used by the Obligor
to acquire a controlling interest in another business enterprise that is secured
by the assets of such business enterprise.

“Lender Fee Letter” means, collectively, (i) that certain Fifth Amended and
Restated Lender Fee Letter, dated as of the Third Restatement Effective Date, by
and among the Lenders, the Borrower and the Administrative Agent, as the same
may be amended or amended and restated from time to time, and (ii) any upfront
fee letters entered into by and among any Lender and the Borrower.

“Lenders” means the Persons listed on Schedule 1 and any other Person that shall
have become a party hereto in accordance with the terms hereof pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro
and Pounds Sterling; in each case as long as there is a published LIBOR rate
with respect thereto.

“LIBOR Rate” means, for any Interest Accrual Period, the greater of (i) zero
percent (0%) and (ii):

(a)      in the case of Eurocurrency Borrowings denominated in a LIBOR Quoted
Currency, the ICE Benchmark Administration Limited London interbank offered rate
per annum for deposits in the relevant Currency for a period equal to the
Interest Accrual Period as displayed in the Bloomberg Financial Markets System
(or such other page on that service or such other service designated by the ICE
Benchmark Administration Limited for the display of such Administration’s London
interbank offered rate for deposits in the relevant Currency) as of 11:00 a.m.
(London time) on the day that is two (2) Business Days prior to the first day of
the Interest Accrual Period (or, solely with respect to Eurocurrency Borrowings
in Pounds Sterling, on the first day of the Interest Accrual Period); provided
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Accrual Period, LIBOR Rate shall mean,
for any LIBOR Quoted Currency, the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rate per annum at which the Administrative Agent
could borrow funds if it were to do so by asking for and then accepting
interbank offers two (2) Business Days’ preceding the first day of such Interest
Accrual Period (or, solely with respect to Eurocurrency Borrowings denominated
in Pounds Sterling, on the first day of such Interest Accrual Period) in the
London interbank market for the relevant Currency

 

-41-



--------------------------------------------------------------------------------

as of 11:00 a.m. (London Time) for delivery on the first day of such Interest
Accrual Period, for the number of days comprised therein and in an amount
comparable to the amount of the Administrative Agent’s portion of the relevant
Eurocurrency Borrowing1;

(b)      in the case of Eurocurrency Borrowings denominated in Canadian Dollars,
the CDOR Rate per annum; and

(c)      in the case of Eurocurrency Borrowings denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid rate or a
successor thereto approved by the Administrative Agent (“BBSY”) as published by
Reuters (or such other page or commercially available source providing BBSY
(Bid) quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the day that is two
(2) Business Days prior to the first day of the Interest Accrual Period (or if
such day is not a Business Day, then on the immediately preceding Business Day)
with a term equivalent to such Interest Accrual Period.

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
or security interest (statutory or other), or preference, priority or other
security agreement, charge or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing authorized by the Borrower of any financing statement
under the UCC or comparable law of any jurisdiction).

“Liquidity Facility” means, for any CP Conduit, a loan facility, asset purchase
facility or other arrangement under which the providers of such facility have
agreed to provide funds to such CP Conduit for purposes of funding such CP
Conduit’s obligations under this Agreement.

“Liquidity Bank” means the Person or Persons who provide liquidity support to a
Lender that is a CP Conduit pursuant to a Liquidity Facility.

“Listed Collateral Loan” means a Collateral Loan for which, at the time of
determination, a Listed Value is available.

“Listed Value” means, for any Collateral Loan, the bid price for such Collateral
Loan most recently quoted by Loan Pricing Corporation, Mark-it Partners
(formerly known as Loan X), Interactive Date Corporation (Thompson Reuters), or
quoted by another nationally recognized broker-dealer or nationally recognized
quotation service as may be approved from time to time by the Administrative
Agent and the Required Lenders if so requested by the Borrower; provided that,
if the Collateral Manager reasonably believes that the price quoted by

 

 

1

ICE Benchmark Administration Limited makes no warranty, express of implied,
either as to the results to be obtained from the use of ICE LIBOR and/or the
figure at which ICE LIBOR stands at any particular time on any particular day or
otherwise. ICE Benchmark Administration Limited makes no express or implied
warranties of merchantability or fitness for a particular purpose in respect of
any use of ICE LIBOR.

 

-42-



--------------------------------------------------------------------------------

any such source it based on less than three bona fide bids, then the Collateral
Manager, by notice to the Agents, may determine the Listed Value in accordance
with clause (b) of the definition of “Market Value”.

“Loan Checklist” means an electronic or hard copy, as applicable, checklist
delivered by or on behalf of the Borrower to the Custodian, for each Collateral
Loan, of all Related Documents to be included within the respective loan file,
which shall specify whether such document is an original or a copy.

“London Banking Day” means a day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

“Majority Lenders” means, as of any date of determination, one or more Lenders
having aggregate Percentages greater than or equal to 51%.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Market Value” means, as of any date, for any Collateral Loan:

(a)         if such Collateral Loan is a Listed Collateral Loan as at such date,
the Listed Value of such Collateral Loan as at such date; and

(b)         if such Collateral Loan is not a Listed Collateral Loan as of such
date, the lower of:

 (i)      the fair market value of such Collateral Loan as reasonably determined
by the Collateral Manager in accordance with the Collateral Management Standard;
and

(ii)      the purchase price in respect of such Collateral Loan expressed as an
effective percentage of par less any loss reserves maintained by the Borrower in
accordance with GAAP.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition, operations, performance or properties of the
Borrower, the Collateral Manager or the BDC, both individually or taken as a
whole, (b) the validity, enforceability or collectability of this Agreement or
any other Facility Document or the validity, enforceability or collectability of
the Collateral Loans generally or any material portion of the Collateral Loans,
(c) the rights and remedies of the Administrative Agent, the Lenders and the
Secured Parties with respect to matters arising under this Agreement or any
other Facility Document, (d) the ability of each of the Borrower or the
Collateral Manager to perform its obligations under any Facility Document to
which it is a party, or (e) the status, existence, perfection, priority or
enforceability of the Collateral Agent’s lien on the Collateral.

 

-43-



--------------------------------------------------------------------------------

“Material Modification” means, with respect to any Collateral Loan, any
amendment, waiver, consent or modification of a Related Document with respect
thereto executed or effected after the date on which such Collateral Loan is
acquired by the Borrower, that:

(a)      reduces or waives one or more interest payments or permits any interest
due with respect to such Collateral Loan in cash to be deferred or capitalized
and added to the principal amount of such Collateral Loan (other than any
deferral or capitalization already expressly permitted by the terms of its
underlying instruments as of the date such Collateral Loan was acquired by the
Borrower);

(b)      contractually or structurally subordinates such Collateral Loan by
operation of a priority of payments, turnover provisions or the transfer of
assets in order to limit recourse to the related Obligor or releases any
material guarantor or co-obligor from its obligations with respect thereto;

(c)      substitutes or releases the underlying assets securing such Collateral
Loan (other than as expressly permitted by the Related Documents as of the date
such Collateral Loan was acquired by the Borrower), and such substitution or
release materially and adversely affects the value of such Collateral Loan (as
determined by the Collateral Manager in good faith);

(d)      waives, extends or postpones any date fixed for any payment or
mandatory prepayment of principal on such Collateral Loan; or

(e)       reduces or forgives any principal amount of such Collateral Loan.

 provided that any Collateral Loan subject to a Material Modification which
subsequently becomes a Restructured Loan shall no longer be considered to have
been subject to a Material Modification hereunder.

“Matrix” means the Matrix set forth on Schedule 5 attached hereto.

“Matrix Adjustment Notice” means a notice from the Borrower, or the Collateral
Manager on its behalf, to the Administrative Agent and the Collateral Agent
substantially in the form of Exhibit H hereto.

“Matrix Inputs” means, at any time, the combination of “Advance Rates”, “Minimum
Weighted Average Spread”, “Minimum Diversity Score”, “Maximum Obligor”, “Maximum
Moody’s Industry Classification”, “Ratings” and “Maximum Loan Types” that are in
effect for use in relation to the Matrix at such time as set forth in the
applicable row of the Matrix, as the same may be adjusted from time to time
pursuant to Section 11.02(e) hereof.

“Maximum Advance Rate” means, at any time, the “Advance Rate” specified in the
Matrix based on the applicable combination of Matrix Inputs as then in effect.

 

-44-



--------------------------------------------------------------------------------

“Maximum Advance Rate Test” means a test that will be satisfied at any time if
(a) the sum of (i) the Dollar Equivalent of the aggregate outstanding principal
balance of the Advances and (ii) the Net Aggregate Exposure Amounts at such time
is less than (b) (i) the Maximum Available Amount at such time minus (ii) the
Foreign Currency Variability Reserve at such time.

“Maximum Available Amount” means, at any time, the least of:

(a)          the Facility Amount at such time;

(b)          the sum of:

 (i)      the product of (x) the Borrowing Base and (y) the Maximum Advance Rate
in effect at such time, plus

(ii)      the Dollar Equivalent of the aggregate amount of cash then on deposit
in the Principal Collection Subaccounts; and

(c)          the sum of:

  (i)      the Borrowing Base, minus

 (ii)      the Minimum Equity Amount, plus

(iii)      the Dollar Equivalent of the aggregate amount of cash then on deposit
in the Principal Collection Subaccounts.

“Measurement Date” means, (i) the Closing Date, (ii) each Borrowing Date and
(iii) each Monthly Report Determination Date.

“Minimum Equity Amount” means, at any time, $25,000,000.

“Money” has the meaning specified in Section 1-201(24) of the UCC.

“Monthly Asset Amount” means, for any Payment Date, the Aggregate Collateral
Balance as of the last day of the most recent Collection Period.

“Monthly Report” has the meaning specified in Section 8.06(a).

“Monthly Report Determination Date” has the meaning specified in
Section 8.06(a).

“Monthly Reporting Date” means the 20th calendar day (or, if such day is not a
Business Day, on the next succeeding Business Day) of each calendar month (other
than January, April, July and October in each year).

“Moody’s” means Moody’s Investors Service, Inc., together with its successors.

 

-45-



--------------------------------------------------------------------------------

“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 4 hereto, as such industry classifications shall be updated at the
option of the Collateral Manager if Moody’s publishes revised industry
classifications.

“Moody’s Rating” means, with respect to any Collateral Loan, as of any date of
determination, the rating determined pursuant to Schedule 9 hereto (or such
other schedule provided by Moody’s to the Borrower and the Collateral Manager).

“Multicurrency Advance” means an Advance denominated in Dollars or an Agreed
Foreign Currency.

“Multiemployer Plan” means an employee pension benefit plan within the meaning
of Section 4001(a)(3) of ERISA that is sponsored by the Borrower or a member of
its ERISA Group or to which the Borrower or a member of its ERISA Group is
obligated to make contributions or has any liability.

“Net Aggregate Exposure Amount” means, at any time, the excess (if any) of
(x) the Dollar Equivalent of the aggregate unfunded amounts in respect of all
Revolving Collateral Loans and Delayed Drawdown Collateral Loans at such time
over (y) the Dollar Equivalent of the aggregate amount on deposit in the
Revolving Reserve Account at such time.

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the Aggregate Principal Balance of all Transferred Loans (as
defined in the Purchase and Sale Agreement) sold and/or contributed by the BDC,
as seller, to the Borrower, as buyer pursuant to the Purchase and Sale Agreement
prior to such date, minus (b) the Aggregate Principal Balance of all Transferred
Loans (other than Warranty Loans (as defined in the Purchase and Sale
Agreement)) repurchased or substituted by the BDC, as seller, prior to such
date.

“Net Worth” means, for any Obligor and at any time the same is to be determined,
the difference between total assets and total liabilities of such Obligor, total
assets and total liabilities each to be determined in accordance with GAAP.

“Net Worth to Total Capital Ratio” means, at any time the same is to be
determined for any Obligor, the ratio of (i) such Obligor’s Net Worth to
(ii) the Total Capitalization of such Obligor.

“Non-Cash Paying PIK Loan” means, at any time, a PIK Loan that is deferring all
of the cash interest that is due at such time or that, at such time, has any
capitalized interest (unless, in addition to capitalized interest, such PIK Loan
requires interest in cash at a rate of at least LIBOR plus 3.50% per annum), or
any balance of due and unpaid cash interest, outstanding.

“Noteless Loan” means a Collateral Loan with respect to which (i) the related
loan agreement does not require the obligor to execute and deliver an Underlying
Note to evidence the indebtedness created under such Collateral Loan and (ii) no
Underlying Notes are outstanding with respect to the portion of the Collateral
Loan transferred to the Borrower.

 

-46-



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning assigned to such term in Section 2.02.

“Notice of Prepayment” has the meaning assigned to such term in Section 2.05.

“Obligations” means all indebtedness, whether absolute, fixed or contingent, at
any time or from time to time owing by the Borrower to any Secured Party or any
Affected Person under or in connection with this Agreement, the Collateral Agent
Fee Letter or any other Facility Document, including all amounts payable by the
Borrower in respect of the Advances, with interest thereon, and all amounts
payable hereunder.

“Obligor” means, in respect of any Collateral Loan, the Person primarily
obligated to pay Collections in respect of such Collateral Loan.

“OFAC” has the meaning assigned to such term in Section 4.01(f).

“Offer” has the meaning given in Section 8.07(c).

“Original Agreement” has the meaning assigned to such term in the preamble
hereto.

“Original Currency” has the meaning assigned to such term in Section 2.14.

“Other Taxes” has the meaning given in Section 15.03(b).

“Ownership Certificates” means, in respect of any Collateral, all stock,
ownership certificates, participation certificates and other “instruments” and
“certificated securities” (as such terms are defined in the UCC), if any,
governing or evidencing or representing ownership of such Collateral.

“Participant” means any Person to whom a participation is sold as permitted by
Section 15.06(d).

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“Participation Interest” means a participation interest in a loan or other
obligation that would, at the time of acquisition, or the Borrower’s commitment
to acquire the same, constitute a Collateral Loan.

“PATRIOT Act” has the meaning assigned to such term in Section 15.16.

“Payment Account” means, collectively, the payment accounts of the Collateral
Agent established pursuant to Section 8.03(a).

 

-47-



--------------------------------------------------------------------------------

“Payment Date” means the 20th day of each calendar month in each year; provided
that, if any such day is not a Business Day, then such Payment Date shall be the
next succeeding Business Day.

“Payment Date Report” has the meaning specified in Section 8.06(b).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor agency
or entity performing substantially the same functions.

“Percentage” of any Lender means, (a) with respect to any Lender party hereto on
the date hereof, the percentage set forth opposite such Lender’s name on
Schedule 1 hereto, as such amount is reduced by any Assignment and Acceptance
entered into by such Lender with an assignee or increased by any Assignment and
Acceptance entered into by such lender with an assignor, or (b) with respect to
a Lender that has become a party hereto pursuant to an Assignment and
Acceptance, the percentage set forth therein as such Lender’s Percentage, as
such amount is reduced by an Assignment and Acceptance entered into between such
Lender and an assignee or increased by any Assignment and Acceptance entered
into by such lender with an assignor.

“Permitted Agent” means:

(a)      in connection with the Facility Documents, the Collateral Manager, the
Custodian, the Agents, the Independent Accountants and any such party’s
sub-agents; and

(b)      in connection with the Collateral Loans, (i) administrative agents,
collateral agents, arrangers, trustees and similar agents (and any sub-agents)
appointed under the Related Documents, (ii) financial and restructuring
advisors, appraisers and evaluators, (iii) foreign agents retained for foreign
perfection purposes or other local law requirements, (iv) back-office operations
providers and (v) legal counsel, in each case, consistent with the Collateral
Manager’s past practice and in the ordinary course of business.

“Permitted Assignee” means, with respect to (i) any CP Conduit, any Liquidity
Bank for such CP Conduit and any other multi-seller asset-backed commercial
paper conduit administered by the same agent as such CP Conduit, (ii) any Lender
other than a CP Conduit, an Affiliate of such Lender that has a short-term
unsecured debt rating or certificate of deposit rating of “A-2” or better by S&P
or “P-2” or better by Moody’s, and (iii) any Lender, any other Lender, and
which, in the case of clause (ii) does not require the Borrower to pay any
additional or increased costs or is otherwise approved by the Borrower.

“Permitted Liens” means: (a) Liens created in favor of the Collateral Agent
hereunder or under the other Facility Documents for the benefit of the Secured
Parties; and (b) Liens imposed by any Governmental Authority for taxes,
assessments or charges not yet delinquent or which are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP.

 

-48-



--------------------------------------------------------------------------------

“Permitted Securitization” means any private or public term or conduit
securitization transaction undertaken by the Borrower or its Affiliates that is
secured, directly or indirectly, by any Collateral Loan currently or formerly
included in the Collateral or any portion thereof or any interest therein
released from the Lien of this Agreement, including, without limitation, any
collateralized loan obligation or collateralized debt obligation offering or
other asset securitization.

“Person” means an individual or a corporation (including a business trust),
partnership, trust, incorporated or unincorporated association, joint stock
company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.

“PIK Loan” means a Collateral Loan that permits the obligor thereon to defer or
capitalize any portion of the accrued interest thereon.

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code that is sponsored by the Borrower or a
member of its ERISA Group or to which the Borrower or a member of its ERISA
Group is obligated to make contributions or has any liability.

“Post-Default Rate” means a rate per annum equal to the rate of interest
otherwise in effect pursuant to this Agreement plus 2.0% per annum.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Pounds Sterling Borrowing Base” means an amount, calculated in Pounds Sterling,
equal to (a) the portion of the Borrowing Base that is allocable to Collateral
Loans that are denominated in Pounds Sterling, plus (b) the aggregate amount of
Pounds Sterling then on deposit in the applicable Principal Collection
Subaccount.

“Pounds Sterling Borrowing Base Test” means a test that will be satisfied at any
time that (i) the aggregate outstanding principal balance of Advances
denominated in Pounds Sterling is less than or equal to (ii) the Pounds Sterling
Borrowing Base.

“Pounds Sterling Variability Reserve” means, the sum, for each Collateral Loan
in the Pounds Sterling Borrowing Base, of an amount equal to the following:
(i) the Dollar Equivalent of the Principal Balance of such Collateral Loan as of
such date, times (ii) (a percentage equal to 100.00% minus the Maximum Advance
Rate) times (iii) the applicable Currency Variability Factor times (iv) the
applicable Foreign Currency Collateral Loan Percentage for such Collateral Loan.

“Prime Rate” means the rate announced by SunTrust Bank from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by SunTrust Bank in connection with extensions of credit to debtors.
SunTrust Bank may make commercial loans or other loans at rates of interest at,
above, or below the Prime Rate.

 

-49-



--------------------------------------------------------------------------------

“Principal Balance” means, with respect to any Collateral Loan, as of any date
of determination, the Dollar Equivalent of the outstanding principal amount of
such Collateral Loan (excluding any capitalized interest).

“Principal Collection Subaccount” has the meaning specified in Section 8.02(a).

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Principal Proceeds” means, with respect to any Collection Period or the related
Determination Date, all amounts received by the Borrower during such Collection
Period that do not constitute Interest Proceeds, including unapplied proceeds of
the Advances and any Cash equity contributions (unless specified by the
Collateral Manager to constitute Interest Proceeds in accordance with
Section 10.05).

“Priority of Payments” has the meaning specified in Section 9.01(a).

“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Governmental
Authorities).

“Proceeds” has, with reference to any asset or property, the meaning assigned to
it under the UCC and, in any event, shall include, but not be limited to, any
and all amounts from time to time paid or payable under or in connection with
such asset or property.

“Professional Independent Manager” means an individual who is employed by a
nationally-recognized company that provides professional independent directors
or independent managers for Special Purpose Entities and other corporate
services in the ordinary course of its business.

“Prohibited Transaction” means a transaction described in Section 406(a) of
ERISA, that is not exempted by a statutory or administrative or individual
exemption pursuant to Section 408 of ERISA.

“Purchase and Contribution Agreement” means that certain Purchase and
Contribution Agreement dated as of the Closing Date between the BDC, as seller,
and the Borrower, as buyer.

“Purchase Money Lien” means a Lien that secures indebtedness for borrowed money
so long as (i) substantially all of the proceeds of the indebtedness for
borrowed money that is the subject of such Lien was used to acquire, construct
or improve the asset(s) that are the subject of such Lien, and (ii) such Lien
does not attach to assets other than those acquired, constructed or improved
with such proceeds.

“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (i)(a) that has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term

 

-50-



--------------------------------------------------------------------------------

unsecured debt rating or certificate of deposit rating of “A-1” or better by S&P
or “P-1” or better by Moody’s, (b) the parent corporation of which has either
(1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or better
by Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (c) is
otherwise acceptable to the Administrative Agent and (ii) the deposits of which
are insured by the Federal Deposit Insurance Corporation.

“QIB” has the meaning specified in Section 15.06(e).

“Qualified Purchaser” has the meaning specified in Section 15.06(e).

“Ratings” means, for purposes of determining the “Ratings” Matrix Input, the
lower of the Moody’s Rating and the S&P Rating.

“Rating Agency” means Moody’s, Fitch or S&P (or, if, at any time Moody’s, Fitch
or S&P ceases to provide rating services with respect to debt obligations, any
other nationally recognized investment rating agency selected by the Borrower or
the Collateral Manager on behalf of the Borrower with the consent of the
Administrative Agent and the Required Lenders). In the event that at any time
any of the rating agencies referred to above ceases to be a “Rating Agency” and
a replacement rating agency is selected in accordance with the preceding
sentence, then references to rating categories of such replaced rating agency in
this Agreement shall be deemed instead to be references to the equivalent
categories of such replacement rating agency as of the most recent date on which
such replacement rating agency and such replaced rating agency’s published
ratings for the type of obligation in respect of which such replacement rating
agency is used.

“Recovery Rate” means, for Defaulted Collateral Loans, the lesser of (a) the
recovery rate assigned by Moody’s or S&P (if both are provided, the lowest shall
govern) to such Collateral Loan; and (b) the recovery rate set forth opposite
such asset type below:

Eligible First Lien Obligation-50%

Eligible Second Lien Obligation-30%,

provided, however, that if (1) all amounts have been recovered with respect to a
Defaulted Collateral Loan or (2) the amounts that have been recovered with
respect to a Defaulted Collateral Loan would result in a higher Recovery Rate
(calculated pursuant to this proviso) than that set forth above, the Recovery
Rate for such Collateral Loan shall be equal to (A) the aggregate amount
recovered with respect to such Collateral Loan, divided by (B) the Principal
Balance of such Collateral Loan on the day it became a Defaulted Collateral
Loan.

“Register” has the meaning specified in Section 15.06(d).

“Regulation T”, “Regulation U” and “Regulation X” mean Regulation T, U and X,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

-51-



--------------------------------------------------------------------------------

“Regulatory Change” has the meaning specified in Section 2.09(a).

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having an Eligible Investment
Required Ratings; provided that such agreement provides that it is terminable by
the purchaser, without penalty and with the return of all invested funds, if
within sixty (60) days after the provider of such agreement no longer satisfies
the Eligible Investment Required Ratings, the provider has failed to obtain
either (i) a guarantor with an Eligible Investment Required Ratings to guarantee
the obligations of such provider under such agreement or (ii) a replacement
provider with an Eligible Investment Required Ratings.

“Reinvestment Period” means the period from and including the Closing Date to
and including the earlier of (a) May 14, 2016 (or such later date as may be
agreed by the Borrower and each of the Lenders and notified in writing to the
Agents) or (b) the date of the termination of the Commitments pursuant to
Section 6.01.

“Related Documents” means, with respect to any Collateral Loan, all agreements
or documents evidencing, guaranteeing, securing, governing or giving rise to
such Collateral Loan (as identified on the Loan Checklist).

“Requested Amount” has the meaning assigned to such term in Section 2.02.

“Required Lenders” means, as of any date of determination, one or more Lenders
having aggregate Percentages greater than or equal to 66 2/3%; provided that at
any time there are two (2) or more Lenders, “Required Lenders” must include at
least two (2) Lenders (who are not Affiliates of one another).

“Responsible Officer” means (a) in the case of a corporation, partnership or
limited liability company that, pursuant to its Constituent Documents, has
officers, any chief executive officer, chief financial officer, chief
administrative officer, president, senior vice president, vice president,
assistant vice president, treasurer, director or manager, and, in any case where
two Responsible Officers are acting on behalf of such entity, the second such
Responsible Officer may be a secretary or assistant secretary, (b) in the case
of a limited partnership, the Responsible Officer of the general partner, acting
on behalf of such general partner in its capacity as general partner, (c) in the
case of a limited liability company, any Responsible Officer of the sole member
or managing member, acting on behalf of the sole member or managing member in
its capacity as sole member or managing member, (d) in the case of a trust, the
Responsible Officer of the trustee, acting on behalf of such trustee in its
capacity as trustee, and (e) in the case of the Collateral Agent or
Administrative Agent, an officer of the Collateral Agent or Administrative Agent
as applicable responsible for the administration of this Agreement.

“Restricted Payments” means the declaration of any distribution or dividends or
the payment of any other amount (including in respect of redemptions permitted
by the Constituent Documents of the Borrower) to any shareholder, partner,
member or other equity investor in the Borrower on account of any share,
membership interest, partnership interest or other equity interest in respect of
the Borrower, or the payment on account of, or the setting apart of assets for

 

-52-



--------------------------------------------------------------------------------

a sinking or other analogous fund for, or the purchase or other acquisition of
any class of stock of or other equity interest in the Borrower or of any
warrants, options or other rights to acquire the same (or to make any “phantom
stock” or other similar payments in the nature of distributions or dividends in
respect of equity to any Person), whether now or hereafter outstanding, either
directly or indirectly, whether in cash, property (including marketable
securities), or any payment or setting apart of assets for the redemption,
withdrawal, retirement, acquisition, cancellation or termination of any share,
membership interest, partnership interest or other equity interest in respect of
the Borrower.

“Restructured Loan” means:

(a)        with respect to any Defaulted Collateral Loan, after the date on
which such loan became a Defaulted Collateral Loan, (i) it is current on all
required payments for a period of three months (if such loan pays monthly), two
quarters (if such loan pays quarterly) or one year (if such loan pays
semiannually) and (ii) it would be eligible for purchase by the Borrower as a
Collateral Loan in accordance with the terms of this Agreement if purchased at
such time; and

(b)        with respect to any Collateral Loan which has been the subject of a
Material Modification, either (i) after the date on which such loan became a
Collateral Loan which is the subject of a Material Modification, (A) it is
current on all required payments for a period of three months (if such loan pays
monthly), two quarters (if such loan pays quarterly) or one year (if such loan
pays semiannually) and (B) it would be eligible for purchase by the Borrower as
a Collateral Loan in accordance with the terms of this Agreement if purchased at
such time, or (ii) the Administrative Agent has consented in writing to such
Collateral Loan no longer constituting a loan which has been the subject of a
Material Modification hereunder.

“Review Criteria” is defined in Section 14.02(b)(i) hereof.

“Revolving Collateral Loan” means any Collateral Loan (other than a Delayed
Drawdown Collateral Loan) that is a loan (including, without limitation,
revolving loans, including funded and unfunded portions of revolving credit
lines, unfunded commitments under specific facilities and other similar loans
and investments) that by its terms may require one or more future advances to be
made to the borrower by the Borrower; provided that any such Collateral Loan
will be a Revolving Collateral Loan only until all commitments to make revolving
advances to the Obligor expire or are terminated or irrevocably reduced to zero.

“Revolving Reserve Account” means the account established pursuant to
Section 8.04.

“Revolving Reserve Required Amount” has the meaning assigned to such term in
Section 8.04.

“S&P” means Standard & Poor’s Ratings Group.

 

-53-



--------------------------------------------------------------------------------

“S&P Rating” means, with respect to any Collateral Loan, as of any date of
determination, the rating determined pursuant to Schedule 10 hereto (or such
other schedule provided by S&P to the Borrower and the Collateral Manager).

“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan.

“SEC” means the Securities and Exchange Commission or any other governmental
authority of the United States of America at the time administrating the
Securities Act, the Investment Company Act or the Exchange Act.

“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Backup Collateral Manager, the Collateral Administrator, the Custodian, the BDC
(in respect of the Senior Collateral Management Fee and the Subordinated
Collateral Management Fee payable to the BDC to the extent provided in
Section 11.06), the Collateral Manager, the Lenders and their respective
permitted successors and assigns.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, all as from time to time in effect.

“Securities Intermediary” has the meaning assigned to it in Section 8-102(a)(14)
of the UCC.

“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.

“Selling Institution” means an entity obligated to make payments to the Borrower
under the terms of a Participation Interest.

“Senior B Loan Obligation” means a loan, debt obligation or Participation
Interest (for purposes of this definition, a “loan”) that would constitute an
Eligible First Lien Obligation (other than by operation of the proviso in the
definition of such term) but that, in the case of an event of default under the
applicable Related Document, will be paid after a tranche that is senior in the
right of payment issued by the same Obligor has been paid in full (the “First
Out Tranche”) in accordance with a specified waterfall of payments, provided,
that:

(a)      the outstanding Principal Balance (and Unfunded Commitments in respect
of) the First Out Tranche is less than 25% of total first lien debt (including
the Senior B Loan Obligations and the First Out Tranche);

(b)      the ratio of the outstanding Principal Balance (and unfunded
commitments in respect of) the First Out Tranche to the EBITDA of the Obligor on
such loan is less than or equal to 1.00x;

(c)      the trailing twelve-month senior debt to EBITDA ratio of the Obligor on
such loan is less than or equal to 4.25x; and

(d)      if such Senior B Loan Obligation has been specifically assigned a
recovery rate assigned by Moody’s or S&P, such recovery rate is greater than or
equal to 50%.

 

-54-



--------------------------------------------------------------------------------

“Senior Collateral Management Fee” means the monthly fee, accruing from the
Closing Date, payable in arrears on each Payment Date for the related Interest
Accrual Period, in an amount equal to 0.50% per annum (calculated on the basis
of a 360 day year and the actual number of days elapsed) of the Monthly Asset
Amount.

“Senior B Excess Concentration Advance Amount” means an amount equal to
(i) 50.00% multiplied by (ii) any Excess Concentration Amounts attributable to
Collateral Loans that constitute Senior B Loan Obligations to the extent that
(x) such Excess Concentration Amounts arise solely as the result of Collateral
Loans that constitute Senior B Loan Obligations exceeding the Concentration
Limitation set forth in clause (b) of the definition of “Concentration
Limitation” and (y) any such Senior B Obligations (or portions thereof) included
in such Excess Concentration Amounts would not cause the aggregate amount of
Collateral Loans that are Eligible Second Lien Obligations and Senior B Loan
Obligations to exceed 30.00% of the Aggregate Collateral Balance of all the
Collateral Loans.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.

“Single Covenant Obligation” means a loan, debt obligation or Participation
Interest (for purposes of this definition, a “loan”) that:

  (i)        is not a Covenant Lite Loan,

 (ii)       does not require the Obligor to comply with at least two of the
following financial covenants during each reporting period applicable to such
Collateral Loan, whether or not any action by, or event relating to, the Obligor
has occurred: maximum leverage, maximum senior leverage, minimum fixed charge
coverage, minimum tangible net worth, minimum net worth, minimum debt service
coverage, minimum interest coverage, maximum capital expenditures, minimum
EBITDA, or other customary financial covenants, and

(iii)      either, at the time of acquisition of such loan:

(a)            has an original principal balance of (and unfunded commitments in
respect of) more than the Dollar Equivalent of $150,000,000; or

(b)            (x) has a rating of at least “B-” from S&P and “B3” from Moody’s,
and (y) either (1) (A) has an original principal balance of (and unfunded
commitments in respect of) more than the Dollar Equivalent of $125,000,000,
(B) has an Obligor with a trailing twelve-month EBITDA of at least the Dollar
Equivalent of $30,000,000 and (C) is a first lien commercial loan, or
(2) (A) has an Obligor with a trailing twelve-month EBITDA of at least the
Dollar Equivalent of $40,000,000 and (B) is an Eligible Second Lien Obligation.

 

-55-



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date and reflected in the
projections delivered in connection with this Agreement or with respect to any
transaction contemplated to be undertaken after the Closing Date; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
the Bankruptcy Code, Section 271 of the Debtor and Creditor Law of the State of
New York or other applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).

“Special Obligor” means an Obligor that is in the government IT, payment
processors, insurance services, healthcare services or marketing services
subcategory of the “Business Services” industry as defined by Moody’s.

“Special Purpose Entity” means a limited liability company or other business
entity that is created with the purpose of being “bankruptcy remote” and whose
organizational documents contain restrictions on its activities and impose
requirements intended to preserve such entity’s separateness that are
substantially similar to the special purpose provisions of the Borrower LLC
Agreement.

“Specified Eligible Investment” means an Eligible Investment meeting the
requirements of Section 8.05(a) and that is available to the Collateral Agent,
to be specified by the Collateral Manager to the Collateral Agent (with a copy
to the Administrative Agent) on or prior to the initial Borrowing Date; provided
that, so long as no Default or Event of Default shall have occurred and then be
continuing, at any time with not less than five (5) Business Days’ notice to the
Collateral Agent (with a copy to the Administrative Agent) the Collateral
Manager may (and, if the-then Specified Eligible Investment is no longer
available to the Collateral Agent, shall) designate another Eligible Investment
that meets the requirements of Section 8.05(a) and that is available to the
Collateral Agent to be the Specified Eligible Investment for purposes hereof.

“Specified LIBOR” means at any time:

(a)      if no Advances are bearing interest at the Adjusted LIBOR Rate, the
LIBOR Rate determined by the Collateral Administrator as if (1) Advances having
an aggregate principal balance of $10,000,000 were bearing interest at the
Adjusted LIBOR Rate hereunder and (2) the related Interest Accrual Period were
in effect for the period from the immediately preceding Payment Date (or, if
prior to the first Payment Date, the Closing Date) through the next following
Payment Date;

 

-56-



--------------------------------------------------------------------------------

(b)      if only one Interest Accrual Period for Advances bearing interest at
the Adjusted LIBOR Rate is outstanding at such time, the LIBOR Rate in effect
with respect to such Advances for such Interest Accrual Period; and

(c)      if more than one Interest Accrual Period for Advances bearing interest
at the Adjusted LIBOR Rate is outstanding at such time, a rate per annum equal
to (1) the sum of the products, for each such Interest Accrual Period, of the
LIBOR Rate (as determined by the Collateral Administrator) in effect with
respect to such Interest Accrual Period multiplied by the Dollar Equivalent of
the principal amount of Advances then bearing interest at a rate based on such
LIBOR Rate, divided by (2) the Dollar Equivalent of the aggregate principal
amount of all Advances bearing interest at the Adjusted LIBOR Rate outstanding
at such time, rounded to the nearest 0.01%.

“Statutory Reserve Rate” means, for the Interest Accrual Period for any
Eurocurrency Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Accrual Period, of the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to Regulation D.
Eurocurrency Borrowings shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Structured Finance Obligation” means any debt obligation owing by a finance
vehicle that is secured directly and primarily by, primarily referenced to,
and/or primarily representing ownership of, a pool of receivables or a pool of
other assets, including collateralized debt obligations, residential
mortgage-backed securities, commercial mortgage-backed securities, other
asset-backed securities, “future flow” receivable transactions and other similar
obligations; provided that ABL Facilities, loans to financial service companies,
factoring businesses, health care providers and other genuine operating
businesses do not constitute Structured Finance Obligations.

“Subject Laws” has the meaning assigned to such term in Section 4.01(f).

“Subordinated Collateral Management Fee” means the monthly fee, accruing from
the Closing Date, payable in arrears on each Payment Date for the related
Interest Accrual Period, in an amount equal to 0.50% per annum (calculated on
the basis of a 360 day year and the actual number of days elapsed) of the
Monthly Asset Amount.

 

-57-



--------------------------------------------------------------------------------

“Successor Collateral Manager” has the meaning assigned to such term in
Section 11.09(a).

“SunTrust” means SunTrust Bank, a Georgia banking corporation.

“Swingline Advance” has the meaning assigned to such term in Section 2.01.

“Swingline Borrowing” has the meaning assigned to such term in Section 2.01.

“Swingline Facility End Date” has the meaning assigned to such term in
Section 2.01.

“Swingline Lender” means SunTrust, in its capacity as lender of Swingline
Advances hereunder.

“Swingline Refinancing Advances” has the meaning assigned to such term in
Section 2.02(c).

“Swingline Refinancing Date” has the meaning assigned to such term in
Section 2.02(c).

“Syndicated Advance” has the meaning assigned to such term in Section 2.01.

“Syndicated Borrowing” has the meaning assigned to such term in Section 2.01.

“Taxes” has the meaning assigned to such term in Section 15.03(a).

“Third Restatement Effective Date” means May 22, 2015.

“Total Capitalization” means, for any Obligor at any time the same is to be
determined, the sum of Total Funded Debt of such Obligor plus the Net Worth of
such Obligor.

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all indebtedness for borrowed money of such
Obligor and its Subsidiaries at such time, and (b) all indebtedness for borrowed
money of any other Person which is directly or indirectly guaranteed by the
Obligor or any of its Subsidiaries or which the Obligor or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Obligor or any of its Subsidiaries has
otherwise assured a creditor against loss.

“UCC” means the Uniform Commercial Code, as from time to time in effect in the
State of New York; provided that if, by reason of any mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority of
the security interests granted to the Collateral Agent pursuant to this
Agreement are governed by the Uniform Commercial Code as in effect in a
jurisdiction of the United States of America other than the State of New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of such perfection, effect of perfection or
non-perfection or priority.

 

-58-



--------------------------------------------------------------------------------

“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.

“Underlying Note” means, with respect to a Collateral Loan, one or more
promissory notes executed by an Obligor to evidence such Collateral Loan.

“Uni-Tranche Loan” means any loan, debt obligation or Participation Interest
(for purposes of this definition, a “loan”) that has been structured such that
one loan comprises an Eligible First Lien Obligation and an Eligible Second Lien
Obligation between the related Obligor and a single lender.

“Unrestricted Cash” means the meaning of “Unrestricted Cash” or any comparable
definition in the related loan agreement for each Collateral Loan, and in any
case that “Unrestricted Cash” or such comparable definition is not defined in
such loan agreements, all cash (i) available for use for general corporate
purposes and (ii) not held in any reserve account or legally or contractually
restricted for any particular purposes inconsistent with the payment of the
indebtedness for borrowed money of the relevant Obligor or subject to any lien
(other than blanket liens permitted under or granted in accordance with such
loan agreement).

“Voting Shares” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Weighted Average Coupon” means, as of any date, an amount equal to the number,
expressed as a percentage, obtained by dividing:

(a)      the sum, for each Fixed Rate Obligation, of the stated interest coupon
on such Collateral Loan times the portion of the Aggregate Collateral Balance
attributable to such Collateral Loan; by

(b)      the Aggregate Collateral Balance of all Fixed Rate Obligations as of
such date.

“Weighted Average Floating Spread” means, as of any date, the number obtained by
dividing:

(a)      the amount equal to (A) the Aggregate Funded Spread (with respect to
all Floating Rate Obligations), plus (B) the Aggregate Unfunded Spread, by

(b)      the Aggregate Collateral Balance of all Floating Rate Obligations as of
such date.

 

-59-



--------------------------------------------------------------------------------

“Weighted Average Life” means, as of any date of determination with respect to
all Collateral Loans, the number of years following such date obtained by
summing the products obtained by multiplying:

 

 

The Average Life at such time of each such Collateral Loan

    X   The portion of the Aggregate Collateral Balance attributable to such
Collateral Loan  

and dividing such sum by:

The Aggregate Collateral Balance at such time of all Collateral Loans.

For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Collateral Loan, the quotient obtained by
dividing (i) the sum of the products of (a) the number of years (rounded to the
nearest one hundredth thereof) from such date of determination to the respective
dates of each successive Scheduled Distribution of principal of such Collateral
Loan and (b) the respective amounts of principal of such Scheduled Distributions
by (ii) the sum of all successive Scheduled Distributions of principal on such
Collateral Loan.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Zero Coupon Obligation” means a Collateral Loan that does not provide for
periodic payments of interest in Cash or that pays interest only at its stated
maturity.

Section 1.02.     Rules of Construction.    For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires
(i) singular words shall connote the plural as well as the singular, and vice
versa (except as indicated), as may be appropriate, (ii) the words “herein,”
“hereof” and “hereunder” and other words of similar import used in this
Agreement refer to this Agreement as a whole and not to any particular article,
schedule, section, paragraph, clause, exhibit or other subdivision, (iii) the
headings, subheadings and table of contents set forth in this Agreement are
solely for convenience of reference and shall not constitute a part of this
Agreement nor shall they affect the meaning, construction or effect of any
provision hereof, (iv) references in this Agreement to “include” or “including”
shall mean include or including, as applicable, without limiting the generality
of any description preceding such term, and for purposes hereof the rule of
ejusdem generis shall not be applicable to limit a general statement, followed
by or referable to an enumeration of specific matters, to matters similar to
those specifically mentioned, (v) each of the parties to this Agreement and its
counsel have reviewed and revised, or requested revisions to, this Agreement,
and the rule of construction that any ambiguities are to be resolved against the
drafting party shall be inapplicable in the construction and interpretation of
this Agreement, (vi) any definition of or reference to any Facility Document,
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vii) any reference
herein to any Person shall be

 

-60-



--------------------------------------------------------------------------------

construed to include such Person’s successors and assigns (subject to any
restrictions set forth herein or in any other applicable agreement), (viii) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time, and (ix) each reference
to any-time means Atlanta, Georgia time.

Section 1.03.     Computation of Time Periods.   Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” both mean “to but excluding”. Periods of days referred to in
this Agreement shall be counted in calendar days unless Business Days are
expressly prescribed.

Section 1.04.     Collateral Value Calculation Procedures.       In connection
with all calculations required to be made pursuant to this Agreement with
respect to Scheduled Distributions on any Collateral Loans, or any payments on
any other assets included in the Collateral, with respect to the sale of and
reinvestment in Collateral Loans, and with respect to the income that can be
earned on Scheduled Distributions on such Collateral Loans and on any other
amounts that may be received for deposit in the Collection Account, the
provisions set forth in this Section 1.04 shall be applied. The provisions of
this Section 1.04 shall be applicable to any determination or calculation that
is covered by this Section 1.04, whether or not reference is specifically made
to Section 1.04, unless some other method of calculation or determination is
expressly specified in the particular provision.

 (a)      All calculations with respect to Scheduled Distributions on the
Collateral Loans shall be made on the basis of information as to the terms of
each such Collateral Loan and upon reports of payments, if any, received on such
Collateral Loans that are furnished by or on behalf of the Obligor of such
Collateral Loans and, to the extent they are not manifestly in error, such
information or reports may be conclusively relied upon in making such
calculations.

 (b)      For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations will not include
(i) scheduled interest and principal payments on Defaulted Collateral Loans and
Ineligible Collateral Loans unless or until such payments are actually made and
(ii) ticking fees in respect of Collateral Loans, and other similar fees, unless
or until such fees are actually paid.

 (c)      For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Collateral Loans (other than Defaulted Collateral
Loans and Ineligible Collateral Loans, which, except as otherwise provided
herein, shall be assumed to have Scheduled Distributions of zero) shall be the
total amount of payments and collections to be received during such Collection
Period in respect of such Collateral Loans.

 (d)      Each Scheduled Distribution receivable with respect to a Collateral
Loan shall be assumed to be received on the applicable Due Date.

 

-61-



--------------------------------------------------------------------------------

 (e)      References in the Priority of Payments to calculations made on a “pro
forma basis” shall mean such calculations after giving effect to all payments,
in accordance with the Priority of Payments, that precede (in priority of
payment) or include the clause in which such calculation is made.

 (f)       For purposes of calculating all Concentration Limitations, in both
the numerator and the denominator of any component of the Concentration
Limitations, Defaulted Collateral Loans and Ineligible Collateral Loans
(including any unfunded commitments with respect to such Collateral Loans) will
be treated as having a value equal to zero.

 (g)      Determinations of the Collateral Loans, or portions thereof, that
constitute Excess Concentration Amounts will be determined in the way that
produces the highest Borrowing Base at the time of determination, it being
understood that a Collateral Loan (or portion thereof) that falls into more than
one such category of Collateral Loans will be deemed, solely for purposes of
such determinations, to fall only into the category that produces the highest
such Borrowing Base at such time (without duplication).

 (h)      Except as otherwise provided herein, Defaulted Collateral Loans and
Ineligible Collateral Loans will not be included in the calculation of the
Weighted Average Floating Spread, the Weighted Average Coupon, and the Weighted
Average Life.

 (i)       For purposes of determining the Weighted Average Floating Spread and
the Weighted Average Coupon (and related computations of stated interest coupons
and Aggregate Funded Spread), capitalized or deferred interest (and any other
interest that is not paid in cash) will be excluded.

 (j)       References in this Agreement to the Borrower’s “purchase” or
“acquisition” of a Collateral Loan include references to the Borrower’s
acquisition of such Collateral Loan by way of a sale and/or contribution from
the BDC and the Borrower’s making or origination of such Collateral Loan.
Portions of the same Collateral Loan acquired by the Borrower on different dates
(whether through purchase, receipt by contribution or the making or origination
thereof, but excluding subsequent draws under Revolving Collateral Loans or
Delayed Drawdown Collateral Loans) will, for purposes of determining the
purchase price of such Collateral Loan, be treated as separate purchases on
separate dates (and not a weighted average purchase price for any particular
Collateral Loan).

 (k)      For the purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest 0.01%.

 (l)       Unless otherwise indicated herein, all monetary calculations under
this Agreement shall be in Dollars (and any amounts denominated in an Agreed
Foreign Currency shall be converted to the Dollar Equivalent of such Agreed
Foreign Currency for such calculations, as applicable). For purposes of this
Agreement, calculations with respect to all amounts received or required to be
paid in a currency other than Dollars or an Agreed Foreign Currency shall be
valued at zero.

 (m)      For purposes of calculating all Concentration Limitations, (i) at all
times during the Reinvestment Period, unfunded commitments shall be included in
both the numerator and the denominator of any component of the Concentration
Limitations, and (ii) at all other times, unfunded commitments shall not be
included in either the numerator or the denominator of any component of the
Concentration Limitations.

 

-62-



--------------------------------------------------------------------------------

Section 1.05.     Classification of Advances and Borrowings.      For purposes
of this Agreement, Advances may be classified and referred to by Class (e.g., a
“Syndicated Dollar Advance” or “Syndicated Multicurrency Advance”). Borrowings
also may be classified and referred to by Class (e.g., a “Dollar Borrowing”,
“Multicurrency Borrowing” or “Syndicated Borrowing”). Advances and Borrowings
may also be identified by Currency.

Section 1.06.     Currencies Generally.  At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. The outstanding principal amount of any
Borrowing that is denominated in any Agreed Foreign Currency shall be deemed to
be the Dollar Equivalent of the amount of the Agreed Foreign Currency of such
Borrowing determined as of the date of such Borrowing. Wherever in this
Agreement in connection with a Borrowing, an amount, such as a required minimum
or multiple amount, is expressed in Dollars, but such Borrowing is denominated
in an Agreed Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Agreed Foreign Currency).

Section 1.07.     Calculation of Borrowing Base.      In connection with amounts
to be calculated for purposes of determining the Borrowing Base and generally
preparing the Borrowing Base Calculation Statement, all amounts shall be
expressed in Dollars. If any such amount is denominated in an Agreed Foreign
Currency, such amount shall be the relevant Foreign Currency Equivalent of such
Dollar amount (rounded to the nearest 1,000 units of such Agreed Foreign
Currency).

ARTICLE II

ADVANCES

Section 2.01.     Revolving Credit Facility.    On the terms and subject to the
conditions hereinafter set forth, including Article III:

(a)      each Lender severally agrees to make loans in Dollars and in Agreed
Foreign Currencies to the Borrower (each, a “Syndicated Advance”) from time to
time on any Business Day during the period from the Funding Effective Date until
the Commitment Termination Date (or thereafter pursuant to Section 8.04), on a
pro rata basis in each case in an aggregate principal amount at any one time
outstanding up to but

 

-63-



--------------------------------------------------------------------------------

not exceeding such Lender’s Commitment and, as to all Lenders, in an aggregate
principal amount up to but not exceeding the Maximum Available Amount as then in
effect.

(b)      the Swingline Lender agrees to make loans in Dollars (each, a
“Swingline Advance” and, together with the Syndicated Advances, the “Advances”)
to the Borrower from time to time on any Business Day during the period from the
Funding Effective Date until the date that is five (5) Business Days prior to
the Commitment Termination Date (the “Swingline Facility End Date”) in an
aggregate principal amount at any one time outstanding up to but not exceeding
the lesser of (i) $20,000,000 and (ii) the aggregate unused Commitment of the
Swingline Lender. Anything contained in the foregoing to the contrary
notwithstanding, the undertaking of the Swingline Lender to make Swingline
Advances shall be subject to all of the terms and conditions of this Agreement,
and Swingline Lender shall not make any Swingline Advances if any of the
conditions precedent in Section 3.02 are not satisfied; provided that the
Swingline Lender shall be entitled to assume that the conditions precedent to an
advance of any Swingline Loan have been satisfied unless notified to the
contrary by the Administrative Agent, the Collateral Agent, the Majority
Lenders, the Borrower or the Collateral Manager on the Borrower’s behalf.

Each such borrowing of a Syndicated Advance on any single day is referred to
herein as a “Syndicated Borrowing”; each such borrowing of a Swingline Advance
on any single day is referred to herein as a “Swingline Borrowing”; and
Syndicated Borrowings and Swingline Borrowings are referred to herein
collectively as “Borrowings”.

(c)     Type of Advances.  Each Syndicated Borrowing of a Class shall be
denominated in a single Currency as the Borrower may request in accordance
herewith.

(d)     Maximum Multicurrency Advances.  With respect to Borrowings denominated
in an Agreed Foreign Currency, (i) no more than two (2) Borrowings per week
shall be permitted hereunder and (ii) no more than eight (8) Borrowings shall be
outstanding hereunder at any one time.

Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Advances under this
Section 2.01 and prepay Advances under Section 2.05; provided that the Swingline
Lender shall not be required to make a Swingline Advance to refinance an
outstanding Swingline Advance.

Section 2.02.     Making of the Advances.  (a) If the Borrower desires to make a
Borrowing under this Agreement, the Borrower, or the Collateral Manager on its
behalf, shall give the Administrative Agent and the Collateral Agent a written
notice (each, a “Notice of Borrowing”) for such Borrowing (which notice shall be
irrevocable and effective upon receipt) not later than:

(i)       in the case of Syndicated Borrowings denominated in Dollars, 2:00 p.m.
at least one (1) Business Day prior to the day of the requested Borrowing. A
Notice of Borrowing received after 2:00 p.m. shall be deemed received on the
following Business Day;

 

-64-



--------------------------------------------------------------------------------

 (ii)      in the case of Syndicated Borrowings denominated in an Agreed Foreign
Currency, 2:00 p.m. at least three (3) Business Days prior to the day of the
requested Borrowing. A Notice of Borrowing received after 2:00 p.m. shall be
deemed received on the following Business Day; and

(iii)      in the case of Swingline Borrowings denominated in Dollars, 2:00 p.m.
on the date of the requested Swingline Borrowing.

Promptly following receipt of a Notice of Borrowing in accordance with this
Section, the Administrative Agent shall advise each applicable Lender of the
details thereof and of the amounts of such Lender’s Loan to be made as part of
the requested Borrowing. Each Notice of Borrowing shall be substantially in the
form of Exhibit B hereto, dated the date the request for the related Borrowing
is being made, signed by a Responsible Officer of the Borrower or the Collateral
Manager, as applicable, shall attach a Borrowing Base Calculation Statement, and
shall otherwise be appropriately completed. If no election as to the Currency of
a Syndicated Borrowing is specified, then the requested Syndicated Borrowing
shall be denominated in Dollars. The proposed Borrowing Date specified in each
Notice of Borrowing shall be a Business Day falling on or prior to (in the case
of Syndicated Borrowings) the Commitment Termination Date and (in the case of
Swingline Borrowings) the Swingline Facility End Date, and the amount of the
Borrowing requested in such Notice of Borrowing (the “Requested Amount”) shall
be equal to at least $250,000 or an integral multiple of $100,000 in excess
thereof (or, if less, the remaining unfunded Commitments hereunder). Borrowings
of more than one Class and Currency may be outstanding at the same time.

(b)     Funding by Lenders.  Each Lender, in respect of Syndicated Advances,
shall make its Percentage of the applicable Requested Amount on each Borrowing
Date by wire transfer of immediately available funds by 11:00 a.m. to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such
Advances available to the Borrower by promptly crediting the amounts so
received, in like funds, to the Principal Collection Subaccount. The Swingline
Lender shall not later than 4:00 p.m. on each Borrowing Date, in respect of
Swingline Advances, make the applicable Requested Amount available to the
Borrower by disbursing such funds to the Principal Collection Subaccount;
provided that the Swingline Lender shall have no obligation hereunder to make
any Swingline Advance at any time if, at such time, one or more Lenders has
announced that it is not obligated (or has disputed, in good faith or otherwise,
whether it is obligated) to make additional Advances hereunder (including its
portion of any Swingline Refinancing Advance).

(c)     Each Notice of Borrowing for a Swingline Advance shall also be deemed to
constitute a Notice of Borrowing for Syndicated Advances (such Advances,
“Swingline Refinancing Advances”), in an amount equal to (1) the same Requested
Amount or (2) if the Borrower has submitted a Notice of Prepayment in tandem
with the Notice of Borrowing for a Swingline Borrowing, such portion of the
Requested Amount that will not be repaid by the

 

-65-



--------------------------------------------------------------------------------

Borrower on the next Business Day. The Borrowing Date for the Swingline
Refinancing Advance shall fall on the day (the “Swingline Refinancing Date”)
that is one (1) Business Day after the date on which such Swingline Borrowing is
made (and the applicable Notice of Borrowing shall specify both applicable
information for the Swingline Advance and the related Swingline Refinancing
Advance). Notwithstanding anything to the contrary contained herein:

 (i)      it is understood and agreed that each Lender shall acquire a pro rata
risk participation in each Swingline Advance upon the date such Swingline
Advance is made and each Lender shall make Syndicated Advances on each Swingline
Refinancing Date in an amount equal to its Percentage of such Requested Amount
and (unless it is the Swingline Lender) shall disburse such funds in Dollars to
the Principal Collection Subaccount for the exclusive benefit of the Swingline
Lender; and

(ii)      the Collateral Agent shall immediately apply all amounts received from
the Lenders under clause (i) above to the repayment of the outstanding Swingline
Advances by paying the same to the Swingline Lender.

If the Swingline Lender is also a Lender, it will be deemed to have
automatically funded its portion of each Swingline Refinancing Advance on the
relevant Swingline Refinancing Date. The obligations of the Lenders under clause
(i) above, and the obligations of the Collateral Agent to apply amounts received
from the Lenders under clause (ii) above, shall be absolute and unconditional,
shall not be affected by any event or circumstance whatsoever, including the
occurrence and continuance of a Default or reduction or termination of the
Commitments, shall be made without any offset, abatement, withholding or
reduction whatsoever, and shall survive the termination of this Agreement. For
the avoidance of doubt, at no time will the Administrative Agent have any duty
(express or implied) to fund (or front or advance) any Lender’s Percentage of a
Requested Amount.

(d)     Presumption by the Administrative Agent.  Unless the Administrative
Agent shall have received notice from a Lender prior to the applicable proposed
Borrowing Date that such Lender will not make available to the Administrative
Agent such Lender’s Percentage of the applicable Requested Amount, the
Administrative Agent may assume that such Lender has made such Percentage of the
applicable Requested Amount available on the Borrowing Date in accordance with
paragraph (b) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its Percentage of the applicable Requested Amount available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Rate or (ii) in the case of the Borrower, the Interest Rate applicable to
Advances not funded through the issuance of commercial paper. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Advance included in such Borrowing.

Section 2.03.     Evidence of Indebtedness.  (a)  Maintenance of Records by
Lenders.   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the

 

-66-



--------------------------------------------------------------------------------

indebtedness of the Borrower to it and resulting from the Advances made by such
Lender to the Borrower, from time to time, including the amounts of principal
and interest thereon and paid to it, from time to time hereunder.

(b)     Maintenance of Records by Administrative Agent.   The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Advance made hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(c)     Effect of Entries.   The entries made in the records maintained pursuant
to paragraph (a) or (b) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Advances in accordance with the terms of this
Agreement.

Section 2.04.     Payment of Principal and Interest.   The Borrower shall pay
principal and Interest on the Advances as follows:

(a)     100% of the outstanding principal amount of each Advance, together with
all accrued and unpaid Interest thereon, shall be payable on the Final Maturity
Date.

(b)     Interest shall accrue at the applicable Interest Rate on the unpaid
principal amount of each Advance from the date of such Advance until such
principal amount is paid in full. The Administrative Agent shall determine the
unpaid Interest and Commitment Fees payable thereto prior to each Payment Date
(using the applicable Interest Rate for each day during the related Interest
Accrual Period) to be paid by the Borrower with respect to each Advance on each
Payment Date for the related Interest Accrual Period and shall advise the
Collateral Manager and the Collateral Administrator thereof on the sixth
Business Day prior to such Payment Date. The Administrative Agent shall send a
consolidated invoice of all such Interest and Commitment Fees to the Borrower on
the Business Day following the Administrative Agent’s receipt of all such
information from the Lenders. To the extent any applicable Interest Rate is
determined by the Collateral Administrator, the Collateral Administrator will
provide such rate to the Administrative Agent (who shall promptly inform the
Lenders of the same) upon request. For the avoidance of doubt, when the
applicable Interest Rate is the LIBOR Rate, such rate shall be determined on a
daily, fluctuating basis for a one month interest period.

(c)     Accrued Interest on each Advance shall be payable in arrears (x) on each
Payment Date, and (y) in connection with any prepayment in full of the Advances
pursuant to Section 2.05(a); provided that (i) with respect to any prepayment in
full of the Advances outstanding, accrued Interest on such amount to but
excluding the date of prepayment may be payable on such date or as otherwise
agreed to between the Lenders and the Borrower and (ii) with respect to any
partial prepayment of the Advances outstanding, accrued Interest on such amount
to but excluding the date of prepayment shall be payable following such
prepayment on the applicable Payment Date for the Collection Period in which
such prepayment occurred.

 

-67-



--------------------------------------------------------------------------------

(d)      Subject in all cases to Section 2.04(f), the obligation of the Borrower
to pay the Obligations, including the obligation of the Borrower to pay the
Lenders the outstanding principal amount of the Advances and accrued interest
thereon, shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms hereof (including Section 2.14), under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower or any other Person may have or have had against any
Secured Party or any other Person.

(e)      As a condition to the payment of principal of and Interest on any
Advance without the imposition of withholding tax, the Borrower or either Agent
may require certification acceptable to it to enable the Borrower and the Agents
to determine their duties and liabilities with respect to any taxes or other
charges that they may be required to deduct or withhold from payments in respect
of such Advance under any present or future law or regulation of the United
States and any other applicable jurisdiction, or any present or future law or
regulation of any political subdivision thereof or taxing authority therein or
to comply with any reporting or other requirements under any such law or
regulation.

(f)       Notwithstanding any other provision of this Agreement, the obligations
of the Borrower under this Agreement are limited recourse obligations of the
Borrower payable solely from the Collateral and, following realization of the
Collateral, and application of the proceeds thereof in accordance with the
Priority of Payments and, subject to Section 2.12, all obligations of and any
claims against the Borrower hereunder or in connection herewith after such
realization shall be extinguished and shall not thereafter revive. No recourse
shall be had against any officer, director, employee, shareholder, Affiliate,
member, manager, agent, partner, principal or incorporator of the Borrower or
their respective successors or assigns for any amounts payable under this
Agreement. It is understood that the foregoing provisions of this clause
(f) shall not (i) prevent recourse to the Collateral for the sums due or to
become due under any security, instrument or agreement which is part of the
Collateral or (ii) constitute a waiver, release or discharge of any indebtedness
or obligation evidenced by this Agreement until such Collateral has been
realized. It is further understood that the foregoing provisions of this clause
(f) shall not limit the right of any Person to name the Borrower as a party
defendant in any proceeding or in the exercise of any other remedy under this
Agreement, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
the Borrower.

Section 2.05.     Prepayment of Advances. (a) Optional Prepayments.   The
Borrower may, from time to time on any Business Day (and with respect to
Advances denominated in Agreed Foreign Currencies, no more than twice per week
on any Business Day), voluntarily prepay Advances in whole or in part, without
penalty or premium; provided that the Borrower shall have delivered to the
Administrative Agent written notice of such prepayment (such notice, a “Notice

 

-68-



--------------------------------------------------------------------------------

of Prepayment”) in the form of Exhibit C hereto (i) in the case of a prepayment
of a Syndicated Advance denominated in Dollars, by no later than 2:00 p.m. at
least one (1) Business Day prior to the day of such prepayment, (ii) in the case
of a prepayment of a Syndicated Advance denominated in an Agreed Foreign
Currency, by no later than 2:00 p.m. at least three (3) Business Days prior to
the day of such prepayment, and (iii) in the case of a prepayment of a Swingline
Advance denominated in Dollars, by no later than 2:00 p.m. on the date of such
prepayment, and provided, further, that there shall not be more than two
(2) such prepayments during any calendar month which are made in whole or in
part with any Interest Proceeds. Any Notice of Prepayment received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
Business Day. Upon receipt of such Notice of Prepayment, the Administrative
Agent shall promptly notify each Lender. Each such Notice of Prepayment shall be
irrevocable and effective upon the date received and shall be dated the date
such notice is given, signed by a Responsible Officer of the Borrower and
otherwise appropriately completed. Each prepayment of any Advance by the
Borrower pursuant to this Section 2.05(a) shall in each case be in a principal
amount of at least $500,000 or, if less, the entire outstanding principal amount
of the Advances of the Borrower. If a Notice of Prepayment is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
The Borrower shall make the payment amount specified in such notice by wire
transfer of immediately available funds by 11:00 a.m. to the Agent’s Account.
The Administrative Agent promptly will make such payment amount specified in
such notice available to each Lender in the amount of each Lender’s Percentage
of the payment amount by wire transfer to such Lender’s account. Any funds for
purposes of a voluntary prepayment received by the Administrative Agent after
11:00 a.m. shall be deemed received on the next Business Day. The Borrower (or
the Collateral Manager on its behalf) shall have discretion to determine whether
any such prepayment is paid from available Interest Proceeds and/or from
available Principal Proceeds. If any such prepayment is to be paid, in whole or
in part, from available Interest Proceeds, the aggregate amount of Interest
Proceeds which are used to make such prepayment shall not exceed the Excess
Interest Proceeds Amount and the Borrower (or the Collateral Manager on its
behalf) shall deliver to the Agents an Excess Interest Proceeds Estimate
together with the related Notice of Prepayment. For the avoidance of any doubt,
the Borrower may only provide a Notice of Prepayment to prepay Advances that are
outstanding on the date such Notice of Prepayment is delivered and may not
provide a Notice of Prepayment to prepay any future Advances.

(b)     Mandatory Prepayments.     The Borrower shall prepay the Advances on
each Payment Date in the manner and to the extent provided in the Priority of
Payments. The Borrower shall provide, in each Payment Date Report, notice of the
aggregate amounts of Advances that are to be prepaid on the related Payment Date
in accordance with the Priority of Payments.

(c)     Additional Prepayment Provisions.   Each prepayment pursuant to this
Section 2.05 shall be subject to Sections 2.04(c) and 2.10 and applied to the
Syndicated Advances in accordance with the Lenders’ respective Percentages
(unless a Notice of Prepayment is submitted in tandem with a Notice of Borrowing
for a Swingline Borrowing, in which case the prepayment shall be applied first
to the Swingline Advance).

 

-69-



--------------------------------------------------------------------------------

(d)      Interest on Prepaid Advances.    If requested by the Administrative
Agent, the Borrower shall pay all accrued and unpaid Interest on Advances
prepaid on the date of such prepayment.

Section 2.06.     Changes of Commitments.

(a)      Automatic Reduction and Termination.   Subject to the provisions of
Section 8.04, the Commitments of all Lenders shall be automatically reduced to
zero at 5:00 p.m. on the Commitment Termination Date.

(b)     Optional Reductions.   Prior to the Commitment Termination Date, the
Borrower shall have the right to terminate or reduce the unused amount of the
Facility Amount at any time or from time to time without any fee or penalty upon
not less than five (5) Business Days’ prior notice to the Lenders, Collateral
Agent and the Administrative Agent of each such termination or reduction, which
notice shall specify the effective date of such termination or reduction and the
amount of any such reduction; provided that (i) the amount of any such reduction
of the Facility Amount shall be equal to at least $500,000 or an integral
multiple of $100,000 in excess thereof or, if less, the remaining unused portion
thereof, and (ii) no such reduction will reduce the Facility Amount below the
sum of (x) aggregate principal amount of Advances outstanding (including
Swingline Advances) at such time and (y) the aggregate unfunded commitments
under all of the Borrower’s Revolving Collateral Loans and Delayed Drawdown
Collateral Loans. Such notice of termination or reduction shall be irrevocable
and effective only upon receipt and shall be applied pro rata to reduce the
respective Commitments of each Lender.

(c)      Effect of Termination or Reduction.    The Commitments of the Lenders
once terminated or reduced may not be reinstated. Each reduction of the Facility
Amount pursuant to this Section 2.06 shall be applied ratably among the Lenders
in accordance with their respective Commitments.

Section 2.07.     Maximum Lawful Rate.   It is the intention of the parties
hereto that the interest on the Advances shall not exceed the maximum rate
permissible under Applicable Law. Accordingly, anything herein to the contrary
notwithstanding, in the event any interest is charged to, collected from or
received from or on behalf of the Borrower by the Lenders pursuant hereto or
thereto in excess of such maximum lawful rate, then the excess of such payment
over that maximum shall be applied first to the payment of amounts then due and
owing by the Borrower to the Secured Parties under this Agreement (other than in
respect of principal of and interest on the Advances) and then to the reduction
of the outstanding principal amount of the Advances of the Borrower.

Section 2.08.     Several Obligations.  The failure of any Lender to make any
Advance to be made by it on the date specified therefor shall not relieve any
other Lender of its obligation to make its Advance on such date, neither Agent
shall be responsible for the failure of any Lender to make any Advance, and no
Lender shall be responsible for the failure of any other Lender to make an
Advance to be made by such other Lender.

 

-70-



--------------------------------------------------------------------------------

Section 2.09.     Increased Costs.  (a) Except with respect to taxes, which
shall be governed exclusively by Section 15.03, if, due to either (i) the
introduction of or any change in or in the interpretation, application or
implementation of any Applicable Law or GAAP or other applicable accounting
policy after the date hereof, or (ii) the compliance with any guideline or
change in the interpretation, application or implementation of any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) after the date hereof (a “Regulatory Change”), there
shall be any increase in the cost to any Affected Person of agreeing to make or
making, funding or maintaining Advances to the Borrower, then the Borrower shall
from time to time (and, to the extent the funds available for payment thereof by
the Borrower are insufficient to pay such amounts in full on the applicable
Payment Date, the Collateral Manager, on behalf of the Borrower, shall be
obligated to pay such amounts), on the Payment Dates, following such Affected
Person’s demand, pay in accordance with the Priority of Payments such Affected
Person such additional amounts as may be sufficient to compensate such Affected
Person for such increased cost. A certificate setting forth in reasonable detail
the amount of such increased cost, submitted to the Borrower by an Affected
Person (with a copy to the Agents), shall be conclusive and binding for all
purposes, absent manifest error. Notwithstanding anything herein to the
contrary, each of (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all rules and regulations promulgated thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel II or
Basel III, and in each case all rules and regulations promulgated thereunder or
issued in connection therewith shall be deemed to have been introduced after the
Closing Date, thereby constituting a Regulatory Change hereunder with respect to
the Affected Parties as of the Closing Date, regardless of the date enacted,
adopted or issued.

(b)     If an Affected Person determines that compliance with any Applicable Law
or request from any central bank or other Governmental Authority charged with
the interpretation or administration thereof (whether or not having the force of
law), in each case, introduced or made after the date hereof (i) affects the
amount of capital or liquidity required to be maintained by such Affected Person
and that the amount of such capital or liquidity is increased by or based upon
the existence of such Affected Person’s Commitment under this Agreement or upon
such Affected Person’s making, funding or maintaining Advances or (ii) reduces
the rate of return of an Affected Person to a level below that which such
Affected Person could have achieved but for such compliance (taking into
consideration such Affected Person’s policies with respect to capital adequacy
and liquidity), then the Borrower shall from time to time (and, to the extent
the funds available for payment thereof by the Borrower are insufficient to pay
such amounts in full on the applicable Payment Date, the Collateral Manager, on
behalf of the Borrower, shall be obligated to pay such amounts), on the Payment
Dates, following such Affected Person’s demand, pay in accordance with the
Priority of Payments such additional amounts which are sufficient to compensate
such Affected Person for such increase in capital or liquidity or reduced
return. If any Affected Person becomes entitled to claim any additional amounts
pursuant to this Section 2.09(b), it shall promptly notify the Borrower (with a
copy to the Agents) of the event by reason of which it has become so entitled. A
certificate setting forth in reasonable detail such amounts submitted to the
Borrower by an Affected Person shall be conclusive and binding for all purposes,
absent manifest error.

 

-71-



--------------------------------------------------------------------------------

(c)     Upon the occurrence of any event giving rise to the Borrower’s
obligation to pay additional amounts to a Lender pursuant to clauses (a) or
(b) of this Section 2.09, such Lender will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate a different lending office if such designation would reduce or obviate
the obligations of the Borrower to make future payments of such additional
amounts; provided that such designation is made on such terms that such Lender
and its lending office suffer no unreimbursed cost or material legal or
regulatory disadvantage (as reasonably determined by such Lender), with the
object of avoiding future consequence of the event giving rise to the operation
of any such provision.

Section 2.10.     Compensation; Breakage Payments.   The Borrower agrees to
compensate each Affected Person from time to time, on the Payment Dates,
following such Affected Person’s written request (which request shall set forth
the basis for requesting such amounts), in accordance with the Priority of
Payments for all reasonable losses, expenses and liabilities (including any
interest paid by such Affected Person to lenders of funds borrowed to make or
carry an Advance and any loss sustained by such Affected Person in connection
with the re-employment of such funds but excluding loss of anticipated profits),
which such Affected Person may sustain: (i) if for any reason (including any
failure of a condition precedent set forth in Article III but excluding a
default by the applicable Lender) a Borrowing of any Advance by the Borrower
does not occur on the Borrowing Date specified therefor in the applicable Notice
of Borrowing delivered by the Borrower, (ii) if any payment, prepayment or
conversion of any of the Borrower’s Advances occurs on a date that is not the
last day of the relevant Interest Accrual Period, (iii) if any payment or
prepayment of any Advance is not made on any date specified in a Notice of
Prepayment given by the Borrower or (iv) as a consequence of any other default
by the Borrower to repay its Advances when required by the terms of this
Agreement. In the case of a Eurocurrency Advance, the loss to any Lender
attributable to such event shall be deemed to include an amount determined by
such Lender to be equal to the excess, if any, of

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Advance denominated in the Currency of such Advance for
the period from the date of such payment, conversion, failure or assignment to
the last day of the then current Interest Accrual Period for such Advance (or,
in the case of a failure to borrow, convert or continue, the duration of the
Interest Accrual Period that would have resulted from such borrowing, conversion
or continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBOR Rate for such Currency for such Interest Accrual Period, over

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in such Currency from other banks in the
Eurocurrency market at the commencement of such period.

 

-72-



--------------------------------------------------------------------------------

A certificate as to any amounts payable pursuant to this Section 2.10 submitted
to the Borrower by any Lender (with a copy to the Agents, and accompanied by a
reasonably detailed calculation of such amounts and a description of the basis
for requesting such amounts) shall be conclusive in the absence of manifest
error.

Section 2.11.     Illegality; Inability to Determine
Rates.   (a) Notwithstanding any other provision in this Agreement, in the event
of a Eurodollar Disruption Event, then the affected Lender shall promptly notify
the Agents and the Borrower thereof, and such Lender’s obligation to make or
maintain Advances hereunder based on the Adjusted LIBOR Rate shall be suspended
until such time as such Lender may again make and maintain Advances based on the
Adjusted LIBOR Rate.

(b)     Upon the occurrence of any event giving rise to a Lender’s suspending
its obligation to make or maintain Advances based on the Adjusted LIBOR Rate
pursuant to Section 2.11(a), such Lender will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate a different lending office if such designation would enable such
Lender to again make and maintain Advances based on the Adjusted LIBOR Rate;
provided that such designation is made on such terms that such Lender and its
lending office suffer no unreimbursed cost or material legal or regulatory
disadvantage (as reasonably determined by such Lender), with the object of
avoiding future consequence of the event giving rise to the operation of any
such provision.

(c)     If, prior to the first day of any Interest Accrual Period or prior to
the date of any Advance, as applicable, either (i) the Collateral Administrator
determines that for any reason adequate and reasonable means do not exist for
determining the LIBOR Rate for the applicable Advances, or (ii) the Required
Lenders determine and notify the Administrative Agent that the Adjusted LIBOR
Rate with respect to such Advances does not adequately and fairly reflect the
cost to such Lenders of funding such Advances, the Administrative Agent will
promptly so notify the Borrower, the Collateral Administrator and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Advances based on
the Adjusted LIBOR Rate shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.

Section 2.12.     Rescission or Return of Payment.   The Borrower agrees that,
if at any time (including after the occurrence of the Final Maturity Date) all
or any part of any payment theretofore made by it to any Secured Party or any
designee of a Secured Party is or must be rescinded or returned for any reason
whatsoever (including the insolvency, bankruptcy or reorganization of the
Borrower or any of its Affiliates), the obligation of the Borrower to make such
payment to such Secured Party shall, for the purposes of this Agreement, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence and this Agreement shall continue to be effective or be
reinstated, as the case maybe, as to such obligations, all as though such
payment had not been made.

Section 2.13.     Post-Default Interest.   The Borrower shall pay interest on
all Obligations (other than principal and interest on the Advances, where the
default rate is reflected in the Applicable Margin) that are not paid when due
for the period from the due date thereof until the date the same is paid in full
at the Post-Default Rate. Interest payable at the Post-Default Rate shall be
payable on each Payment Date in accordance with the Priority of Payments.

 

-73-



--------------------------------------------------------------------------------

Section 2.14.      Payments Generally.      (a)    Principal and interest on any
Advance denominated in any Agreed Foreign Currency and payments relating to any
such Advance required under Section 2.10 shall be payable in the applicable
Agreed Foreign Currency. All other amounts owing and payable to any Secured
Party, any Affected Person or any Indemnified Party, in respect of the Advances
and other Obligations, including the principal thereof, interest, fees,
indemnities, expenses or other amount payable under this Agreement, shall be
paid by the Borrower to the Administrative Agent for the account of the
applicable recipient in Dollars, in immediately available funds, in accordance
with the Priority of Payments, and all without counterclaim, setoff, deduction,
defense, abatement, suspension or deferment. The Administrative Agent and each
Lender shall provide wire instructions to the Borrower, the Administrative Agent
and the Collateral Agent. Payments must be received by the Administrative Agent
for account of the Lenders on or prior to 12:00 noon on a Business Day; provided
that, payments received by the Administrative Agent after 12:00 noon on a
Business Day will be deemed to have been paid on the next following Business
Day.

 Notwithstanding the foregoing provisions of this Section, if, after the making
of any Borrowing in any Agreed Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Borrowing was made (the “Original
Currency”) no longer exists or the Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Equivalent
(as of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower takes all risks of the imposition of any such
currency control or exchange regulations.

(b)     Except as otherwise expressly provided herein, all computations of
interest, fees and other Obligations shall be made on the basis of a year of 360
days for the actual number of days elapsed in computing interest on any Advance
(except that interest computed (i) by reference to the Base Rate at times when
the Base Rate is based on the Prime Rate and (ii) on Multicurrency Advances
denominated in Canadian Dollars or Pounds Sterling shall be computed on the
basis of a year of 365 (or 366 days in a leap year), the date of the making of
the Advance shall be included and the date of payment shall be excluded;
provided that, if an Advance is repaid on the same day on which it is made, one
day’s Interest shall be paid on such Advance. All computations made by a Lender,
the Collateral Agent or the Administrative Agent under this Agreement shall be
conclusive absent manifest error.

Section 2.15.     Increase in Facility Amount.  The Borrower may, on any
Business Day prior to the Commitment Termination Date, increase the Facility
Amount by delivering a request substantially in the form attached hereto as
Exhibit F (each, a “Facility Amount Increase Request”) or in such other form
acceptable to the Administrative Agent at least five (5) Business Days prior to
the desired effective date of such increase (the “Facility Amount Increase”)
identifying an additional Lender that is a Permitted Assignee (or additional
Commitments for existing Lender(s)), and the amount of its Commitment (or
additional amount of its

 

-74-



--------------------------------------------------------------------------------

Commitment(s)); provided, however, that (i) any increase of the Facility Amount
to an amount in excess of $600,000,000 will require the approval of all Lenders,
(ii) any increase of the aggregate amount of the Facility Amount shall be in an
amount not less than $10,000,000, (iii) no Default or Event of Default shall
have occurred and be continuing at the time of the request or the effective date
of the Facility Amount Increase, (iv) all representations and warranties
contained in Article IV hereof (as the same may be amended from time to time)
shall be true and correct in all material respects (except for representations
and warranties already qualified by materiality or Material Adverse Effect,
which shall be true and correct) at the time of such request and on the
effective date of such Facility Amount Increase, and (v) unless such increase is
increasing the Commitment of an existing Lender, the Administrative Agent shall
have provided its written consent to such increase (which consent shall not be
unreasonably withheld or delayed). The effective date of the Facility Amount
Increase shall be agreed upon by the Borrower and the Administrative Agent. Upon
the effectiveness thereof, the new Lender(s) (or, if applicable, existing
Lender(s)) shall make Advances in an amount sufficient such that after giving
effect to its advance each Lender shall have outstanding its Percentage of
Advances. It shall be a condition to such effectiveness that (i) if any Advances
are bearing interest at the Adjusted LIBOR Rate on the date of such
effectiveness, such Advances shall be deemed to be prepaid on such date and the
Borrower shall pay any amounts owing to the Lenders pursuant to Section 2.10
hereof, provided, however, that if a Facility Amount Increase is made among the
existing Lenders and the amount of the increase in each such Lender’s Commitment
is on a pro rata basis in accordance with the existing Commitments of such
Lenders on the date of such Facility Amount Increase, such Advances bearing
interest at the Adjusted LIBOR Rate shall not be deemed to be prepaid on such
date and (ii) the Borrower shall not have terminated any portion of the
Commitments pursuant to Section 2.06 hereof. The Borrower agrees to pay any
reasonable expenses of the Administrative Agent relating to any Facility Amount
Increase. Notwithstanding anything herein to the contrary, no Lender shall have
any obligation to increase its Commitment and no Lender’s Commitment shall be
increased without its consent thereto, and each Lender may at its option,
unconditionally and without cause, decline to increase its Commitment. For the
avoidance of doubt, each Advance made under a Facility Amount Increase shall be
subject to the same terms (including pricing) as Advances under the existing
Facility Amount.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01.     [Reserved].

Section 3.02.     Conditions Precedent to Each Borrowing. The obligation of each
Lender to make each Advance to be made by it (including the initial Advance) on
each Borrowing Date shall be subject to the fulfillment of the following
conditions; provided that the conditions described in clauses (b) and (c) (other
than a Default or Event of Default described in Sections 6.01(c) or (f) or in
Sections 6.02(c), (e) or (f)) below need not be satisfied if the proceeds of the
Borrowing are used to fund Revolving Collateral Loans or Delayed Drawdown
Collateral Loans then owned by the Borrower or to settle trades committed to by
the Borrower prior to the end of the Reinvestment Period or to fund the
Revolving Reserve Account to the extent required under Section 8.04; and this
Section 3.02 shall not apply with respect to any Swingline Refinancing Advances:

(a)      the Administrative Agent shall have received a Notice of Borrowing with
respect to such Advance (including the Borrowing Base Calculation Statement
attached thereto, all duly completed) delivered in accordance with Section 2.02;

 

-75-



--------------------------------------------------------------------------------

(b)      immediately after the making of such Advance on the applicable
Borrowing Date, each Coverage Test shall be satisfied (as demonstrated on the
Borrowing Base Calculation Statement attached to such Notice of Borrowing);

(c)      each of the representations and warranties of the Borrower contained in
this Agreement shall be true and correct in all material respects (except for
representations and warranties already qualified by materiality or Material
Adverse Effect, which shall be true and correct) as of such Borrowing Date
(except to the extent such representations and warranties expressly relate to
any earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date as if made on
such date); and

(d)      no Default or Event of Default shall have occurred and be continuing at
the time of the making of such Advance or shall result upon the making of such
Advance.

Section 3.03.     Conditions Precedent to Third Restatement Effective Date.  The
amendment and restatement of the Amended and Restated Agreement on the terms and
conditions set forth herein shall be subject to the conditions precedent that
the Administrative Agent shall have received on or before the Third Restatement
Effective Date the following, each in form and substance reasonably satisfactory
to the Administrative Agent:

(a)      a fully executed copy of this Agreement and that certain Fifth Amended
and Restated Lender Fee Letter dated as of even date herewith, in each case,
duly executed and delivered by the parties thereto, which shall each be in full
force and effect;

(b)      all fees called for by the Fifth Amended and Restated Lender Fee
Letter; and

(c)      a closing certificate from the Borrower substantially in the form set
forth on Exhibit I hereto.

 

-76-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01.     Representations and Warranties of the Borrower.  The Borrower
represents and warrants to each of the Secured Parties on and as of each
Measurement Date (and, in respect of clause (i) below, each date such
information is provided by or on behalf of it), as follows:

(a)      Due Organization.    The Borrower is a limited liability company duly
organized and validly existing under the laws of the State of Delaware, with
full power and authority to own and operate its assets and properties, conduct
the business in which it is now engaged and to execute and deliver and perform
its obligations under this Agreement and the other Facility Documents to which
it is a party.

(b)      Due Qualification and Good Standing.   The Borrower is in good standing
in the State of Delaware. The Borrower is duly qualified to do business and, to
the extent applicable, is in good standing in each other jurisdiction in which
the nature of its business, assets and properties, including the performance of
its obligations under this Agreement, the other Facility Documents to which it
is a party and its Constituent Documents, requires such qualification, except
where the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.

(c)      Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability.  The execution and delivery by the Borrower of, and the
performance of its obligations under the Facility Documents to which it is a
party and the other instruments, certificates and agreements contemplated
thereby are within its powers and have been duly authorized by all requisite
action by it and have been duly executed and delivered by it and constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(d)      Non-Contravention.  None of the execution and delivery by the Borrower
of this Agreement or the other Facility Documents to which it is a party, the
Borrowings or the pledge of the Collateral hereunder, the consummation of the
transactions herein or therein contemplated, or compliance by it with the terms,
conditions and provisions hereof or thereof, will (i) conflict with, or result
in a breach or violation of, or constitute a default under its Constituent
Documents, (ii) conflict with or contravene (A) any Applicable Law, (B) any
indenture, agreement or other contractual restriction binding on or affecting it
or any of its assets, including any Related Document, or (C) any order, writ,
judgment, award, injunction or decree binding on or affecting it or any of its
assets or properties or (iii) result in a breach or violation of, or constitute
a default under, or permit the acceleration of any obligation or liability in,
or but for any requirement of the giving of notice or the passage of time (or
both) would constitute such a conflict with, breach or violation of, or default
under, or permit any such acceleration in, any

 

-77-



--------------------------------------------------------------------------------

contractual obligation or any agreement or document to which it is a party or by
which it or any of its assets are bound (or to which any such obligation,
agreement or document relates), except in the case of clauses (ii) or (iii),
where such conflict, contravention, breach, violation or default could not be
reasonably expected to have a Material Adverse Effect.

(e)      Governmental Authorizations; Private Authorizations; Governmental
Filings.   The Borrower has obtained, maintained and kept in full force and
effect all Governmental Authorizations and Private Authorizations which are
necessary for it to properly carry out its business, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect, and
made all material Governmental Filings necessary for the execution and delivery
by it of the Facility Documents to which it is a party, the Borrowings by the
Borrower under this Agreement, the pledge of the Collateral by the Borrower
under this Agreement and the performance by the Borrower of its obligations
under this Agreement, the other Facility Documents, and no material Governmental
Authorization, Private Authorization or Governmental Filing which has not been
obtained or made, is required to be obtained or made by it in connection with
the execution and delivery by it of any Facility Document to which it is a
party, the Borrowings by the Borrower under this Agreement, the pledge of the
Collateral by the Borrower under this Agreement or the performance of its
obligations under this Agreement and the other Facility Documents to which it is
a party.

(f)      Compliance with Agreements, Laws, Etc.     The Borrower has duly
observed and complied in all material respects with all Applicable Laws relating
to the conduct of its business and its assets. The Borrower has preserved and
kept in full force and effect its legal existence. The Borrower has preserved
and kept in full force and effect its rights, privileges, qualifications and
franchises, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. Without limiting the foregoing, (x) to
the extent applicable, the Borrower is in compliance in all material respects
with the regulations and rules promulgated by the U.S. Department of Treasury
and/or administered by the U.S. Office of Foreign Asset Controls (“OFAC”),
including U.S. Executive Order No. 13224, and other related statutes, laws and
regulations (collectively, the “Subject Laws”), (y) the Borrower has adopted
internal controls and procedures designed to ensure its continued compliance
with the applicable provisions of the Subject Laws and to the extent applicable,
will adopt procedures consistent with the PATRIOT Act and implementing
regulations, and (z) to the knowledge of the Borrower (based on the
implementation of its internal procedures and controls), no investor in the
Borrower is a Person whose name appears on the “List of Specially Designated
Nationals” and “Blocked Persons” maintained by the OFAC.

(g)      Location.   The Borrower’s chief place of business, its chief executive
office and the office in which the Borrower maintains its books and records are
located in the State of New York. The Borrower’s registered office and the
jurisdiction of organization of the Borrower is the jurisdiction referred to in
Section 4.01(a).

 

-78-



--------------------------------------------------------------------------------

 (h)      Investment Company Act.  Assuming compliance by each of the Lenders
and any participant with Section 15.06(e), neither the Borrower nor the pool of
Collateral is required to register as an “investment company” under the
Investment Company Act.

 (i)      Information and Reports.    Each Notice of Borrowing, each Monthly
Report, each Payment Date Report and all other written information, reports,
certificates and statements (other than projections and forward-looking
statements) furnished by or on behalf of the Borrower to any Secured Party for
purposes of or in connection with this Agreement, the other Facility Documents
or the transactions contemplated hereby or thereby are true, complete and
correct in all material respects as of the date such information is stated or
certified. All projections and forward-looking statements furnished by or on
behalf of the Borrower were prepared reasonably and in good faith as the date
stated herein or as of which they were provided.

 (j)       ERISA.  Neither the Borrower nor any member of the ERISA Group has,
or during the past five years had, any liability or obligation with respect to
any Plan or Multiemployer Plan.

 (k)      Taxes.  The Borrower has filed all income tax returns and all other
tax returns which are required to be filed by it, if any, and has paid all taxes
shown to be due and payable on such returns, if any, or pursuant to any
assessment received by any such Person.

 (l)       Tax Status.    For U.S. Federal income tax purposes, assuming that
the Advances constitute debt for such purposes, the Borrower is (i) disregarded
as an entity separate from its owner and (ii) has not made an election under
U.S. Treasury Regulation Section 301.7701 -3 and is not otherwise treated as an
association taxable as a corporation.

(m)      Collections.    All Collections payable to the Borrower shall be
remitted directly to the applicable Interest Collection Subaccount (in the case
of Interest Proceeds) or the applicable Principal Collection Subaccount (in the
case of Principal Proceeds).

 (n)      Plan Assets.   The assets of the Borrower are not treated as “plan
assets” for purposes of Section 3(42) of ERISA and the Collateral is not deemed
to be “plan assets” for purposes of Section 3(42) of ERISA. The Borrower has not
taken, or omitted to take, any action which would result in any of the
Collateral being treated as “plan assets” for purposes of Section 3(42) of ERISA
or the occurrence of any Prohibited Transaction in connection with the
transactions contemplated hereunder.

 (o)      Solvency.     After giving effect to each Advance hereunder, and the
disbursement of the proceeds of such Advance, the Borrower is and will be
Solvent.

 

-79-



--------------------------------------------------------------------------------

 (p)      Representations Relating to the Collateral.      The Borrower hereby
represents and warrants that:

    (i)      it owns and has legal and beneficial title to all Collateral Loans
and other Collateral free and clear of any Lien, claim or encumbrance of any
person, other than Permitted Liens;

   (ii)      other than Permitted Liens, the Borrower has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Collateral. The Borrower has not authorized the filing of and is not aware of
any financing statements against the Borrower that include a description of
collateral covering the Collateral other than any financing statement relating
to the security interest granted to the Collateral Agent hereunder or that has
been terminated; and the Borrower is not aware of any judgment, PBGC liens or
tax lien filings against the Borrower;

  (iii)      the Collateral constitutes Money, Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC);

  (iv)      all Covered Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC;

   (v)      this Agreement creates a valid, continuing and, upon Delivery of
Collateral, filing of the financing statement referred to in clause (viii) and
execution of the Account Control Agreement, perfected security interest (as
defined in Section 1-201(37) of the UCC) in the Collateral in favor of the
Collateral Agent, for the benefit and security of the Secured Parties, which
security interest is prior to all other liens (other than Permitted Liens),
claims and encumbrances and is enforceable as such against creditors of and
purchasers from the Borrower;

  (vi)      the Borrower has received all consents and approvals required by the
terms of the Related Documents in respect of such Collateral to the pledge
hereunder to the Collateral Agent of its interest and rights in such Collateral;

 (vii)      with respect to the Collateral that constitutes Security
Entitlements, all such Collateral has been and will have been credited to the
Custodial Account; and

(viii)      with respect to Collateral that constitutes accounts or general
intangibles, the Borrower has caused or will have caused, on or prior to the
Closing Date, the filing of all appropriate financing statements in the proper
filing

 

-80-



--------------------------------------------------------------------------------

office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Collateral granted to the Collateral Agent, for the
benefit and security of the Secured Parties, hereunder (which the Borrower
hereby agrees may be an “all asset” filing).

Section 4.02.     Representations and Warranties of the Collateral Manager.  The
Collateral Manager represents and warrants to each of the Secured Parties on and
as of each Measurement Date (and in respect of clause (i) below, each date such
information is provided by or on behalf of it), as follows:

(a)      Due Organization.  The Collateral Manager is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware, with full power and authority to own and operate its assets and
properties, conduct the business in which it is now engaged and to execute and
deliver and perform its obligations under this Agreement and the other Facility
Documents to which it is a party.

(b)      Due Qualification and Good Standing.  The Collateral Manager is in good
standing in the State of Delaware. The Collateral Manager is duly qualified to
do business and, to the extent applicable, is in good standing in each other
jurisdiction in which the nature of its business, assets and properties,
including the performance of its obligations under this Agreement, the other
Facility Documents to which it is a party and its Constituent Documents to which
it is a party, requires such qualification, except where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.

(c)      Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability.  The execution and delivery by the Collateral Manager of, and
the performance of its obligations under the Facility Documents to which it is a
party and the other instruments, certificates and agreements contemplated
thereby are within its powers and have been duly authorized by all requisite
action by it and have been duly executed and delivered by it and constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(d)      Non-Contravention.  None of the execution and delivery by the
Collateral Manager of this Agreement or the other Facility Documents to which it
is a party, the consummation of the transactions herein or therein contemplated,
or compliance by it with the terms, conditions and provisions hereof or thereof,
will (i) conflict with, or result in a breach or violation of, or constitute a
default under its Constituent Documents, (ii) conflict with or contravene
(A) any Applicable Law, (B) any indenture, agreement or other contractual
restriction binding on or affecting it or any of its assets, including any
Related Document, or (C) any order, writ, judgment, award, injunction or decree
binding on or affecting it or any of its assets or properties, or (iii) result
in a breach or violation of, or constitute a default under, or permit the
acceleration of any obligation or liability

 

-81-



--------------------------------------------------------------------------------

in, or but for any requirement of the giving of notice or the passage of time
(or both) would constitute such a conflict with, breach or violation of, or
default under, or permit any such acceleration of, any contractual obligation or
any agreement or document to which it is a party or by which it or any of its
assets are bound (or to which any such obligation, agreement or document
relates), except in the case of clauses (ii) or (iii), where such conflict,
contravention, breach, violation or default could not be reasonably expected to
have a Material Adverse Effect.

(e)      Governmental Authorizations; Private Authorizations; Governmental
Filings.   The Collateral Manager has obtained, maintained and kept in full
force and effect all Governmental Authorizations and Private Authorizations
which are necessary for it to properly carry out its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and made all material Governmental Filings necessary for the execution
and delivery by it of the Facility Documents to which it is a party, and the
performance by the Collateral Manager of its obligations under this Agreement,
the other Facility Documents, and no material Governmental Authorization,
Private Authorization or Governmental Filing which has not been obtained or
made, is required to be obtained or made by it in connection with the execution
and delivery by it of any Facility Document to which it is a party or the
performance of its obligations under this Agreement and the other Facility
Documents to which it is a party.

(f)      Compliance with Agreements, Laws, Etc.   The Collateral Manager has
duly observed and complied in all material respects with all Applicable Laws,
including the Securities Act and the Investment Company Act, relating to the
conduct of its business and its assets. The Collateral Manager has preserved and
kept in full force and effect its legal existence. The Collateral Manager has
preserved and kept in full force and effect its rights, privileges,
qualifications and franchises, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Without limiting
the foregoing, (x) to the extent applicable, the Collateral Manager is in
compliance in all material respects with Subject Laws, (y) the Collateral
Manager has adopted internal controls and procedures designed to ensure its
continued compliance with the applicable provisions of the Subject Laws and to
the extent applicable, will adopt procedures consistent with the PATRIOT Act and
implementing regulations, once such regulations have been finalized, and (z) to
the knowledge of the Collateral Manager (based on the implementation of its
internal procedures and controls), no investor in the Collateral Manager is a
Person whose name appears on the “List of Specially Designated Nationals” and
“Blocked Persons” maintained by the OFAC.

(g)      Location of Records.   The Collateral Manager’s chief place of
business, its chief executive office and the office in which the Collateral
Manager maintains its books and records are located in the State of New York.
The Collateral Manager’s registered office and the jurisdiction of organization
of the Collateral Manager is the jurisdiction referred to in Section 4.02(a).

 

-82-



--------------------------------------------------------------------------------

(h)      Investment Company Act.    The Collateral Manager is registered as an
“investment company” under the Investment Company Act.

(i)      Information and Reports.    Each Notice of Borrowing, each Monthly
Report, each Payment Date Report and all other written information, reports,
certificates and statements (other than projections and forward-looking
statements) furnished by the Collateral Manager to any Secured Party for
purposes of or in connection with this Agreement, the other Facility Documents
or the transactions contemplated hereby or thereby are true, complete and
correct in all material respects as of the date such information is stated or
certified. All projections and forward-looking statements furnished by or on
behalf of the Collateral Manager were prepared reasonably and in good faith as
the date stated herein or as of which they were provided.

(j)      ERISA.    Neither the Collateral Manager nor any member of the ERISA
Group has, or during the past five years had, any liability or obligation with
respect to any Plan or Multiemployer Plan.

(k)      Taxes.    The Collateral Manager has filed all income tax returns and
all other tax returns which are required to be filed by it, if any, and has paid
all taxes shown to be due and payable on such returns, if any, or pursuant to
any assessment received by any such Person.

ARTICLE V

COVENANTS

Section 5.01.     Affirmative Covenants of the Borrower.    The Borrower
covenants and agrees that, until the Final Maturity Date (and thereafter until
the date that all Obligations have been paid in full):

(a)      Compliance with Agreements, Laws, Etc.  It shall (i) duly observe,
comply in all material respects with all Applicable Laws relative to the conduct
of its business or to its assets, (ii) preserve and keep in full force and
effect its legal existence, (iii) preserve and keep in full force and effect its
rights, privileges, qualifications and franchises, except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document, its
Constituent Documents and each Related Document to which it is a party and
(v) obtain, maintain and keep in full force and effect all Governmental
Authorizations, Private Authorizations and Governmental Filings which are
necessary or appropriate to properly carry out its business and the transactions
contemplated to be performed by it under the Facility Documents, its Constituent
Documents and the Related Documents to which it is a party.

(b)      Enforcement.  (i) It shall not take any action, and will use
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s covenants or obligations
under any instrument included

 

-83-



--------------------------------------------------------------------------------

in the Collateral, except in the case of (A) repayment of Collateral Loans,
(B) subject to Section 5.01(k) hereof and the other terms of this Agreement,
(i) amendments to Related Documents that govern Defaulted Collateral Loans or
Ineligible Collateral Loans or that are otherwise reasonably deemed by the
Collateral Manager to be necessary, immaterial, or beneficial, taken as a whole,
to the Borrower and (ii) enforcement actions taken or work-outs with respect to
any Defaulted Collateral Loan in accordance with the provisions hereof, and
(C) actions by the Collateral Manager under this Agreement and in conformity
with this Agreement or as otherwise required hereby.

(ii)      It will not, without the prior written consent of the Administrative
Agent and the Required Lenders, contract with other Persons for the performance
of actions and obligations to be performed by the Borrower or the Collateral
Manager hereunder. Notwithstanding any such arrangement, the Borrower shall
remain primarily liable with respect thereto. The Borrower will punctually
perform, and use its reasonably commercial efforts to cause the Collateral
Manager, the Collateral Administrator and such other Person to perform, all of
their obligations and agreements contained in this Agreement or any other
Facility Document.

(c)      Further Assurances. It shall promptly upon the reasonable request of
either Agent or the Required Lenders (through the Administrative Agent), at the
Borrower’s expense, execute and deliver such further instruments and take such
further action in order to maintain and protect the Collateral Agent’s
first-priority perfected security interest in the Collateral pledged by the
Borrower for the benefit of the Secured Parties free and clear of any Liens
(other than Permitted Liens). At the reasonable request of either Agent or the
Required Lenders (through the Administrative Agent), the Borrower shall promptly
take, at the Borrower’s expense, such further action in order to establish and
protect the rights, interests and remedies created or intended to be created
under this Agreement in favor of the Secured Parties in the Collateral,
including all actions which are necessary to (x) enable the Secured Parties to
enforce their rights and remedies under this Agreement and the other Facility
Documents, and (y) effectuate the intent and purpose of, and to carry out the
terms of, the Facility Documents. Subject to Section 7.02, and without limiting
its obligation to maintain and protect the Collateral Agent’s first priority
security interest in the Collateral, the Borrower authorizes the Collateral
Agent to file or record financing statements (including financing statements
describing the Collateral as “all assets” or the equivalent) and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as are necessary to perfect the security interests of the
Collateral Agent under this Agreement under each method of perfection required
herein with respect to the Collateral, provided, that the Collateral Agent does
not hereby assume any obligation of the Borrower to maintain and protect its
security interest under this Section 5.01 or Section 7.07.

    In addition, the Borrower will take such reasonable action from time to time
as shall be necessary to ensure that all assets (including all Covered Accounts)
of the Borrower constitute “Collateral” hereunder. Subject to the foregoing, the
Borrower will, and, upon the reasonable request of either Agent shall, at the
Borrower’s expense, take

 

-84-



--------------------------------------------------------------------------------

such other action (including executing and delivering or authorizing for filing
any required UCC financing statements) as shall be necessary to create and
perfect a valid and enforceable first-priority security interest on all
Collateral acquired by the Borrower as collateral security for the Obligations
and will in connection therewith deliver such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 3.01 on the Funding
Effective Date or as either Agent or the Required Lenders (through the
Administrative Agent) shall have reasonably requested.

(d)      Financial Statements; Other Information.      It shall provide to the
Administrative Agent or cause to be provided to the Administrative Agent (with
enough additional copies for each Lender) with a copy to the Collateral Agent
and the Backup Collateral Manager:

  (i)      within ninety (90) days after the end of each fiscal year of the BDC,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows (with a consolidating schedule showing such
statements for the Borrower) as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the BDC and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 (ii)      within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the BDC, its unaudited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows (with a consolidating schedule showing such statements for the
Borrower) as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its senior financial officers as presenting fairly in all material respects
the financial condition and results of operations of the BDC and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(iii)      within forty-five (45) days after the end of each fiscal quarter
(other than a fiscal year-end) and ninety (90) days after the end of each fiscal
year, copies of the quarterly valuation statements for the BDC in accordance
with Applicable Law;

(iv)      as soon as possible, and in any event within two Business Days after a
Responsible Officer of the Collateral Manager or a Responsible Officer of

 

-85-



--------------------------------------------------------------------------------

the Borrower obtains actual knowledge of the occurrence and continuance of any
(w) Default or (x) Event of Default, a certificate of a Responsible Officer of
the Borrower setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto;

   (v)      from time to time such additional information regarding the
Borrower’s financial position or business and the Collateral (including
reasonably detailed calculations of each Coverage Test, the Weighted Average
Floating Spread, the Weighted Average Coupon, and the Weighted Average Life) as
the Administrative Agent or the Required Lenders (through the Administrative
Agent) may request if reasonably available to the Borrower;

  (vi)      promptly after the occurrence of any ERISA Event, notice of such
ERISA Event and copies of any communications with all Governmental Authorities
or any Multiemployer Plan with respect to such ERISA Event;

 (vii)      promptly after the occurrence of any change in the Borrower’s
taxpayer identification number, notice of such change on an IRS Form W-9;

(viii)      as soon as possible and in any event at least two (2) Business Days
prior to doing so, the Borrower shall provide notice of any change in its chief
place of business, its chief executive office or the office in which the
Borrower maintains its books and records; and

  (ix)      as soon as possible, and in any event within two Business Days after
a Responsible Officer of the Collateral Manager or a Responsible Officer of the
Borrower obtains actual knowledge of the occurrence and continuance of any
Currency Valuation Trigger Event, notice of such Currency Valuation Trigger
Event.

(e)      Access to Records and Documents.   It shall permit the Administrative
Agent and each Lender (or any Person designated by the Administrative Agent or
such Lender) to, upon reasonable advance notice and during normal business
hours, visit and inspect and make copies thereof at reasonable intervals (i) its
books, records and accounts relating to its business, financial condition,
operations, assets and its performance under the Facility Documents and the
Related Documents and to discuss the foregoing with its and such Person’s
officers, partners, employees and accountants, and (ii) all of its Related
Documents, in each case all as often as the Administrative Agent or the Lenders
may reasonably request; provided that so long as no Event of Default has
occurred and is continuing, each Person entitled to so visit and inspect the
Borrower’s records under this clause (e) may only exercise its rights under this
clause (e) twice during any fiscal year of the Borrower (it being understood
that the Borrower shall be responsible for all costs and expenses for only one
such visit per fiscal year). Each Lender agrees to use commercially reasonable
efforts to coordinate with the other Lenders in exercising their respective
rights under this paragraph (e) and under paragraph (g) below with a view to
minimizing duplication of effort and expense by the Borrower.

 

-86-



--------------------------------------------------------------------------------

(f)      Use of Proceeds.   It shall use the proceeds of each Advance made
hereunder solely:

  (i)      to fund or pay the purchase price of Collateral Loans (other than
Ineligible Collateral Loans) or Eligible Investments acquired by the Borrower in
accordance with the terms and conditions set forth herein or for general
corporate purposes;

 (ii)      to fund additional extensions of credit under Revolving Collateral
Loans and Delayed Drawdown Collateral Loans purchased in accordance with the
terms of this Agreement;

(iii)      to repay outstanding Swingline Advances;

(iv)      to fund the Revolving Reserve Account on or prior to the Commitment
Termination Date to the extent the Revolving Reserve Account is required to be
funded pursuant to Section 8.04 (and the Borrower shall submit a Notice of
Borrowing requesting a Borrowing of Advances for a Borrowing Date falling no
more than five and no less than one Business Day prior to the Commitment
Termination Date with a Requested Amount sufficient to fully fund the Revolving
Reserve Account under Section 8.04); and

 (v)      for such other legal and proper purposes as are consistent with all
applicable laws to the extent the Borrower has received the prior written
consent of the Administrative Agent in its sole discretion.

  Without limiting the foregoing, it shall use the proceeds of each Advance in a
manner that does not, directly or indirectly, violate any provision of its
Constituent Documents or any Applicable Law, including Regulation T, Regulation
U and Regulation X.

(g)      Audit Rights.  It will permit the Administrative Agent and any Lender
(or any representatives thereof (including any consultants, accountants, lawyers
and appraisers)) to conduct evaluations and appraisals of the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base
no more than twice during any fiscal year of the Borrower. The Borrower shall
pay the reasonable fees and expenses of any representatives retained by the
Administrative Agent or any Lender to conduct any such evaluation or appraisal;
provided that (i) the Borrower shall not be required to pay such fees and
expenses for more than one such evaluation or appraisal during any calendar year
unless an Event of Default has occurred and (ii) such evaluation or appraisal
shall not be duplicative of the report required under Section 8.08(b). Each
Lender agrees to use commercially reasonable efforts to coordinate with the
other Lenders in exercising their respective rights under this paragraph (g) and
under paragraph (e) above with a view to minimizing duplication of effort and
expense by the Borrower.

 

-87-



--------------------------------------------------------------------------------

(h)      Opinions as to Collateral.  On or before each five (5) year anniversary
of the Closing Date, the Borrower shall furnish to the Agents an opinion of
counsel, addressed to the Borrower and the Agents, relating to the continued
perfection of the security interest granted by the Borrower to the Collateral
Agent hereunder.

(i)      No Other Business.  The Borrower shall not engage in any business or
activity other than borrowing Advances pursuant to this Agreement, originating,
funding, acquiring, owning, holding, administering, selling, enforcing, lending,
exchanging, redeeming, pledging, contracting for the management of and otherwise
dealing with Collateral Loans, Eligible Investments and the other Collateral in
connection therewith and entering into the Facility Documents, any applicable
Related Documents and any other agreements contemplated by this Agreement, and
shall not engage in any activity or take any other action that would cause the
Borrower to be subject to U.S. Federal, state or local income tax on a net
income basis.

(j)      Tax Matters.  The Borrower shall (and each Lender hereby agrees to)
treat the Advances as debt for U.S. Federal income tax purposes and will take no
contrary position. Assuming that such treatment is correct, the Borrower shall
at all times maintain its status as an entity disregarded as an entity separate
from its owner for U.S. Federal income tax purposes. The Borrower shall at all
times ensure that its owner is and will remain a United States person as defined
by Section 7701(a)(30) of the Code. Notwithstanding any contrary agreement or
understanding, the Collateral Manager, the Borrower, the Agents and the Lenders
(and each of their respective employees, representatives or other agents) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to them relating to such tax treatment and tax structure. The
foregoing provision shall apply from the beginning of discussions between the
parties. For this purpose, the tax treatment of a transaction is the purported
or claimed U.S. tax treatment of the transaction under applicable U.S. Federal,
state or local law, and the tax structure of a transaction is any fact that may
be relevant to understanding the purported or claimed U.S. tax treatment of the
transaction under applicable U.S. Federal, state or local law.

(k)      Changes to Related Documents.  If any amendment, consent, waiver or
other modification with respect to a Related Document (other than a Defaulted
Collateral Loan or an Ineligible Collateral Loan) would effect a Material
Modification, then the Borrower shall not cause or vote in favor of any such
Material Modification without the written consent of the Administrative Agent
and the Required Lenders.

(l)      Hedge Agreements.  The Borrower shall be permitted to enter into
interest rate hedging agreements with respect to its Fixed Rate Obligations;
provided that (i) the notional amount of such hedging arrangements may not
exceed the outstanding principal amount of the related Collateral Obligations
and (ii) the counterparty with respect to such hedging agreement is a qualified
Hedge Counterparty.

 

-88-



--------------------------------------------------------------------------------

(m)     Collections.   The Borrower shall direct all Obligors (and related
paying agents) to pay all Collections directly to the applicable Interest
Collection Subaccount (in the case of Interest Proceeds) or the applicable
Principal Collection Subaccount (in the case of Principal Proceeds).

(n)      Priority of Payments.  The Borrower shall ensure all Interest Proceeds
and Principal Proceeds are applied solely in accordance with the provisions of
this Agreement.

Section 5.02.      Negative Covenants of the Borrower.  The Borrower covenants
and agrees that, until the Final Maturity Date (and thereafter until the date
that all Obligations have been paid in full):

(a)      Restrictive Agreements.  It shall not enter into or suffer to exist or
become effective any agreement that prohibits, limits or imposes any condition
upon its ability to create, incur, assume or suffer to exist any Lien (other
than Permitted Liens) upon any of its property or revenues constituting
Collateral, whether now owned or hereafter acquired, to secure its obligations
under the Facility Documents other than this Agreement and the other Facility
Documents.

(b)      Liquidation; Merger; Sale of Collateral.  It shall not consummate any
plan of liquidation, dissolution, partial liquidation, merger or consolidation
(or suffer any liquidation, dissolution or partial liquidation) nor sell,
transfer, exchange or otherwise dispose of any of its assets, or enter into an
agreement or commitment to do so or enter into or engage in any business with
respect to any part of its assets, except as expressly permitted by this
Agreement and the other Facility Documents (including in connection with the
repayment in full of the Obligations).

(c)      Amendments to Constituent Documents, etc.   Without the consent of the
Administrative Agent and each of the Lenders, (i) it shall not amend, modify or
take any action inconsistent with its Constituent Documents and (ii) it will not
amend, modify or waive any term or provision in any Facility Document (other
than in accordance with any provision thereof requiring the consent of the
Administrative Agent or all or a specified percentage of the Lenders).

(d)      ERISA.   Neither it nor any member of the ERISA Group shall establish
any Plan or Multiemployer Plan.

(e)      Liens.  It shall not create, assume or suffer to exist any Lien on any
of its assets now owned or hereafter acquired by it at any time, except for
Permitted Liens or as otherwise expressly permitted by this Agreement and the
other Facility Documents.

(f)      Margin Requirements.    It shall not (i) extend credit to others for
the purpose of buying or carrying any Margin Stock in such a manner as to
violate Regulation T or Regulation U or (ii) use all or any part of the proceeds
of any Advance, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that violates the provisions of the
Regulations of the Board of Governors, including, to the extent applicable,
Regulation U and Regulation X.

 

-89-



--------------------------------------------------------------------------------

 (g)     Restricted Payments.    It shall not make, directly or indirectly, any
Restricted Payment (whether in the form of cash or other assets) or incur any
obligation (contingent or otherwise) to do so (other than payments made pursuant
to the Priority of Payments).

 (h)     Changes to Filing Information.    It shall not change its name or its
jurisdiction of organization from that referred to in Section 4.01(a), unless it
gives thirty (30) days’ prior written notice to the Agents and takes all actions
necessary to protect and perfect the Collateral Agent’s perfected security
interest in the Collateral and shall promptly file appropriate amendments to all
previously filed financing statements and continuation statements that are
necessary to perfect the security interests of the Collateral Agent under this
Agreement under each method of perfection required herein with respect to the
Collateral (and shall provide copy of such amendments to the Collateral Agent
and the Administrative Agent).

 (i)      Transactions with Affiliates.   It shall not sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates (including, without limitation, sales of Defaulted Collateral
Loans and other Collateral Loans), unless such transaction is upon terms no less
favorable to the Borrower than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate (it being agreed that any
purchase or sale at par shall be deemed to comply with this provision).

 (j)      Investment Company Restriction.  It shall not become required to
register as an “investment company” under the Investment Company Act.

 (k)      Subject Laws.  It shall not utilize directly or indirectly the
proceeds of any Advance for the benefit of any Person controlling, controlled
by, or under common control with any other Person, whose name appears on the
List of Specially Designated Nationals and Blocked Persons maintained by OFAC or
otherwise in violation of any Subject Laws.

 (l)      No Claims Against Advances.    Subject to Applicable Law, it shall not
claim any credit on, make any deduction from, or dispute the enforceability of
payment of the principal or interest payable (or any other amount) in respect of
the Advances or assert any claim against any present or future Lender, by reason
of the payment of any taxes levied or assessed upon any part of the Collateral.

(m)     Indebtedness; Guarantees; Securities; Other Assets.   It shall not incur
or assume or guarantee any indebtedness, obligations (including contingent
obligations) or other liabilities, or issue any additional securities, whether
debt or equity, in each case other than (i) pursuant to or as expressly
permitted by this Agreement and the other

 

-90-



--------------------------------------------------------------------------------

Facility Documents, (ii) obligations under its Constituent Documents or
(iii) pursuant to customary indemnification and expense reimbursement and
similar provisions under the Related Documents. The Borrower shall not acquire
any Collateral Loans or other property other than as expressly permitted
hereunder.

(n)      Validity of this Agreement.     It shall not (i) permit the validity or
effectiveness of this Agreement or any grant of Collateral hereunder to be
impaired, or permit the lien of this Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to this Agreement and (ii) except as
permitted by this Agreement, take any action that would permit the Lien of this
Agreement not to constitute a valid first priority security interest in the
Collateral (subject to Permitted Liens).

(o)      Priority of Payments.    It shall not pay any distributions other than
in accordance with the Priority of Payments (it being understood that any
amounts paid to the Borrower pursuant to the Priority of Payments may be
distributed to the BDC).

(p)      Subsidiaries.  It shall not have or permit the formation of any
subsidiaries.

(q)      Name.  It shall not conduct business under any name other than its own.

(r)      Employees.    It shall not have any employees (other than officers and
directors to the extent they are employees).

(s)      Non-Petition.   The Borrower shall not be party to any agreements under
which it has any material obligations or liability (direct or contingent)
without using commercially reasonable efforts to include customary
“non-petition” and “limited recourse” provisions therein (and shall not amend or
eliminate such provisions in any agreement to which it is party), except for
loan agreements, related loan documents, bond indentures and related bond
documents, any agreements related to the purchase and sale of any Collateral
Loans which contain customary (as determined by the Collateral Manager) purchase
or sale terms or which are documented using customary (as determined by the
Collateral Manager) loan trading documentation, and customary service contracts
and engagement letters entered into with Permitted Agents in connection with the
Collateral Loans.

(t)      Certificated Securities.    The Borrower shall not acquire or hold any
Certificated Securities in bearer form (other than securities not required to be
in registered form under Section 163(f)(2)(A) of the Code) in a manner that does
not satisfy the requirements of United States Treasury Regulations section
1.165-12(c) (as determined by the Collateral Manager).

(u)      Independent Manager.   Without limiting anything in the Borrower LLC
Agreement, the Borrower shall at all times maintain at least one independent
manager who (A) for the five year period prior to his or her appointment as
independent manager has not been, and during the continuation of his or her
service as independent manager, is

 

-91-



--------------------------------------------------------------------------------

not: (i) an employee, manager, member, stockholder, partner or officer of the
Borrower or any of its Affiliates (other than his or her service as an
independent manager of the Borrower or any of its Affiliates), (ii) a
significant customer or supplier of the Borrower or any of its Affiliates,
(iii) a Person controlling or under common control with any partner,
shareholder, member, manager, Affiliate or supplier of the Borrower or any
Affiliate of the Borrower, or (iv) any member of the immediate family of a
Person described in clause (i), (ii) or (iii); provided that an independent
manager may serve in similar capacities for other special purpose entities
established from time to time by Affiliates of the Borrower and (B) is a
Professional Independent Manager. The criteria set forth above in this
Section 5.02(u) are referred to herein as the “Independent Manager Criteria”.
Each of the Collateral Manager and the Borrower shall notify the Administrative
Agent of any decision to appoint a new manager of the Borrower as the
“independent manager” for purposes of this Agreement, such notice shall be
delivered not less than ten (10) days prior to the proposed effective date of
such appointment and shall certify that the designated Person satisfies the
Independent Manager Criteria. If the Administrative Agent shall object within
ten (10) days of receipt of notice of such proposed new independent manager, the
Borrower shall not appoint such new manager as the independent manager until the
Administrative Agent and the Borrower shall have reasonably agreed that such
proposed new independent manager or another proposed new independent manager
satisfies the Independent Manager Criteria. In no event shall any Independent
Manager be removed or expelled except for Cause.

Section 5.03.     Affirmative Covenants of the Collateral Manager.  The
Collateral Manager covenants and agrees that, until the Final Maturity Date (and
thereafter until the date that all Obligations have been paid in full):

(a)      Compliance with Agreements, Laws, Etc.  It shall (i) duly observe,
comply in all material respects with all Applicable Laws relative to the conduct
of its business or to its assets, (ii) preserve and keep in full force and
effect its legal existence, (iii) preserve and keep in full force and effect its
rights, privileges, qualifications and franchises, except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document, Constituent
Document and each Related Document to which it is a party, and (v) obtain,
maintain and keep in full force and effect all Governmental Authorizations,
Private Authorizations and Governmental Filings which are necessary or
appropriate to properly carry out its business and the transactions contemplated
to be performed by it under the Facility Documents, the Constituent Documents
and the Related Documents to which it is a party.

(b)      Enforcement.   (i) It shall not take any action, and will use
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s covenants or obligations
under any instrument included in the Collateral, except in the case of
(A) repayment of Collateral Loans, (B) subject to the terms of this Agreement,
(i) amendments to Related Documents that govern Defaulted Collateral Loans or
Ineligible Collateral Loans or that are otherwise reasonably deemed by the
Collateral Manager to be necessary, immaterial, or beneficial, taken as a

 

-92-



--------------------------------------------------------------------------------

whole, to the Borrower and (ii) enforcement action taken or work-out with
respect to any Defaulted Collateral Loan in accordance with the provisions
hereof, and (C) actions by the Collateral Manager under this Agreement and in
conformity with this Agreement or as otherwise required hereby.

(ii)      It will not, without the prior written consent of the Administrative
Agent and the Required Lenders, contract with other Persons for the performance
of actions and obligations to be performed by the Collateral Manager hereunder.
Notwithstanding any such arrangement, the Collateral Manager shall remain
primarily liable with respect thereto. In the event of such contract, the
performance of such actions and obligations by such Persons shall be deemed to
be performance of such actions and obligations by the Collateral Manager, and
the Collateral Manager will punctually perform all of its obligations and
agreements contained in this Agreement or any such other agreement.

(c)      Further Assurances.  It shall promptly at the Borrower’s expense,
execute and deliver such further instruments and take such further action in
order to maintain and protect the Collateral Agent’s first-priority perfected
security interest in the Collateral pledged by the Borrower for the benefit of
the Secured Parties free and clear of any Liens (subject to Permitted Liens).
The Collateral Manager shall promptly take, at the Borrower’s expense, such
further action in order to establish and protect the rights, interests and
remedies created or intended to be created under this Agreement in favor of the
Secured Parties in the Collateral, including all actions which are necessary to
(x) enable the Secured Parties to enforce their rights and remedies under this
Agreement and the other Facility Documents, and (y) effectuate the intent and
purpose of, and to carry out the terms of, the Facility Documents.

    In addition, the Collateral Manager will take such reasonable action from
time to time as shall be necessary to ensure that all assets (including all
Covered Accounts) of the Borrower constitute “Collateral” hereunder. Subject to
the foregoing, the Collateral Manager will at the Borrower’s expense, take such
other action (including executing and delivering or authorizing for filing any
required UCC financing statements) as shall be necessary to create and perfect a
valid and enforceable first-priority security interest on all Collateral
acquired by the Borrower as collateral security for the Obligations.

(d)      Changes to Related Documents.   If any amendment, consent, waiver or
other modification with respect to a Related Document (other than a Defaulted
Collateral Loan or an Ineligible Collateral Loan) would effect a Material
Modification, then the Collateral Manager shall not cause or vote in favor of
any such Material Modification to occur without the written consent of the
Administrative Agent and the Required Lenders.

(e)      Access to Records and Documents.   It shall permit the Administrative
Agent and each Lender (or any Person designated by the Administrative Agent or
such Lender) to, upon reasonable advance notice and during normal business
hours, visit and inspect and make copies thereof at reasonable intervals (i) its
books, records and accounts relating to its business, financial condition,
operations, assets and its performance under the Facility Documents and the
Related Documents and to discuss the foregoing with its

 

-93-



--------------------------------------------------------------------------------

and such Person’s officers, partners, employees and accountants, and (ii) all of
its Related Documents, in each case all as often as the Administrative Agent or
the Lenders may reasonably request; provided that so long as no Event of Default
has occurred, each Person entitled to so visit and inspect the Collateral
Manager’s records under this clause (e) may only exercise its rights under this
clause (e) twice during any fiscal year of the Collateral Manager (it being
understood that the Borrower shall be responsible for all costs and expenses for
only one such visit per fiscal year). Each Lender agrees to use commercially
reasonable efforts to coordinate with the other Lenders in exercising their
respective rights under this paragraph (e) and under paragraph (f) below with a
view to minimizing duplication of effort and expense by the Borrower and the
Collateral Manager.

(f)      Audit Rights.  It will permit the Administrative Agent and any Lender
(or any representatives thereof (including any consultants, accountants, lawyers
and appraisers)) to conduct evaluations and appraisals of the Collateral
Manager’s computation of the Borrowing Base and the assets included in the
Borrowing Base no more than twice during any fiscal year of the Collateral
Manager. The Borrower shall pay the reasonable fees and expenses of any
representatives retained by the Administrative Agent or any Lender to conduct
any such evaluation or appraisal; provided that (i) the Borrower shall not be
required to pay such fees and expenses for more than one such evaluation or
appraisal during any calendar year unless an Event of Default has occurred and
(ii) such evaluation or appraisal shall not be duplicative of the report
required under Section 8.08(b) or any audit pursuant to Section 5.01(g). Each
Lender agrees to use commercially reasonable efforts to coordinate with the
other Lenders in exercising their respective rights under this paragraph (f) and
under paragraph (e) above with a view to minimizing duplication of effort and
expense by the Borrower.

Section 5.04.     Negative Covenants of the Collateral Manager.   The Collateral
Manager covenants and agrees that, until the Final Maturity Date (and thereafter
until the date that all Obligations have been paid in full):

(a)      Restrictive Agreements.  It shall not enter into or suffer to exist or
become effective any agreement that prohibits, limits or imposes any condition
upon its ability to perform its obligations under the Facility Documents.

(b)      Validity of this Agreement.     It shall not (i) permit the validity or
effectiveness of this Agreement or any grant of Collateral hereunder to be
impaired, or permit the lien of this Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to this Agreement and (ii) except as
permitted by this Agreement, take any action that would permit the lien of this
Agreement not to constitute a valid first priority security interest in the
Collateral (subject to Permitted Liens).

(c)      Liquidation; Merger; Disposition of Assets.  It shall not consummate
any plan of liquidation, dissolution, partial liquidation, merger or
consolidation (or suffer any liquidation, dissolution or partial liquidation)
nor sell, transfer, exchange or otherwise dispose of all or substantially all of
its assets or enter into any agreement or commitment to do so.

 

-94-



--------------------------------------------------------------------------------

Section 5.05.     Certain Undertakings Relating to Separateness.   (a) Without
limiting any, and subject to all, other covenants of the Borrower contained in
this Agreement, the Borrower shall conduct its business and operations separate
and apart from that any other Person (including the Collateral Manager and any
of its Affiliates, the holders of the Equity and their respective Affiliates)
and in furtherance of the foregoing:

(1)      The Borrower shall maintain its accounts, financial statements, books,
accounting and other records, and other Borrower documents separate from those
of any other Person, provided that the Borrower may be consolidated into the BDC
solely for tax and accounting purposes.

(2)      The Borrower shall not commingle or pool any of its funds or assets
with those of any Affiliate or any other Person, and it shall hold all of its
assets in its own name, except as otherwise permitted or required under the
Facility Documents.

(3)      The Borrower shall conduct its own business in its own name and, for
all purposes, shall not operate, or purport to operate, collectively as a single
or consolidated business entity with respect to any Person.

(4)      The Borrower shall pay its own debts, liabilities and expenses
(including overhead expenses, if any) only out of its own assets as the same
shall become due.

(5)      The Borrower has observed, and shall observe all (A) Delaware limited
liability company formalities and (B) other organizational formalities, in each
case to the extent necessary or advisable to preserve its separate existence,
and shall preserve its existence, and it shall not, nor shall it permit any
Affiliate or any other Person to, amend, modify or otherwise change its limited
liability company agreement in a manner that would adversely affect the
existence of the Borrower as a bankruptcy-remote special purpose entity.

(6)      The Borrower shall not, (A) guarantee, become obligated for, or hold
itself or its credit out to be responsible for or available to satisfy, the
debts or obligations of any other Person or (B) control the decisions or actions
respecting the daily business or affairs of any other Person except as permitted
by or pursuant to the Facility Documents.

(7)      The Borrower shall, at all times, hold itself out to the public as a
legal entity separate and distinct from any other Person provided that the
assets of the Borrower may be consolidated into the BDC for accounting purposes
and included in publicly filed financial statements of the BDC.

(8)      The Borrower shall not identify itself as a division of any other
Person.

 

-95-



--------------------------------------------------------------------------------

  (9)      The Borrower shall maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or any other Person.

(10)      The Borrower shall not use its separate existence to perpetrate a
fraud in violation of Applicable Law.

(11)      The Borrower shall not, in connection with the Facility Documents, act
with an intent to hinder, delay or defraud any of its creditors in violation of
Applicable Law.

(12)      The Borrower shall maintain an arm’s length relationship with its
Affiliates and the Collateral Manager.

(13)      Except as permitted by or pursuant to the Facility Documents, the
Borrower shall not grant a security interest or otherwise pledge its assets for
the benefit of any other Person.

(14)      Except as provided in the Facility Documents, the Borrower shall not
acquire any securities or debt instruments of the Collateral Manager, its
Affiliates or any other Person.

(15)      The Borrower shall not make loans or advances to any Person, except
for the Collateral Loans and as permitted by or pursuant to the Facility
Documents.

(16)      The Borrower shall make no transfer of its assets except as permitted
by or pursuant to the Facility Documents.

(17)      The Borrower shall file its own tax returns separate from those of any
other Person or entity, except to the extent that the Borrower is not required
to file tax returns under applicable law or is not permitted to file its own tax
returns separate from those of any other Person.

(18)      The Borrower shall not acquire obligations or securities of its
members.

(19)      The Borrower shall use separate stationary, invoices and checks.

(20)      The Borrower shall correct any known misunderstanding regarding its
separate identity.

(21)      The Borrower shall maintain adequate capital in light of its
contemplated business operations.

(22)      The Borrower shall at all times be organized as a single-purpose
entity with organizational documents substantially similar to those in effect on
the Closing Date.

(23)      The Borrower shall at all times conduct its business so that any
assumptions made with respect to the Borrower in any “substantive
non-consolidation” opinion letter delivered in connection with the Facility
Documents will continue to be true and correct in all respects.

 

-96-



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01.      Events of Default.   “Event of Default”, wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(a)      a default in the payment, when due and payable, of any interest on or
Commitment Fee in respect of the Advances and such default is not cured within
two (2) Business Days; or

(b)      the failure to reduce the Advances to $0 on the Final Maturity Date; or

(c)      (i) the Borrower becomes an investment company required to be
registered under the Investment Company Act or (ii) the BDC is required to be
registered under the Investment Company Act and is not otherwise registered; or

(d)      except as otherwise provided in this Section 6.01, a default in any
material respect in the performance, or breach in any material respect, of any
other covenant or other agreement of the Borrower under this Agreement or the
other Facility Documents, or the failure of any representation or warranty of
the Borrower made in this Agreement, in any other Facility Document or in any
certificate or other writing delivered pursuant hereto or thereto or in
connection herewith or therewith to be correct in each case in all material
respects when the same shall have been made, and the continuation of such
default, breach or failure for a period of thirty (30) days after the earlier of
(x) written notice to the Borrower or the Collateral Manager (which may be by
email) by either Agent or the Collateral Manager (as the case may be), and
(y) actual knowledge of the Borrower or the Collateral Manager; or

(e)      the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $2,000,000 against the BDC, or $250,000
against the Borrower (exclusive of judgment amounts fully covered by insurance),
and the aforementioned parties shall not have either (x) discharged or provided
for the discharge of any such judgment, decree or order in accordance with its
terms or (y) perfected a timely appeal of such judgment, decree or order and
caused the execution of same to be stayed during the pendency of the appeal, in
each case, within thirty (30) days from the date of entry thereof or enforcement
proceedings are commenced upon such judgment, decree or order; or

 

-97-



--------------------------------------------------------------------------------

  (f)     an Insolvency Event relating to the Borrower or the BDC occurs; or

 (g)     any Collateral Manager Event of Default shall have occurred and be
continuing; or

 (h)     (i) the Internal Revenue Service shall file notice of a Lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower and such
Lien shall not have been released within five (5) Business Days or (ii) the PBGC
shall file notice of a Lien pursuant to Section 4068 of ERISA with regard to any
of the assets of the Borrower and such Lien shall not have been released within
five (5) Business Days, unless in each case a reserve has been established
therefor in accordance with GAAP and such action is being diligently contested
in good faith by appropriate proceedings (except to the extent that the amount
secured by such Lien exceeds $750,000); or

  (i)     (i) a Change of Control occurs with respect to the Borrower, or
(ii) the BDC shall merge into any other Person or more than 50.0% of the Voting
Shares of the BDC are sold to any Person and/or such Person’s Affiliates; or

  (j)     the occurrence of a Material Adverse Effect with respect to the BDC or
the Borrower; or

 (k)     (i) the failure of the BDC to make any payment when due (after giving
effect to any related grace period), whether or not waived, under one or more
agreements for borrowed money to which it is a party in an aggregate amount in
excess of $10,000,000, or (ii) the occurrence of any event or condition (after
giving effect to any related grace period) that has resulted in the acceleration
of such debt; or

  (l)     the BDC shall fail to maintain “business development company” status
under the Investment Company Act; or

(m)     failure to maintain the Interest Coverage Ratio Test for five
(5) Business Days; or

 (n)     failure to maintain the Maximum Advance Rate Test for five (5) Business
Days; or

 (o)     failure to maintain any Currency Borrowing Base Test for five
(5) Business Days.

Upon a Responsible Officer of the Borrower or Collateral Manager obtaining
knowledge of the occurrence of an Event of Default, each of the Borrower and the
Collateral Manager shall notify each other and the Agents, specifying the
specific Event(s) of Default that occurred as well as all other Events of
Default that are then known to be continuing. Upon the occurrence of

 

-98-



--------------------------------------------------------------------------------

an Event of Default known to a Responsible Officer of the Collateral Agent, the
Collateral Agent shall promptly notify the Administrative Agent (which will
notify the Lenders promptly) of such Event of Default in writing.

Upon the occurrence and during the continuance of any Event of Default, in
addition to all rights and remedies specified in this Agreement and the other
Facility Documents, including Article VII, and the rights and remedies of a
secured party under Applicable Law, including the UCC, the Administrative Agent
or the Majority Lenders, by notice to the Borrower (with a copy to the
Collateral Agent), may do any one or more of the following: (1) declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
forthwith terminate, and (2) declare the principal of and the accrued interest
on the Advances and all other amounts whatsoever payable by the Borrower
hereunder to be forthwith due and payable, whereupon such amounts shall be
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby waived by the Borrower;
provided that, upon the occurrence of any Event of Default described in clause
(f) of Section 6.01 or clause (e) of Section 6.02, the Commitments shall
automatically terminate and the Advances and all such other amounts shall
automatically become due and payable, without any further action by any party.

In addition, upon the occurrence and during the continuation of an Event of
Default, following written notice by the Administrative Agent (provided in its
sole discretion or at the direction of the Required Lenders) of the exercise of
control rights with respect to the Collateral: (w) the Collateral Manager’s
unilateral power to consent to modifications to and direct the acquisition,
sales and other dispositions of Collateral Loans will be immediately suspended,
(x) the Collateral Manager will be required to obtain the consent of the
Administrative Agent before causing the Borrower to agree to any modification of
any Collateral Loan or before causing the Borrower to acquire, sell or otherwise
dispose of any Collateral Loan, and (y) the Collateral Manager will cause the
Borrower to acquire, sell or otherwise dispose of any Collateral Loan as
directed by the Administrative Agent in its sole discretion.

Section 6.02.     Collateral Manager Events of Default.    “Collateral Manager
Event of Default”, wherever used herein, means any one of the following events
(whatever the reason for such Collateral Manager Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a)      a default in the payment by the Collateral Manager, when due and
payable, of (i) any interest on or Commitment Fee in respect of the Advances or
(ii) any principal of any Advance on the Final Maturity Date; or

(b)      the Collateral Manager is required to be registered under the
Investment Company Act and is not otherwise registered; or

(c)      except as otherwise provided in this Section 6.02, a default in any
material respect in the performance, or breach in any material respect, of any
other covenant or other agreement of the Collateral Manager under this Agreement
or the other Facility

 

-99-



--------------------------------------------------------------------------------

Documents, or the failure of any representation or warranty of the Collateral
Manager made in this Agreement, in any other Facility Document or in any
certificate or other writing delivered pursuant hereto or thereto or in
connection herewith or therewith to be correct in each case in all material
respects when the same shall have been made, and the continuation of such
default, breach or failure for a period of thirty (30) days after the earlier of
(x) written notice to the Collateral Manager (which may be by email) by the
Agent, and (y) actual knowledge of the Collateral Manager; or

(d)      the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $2,000,000 against the Collateral Manager
(exclusive of judgment amounts fully covered by insurance), and the Collateral
Manager shall not have either (x) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or (y) perfected
a timely appeal of such judgment, decree or order and caused the execution of
same to be stayed during the pendency of the appeal, in each case, within thirty
(30) days from the date of entry thereof or enforcement proceedings are
commenced upon such judgment, decree or order; or

(e)      an Insolvency Event relating to the Collateral Manager occurs; or

(f)      (1) any Facility Document shall (except in accordance with its terms)
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower or the Collateral Manager, (2) the
Borrower or the Collateral Manager or any other party shall, directly or
indirectly, contest in any manner the effectiveness, validity, binding nature or
enforceability of any Facility Document or any Lien purported to be created
thereunder, or (3) any Lien securing any obligation under any Facility Document
shall, in whole or in part (other than in respect of a de minimis amount of
Collateral), cease to be a first priority perfected security interest of the
Collateral Agent except as otherwise expressly permitted in accordance with the
applicable Facility Document and except Permitted Liens; or

(g)      (i) the Collateral Manager shall fail to comply with Section 5.04(c),
or (ii) the owners of the outstanding equity interests in the Collateral Manager
as of the date hereof cease to own 51% of the equity interests in the Collateral
Manager at any time; or

(h)      Reserved.

(i)      any change to the Credit and Collection Policies that could reasonably
be expected to have a material adverse effect on the Lenders or any change to
the Credit and Collection Policies without prior written notice to the
Administrative Agent; or

(j)      the occurrence of a Material Adverse Effect with respect to the
Collateral Manager; or

(k)     (i) the failure of the Collateral Manager to make any payment when due
(after giving effect to any related grace period), whether or not waived, under
one or

 

-100-



--------------------------------------------------------------------------------

more agreements for borrowed money to which it is a party in an aggregate amount
in excess of $10,000,000, or (ii) the occurrence of any event or condition
(after giving effect to any related grace period) that has resulted in the
acceleration of such debt; or

  (l)      the Collateral Manager shall fail to maintain at least $350,000,000
of assets (including cash) under management (which shall be reported in the
Monthly Report occurring on the first Monthly Reporting Date to occur after the
delivery of the statements required pursuant to Section 5.01(d)(iii)); or

(m)      the Collateral Manager shall have a Consolidated Leverage Ratio in
excess of 4.0x.

Upon the occurrence and during the continuance of a Collateral Manager Event of
Default or a Collateral Manager Replacement Event, the Administrative Agent, by
written notice (provided in its sole discretion or at the direction of the
Majority Lenders) to the Collateral Manager (with a copy to the Backup
Collateral Manager, the Custodian, the Collateral Administrator and the
Collateral Agent) (a “Collateral Manager Termination Notice”), may terminate all
of the rights and obligations of the Collateral Manager as Collateral Manager
under this Agreement in accordance with Section 11.09.

Upon the occurrence and during the continuance of a Collateral Manager Event of
Default or a Collateral Manager Replacement Event, the Administrative Agent, by
written notice to the Collateral Manager (with a copy to the Backup Collateral
Manager, the Custodian, the Collateral Administrator and the Collateral Agent)
(a “Collateral Manager Termination Notice”), may terminate all of the rights and
obligations of the Collateral Manager as Collateral Manager under this Agreement
in accordance with Section 11.09.

ARTICLE VII

PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT

Section 7.01.     Grant of Security.   (a) The Borrower hereby grants, pledges,
transfers and collaterally assigns to the Collateral Agent, for the benefit of
the Secured Parties, as collateral security for all Obligations, a continuing
security interest in, and a Lien upon, all of the Borrower’s right, title and
interest in, to and under, the following property, in each case whether tangible
or intangible, wheresoever located, and whether now owned by the Borrower or
hereafter acquired and whether now existing or hereafter coming into existence
(all of the property described in this Section 7.01(a) being collectively
referred to herein as the “Collateral”):

 (i)      all Collateral Loans and Related Documents (listed, as of the Closing
Date, in Schedule 3 hereto), both now and hereafter owned, including all
collections and other proceeds thereon or with respect thereto;

(ii)      each Covered Account and all money and all investment property
(including all securities, all security entitlements with respect to such
Covered Account and all financial assets carried in such Covered Account) from
time to time on deposit in or credited to each Covered Account;

 

-101-



--------------------------------------------------------------------------------

  (iii)      all interest, dividends, stock dividends, stock splits,
distributions and other money or property of any kind distributed in respect of
the Collateral Loans of the Borrower, which the Borrower is entitled to receive,
including all Collections in respect of its Collateral Loans;

  (iv)      each Facility Document and all rights, remedies, powers, privileges
and claims under or in respect thereto (whether arising pursuant to the terms
thereof or otherwise available to the Borrower at law or equity), including the
right to enforce each such Facility Document and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect thereto, to the same extent as the Borrower could but for the
assignment and security interest granted to the Collateral Agent under this
Agreement;

  (v)      all Cash or Money in possession of the Borrower or delivered to the
Collateral Agent (or its bailee);

 (vi)      all accounts, chattel paper, deposit accounts, financial assets,
general intangibles, instruments, investment property, letter-of-credit rights
and other supporting obligations relating to the foregoing (in each case as
defined in the UCC);

(vii)      all other property of the Borrower and all property of the Borrower
which is delivered to the Collateral Agent (or the Custodian on its behalf) by
or on behalf of the Borrower (whether or not constituting Collateral Loans or
Eligible Investments);

(viii)      all security interests, liens, collateral, property, guaranties,
supporting obligations, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of the
assets, investments and properties described above; and

 (ix)      all Proceeds of any and all of the foregoing.

(b)      All terms used in this Section 7.01 that are defined in the UCC but are
not defined in Section 1.01 shall have the respective meanings assigned to such
terms in the UCC.

Section 7.02.     Release of Security Interest.  If and only if all Obligations
have been paid in full and all Commitments have been terminated, the Collateral
Agent (for itself and on behalf of the other Secured Parties) shall, at the
expense of the Borrower, promptly execute, deliver and file or authorize for
filing such instruments as the Borrower shall reasonably request in order to
reassign, release or terminate the Secured Parties’ security interest in the
Collateral. The Secured Parties acknowledge and agree that upon the sale or
disposition of any Collateral by the Borrower in compliance with the terms and
conditions of this Agreement, the security interest of the Secured Parties in
such Collateral shall immediately terminate and the Collateral Agent (for itself
and on behalf of the other Secured Parties) shall, at the expense of the
Borrower, execute,

 

-102-



--------------------------------------------------------------------------------

deliver and file or authorize for filing such instrument as the Borrower shall
reasonably request to reflect or evidence such termination. Any and all actions
under this Article VII in respect of the Collateral shall be without any
recourse to, or representation or warranty by any Secured Party and shall be at
the sole cost and expense of the Borrower.

Section 7.03.     Rights and Remedies.  The Collateral Agent (for itself and on
behalf of the other Secured Parties) shall have all of the rights and remedies
of a secured party under the UCC and other Applicable Law. Upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent or its
designees shall, at the written direction of the Administrative Agent or the
Required Lenders acting through the Administrative Agent, (i) instruct the
Borrower to deliver any or all of the Collateral, the Related Documents and any
other documents relating to the Collateral to the Collateral Agent or its
designees and otherwise give all instructions for the Borrower regarding the
Collateral; (ii) sell or otherwise dispose of the Collateral in a commercially
reasonable manner, all without judicial process or proceedings; (iii) take
control of the Proceeds of any such Collateral; (iv) subject to the provisions
of the applicable Related Documents, exercise any consensual or voting rights in
respect of the Collateral; (v) release, make extensions, discharges, exchanges
or substitutions for, or surrender all or any part of the Collateral;
(vi) enforce the Borrower’s rights and remedies with respect to the Collateral;
(vii) institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral; (viii) require that the
Borrower immediately take all actions necessary to cause the liquidation of the
Collateral in order to pay all amounts due and payable in respect of the
Obligations, in accordance with the terms of the Related Documents; (ix) to
redeem or withdraw or cause the Borrower to redeem or withdraw any asset of the
Borrower to pay amounts due and payable in respect of the Obligations; (x) make
copies of or, if necessary, remove from the Borrower’s, the Collateral Manager’s
and their respective agents’ place of business all books, records and documents
relating to the Collateral; and (xi) endorse the name of the Borrower upon any
items of payment relating to the Collateral or upon any proof of claim in
bankruptcy against an account debtor.

The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the request of either Agent or the Required Lenders
(acting through the Administrative Agent), it shall execute all documents and
agreements which are necessary or appropriate to have the Collateral to be
assigned to the Collateral Agent or its designee. For purposes of taking the
actions described in clauses (i) through (xi) of this Section 7.03 the Borrower
hereby irrevocably appoints the Collateral Agent as its attorney-in-fact (which
appointment being coupled with an interest and is irrevocable while any of the
Obligations remain unpaid, with power of substitution), in the name of the
Collateral Agent or in the name of the Borrower or otherwise, for the use and
benefit of the Collateral Agent (for the benefit of the Secured Parties), but at
the cost and expense of the Borrower and, except as permitted by applicable law,
without notice to the Borrower.

Section 7.04.     Remedies Cumulative.  Each right, power, and remedy of the
Agents and the other Secured Parties, or any of them, as provided for in this
Agreement or in the other Facility Documents or now or hereafter existing at law
or in equity or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power, or remedy provided for in this
Agreement or in the other Facility Documents or now or hereafter existing at

 

-103-



--------------------------------------------------------------------------------

law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by the Agents or any other Secured Party of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by such Persons of any or all such other rights, powers, or remedies.

Section 7.05.     Related Documents.   (a) Each of the Borrower and the
Collateral Manager hereby agrees that, to the extent not expressly prohibited by
the terms of the Related Documents, after the occurrence and during the
continuance of an Event of Default, it shall (i) upon the written request of
either Agent, promptly forward to such Agent and the Backup Collateral Manager
all material information and notices which it receives under or in connection
with the Related Documents relating to the Collateral, and (ii) upon the written
request of either Agent, act and refrain from acting in respect of any request,
act, decision or vote under or in connection with the Related Documents relating
to the Collateral only in accordance with the direction of the Administrative
Agent.

(b)     The Borrower agrees that, to the extent the same shall be in the
Borrower’s possession, it will hold all Related Documents relating to the
Collateral in trust for the Collateral Agent on behalf of the Secured Parties,
and upon request of either Agent following the occurrence and during the
continuance of an Event of Default or as otherwise provided herein, promptly
deliver the same to the Collateral Agent or its designee (including the
Custodian). In addition, in accordance with Article XIV, promptly following its
acquisition of any Collateral Loan the Borrower shall deliver to the Custodian
copies of the principal underlying documentation with respect to such Collateral
Loan (e.g., loan or credit agreement, primary security agreement and guarantees,
etc.).

Section 7.06.     Borrower Remains Liable.    (a) Notwithstanding anything
herein to the contrary, (i) the Borrower shall remain liable under the contracts
and agreements included in and relating to the Collateral (including the Related
Documents) to the extent set forth therein, and shall perform all of its duties
and obligations under such contracts and agreements to the same extent as if
this Agreement had not been executed, and (ii) the exercise by any Secured Party
of any of its rights hereunder shall not release the Borrower from any of its
duties or obligations under any such contracts or agreements included in the
Collateral.

(b)     No obligation or liability of the Borrower is intended to be assumed by
the Administrative Agent or any other Secured Party under or as a result of this
Agreement or the other Facility Documents, and the transactions contemplated
hereby and thereby, including under any Related Document or any other agreement
or document that relates to Collateral and, to the maximum extent permitted
under provisions of law, the Administrative Agent and the other Secured Parties
expressly disclaim any such assumption.

 

-104-



--------------------------------------------------------------------------------

Section 7.07.     Protection of Collateral.    The Borrower shall from time to
time execute and deliver all such supplements and amendments hereto and file or
authorize the filing of all such UCC-1 financing statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as may be necessary or advisable or desirable to secure
the rights and remedies of the Secured Parties hereunder and to:

  (i)      grant security more effectively on all or any portion of the
Collateral;

 (ii)      maintain, preserve and perfect any grant of security made or to be
made by this Agreement including, without limitation, the first priority nature
of the lien or carry out more effectively the purposes hereof;

(iii)      perfect, publish notice of or protect the validity of any grant made
or to be made by this Agreement (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

(iv)      enforce any of the Collateral or other instruments or property
included in the Collateral;

 (v)      preserve and defend title to the Collateral and the rights therein of
the Collateral Agent and the Secured Parties in the Collateral against the
claims of all third parties; and

(vi)      pay or cause to be paid any and all taxes levied or assessed upon all
or any part of the Collateral.

The Borrower hereby designates the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement, continuation statement
and all other instruments, and take all other actions, required pursuant to this
Section 7.07. Such designation shall not impose upon the Collateral Agent, or
release or diminish, the Borrower’s obligations under this Section 7.07 or
Section 5.01(c). The Borrower further authorizes and shall cause the Borrower’s
counsel to file, without the Borrower’s signature, UCC- 1 financing statements
that names the Borrower as debtor and the Collateral Agent as secured party and
that describes “all assets in which the debtor now or hereafter has rights” as
the Collateral in which the Collateral Agent has a grant of security hereunder
and any amendments or continuation statements that may be necessary or
desirable.

ARTICLE VIII

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 8.01.     Collection of Money.   Except as otherwise expressly provided
herein, the Collateral Agent may demand payment or delivery of, and shall
receive and collect, directly and without intervention or assistance of any
fiscal agent or other intermediary, all Money and other property payable to or
receivable by the Collateral Agent pursuant to this Agreement, including all
payments due on the Collateral, in accordance with the terms and conditions of
such

 

-105-



--------------------------------------------------------------------------------

Collateral. The Collateral Agent shall segregate and hold all such Money and
property received by it in trust for the Secured Parties and shall apply it as
provided in this Agreement. Each Covered Account shall be established and
maintained under the Account Control Agreement with a Qualified Institution. Any
Covered Account may contain any number of subaccounts for the convenience of the
Collateral Agent or as required by the Collateral Manager for convenience in
administering the Covered Account or the Collateral.

Section 8.02.     Collection Account.     (a)    In accordance with this
Agreement and the Account Control Agreement, the Collateral Agent shall, on or
prior to the Closing Date, establish at the Custodian a single, segregated trust
account in the name “PennantPark Floating Rate Funding I, LLC Collection
Account, subject to the lien of the Collateral Agent”, which shall be designated
as the “Collection Account”, which shall be maintained with the Custodian in
accordance with the Account Control Agreement and which shall be subject to the
lien of the Collateral Agent. In addition, the Collateral Agent shall establish
two segregated accounts which for perfection purposes will be treated as
sub-accounts within the Collection Account, one of which will be designated the
“Interest Collection Subaccount” and one of which will be designated the
“Principal Collection Subaccount”. The Collateral Agent shall from time to time
deposit into the Interest Collection Subaccount, in addition to the deposits
required pursuant to Section 8.05(a), immediately upon receipt thereof all
Interest Proceeds received by the Collateral Agent. The Collateral Agent shall
deposit immediately upon receipt thereof all other amounts remitted to the
Collection Account into the Principal Collection Subaccount including, in
addition to the deposits required pursuant to Section 8.05(a), all Principal
Proceeds (unless simultaneously reinvested in additional Collateral Loans in
accordance with Article X or in Eligible Investments or required to be deposited
in the Revolving Reserve Account pursuant to Section 8.04) received by the
Collateral Agent. In addition, for each Agreed Foreign Currency, the Collateral
Agent shall establish segregated accounts that each constitute a Principal
Collection Subaccount and Interest Collection Subaccount for each Agreed Foreign
Currency. Any amounts received by the Collateral Agent that are denominated in
an Agreed Foreign Currency that are required to be deposited into the Principal
Collection Subaccount or the Interest Collection Subaccount shall be deposited
by the Collateral Agent into the applicable Principal Collection Subaccount or
Interest Collection Subaccount, as applicable, for such Agreed Foreign Currency.
All Monies deposited from time to time in the Collection Account pursuant to
this Agreement shall be held by the Collateral Agent as part of the Collateral
and shall be applied to the purposes herein provided. Subject to
Section 8.02(c), amounts in the Collection Account shall be reinvested pursuant
to Section 8.05(a).

(b)     At any time when reinvestment is permitted pursuant to Article X, the
Collateral Manager on behalf of the Borrower may by delivery of a certificate of
a Responsible Officer direct the Collateral Agent to, and upon receipt of such
certificate the Collateral Agent shall, withdraw funds on deposit in the
Principal Collection Subaccounts representing Principal Proceeds (together with
accrued interest received with regard to any Collateral Loan and Interest
Proceeds but only to the extent used to pay for accrued interest on an
additional Collateral Loan) and reinvest such funds in additional Collateral
Loans or exercise a warrant held in the Collateral, in each case in accordance
with the requirements of Article X and such certificate. At any time as of which
no funds are on deposit in the Revolving Reserve Account, the Collateral Manager
on behalf of the Borrower may by delivery of a certificate of a Responsible
Officer

 

-106-



--------------------------------------------------------------------------------

direct the Collateral Agent to, and upon receipt of such certificate the
Collateral Agent shall, withdraw funds on deposit in the applicable Principal
Collection Subaccount representing Principal Proceeds and remit such funds as so
directed by the Collateral Manager to meet the Borrower’s funding obligations in
respect of Delayed Drawdown Collateral Loans or Revolving Collateral Loans.

(c)     The Collateral Agent shall transfer to the applicable Payment Account,
from the Collection Account for application pursuant to Section 9.01(a), on each
Payment Date, the amount set forth to be so transferred in the Payment Date
Report for such Payment Date.

Section 8.03.     Transaction Accounts.    (a)    Payment Account.    In
accordance with this Agreement and the Account Control Agreement, the Borrower
shall, on or prior to the Closing Date, establish at the Custodian a single,
segregated trust account in the name “PennantPark Floating Rate Funding I, LLC
Payment Account, subject to the lien of the Collateral Agent”, which shall be
designated as the “Payment Account”, which shall be maintained by the Borrower
with the Custodian in accordance with the Account Control Agreement and which
shall be subject to the lien of the Collateral Agent. In addition, for each
Agreed Foreign Currency, the Collateral Agent shall establish segregated
accounts that each constitute a Payment Account for such Agreed Foreign
Currency. Any amounts received by the Collateral Agent that are denominated in
an Agreed Foreign Currency that are required to be deposited into the Payment
Account shall be deposited by the Collateral Agent into the applicable Payment
Account for such Agreed Foreign Currency. Except as provided in Section 9.01,
the only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Payment Accounts shall be to pay amounts due and
payable under the Priority of Payments on the Payment Dates in accordance with
their terms and the provisions of this Agreement. The Borrower shall not have
any legal, equitable or beneficial interest in the Payment Accounts other than
in accordance with this Agreement and the Priority of Payments.

(b)     Custodial Account.   In accordance with this Agreement and the Account
Control Agreement, the Borrower shall, on or prior to the Closing Date,
establish at the Custodian a single, segregated trust account in the name
“PennantPark Floating Rate Funding I, LLC Custodial Account, subject to the lien
of the Collateral Agent”, which shall be designated as the “Custodial Account”,
which shall be maintained by the Borrower with the Custodian in accordance with
the Account Control Agreement and which shall be subject to the lien of the
Collateral Agent. All Collateral Loans (other than such Loans evidenced by
Participation Interests, Noteless Loans or which is an account or general
intangible) shall be credited to the Custodial Account. The only permitted
withdrawals from the Custodial Account shall be in accordance with the
provisions of this Agreement. The Collateral Agent agrees to give the Borrower
prompt notice if (to the Collateral Agent’s actual knowledge) the Custodial
Account or any assets or securities on deposit therein, or otherwise to the
credit of the Custodial Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process.

Section 8.04.     The Revolving Reserve Account; Fundings.    (a) In accordance
with this Agreement and the Account Control Agreement, the Borrower shall, on or
prior to the Closing Date, establish at the Custodian a single, segregated trust
account in the name “PennantPark

 

-107-



--------------------------------------------------------------------------------

Floating Rate Funding I, LLC Revolving Reserve Account, subject to the lien of
the Collateral Agent”, which shall be designated as the “Revolving Reserve
Account”, which shall be maintained by the Borrower with the Custodian in
accordance with the Account Control Agreement and which shall be subject to the
lien of the Collateral Agent. The only permitted deposits to or withdrawals from
the Revolving Reserve Account shall be in accordance with the provisions of this
Agreement. The Borrower shall not have any legal, equitable or beneficial
interest in the Revolving Reserve Account other than in accordance with this
Agreement and the Priority of Payments.

On the Commitment Termination Date and at all times thereafter, the Borrower
shall maintain an amount (the “Revolving Reserve Required Amount”) in the
Revolving Reserve Account at least equal to the sum of (x) the Dollar Equivalent
of the aggregate unfunded commitments in respect of all Revolving Collateral
Loans and Delayed Drawdown Collateral Loans, plus (y) the Dollar Equivalent of
the aggregate amount of funds needed to settle purchases of Collateral Loans
which the Borrower committed, prior to the end of the Reinvestment Period, to
acquire after the Commitment Termination Date. Prior to or immediately after the
occurrence of the Commitment Termination Date (other than a Commitment
Termination Date following the occurrence of an Insolvency Event with respect to
the Borrower), the Borrower shall request a final Borrowing in an amount
sufficient to fund the Revolving Reserve Required Amount.

Amounts on deposit in the Revolving Reserve Account will be invested in
overnight funds that are Eligible Investments selected by the Collateral Manager
pursuant to Section 8.05 and earnings from all such investments will be
deposited in the Interest Collection Subaccount as Interest Proceeds. Funds in
the Revolving Reserve Account (other than earnings from Eligible Investments
therein) will be available solely to cover drawdowns on the Delayed Drawdown
Collateral Loans and Revolving Collateral Loans, provided that, to the extent
that the aggregate amount of funds on deposit therein at any time exceeds the
Revolving Reserve Required Amount, the Borrower shall direct the Collateral
Agent to and the Collateral Agent shall remit such excess to the applicable
Principal Collection Subaccount. In addition, following the occurrence and
during the continuance of an Event of Default, funds in the Revolving Reserve
Account may be withdrawn by the Collateral Agent and deposited into the
Principal Collection Subaccount at the direction of the Administrative Agent.

Section 8.05.     Reinvestment of Funds in Covered Accounts; Reports by
Collateral Agent.  (a) By delivery of a certificate of a Responsible Officer
(which may be in the form of standing instructions), the Borrower (or the
Collateral Manager on behalf of the Borrower) shall at all times direct the
Collateral Agent to, and, upon receipt of such certificate, the Collateral Agent
shall, invest all funds on deposit in the Collection Account (including the
Principal Collection Subaccounts and the Interest Collection Subaccounts) and
the Revolving Reserve Account as so directed in Eligible Investments having
stated maturities no later than the Business Day preceding the next Payment Date
(or such shorter maturities expressly provided herein). If, prior to the
occurrence and continuance of an Event of Default, the Borrower shall not have
given any such investment directions, the Collateral Agent shall seek
instructions from the Collateral Manager within three (3) Business Days after
transfer of any funds to such accounts and shall immediately invest in Specified
Eligible Investments that mature overnight. If the Collateral

 

-108-



--------------------------------------------------------------------------------

Agent does not thereafter receive written instructions from the Collateral
Manager within five (5) Business Days after transfer of such funds to such
accounts, it shall invest and reinvest the funds held in such accounts, as fully
as practicable, but only in Specified Eligible Investments selected by the
Administrative Agent maturing no later than the Business Day immediately
preceding the next Payment Date (or such shorter maturities expressly provided
herein). During the continuance of an Event of Default the Collateral Agent (as
directed by the Administrative Agent) shall invest and reinvest such Monies as
fully as practicable in Specified Eligible Investments selected by the
Administrative Agent maturing not later than the earlier of (i) thirty (30) days
after the date of such investment (unless putable at par to the issuer thereof)
or (ii) the Business Day immediately preceding the next Payment Date (or such
shorter maturities expressly provided herein). Except to the extent expressly
provided otherwise herein, all interest, gain, loss and other income from such
investments shall be deposited, credited or charged (as applicable) in and to
the Interest Collection Subaccount. The Collateral Agent shall in no way be
liable for any insufficiency in a Covered Account resulting from any loss
relating to any such investment.

(b)     The Collateral Agent agrees to give the Borrower prompt notice if any
Covered Account or any funds on deposit in any Covered Account, or otherwise to
the credit of a Covered Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process.

(c)     The Collateral Agent shall supply, in a timely fashion, to the Borrower
and the Collateral Manager (with a copy to the Backup Collateral Manager) any
information regularly maintained by the Collateral Agent that the Borrower or
the Collateral Manager may from time to time reasonably request with respect to
the Collateral, the Covered Accounts and the other Collateral and provide any
other requested information reasonably available to the Collateral Agent and
required to be provided by Section 8.06 or to permit the Collateral Manager to
perform its obligations hereunder or the Borrower’s obligations hereunder that
have been delegated to the Collateral Manager. The Collateral Agent shall
promptly forward to the Collateral Manager and the Backup Collateral Manager
copies of notices and other writings received by it from the Obligor of any
Collateral Loan or from any Clearing Agency with respect to any Collateral Loan
which notices or writings advise the holders of such Collateral Loan of any
rights that the holders might have with respect thereto (including, without
limitation, requests to vote with respect to amendments or waivers and notices
of prepayments and redemptions) as well as all periodic financial reports
received from such issuer and Clearing Agencies with respect to such Obligor.

Section 8.06.     Accountings.

(a)     Monthly.    The Collateral Manager shall compile and provide (or cause
to be compiled and provided) to the Collateral Administrator and the
Administrative Agent a loan data file (the “Data File”) for the previous monthly
period ending on the Monthly Report Determination Date (containing such
information agreed upon by the Collateral Manager, the Collateral Administrator
and the Administrative Agent). The Collateral Manager shall use reasonable
commercial efforts to provide the Data File and designate the row of the Matrix
and corresponding Matrix Inputs applicable to such Data File to the Collateral
Administrator by no

 

-109-



--------------------------------------------------------------------------------

later than 12:00 noon at least ten (10) days prior to the Monthly Reporting
Date. The Collateral Administrator shall, based on such Data File, such
designated Matrix Inputs and the information contained in its collateral
database, compile and provide (or cause to be compiled and provided) to the
Collateral Manager a monthly report on a settlement basis (each, a “Monthly
Report”) (containing such information agreed upon by the Collateral Agent, the
Collateral Manager, the Collateral Administrator and the Administrative Agent).
The Collateral Administrator shall use commercially reasonable efforts to
provide such Monthly Report to the Collateral Manager by no later than 12:00
noon at least five (5) days prior to the Monthly Reporting Date. To the extent
that the Maximum Advance Rate Test is not satisfied in any Monthly Report which
is compiled and provided by the Collateral Administrator to the Collateral
Manager, the Collateral Manager in consultation with the Collateral
Administrator shall select a different row of the Matrix and corresponding
combination of Matrix Inputs that, when used to calculate the Maximum Advance
Rate Test, allow the Maximum Advance Rate Test to be satisfied. The Collateral
Administrator shall then promptly provide the Collateral Manager with an updated
Monthly Report calculated based on the new combination of Matrix Inputs
applicable to the selected row of the Matrix. The Collateral Manager shall use
commercially reasonable efforts to review and confirm the calculations made by
the Collateral Administrator in any such Monthly Report within five (5) days of
the receipt thereof. Upon receipt of such confirmation from the Collateral
Manager and in any event by no later than the Monthly Reporting Date, the
Collateral Administrator shall compile and provide to the Agents, the Collateral
Manager, the Backup Collateral Manager and the Lenders the Monthly Report. As
used herein, the “Monthly Report Determination Date” with respect to any
calendar month will be the last day of the previous calendar month. The Monthly
Report delivered for any calendar month shall contain the information with
respect to the Collateral Loans and Eligible Investments included in the
Collateral set forth in Part 1 of Schedule 2 hereto, and shall be determined as
of the Monthly Report Determination Date applicable to such Monthly Report.
Additionally, each Monthly Report that is delivered on the first Monthly
Reporting Date to occur after the delivery of the quarterly valuation statements
for the BDC pursuant to Section 5.01(d)(iii) shall include a statement reporting
the assets (including cash) under management by the Collateral Manager. The
Collateral Manager shall provide such statement to the Collateral Administrator
to be included in the Monthly Report at least five (5) days prior to such
Monthly Reporting Date.

In addition, the Collateral Manager shall provide together with each Data File a
copy of each amendment, modification or waiver under any Related Document for
each Collateral Loan that constitutes a Material Modification, together with
each other amendment, modification or waiver under any Related Document for each
Collateral Loan that, in the Collateral Manager’s reasonable judgment, are
material in relation to the related Obligor, in each case that became effective
during the one month period ending on the Monthly Report Determination Date for
the immediately prior Monthly Report (or, in respect of the first Monthly
Report, from the Closing Date) together with a listing of each Collateral Loan
with respect to which one of the foregoing amendments, modifications or waivers
is being provided. Provided that the Payment Date Reports are prepared and
delivered on a monthly basis pursuant to Section 8.06(b) below, the Collateral
Administrator shall not be required to deliver a separate Monthly Report for
such month.

 

-110-



--------------------------------------------------------------------------------

(b)     Payment Date Accounting.  The Collateral Manager shall compile and
provide (or cause to be compiled and provided) to the Collateral Administrator
and the Administrative Agent a Data File for the previous Collection Period
ending on the Determination Date (containing such information agreed upon by the
Collateral Agent, the Collateral Manager, the Collateral Administrator and the
Administrative Agent). The Collateral Manager shall use reasonable commercial
efforts to provide the Data File by no later than 12:00 noon at least ten
(10) days prior to each Payment Date. The Collateral Administrator shall, based
on such Data File, the information contained in its database and information
provided by the Collateral Manager, the Administrative Agent and the Lenders,
compile and provide (or cause to be compiled and provided) to the Collateral
Manager an accounting and report for such Collection Period (each, a “Payment
Date Report”) (containing such information agreed upon by the Collateral
Manager, the Collateral Administrator and the Administrative Agent). The
Collateral Administrator shall use commercially reasonable efforts to provide
such Payment Date Report to the Collateral Manager by no later than 12:00 noon
at least five (5) days prior to the Payment Date. The Collateral Manager shall
use commercially reasonable efforts to review and confirm the calculations made
by the Collateral Administrator in such Payment Date Report within five (5) days
of the receipt thereof but in any event no later than the Business Day preceding
the Payment Date. Upon receipt of such confirmation from the Collateral Manager
and in any event by no later than the Payment Date, the Collateral Administrator
shall compile and provide to the Agents, the Collateral Manager, the Backup
Collateral Manager and the Lenders the Payment Date Report. The Payment Date
Report shall contain the information set forth in Part 2 of Schedule 2 hereto.

In addition, the Collateral Manager shall provide together with each Data File a
copy of each amendment, modification or waiver under any Related Document for
each Collateral Loan that constitutes a Material Modification, together with
each other amendment, modification or waiver under any Related Document for each
Collateral Loan that, in the Collateral Manager’s reasonable judgment, are
material in relation to the related Obligor, in each case that became effective
during the one month period ending on the Monthly Report Determination Date for
the most recently delivered Monthly Report together with a listing of each
Collateral Loan with respect to which one of the foregoing amendments,
modifications or waivers is being provided.

(c)     Failure to Provide Accounting.    If the Collateral Administrator shall
not have received any accounting provided for in this Section 8.06 on the first
Business Day after the date on which such accounting is due to the Collateral
Administrator, the Collateral Administrator shall notify the Collateral Manager
who shall use all reasonable efforts to obtain such accounting by the applicable
Payment Date.

(d)     Collateral Administrator Protections.    In preparing the Payment Date
Report, Monthly Report, and other information and statements required hereunder,
the Collateral Administrator shall have the rights, protections, and immunities
provided to it in the Collateral Administration Agreement.

(e)     Currency Calculations, Changes in Exchange Rates.  (A) Each Monthly
Report and Payment Date Report shall include a calculation of the Maximum
Available Amount, the Dollar Equivalent of the aggregate outstanding principal
balance of the Advances, the Net Aggregate

 

-111-



--------------------------------------------------------------------------------

Exposure Amount, each Currency Borrowing Base, the Aggregate Foreign Currency
Borrowing Base and each Currency Borrowing Base Test. Additionally, promptly,
but no later than two (2) Business Days, after the Collateral Manager acquires
knowledge or receives notice from the Administrative Agent or a Lender of the
occurrence of a Currency Valuation Trigger Event, the Collateral Manager shall
determine the Maximum Available Amount, the Dollar Equivalent of the aggregate
outstanding principal balance of the Advances, the Net Aggregate Exposure
Amount, each Currency Borrowing Base, the Aggregate Foreign Currency Borrowing
Base and each Currency Borrowing Base Test. For the purpose of this
determination, the outstanding principal amount of any Advance that is
denominated in any Agreed Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount in such Agreed Foreign Currency of such Advance,
determined by the Collateral Manager as of such Monthly Reporting Date or,
(x) in the case of notice of the occurrence of a Currency Valuation Trigger
Event received by the Collateral Manager prior to 11:00 a.m., on a Business Day,
on such Business Day or, (y) in the case of notice of the occurrence of a
Currency Valuation Trigger Event otherwise received, on the first Business Day
after such notice of the occurrence of a Currency Valuation Trigger Event is
received. Upon making such determination, the Collateral Manager shall promptly,
but no later than two (2) Business Days after such determination, notify the
Administrative Agent, the Lenders and the Borrower thereof.

(B)     If and to the extent the Collateral Administrator may be required to
calculate or to report in a Monthly Report or Payment Date Report or other
accounting hereunder or under the Collateral Administration Agreement, the
Dollar Equivalent of any amount, including without limitation, the outstanding
principal amount of a Collateral Loan, the Advances, the Currency Borrowing Base
or other such calculation or amount involving an Agreed Foreign Currency, it
shall use (A) the Dollar Equivalent identified in or the (B) Assigned Value
provided in, as the case may be, the Data File compiled and delivered (or caused
to be compiled and delivered) to the Collateral Administrator by the Collateral
Manager for the related collection or reporting period or other such amount as
is identified in such calculation or such report by the Collateral
Administrator.

Section 8.07.     Release of Securities.     (a) If no Event of Default has
occurred and is continuing, the Borrower may, by delivery of a certificate of a
Responsible Officer of the Collateral Manager delivered to the Collateral Agent
at least one Business Day prior to the settlement date for any sale of a
security certifying that the sale of such security is being made in accordance
with Section 10.01 and such sale complies with all applicable requirements of
Section 10.01, direct the Collateral Agent to release or cause to be released
such security from the lien of this Agreement and, upon receipt of such
certificate, the Collateral Agent (or Custodian, as applicable) shall deliver
any such security, if in physical form, duly endorsed to the broker or purchaser
designated in such certificate or, if such security is a Clearing Corporation
Security, cause an appropriate transfer thereof to be made, in each case against
receipt of the sales price therefor as specified by the Collateral Manager in
such certificate; provided that the Collateral Agent may deliver any such
security in physical form for examination in accordance with street delivery
custom.

(b)     Subject to the terms of this Agreement, the Collateral Agent or
Custodian, as applicable, shall, upon the receipt of a certificate of the
Borrower, by delivery of a certificate of a

 

-112-



--------------------------------------------------------------------------------

Responsible Officer of the Collateral Manager, deliver any Collateral as
instructed in such certificate, and execute such documents or instruments as are
presented by the Borrower or the Collateral Manager and are reasonably necessary
to release or cause to be released such security from the lien of this
Agreement, which is set for any mandatory call or redemption or payment in full
to the appropriate paying agent on or before the date set for such call,
redemption or payment, in each case against receipt of the call or redemption
price or payment in full thereof.

(c)     As provided in Section 8.02(a), the Collateral Agent shall deposit any
proceeds received by it from the disposition of Collateral in the applicable
subaccount of the Collection Account, unless simultaneously applied to the
purchase of additional Collateral Loans or Eligible Investments as permitted
under and in accordance with the requirements of this Article VIII and Article
X.

(d)     The Collateral Agent shall, upon receipt of a certificate of a
Responsible Officer of the Borrower (or the Collateral Manager on its behalf),
at such time as there are no Commitments outstanding and all Obligations of the
Borrower hereunder and under the other Facility Documents have been satisfied,
release any remaining Collateral from the lien of this Agreement.

(e)     Any security, Collateral Loan or amounts that are released pursuant to
Section 8.07(a) or (b) shall automatically be released from the Lien of this
Agreement.

Section 8.08.     Reports by Independent Accountants.    (a) As of the Closing
Date, the Borrower has appointed a firm of independent certified public
accountants, independent auditors or independent consultants (together with its
successors, the “Independent Accountants”), in each case reasonably acceptable
to the Administrative Agent and the Required Lenders, for purposes of reviewing
and delivering the reports or certificates of such accountants required by this
Agreement, which may be the firm of independent certified public accountants,
independent auditors or independent consultants that performs accounting
services for the Borrower or the Collateral Manager. The Borrower may remove any
firm of Independent Accountants at any time upon notice to, but without the
consent of any of, the Lenders. Upon any resignation by such firm or removal of
such firm by the Borrower, the Borrower (or the Collateral Manager on behalf of
the Borrower) shall promptly appoint, by a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent and the Collateral Agent,
a successor thereto that shall also be a firm of independent certified public
accountants, independent auditors or independent consultants of recognized
standing, which may be a firm of independent certified public accountants,
independent auditors or independent consultants that performs accounting
services for the Borrower or the Collateral Manager. If the Borrower shall fail
to appoint a successor Independent Accountants within thirty (30) days after
such resignation, the Borrower shall promptly notify the Agents and the
Collateral Manager of such failure in writing and the Collateral Manager shall
promptly appoint a successor Independent Accountant of recognized standing. The
fees of such Independent Accountants and any successor shall be payable by the
Borrower.

(b)     The Borrower or the Collateral Manager will cause a firm of nationally
recognized independent public accountants (who may also render other services to
the Collateral Manager)

 

-113-



--------------------------------------------------------------------------------

to furnish to the Administrative Agent (with a copy to the Collateral Agent, the
Collateral Administrator and the Backup Collateral Manager) once during each
365-day period ending on June 23rd of each calendar year, with the first such
report due by no later than June 23, 2012, a report relating to such fiscal year
to the effect that (i) such firm has applied certain agreed-upon procedures, and
(ii) based on such examination, such firm is of the opinion that the Monthly
Reports and Payment Date Reports for such year were prepared in compliance with
this Agreement, except for such exceptions as it believes to be immaterial and
such other exceptions as will be set forth in such firm’s report (including,
with respect to any such exceptions, an explanation of how each such exception
arose and reflecting the input/explanation of the Collateral Manager thereto).

Section 8.09.     Covered Account Details.  The account number of each Covered
Account is set forth on Schedule 7 hereto.

ARTICLE IX

APPLICATION OF MONIES

Section 9.01.     Disbursements of Monies from Payment
Account.  (a) Notwithstanding any other provision in this Agreement, but subject
to the other subsections of this Section 9.01, on each Payment Date, the
Collateral Agent shall disburse amounts transferred from the Collection Account
to the applicable Payment Account pursuant to Section 8.02 in accordance with
the following priorities (the “Priority of Payments”) and related Payment Date
Report:

(i)          On each Payment Date, Interest Proceeds on deposit in the Interest
Collection Subaccounts, to the extent received on or before the related
Determination Date (or, if such Determination Date is not a Business Day, the
next succeeding Business Day) will be transferred into the applicable Payment
Account, to be applied in the following order of priority:

(A)      (1) first, to pay all out-of-pocket costs and expenses of the
Collateral Agent incurred in connection with any sale of Collateral or other
exercises of its remedial rights pursuant to Section 7.03; (2) second, to pay
other Administrative Expenses in accordance with the priorities specified in the
definition thereof, provided that the amount applied under this clause (A)(2)
for such Payment Date shall not exceed the Administrative Expense Cap for such
Payment Date, and (3) third, upon appointment of the Backup Collateral Manager
as Successor Collateral Manager, to payment of the One-Time Successor Servicer
Engagement Fee (as defined in the Backup Collateral Manager Fee Letter);

(B)      to pay regular scheduled payments, any fees and expenses incurred under
any hedge agreement (excluding any hedge termination payments);

(C)      to the Swingline Lender to repay outstanding Swingline Advances (but
only to the extent that any Lender has failed to fund its Percentage of such
Swingline Advance in accordance with Section 2.02);

 

-114-



--------------------------------------------------------------------------------

(D)      to the BDC to pay accrued and unpaid Senior Collateral Management Fees;

(E)      to each Lender to pay accrued and unpaid interest on the Advances and
Commitment Fees due each such Lender and amounts payable to each such Lender
under Section 2.10;

(F)      (1) prior to the occurrence and continuance of an Event of Default, if
the Maximum Advance Rate Test or any Currency Borrowing Base Test is not
satisfied as of the related Determination Date, to pay the principal of the
Advances of each Lender (pro rata, based on each Lender’s Percentage) until the
Maximum Advance Rate Test and each Currency Borrowing Base Test is satisfied (on
a pro forma basis as at such Determination Date) and (2) during the continuance
of an Event of Default, to pay the Advances of each Lender (pro rata, based on
each Lender’s Percentage) until paid in full;

(G)      to the payment or application of amounts referred to in clause
(A) above (in the same order of priority specified therein), to the extent not
paid in full pursuant to applications under such clauses;

(H)      to pay accrued and unpaid amounts owing to Affected Persons (if any)
under Sections 2.09 and 15.03;

 (I)      to the BDC to pay accrued and unpaid Subordinated Collateral
Management Fees;

 (J)      during the Reinvestment Period, to the payment of any hedge breakage
or termination costs owed by the Borrower;

(K)      the remainder to be allocated at the discretion of the Collateral
Manager (in written notice to the Agents delivered on or prior to the related
Determination Date) to any one or more of the following payments: (i) to the
Principal Collection Subaccount for the purchase of additional Collateral Loans
(including funding Revolving Collateral Loans and Delayed Drawdown Collateral
Loans), (ii) to prepay the Advances, (iii) for deposit into the Revolving
Reserve Account, and (iv) to the Borrower;

(L)      after the Reinvestment Period, to pay the Advances of each Lender (pro
rata, based on each Lender’s Percentage) until paid in full;

(M)      to the payment of any hedge breakage or termination costs owed by the
Borrower;

(N)      to the payment of any other amounts owed to the Collateral Manager or
U.S Bank National Association pursuant to a Facility Document or pursuant to
this Agreement (including indemnities); and

 

-115-



--------------------------------------------------------------------------------

(O)      the remainder to the Borrower.

(ii)        On each Payment Date, Principal Proceeds on deposit in the Principal
Collection Subaccounts that are received on or before the related Determination
Date and that are not designated for reinvestment by the Collateral Manager will
be transferred to the applicable Payment Account and applied, except for any
such Principal Proceeds that will be used to settle binding commitments (entered
into prior to the related Determination Date) for the purchase of Collateral
Loans, in the following order of priority:

(A)      to the payment of unpaid amounts under clauses (A) through (G) in
clause (i) above (in the same order of priority specified therein), to the
extent not paid in full thereunder;

(B)      during the Reinvestment Period, at the discretion of the Collateral
Manager, all remaining amounts shall be applied in any combination of the
following four options: (1) to the Principal Collection Subaccount for the
purpose of acquiring additional Collateral Loans (including funding Revolving
Collateral Loans and Delayed Drawdown Collateral Loans), (2) to prepay the
Advances, (3) for deposit into the Revolving Reserve Account and/or (4) to the
Borrower in an amount approved by the Administrative Agent in its sole
discretion provided that (x) prior to the related Payment Date, the Borrower, or
the Collateral Agent on its behalf, has submitted a written request to the
Administrative Agent for a direct disbursement of Principal Proceeds to the
Borrower, which request shall (I) be made no more than once during any twelve
month period, (II) certify that no Default or Event of Default shall have
occurred and be continuing at the time of the request or shall result upon the
making of the requested direct disbursement and (III) specify the amount of the
requested direct disbursement and the related Payment Date for the direct
disbursement and (y) the Administrative Agent, in its sole discretion, consents
to such request in writing, it being understood that such consent shall only be
valid on the related Payment Date and in such amount as is remitted to the
Borrower on the related Payment Date, which amount may be less than the direct
disbursement amount requested by the Borrower;

(C)      after the Reinvestment Period, (1) first, for deposit into the
Revolving Reserve Account until the amounts on deposit therein are equal to the
Revolving Reserve Required Amount; and (2) second, to pay the Advances of each
Lender (pro rata, based on each Lender’s Percentage) until the Advances are paid
in full;

(D)      after the Reinvestment Period, to the payment of amounts referred to in
clauses (G), (H), (I) and (M) of clause (i) above (in the same order of priority
specified therein), to the extent not paid in full thereunder; and

(E)      the remainder to the Borrower.

 

-116-



--------------------------------------------------------------------------------

(b)     If on any Payment Date the amount available in the Payment Accounts is
insufficient to make the full amount of the disbursements required by the
Payment Date Report, the Collateral Agent shall make the disbursements called
for in the order and according to the priority set forth under Section 9.01(a)
to the extent funds are available therefor.

ARTICLE X

SALE OF COLLATERAL LOANS; PURCHASE OF ADDITIONAL COLLATERAL LOANS

Section 10.01.     Sales of Collateral Loans.

(a)     Discretionary Sales of Collateral Loans.    Subject to the satisfaction
of the conditions specified in Section 10.04, the Collateral Manager on behalf
of the Borrower may, but will not be required to, direct the Collateral Agent to
sell, and the Collateral Agent shall sell in the manner directed by the
Collateral Manager, any Collateral Loan, Credit Risk Collateral Loan, Defaulted
Collateral Loan, or Ineligible Collateral Loan if such sale meets the
requirements set forth below:

  (i)       no Default or Event of Default is continuing or would result upon
giving effect thereto (unless, in the case of such a Default, such Default will
be cured upon giving effect to such sale and the application of the proceeds
thereof);

 (ii)      upon giving effect thereto and the application of the proceeds
thereof, the Maximum Advance Rate Test is satisfied;

(iii)      upon giving effect thereto and the application of the proceeds
thereof, each other Coverage Test is satisfied (or if any such other Coverage
Test is not satisfied, such test is maintained or improved after giving effect
to such sale);

(iv)      such sale is made for Cash;

 (v)       such sale is made for a purchase price at least equal to the original
percentage of par paid by the Borrower; and

(vi)      in the reasonable judgment of the Collateral Manager, there is no
adverse selection of such Collateral Loans; provided that the restrictions in
clauses (iii), (v) and (vi) above in this Section 10.01(a) shall not apply to
sales of Credit Risk Collateral Loans, Defaulted Collateral Loans or Ineligible
Collateral Loans.

Notwithstanding anything above that would otherwise prohibit the sale of a
Collateral Loan after the occurrence or during the continuance of a Default or
an Event of Default, if the Borrower entered into an agreement to sell any such
Collateral Loan prior to the occurrence and continuance of such Default or an
Event of Default, but such sale did not settle prior to the occurrence of such
Default or an Event of Default, then the Borrower shall be permitted to
consummate such sale notwithstanding the occurrence and continuance of such
Default or an Event of Default, provided that such sale was not entered into in
contemplation of the occurrence of such Default or Event of Default and such
settlement occurs within the customary settlement period for similar trades.

 

-117-



--------------------------------------------------------------------------------

(b)     Sales of Equity Securities.  The Borrower may sell any Equity Security
at any time without restriction, and shall use its commercially reasonable
efforts to effect the sale of any Equity Security, regardless of price within
forty-five (45) days of receipt if such Equity Security constitutes Margin
Stock, unless such sale is prohibited by Applicable Law, in which case such
Equity Security should be sold as soon as such sale is permitted by Applicable
Law.

(c)     Certain Restrictions.  In the case of a sale of a Defaulted Collateral
Loan, a Credit Risk Collateral Loan or an Ineligible Collateral Loan to an
Affiliate of the Borrower at a price less than the original percentage of par
paid by the Borrower, the purchase price shall not be less than the Market Value
of such Defaulted Collateral Loan, Credit Risk Collateral Loan or Ineligible
Collateral Loan.

(d)     Terms of Sales.  All sales of Collateral Loans and other property of the
Borrower under the provisions above in this Section 10.01 must be exclusively
for Cash.

Section 10.02.     Purchase of Additional Collateral Loans.

(a)     Purchase of Collateral Loans.  On any date during the Reinvestment
Period, if no Event of Default has occurred and is continuing, the Collateral
Manager on behalf of the Borrower may, if each of the conditions specified in
this Section 10.02 and Section 10.04 are met, invest Principal Proceeds and
accrued interest received with respect to any Collateral Loan to the extent used
to pay for accrued interest on additional Collateral Loans in additional
Collateral Loans, provided, that no Collateral Loan may be purchased unless each
of the following conditions are satisfied as of the date the Collateral Manager
commits on behalf of the Borrower to make such purchase, in each case after
giving effect to such purchase and all other sales or purchases previously or
simultaneously committed to:

 (i)      such obligation is a Collateral Loan; and

(ii)      each Coverage Test is satisfied (or if any such Coverage Test is not
satisfied, such test is maintained or improved after giving effect to such
purchase).

(b)     Purchase of Collateral Loans Involving Affiliates.  Additional
Collateral Loans may be purchased from time to time by the Borrower from the
Collateral Manager or any of its Affiliates only if (x) the terms and conditions
thereof are no less favorable to the Borrower than the terms it would obtain in
a comparable, timely sale with a non-Affiliate, (y) the transactions are
effected in accordance with all Applicable Laws and (z) such purchase is for an
amount equal to or less than the lesser of (A) the original purchase price paid
by the Collateral Manager or such Affiliate (after adjustment for any borrowings
or repayments and exclusive of interest) and (B) the Collateral Manager’s
current mark with respect to such Collateral Loan.

 

-118-



--------------------------------------------------------------------------------

Section 10.03.     Substitution and Transfer of Loans.

(a)     Substitutions.  The Borrower may (including in connection with any
retransfer of a Collateral Loan to the BDC under the Purchase and Contribution
Agreement) with the consent of the Administrative Agent in its sole discretion
replace any Collateral Loan with another Collateral Loan (a “Substitute Loan”),
subject to the satisfaction of the conditions set forth below and in
Section 10.04(c).

(b)     Conditions to Substitution.  No substitution of a Collateral Loan with a
Substitute Loan shall occur unless each of the following conditions is satisfied
as of the date of such substitution (as certified to the Agents by the Borrower
(or the Collateral Manager on behalf of the Borrower)):

   (i)      each Substitute Loan satisfies the eligibility criteria set forth in
the definition of Collateral Loan on the date of substitution;

   (ii)      after giving effect to any such substitution, each Coverage Test is
satisfied (or if any such Coverage Test is not satisfied, such test is
maintained or improved after giving effect to such substitution);

 (iii)      the sum of the Principal Balances of such Substitute Loans shall be
equal to or greater than the sum of the Principal Balances of the Collateral
Loans being substituted for;

  (iv)      no Default or Event of Default has occurred and is continuing
(before or after giving effect to such substitution);

   (v)      no selection procedure adverse to the interests of the Secured
Parties was utilized by the Borrower or the Collateral Manager in the selection
of the Substitute Loan(s) or the Collateral Loans being substituted for;

  (vi)      the Borrower and the Collateral Manager (on behalf of the Borrower)
shall agree to pay the legal fees and expenses of the Administrative Agent and
the Collateral Agent in connection with any such substitution (including, but
not limited to, expenses incurred in connection with the release of the Lien of
the Collateral Agent on behalf of the Secured Parties in connection with such
sale, substitution or repurchase);

 (vii)      the Borrower shall notify the Administrative Agent of any amount to
be deposited into the Collection Account in connection with any such
substitution and shall deliver to the Custodian the Related Documents for any
Substitute Loans;

(viii)     upon confirmation of the delivery of a Substitute Loan for each
applicable Collateral Loan being substituted for (the date of such confirmation
or delivery, the “Retransfer Date”), each applicable Collateral Loan being
substituted for shall be removed from the Collateral and the applicable
Substitute Loan(s) shall be included in the Collateral. On the Retransfer Date
of a Collateral Loan, the Collateral Agent, for the

 

-119-



--------------------------------------------------------------------------------

benefit of the Secured Parties, shall automatically and without further action
be deemed to release and transfer to the Borrower, without recourse,
representation or warranty, all the right, title and interest of the Collateral
Agent, for the benefit of the Secured Parties in, to and under such Collateral
Loan being substituted for. The Collateral Agent, for the benefit of the Secured
Parties, shall, at the sole expense of the Borrower, execute such documents and
instruments of transfer as may be prepared by the Collateral Manager, on behalf
of the Borrower, and take other such actions as shall reasonably be requested by
the Collateral Manager on behalf of the Borrower to effect the release and
transfer of such Collateral Loan pursuant to this Section 10.03; and

(ix)      the Borrower shall deliver to the Administrative Agent on the date of
such substitution a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date.

Section 10.04.     Conditions Applicable to All Sale and Purchase
Transactions.    (a) Any transaction effected under this Article X or in
connection with the acquisition of additional Collateral Loans shall be
conducted on an arm’s length basis and, if effected with a Person that is an
Affiliate of the Collateral Manager (or with an account or portfolio for which
the Collateral Manager or any of its Affiliates serves as investment adviser),
shall be on terms no less favorable to the Borrower than would be the case if
such Person were not such an Affiliate or as otherwise expressly permitted in
this Agreement.

(b)      Upon each contribution of one or more Collateral Loans from the BDC to
the Borrower and upon each acquisition by the Borrower of a Collateral Loan from
the BDC, the Collateral Manager or any of their respective Affiliates (each such
contribution or other such acquisition, an “Affiliate Loan Acquisition”) (i) all
of the Borrower’s right, title and interest to such Collateral Loan shall be
subject to the Lien granted to the Collateral Agent pursuant to this Agreement
and (ii) such Collateral Loan shall be Delivered to the Collateral Agent (or the
Custodian on its behalf, as applicable), provided, that, notwithstanding the
foregoing, the Related Documents and Loan Checklist may be delivered within ten
(10) Business Days of the contribution or acquisition.

(c)      The Aggregate Principal Balance of the Collateral Loan(s) which are the
subject of any sale to an Affiliate of the Borrower under this Article X or
substitution pursuant to Section 10.03, together with the sum of the Aggregate
Principal Balance of all Collateral Loans sold to Affiliates or substituted in
the 12 month period preceding the proposed date of sale or substitution (or such
lesser number of months as shall have elapsed since the Closing Date) shall not
exceed 20% of the Net Purchased Loan Balance; provided that, the sum of the
Aggregate Principal Balance of all Defaulted Collateral Loans or Ineligible
Collateral Loans sold to Affiliates or substituted in the 12 month period
preceding the proposed date of sale or substitution (or such lesser number of
months as shall have elapsed since the Closing Date) shall not exceed 10% of the
Net Purchased Loan Balance. For the avoidance of doubt, the foregoing
limitations shall not apply (i) to Warranty Loans (as defined in the Purchase
and Sale Agreement) or (ii) where Collateral Loans are sold by the Borrower in
connection with a Permitted Securitization.

 

-120-



--------------------------------------------------------------------------------

Section 10.05.      Additional Equity Contributions.    The BDC may, but shall
have no obligation to, at any time or from time to time contribute additional
equity to the Borrower, including for the purpose of curing any Default,
satisfying any Coverage Test, enabling the acquisition or sale of any Collateral
Loan or satisfying any conditions under Section 3.02. Each equity contribution
shall either be made (i) in Cash, (ii) by assignment and contribution of an
Eligible Investment and/or (iii) by assignment and contribution of a Collateral
Loan. All Cash contributed to the Borrower shall be treated as Principal
Proceeds except to the extent that the Collateral Manager specifies that they
shall constitute Interest Proceeds.

ARTICLE XI

ADMINISTRATION AND SERVICING OF CONTRACTS

Section 11.01.     Designation of the Collateral Manager.

(a)     Initial Collateral Manager.    The servicing, administering and
collection of the Collateral shall be conducted in accordance with this
Section 11.01 by the Person designated as the Collateral Manager hereunder.
PennantPark Investment Advisors LLC is hereby appointed as, and hereby accepts
such appointment and agrees to perform the duties and responsibilities, of
Collateral Manager pursuant to the terms hereof. The Collateral Manager and the
Borrower hereby acknowledge that each of the Secured Parties are third party
beneficiaries of the obligations taken by the Collateral Manager hereunder.

(b)     Subcontracts.  The Collateral Manager may, with the prior written
consent of the Administrative Agent, subcontract with any other Person for
servicing, administering or collecting the Collateral; provided that (i) the
Collateral Manager shall select any such Person with reasonable care and shall
be solely responsible for the fees and expenses payable to such Person, (ii) the
Collateral Manager shall not be relieved of, and shall remain liable for, the
performance of the duties and obligations of the Collateral Manager pursuant to
the terms hereof without regard to any subcontracting arrangement and (iii) any
such subcontract shall be subject to the provisions hereof.

Section 11.02.     Duties of the Collateral Manager.

(a)     Duties.  The Collateral Manager shall take or cause to be taken all such
actions as may be necessary or advisable to service, administer and collect on
the Collateral from time to time, all in accordance with Applicable Law and the
Collateral Management Standard. Without limiting the foregoing, the duties of
the Collateral Manager shall include the following:

 (i)     supervising the Collateral, including communicating with Obligors,
executing amendments, providing consents and waivers, exercising voting rights,
enforcing and collecting on the Collateral and otherwise managing the Collateral
on behalf of the Borrower;

(ii)     preparing and submitting claims to Obligors on each Collateral Loan;

 

-121-



--------------------------------------------------------------------------------

  (iii)      maintaining all necessary servicing records with respect to the
Collateral;

  (iv)      maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Collateral;

   (v)      promptly delivering to the Administrative Agent, each Lender, the
Collateral Administrator or the Collateral Agent, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent, the Collateral
Administrator or the Collateral Agent may from time to time reasonably request;

  (vi)      identifying each Collateral Loan clearly and unambiguously in its
servicing records to reflect that such Collateral Loan is owned by the Borrower
and that the Borrower is pledging a security interest therein to the Collateral
Agent (for the benefit of the Secured Parties) pursuant to this Agreement;

  (vii)      notifying the Administrative Agent and each Lender of any material
action, suit, proceeding, dispute, offset, deduction, defense or counterclaim
(1) that is or is threatened to be asserted by an Obligor with respect to any
Collateral Loan (or portion thereof) of which it has actual knowledge or has
received notice; or (2) that could reasonably be expected to have a Material
Adverse Effect;

 (viii)      maintaining the perfected security interest of the Collateral
Agent, for the benefit of the Secured Parties, in the Collateral;

  (ix)      with respect to each Collateral Loan included as part of the
Collateral, making copies of the Related Documents available for inspection by
the Administrative Agent, upon reasonable notice, at the offices of the
Collateral Manager during normal business hours;

   (x)      directing the Collateral Agent to make payments pursuant to the
terms of the Payment Date Report in accordance with the Priority of Payments;

  (xi)      directing the acquisition, sale or substitution of Collateral in
accordance with Article X;

 (xii)      providing assistance to the Borrower with respect to the purchase
and sale of the Collateral Loans;

(xiii)      instructing the Obligors and the administrative agents on the
Collateral Loans to make payments directly into the Collection Account;

 

-122-



--------------------------------------------------------------------------------

(xiv)      cooperating with the Collateral Administrator in preparing the
Monthly Reports and Payment Date Reports and in its other duties hereunder and
under the Collateral Administration Agreement in the manner and at the times
required hereunder and under the Collateral Administration Agreement; and

 (xv)      complying with such other duties and responsibilities as required of
the Collateral Manager by this Agreement.

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower or the Collateral Manager acts as lead agent with respect to any
Collateral Loan, the Collateral Manager shall perform its servicing duties
hereunder only to the extent that, as a lender under the Related Documents, it
has the right to do so.

(b)     Exercise of Remedies Not Release.    Notwithstanding anything to the
contrary contained herein, the exercise by the Administrative Agent, the
Collateral Agent, each Lender and the Secured Parties of their rights hereunder
or any other Facility Document shall not release the Collateral Manager or the
Borrower from any of their duties or responsibilities with respect to the
Collateral. The Secured Parties, the Administrative Agent, each Lender and the
Collateral Agent shall not have any obligation or liability with respect to any
Collateral, nor shall any of them be obligated to perform any of the obligations
of the Collateral Manager hereunder.

(c)     Application of Obligor Payments.    Any payment by an Obligor in respect
of any indebtedness owed by it to the Borrower shall, except as otherwise
specified by such Obligor or otherwise required by contract or law and unless
otherwise instructed by the Administrative Agent, be applied as a collection of
a payment by such Obligor (starting with the oldest such outstanding payment
due) to the extent of any amounts then due and payable thereunder before being
applied to any other receivable or other obligation of such Obligor.

(d)     Cooperation with Backup Collateral Manager.    The Collateral Manager
shall perform the duties and take the actions necessary to comply with Article
XIII hereof in the manner and at the times set forth therein and shall cooperate
with the Backup Collateral Manager in its performance of its duties hereunder.

(e)     Selection of Matrix Row and Matrix Inputs.    The Collateral Manager
shall be responsible for designating the row of the Matrix and the corresponding
Matrix Inputs to be applicable under this Agreement from time to time as further
provided herein. On or prior to the Third Restatement Effective Date, the
Collateral Manager shall specify to the Agents and the Lenders the row of the
Matrix and the corresponding combination of Matrix Inputs to be in effect for
purposes of Matrix calculations pursuant to a closing certificate from the
Borrower substantially in the form set forth on Exhibit I. Thereafter, upon not
less than one Business Day’s notice to the Agents and the Lenders, the
Collateral Manager may specify a different row of the Matrix and corresponding
combination of Matrix Inputs to be in effect for purposes of Matrix calculations
(i) in connection with the compilation of a Monthly Report by providing notice
to the Collateral Administrator along with the Data File for such Monthly Report
as further provided in Section 8.06 (with a copy of such notice to the
Administrative Agent) or (ii) by delivering a Matrix Adjustment Notice to the
Administrative Agent and the Collateral Agent;

 

-123-



--------------------------------------------------------------------------------

provided that, after giving effect to such change, each Coverage Test is
satisfied and no Default or Event of Default would occur hereunder. If at any
time the “Minimum Diversity Score” Matrix Input or the “Ratings” Matrix Input is
not satisfied, the Collateral Manager shall promptly provide a Matrix Adjustment
Notice and shall select a different row of the Matrix and the corresponding
combination of Matrix Inputs set forth in such row to be applicable (or specify
a different row of the Matrix and corresponding combination of Matrix Inputs to
the Collateral Administrator in connection with a Monthly Report as further
provided in Section 8.06).

Section 11.03.     Liability of the Collateral Manager; Indemnification of the
Collateral Manager Persons.     (a) The Collateral Manager and any of its
Affiliates, employees, shareholders, members, partners, assigns, representatives
or agents (each such individual or entity, a “Collateral Manager Person”) shall
not be liable to the Borrower, any Lender, the Administrative Agent, the Lead
Arranger, the Collateral Agent, the Backup Collateral Manager, the Custodian or
any other Person for any liability, loss (including amounts paid in settlement),
damages, judgments, costs, expenses (including reasonable attorneys’ fees and
expenses and accountant’s fees and expenses), demands, charges or claim
(collectively, the “Damages”) incurred by reason of any act or omission or
alleged act or omission performed or omitted by such Collateral Manager Person,
or for any decrease in the value of the Collateral or any other losses suffered
by any party; provided, however, that a Collateral Manager Person shall be
liable for any Damages that arise (i) by reason of any act or omission
constituting bad faith, willful misconduct, or gross negligence by any
Collateral Manager Person in the performance of or reckless disregard of the
Collateral Manager’s duties hereunder or (ii) by any breach of the
representations and warranties of the Collateral Manager expressly set forth in
this Agreement (each such breach, a “Collateral Manager Breach”).

(b)     The Collateral Manager may rely in good faith upon, and will incur no
Damages for relying upon, (i) any authoritative source customarily used by firms
performing services similar to those services provided by the Collateral Manager
under this Agreement, and (ii) the advice of nationally recognized counsel,
accountants or other advisors as the Collateral Manager determines reasonably
appropriate in connection with the services provided by the Collateral Manager
under this Agreement.

(c)     In no event shall the Collateral Manager be liable for special, indirect
or consequential losses or damages of any kind whatsoever (including but not
limited to lost profits) even if the Collateral Manager has been advised of the
likelihood of such damages and regardless of the form of such action.

(d)     Each Collateral Manager Person shall be held harmless and be indemnified
by the Borrower for any Damages suffered by virtue of any acts or omissions or
alleged acts or omissions arising out of the activities of such Collateral
Manager Person in the performance of the obligations of the Collateral Manager
under this Agreement or as a result of this Agreement, or the Borrower’s
ownership interest in any portion of the Collateral Obligations, except to the
extent any such Damage arises as a result of a Collateral Manager Breach. All
amounts payable pursuant to this Section 11.03 shall be payable in accordance
with the Priority of Payments.

 

-124-



--------------------------------------------------------------------------------

Section 11.04.     Authorization of the Collateral Manager. The Borrower hereby
authorizes the Collateral Manager to take any and all reasonable steps in its
name and on its behalf necessary or desirable in the determination of the
Collateral Manager and not inconsistent with the pledge of the Collateral by the
Borrower to the Collateral Agent, on behalf of the Secured Parties, hereunder,
to collect all amounts due under any and all Collateral, including, without
limitation, endorsing its name on checks and other instruments representing
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Collateral Manager could
have done if it owned such Collateral. The Borrower shall furnish the Collateral
Manager (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Collateral Manager to carry out
its collateral management duties hereunder, and shall cooperate with the
Collateral Manager to the fullest extent in order to ensure the collectability
of the Collateral. In no event shall the Collateral Manager be entitled to make
the Secured Parties, the Collateral Agent, the Collateral Administrator, the
Backup Collateral Manager, the Administrative Agent or any Lender a party to any
litigation without such party’s express prior written consent, or to make the
Borrower a party to any litigation (other than any foreclosure or similar
collection procedure) without the Administrative Agent’s consent. Following the
occurrence and continuance of an Event of Default (unless otherwise waived by
the Lenders in accordance with Section 15.01), the Administrative Agent (acting
in its sole discretion or at the direction of the Required Lenders) may provide
notice to the Collateral Manager (with a copy to the Backup Collateral Manager,
the Collateral Administrator, the Custodian and the Collateral Agent) that the
Secured Parties are exercising their control rights with respect to the
Collateral in accordance with the last paragraph of Section 6.01.

Section 11.05.     Realization Upon Defaulted Collateral Loans.  The Collateral
Manager will use reasonable efforts consistent with the Collateral Management
Standard, this Agreement and the Related Documents to exercise (on behalf of the
Borrower) available remedies (which may include liquidating, foreclosing upon or
repossessing, as applicable, or otherwise comparably converting the ownership of
any related property) with respect to any Defaulted Collateral Loan. The
Collateral Manager will comply with the Collateral Management Standard, the
Related Documents and Applicable Law in realizing upon such related property,
and employ practices and procedures, including reasonable efforts, consistent
with the Collateral Management Standard and the Related Documents, to enforce
all obligations of Obligors. Without limiting the generality of the foregoing,
the Collateral Manager may cause the sale of any such related property to the
Collateral Manager or its Affiliates for a purchase price equal to the then fair
market value thereof, any such sale to be evidenced by a certificate of a
Responsible Officer of the Collateral Manager delivered to the Administrative
Agent setting forth the Collateral Loan, the related property, the sale price of
the related property and certifying that such sale price is the fair market
value of such related property. The Collateral Manager will remit to the
Collection Account the recoveries received in connection with the sale or
disposition of related property relating to any Defaulted Collateral Loan
hereunder.

 

-125-



--------------------------------------------------------------------------------

Section 11.06.     Collateral Management Compensation.    As compensation for
its servicing and collateral management activities hereunder and reimbursement
for its expenses, the Collateral Manager shall be entitled to receive the Senior
and Subordinated Collateral Management Fees to the extent of funds available
therefor pursuant to the Priority of Payments, as applicable. In consideration
of the transactions contemplated by the investment advisory agreement between as
PennantPark Investment Advisers, LLC and the BDC, for so long as PennantPark
Investment Advisers, LLC is the Collateral Manager, the Collateral Manager
hereby irrevocably directs the Borrower and the Collateral Agent to pay all
Senior Collateral Management Fees and Subordinated Collateral Management Fees
payable to the Collateral Manager hereunder directly to the BDC.

Section 11.07.     Payment of Certain Expenses by Collateral Manager.    The
Collateral Manager (if the Collateral Manager is an Affiliate of the Borrower)
will be required to pay all expenses incurred by it in connection with its
activities under this Agreement, including fees and disbursements of its
independent accountants, Taxes imposed on the Collateral Manager, expenses
incurred by the Collateral Manager in connection with the production of reports
pursuant to this Agreement, and all other fees and expenses not expressly stated
under this Agreement for the account of the Borrower. The Collateral Manager
shall be required to pay such expenses for its own account and shall not be
entitled to any payment therefor other than the Senior or Subordinated
Collateral Management Fees.

Section 11.08.     The Collateral Manager Not to Resign; Assignment.    The
Collateral Manager shall not resign from the obligations and duties hereby
imposed on it except upon the Collateral Manager’s determination that the
performance of its duties hereunder is or becomes impermissible under Applicable
Law. Any such determination permitting the resignation of the Collateral Manager
shall be evidenced by an opinion of counsel to such effect delivered to the
Administrative Agent and each Lender. No such resignation shall become effective
until a Successor Collateral Manager shall have assumed the responsibilities and
obligations of the Collateral Manager in accordance with Section 11.09.

Section 11.09.     Appointment of Successor Collateral Manager.  (a) Upon
resignation of the Collateral Manager pursuant to Section 11.08 or the
occurrence and continuance of a Collateral Manager Event of Default or a
Collateral Manager Replacement Event, the Administrative Agent may (with the
consent of the Required Lenders) at any time appoint a successor collateral
manager (the “Successor Collateral Manager”), which, for the avoidance of doubt
may be the Backup Collateral Manager, the Administrative Agent or any Lender,
and such Successor Collateral Manager shall accept its appointment by a written
assumption in a form acceptable to the Administrative Agent. No assignment of
this Agreement by the Collateral Manager (including, without limitation, a
change in control or management of the Collateral Manager which would be deemed
an “assignment” under the Investment Advisers Act of 1940, as amended) shall be
made unless such assignment is consented to in writing by the Borrower,
provided, however, that nothing herein shall be construed to restrict the
ability of the Administrative Agent to replace the Collateral Manager upon the
occurrence of a Collateral Manager Event of Default or a Collateral Manager
Replacement Event pursuant to Section 11.09 hereof or any obligations of the
Collateral Manager in connection with such provisions.

 

-126-



--------------------------------------------------------------------------------

(b)     Upon its appointment (the “Assumption Date”), the Successor Collateral
Manager shall be the successor in all respects to the Collateral Manager with
respect to collateral management functions under this Agreement and shall be
subject to all the responsibilities, duties and liabilities relating thereto
placed on the Collateral Manager by the terms and provisions hereof, and all
references in this Agreement to the Collateral Manager shall be deemed to refer
to the Successor Collateral Manager; provided that the Successor Collateral
Manager shall not (i) be deemed to have assumed or to become liable for, or
otherwise have any liability for, any duties, responsibilities, actions
performed, breaches, defaults, claims, obligations or liabilities of the
terminated Collateral Manager or any other predecessor Collateral Manager
arising before the Assumption Date, (ii) have any obligation to pay any taxes
required to be paid by the terminated Collateral Manager or any other
predecessor Collateral Manager (provided that the Successor Collateral Manager
shall pay any income taxes for which it is liable), (iii) have any liability for
any failure to perform its duties as Collateral Manager, or any loss or damages
arising from such failure, that results from the actions (or inaction) of the
terminated Collateral Manager or any other predecessor Collateral Manager on or
before the Assumption Date, (iv) have any obligation to perform advancing or
repurchase obligations, if any, of the Borrower, the terminated Collateral
Manager or any other predecessor Collateral Manager unless it elects to do so in
its sole discretion, (v) have any obligation to pay any of the fees and expenses
of any other party to the transaction contemplated by this Agreement or any
Facility Document, (vi) have any liability with respect to any of the
representations and warranties of the Collateral Manager under this Agreement,
(vii) have any obligation to expend or risk its own funds or otherwise incur any
financial liability in the performance of its duties hereunder or in the
exercise of any of its rights and powers, if, in its reasonable judgment, it
shall believe that repayment of such funds or adequate indemnity against such
risk or liability is not assured to it and (viii) have any obligation to file or
record any financing statements or other documents in order to perfect or
continue any security interests contemplated by this Agreement unless it has
been directed by the Administrative Agent to make such filing or recordation.
The indemnification obligations of the Successor Collateral Manager, upon
becoming a Successor Collateral Manager, are expressly limited to those arising
on account of its failure to act in good faith and with reasonable care under
the circumstances.

(c)     The Collateral Manager agrees to cooperate and use its commercially
reasonable efforts in effecting the transition of the responsibilities and
rights of servicing of the Collateral, including, without limitation, the
transfer to the Successor Collateral Manager for the administration by it of all
cash amounts that shall at the time be held by the Collateral Manager for
deposit, or have been deposited by the Collateral Manager, or thereafter
received with respect to the Collateral and the delivery to the Successor
Collateral Manager in an orderly and timely fashion of all files and records
with respect to the Collateral and a computer data file in readable form
containing all information necessary to enable the Successor Collateral Manager
to service the Collateral. In addition, the Collateral Manager agrees to
cooperate and use its commercially reasonable efforts in providing, at the
expense of the Collateral Manager, the Successor Collateral Manager with
reasonable access (including at the premises of the Collateral Manager) to the
employees of the Collateral Manager, and any and all of the books, records (in
electronic or other form) or other information reasonably requested by it to
enable the Successor Collateral Manager to assume the servicing functions
hereunder and under this Agreement and to maintain a list of key servicing
personnel and contact information.

 

-127-



--------------------------------------------------------------------------------

(d)     Notwithstanding the Successor Collateral Manager’s assumption of, and
its agreement to perform and observe, all duties, responsibilities and
obligations of the Collateral Manager under this Agreement arising on and after
the Assumption Date, the Successor Collateral Manager shall not be deemed to
have assumed or to become liable for, or otherwise have any liability for, any
duties, responsibilities, obligations or liabilities of the initial Collateral
Manager or any other predecessor Collateral Manager arising under the terms of
this Agreement, arising by operation of law or otherwise with respect to the
period ending on the Assumption Date, including, without limitation, any
liability for, any duties, responsibilities, obligations or liabilities of the
initial Collateral Manager or any other predecessor Collateral Manager arising
on or before the Assumption Date under this Agreement, regardless of when the
liability, duty, responsibility or obligation of the initial Collateral Manager
or any other predecessor Collateral Manager therefor arose, whether provided by
the terms of this Agreement arising by operation of law or otherwise, and in no
case will the Successor Collateral Manager have any liability for any failure to
perform its duties as Collateral Manager, or any loss or damages arising from
such failure, that results from the actions (or inaction) of the initial
Collateral Manager or any other predecessor Collateral Manager on or before the
Assumption Date.

(e)     The Successor Collateral Manager undertakes to perform only such duties
and obligations as are specifically set forth in this Agreement, it being
expressly understood by all parties hereto that there are no implied duties or
obligations of the Successor Collateral Manager hereunder.

(f)     Notwithstanding anything contained in this Agreement or any Facility
Document to the contrary, the Successor Collateral Manager is authorized to
accept and rely on all of the accounting, records (including computer records)
and work of the prior Collateral Manager relating to the Collateral Loans
(collectively, the “Predecessor Collateral Manager Work Product”) without any
audit or other examination thereof, except to the extent that it knows such
records or work product to be incorrect, and such Successor Collateral Manager
shall have no duty, responsibility, obligation or liability for the acts and
omissions of the prior Collateral Manager or any other predecessor Collateral
Manager. If any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively, “Errors”) exist in any Predecessor
Collateral Manager Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the Successor
Collateral Manager making or continuing any Errors (collectively, “Continued
Errors”), such Successor Collateral Manager shall have no duty, responsibility,
obligation or liability for such Continued Errors; provided that such Successor
Collateral Manager agrees to use commercially reasonable efforts to prevent
further Continued Errors. In the event that the Successor Collateral Manager
becomes aware of Errors or Continued Errors, it shall, with the prior consent of
the Administrative Agent, use its commercially reasonable efforts to reconstruct
and reconcile such data as is commercially reasonable to correct such Errors and
Continued Errors and to prevent future Continued Errors. The Successor
Collateral Manager shall be entitled to recover its costs thereby expended in
accordance with the Priority of Payments.

(g)     The Collateral Manager will, upon the request of the Successor
Collateral Manager, provide the Successor Collateral Manager with a power of
attorney providing that the Successor Collateral Manager is authorized and
empowered to execute and deliver, on behalf of the

 

-128-



--------------------------------------------------------------------------------

Collateral Manager, as attorney-in-fact or otherwise, any and all documents and
other instruments, and to do so or accomplish all other acts or things necessary
or appropriate to effect the purposes of such notice of termination or to
perform the duties of the Collateral Manager under this Agreement.

(h)     The Successor Collateral Manager shall not be liable for an action or
omission to act hereunder, except for its own willful misconduct, gross
negligence or bad faith. Under no circumstances will the Successor Collateral
Manager be liable for indirect, special, consequential or incidental damages,
such as loss of use, revenue or profit. In no event shall the Successor
Collateral Manager be liable to the Borrower for any bad debts or other defaults
by Obligors.

(i)     Except as set forth herein, the Successor Collateral Manager shall have
no duty to review any information regarding the Collateral Manager, including
any financial statements or the information set forth herein.

(j)     If the Successor Collateral Manager is prevented from fulfilling its
obligations hereunder as a result of government actions, regulations, fires,
strikes, accidents, acts of God or other causes beyond the control of such
party, the Successor Collateral Manager shall use commercially reasonable
efforts to resume performance as soon as reasonably possible, and the Successor
Collateral Manager’s obligations shall be suspended for a reasonable time during
which such conditions exist. Except as set forth herein, the Backup Collateral
Manager shall have no duty to review any information regarding the Collateral
Manager, including any financial statements or the information set forth herein.

ARTICLE XII

THE AGENTS

Section 12.01.     Authorization and Action.  Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and, to the extent applicable, the other Facility Documents as are
delegated to such Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto, subject to the terms hereof. No
Agent shall have any duties or responsibilities, except those expressly set
forth herein or in the other Facility Documents, or any fiduciary relationship
with any Secured Party, and no implied covenants, functions, responsibilities,
duties or obligations or liabilities on the part of such Agent shall be read
into this Agreement or any other Facility Document to which such Agent is a
party (if any) as duties on its part to be performed or observed. No Agent shall
have or be construed to have any other duties or responsibilities in respect of
this Agreement and the transactions contemplated hereby. As to any matters not
expressly provided for by this Agreement or the other Facility Documents, no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders or, with respect to the Collateral Agent, the Administrative Agent;
provided that such Agent shall not be required to take any action which exposes
such Agent, in its judgment, to personal liability, cost or expense or which is
contrary to this Agreement, the other Facility Documents or Applicable

 

-129-



--------------------------------------------------------------------------------

Law, or would be, in its judgment, contrary to its duties hereunder, under any
other Facility Document or under Applicable Law. Each Lender agrees that in any
instance in which the Facility Documents provide that an Agent’s consent may not
be unreasonably withheld, provide for the exercise of such Agent’s reasonable
discretion, or provide to a similar effect, it shall not in its instructions
(or, by refusing to provide instruction) to such Agent withhold its consent or
exercise its discretion in an unreasonable manner.

If the Collateral Agent has been requested or directed by the Required Lenders
to take any action pursuant to any provision of this Agreement or any other
Facility Document, the Collateral Agent shall not be under any obligation to
exercise any of the rights or powers vested in it by this Agreement or such
Facility Document in the manner so requested unless it shall have been provided
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities which may be incurred by it in compliance with or in performing such
request or direction. No provision of this Agreement or any Facility Document
shall otherwise be construed to require the Collateral Agent to expend or risk
its own funds or to take any action that could in its judgment cause it to incur
any cost, expenses or liability, unless it is provided indemnity acceptable to
it against any such expenditure, risk, costs, expense or liability. For the
avoidance of doubt, the Collateral Agent shall not have any duty or obligation
to take any affirmative action to exercise or enforce any power, right or remedy
available to it under this Agreement or any Facility Document or Related
Document unless and until directed by the Required Lenders (or the
Administrative Agent on their behalf).

Neither the Collateral Agent nor any officer, agent or representative thereof
shall be personally liable for any action taken by any such person in accordance
with any notice given by the Required Lenders (or the Administrative Agent on
their behalf) pursuant to the terms of this Agreement or any other Facility
Document even if, at the time such action is taken by any such person, the
Required Lenders or persons purporting to be the Required Lenders are not
entitled to give such notice, except where the Responsible Officer of the
Collateral Agent has actual knowledge (without any duty of inquiry or
investigation on its part) that such Required Lenders or persons purporting to
be the Required Lenders are not entitled to give such notice. If any dispute or
disagreement shall arise as to the allocation of any sum of money received by
the Collateral Agent hereunder or under any Facility Document, the Collateral
Agent shall have the right to deliver such sum to a court of competent
jurisdiction and therein commence an action for interpleader.

If in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, it may request written
instructions from the Administrative Agent as to the course of action desired by
it. If the Collateral Agent does not receive such instructions within two
(2) Business Days after it has requested them, the Collateral Agent may, but
shall be under no duty to, take or refrain from taking any such courses of
action. The Collateral Agent shall act in accordance with instructions received
after such two-Business Day period except to the extent it has already, in good
faith, taken or committed itself to take, action inconsistent with such
instructions.

Section 12.02.     Delegation of Duties.  Each Agent may execute any of its
duties under this Agreement and each other Facility Document by or through
agents or attorneys-in-fact and shall

 

-130-



--------------------------------------------------------------------------------

be entitled to advice of counsel concerning all matters pertaining to such
duties. No Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

Section 12.03.     Agent’s Reliance, Etc.  (a) Neither Agent nor any of its
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or any of the other Facility Documents, except for its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, each Agent: (i) may consult with legal counsel (including,
without limitation, counsel for the Borrower or the Collateral Manager or any of
their Affiliates) and independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to any Secured Party or any
other Person and shall not be responsible to any Secured Party or any Person for
any statements, warranties or representations (whether written or oral) made in
or in connection with this Agreement or the other Facility Documents;
(iii) shall not have any duty to monitor, ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement, the other Facility Documents or any Related Documents on the part of
the Borrower or the Collateral Manager or any other Person or to inspect the
property (including the books and records) of the Borrower or the Collateral
Manager; (iv) shall not be responsible to any Secured Party or any other Person
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Collateral, this Agreement, the other Facility
Documents, any Related Document or any other instrument or document furnished
pursuant hereto or thereto or for the validity, perfection, priority or
enforceability of the Liens on the Collateral; and (v) shall incur no liability
under or in respect of this Agreement or any other Facility Document by relying
on, acting upon (or by refraining from action in reliance on) any notice,
consent, certificate (including for the avoidance of doubt, the Borrowing Base
Certificate), instruction or waiver, report, statement, opinion, direction or
other instrument or writing (which may be delivered by telecopier, email, cable
or telex, if acceptable to it) believed by it to be genuine and believe by it to
be signed or sent by the proper party or parties. No Agent shall have any
liability to the Borrower or any Lender or any other Person for the Borrower’s,
the Collateral Manager’s or any Lender’s, as the case may be, performance of, or
failure to perform, any of their respective obligations and duties under this
Agreement or any other Facility Document.

(b)     No Agent shall be liable for the actions of omissions of any other Agent
(including without limitation concerning the application of funds), or under any
duty to monitor or investigate compliance on the part of any other Agent with
the terms or requirements of this Agreement, any Facility Documents or any
Related Documents, or their duties thereunder. Each Agent shall be entitled to
assume the due authority of any signatory and genuineness of any signature
appearing on any instrument or document it may receive (including, without
limitation, each Notice of Borrowing received hereunder). No Agent shall be
liable for any action taken in good faith and reasonably believed by it to be
within the powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed, or omitted to be taken by it by reason of
the lack of direction or instruction required hereby for such action (including
without limitation for refusing to exercise discretion or for withholding its
consent in the absence of its receipt of, or resulting from a failure, delay or
refusal on the part of the Required Lenders to

 

-131-



--------------------------------------------------------------------------------

provide, written instruction to exercise such discretion or grant such consent
from the Required Lenders, as applicable). No Agent shall be liable for any
error of judgment made in good faith unless it shall be proven by a court of
competent jurisdiction that such Agent was grossly negligent in ascertaining the
relevant facts. Nothing herein or in any Facility Documents or Related Documents
shall obligate any Agent to advance, expend or risk its own funds, or to take
any action which in its reasonable judgment may cause it to incur any expense or
financial or other liability for which it is not adequately indemnified. No
Agent shall be liable for any indirect, special or consequential damages
(included but not limited to lost profits) whatsoever, even if it has been
informed of the likelihood thereof and regardless of the form of action. No
Agent shall be charged with knowledge or notice of any matter unless actually
known to a Responsible Officer of such Agent, or unless and to the extent
written notice of such matter is received by such Agent at its address in
accordance with Section 15.02. Any permissive grant of power to an Agent
hereunder shall not be construed to be a duty to act. Neither Agent shall be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, entitlement order, approval or other paper or document.
Neither Agent shall be liable for any error of judgment, or for any act done or
step taken or omitted by it, in good faith, or for any mistakes of fact or law,
or for anything that it may do or refrain from doing in connection herewith
except in the case of its willful misconduct, bad faith, reckless disregard or
grossly negligent performance or omission of its duties.

(c)     No Agent shall be responsible or liable for delays or failures in
performance resulting from acts beyond its control. Such acts shall include but
not be limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,
governmental regulations imposed after the fact, fire, communication line
failures, computer viruses, power failures, earthquakes or other disasters.

(d)     The delivery of reports, and other documents and information to the
Collateral Agent hereunder or under any other Facility Document is for
informational purposes only and the Collateral Agent’s receipt of such documents
and information shall not constitute constructive notice of any information
contained therein or determinable from information contained therein. The
Collateral Agent is hereby authorized and directed to execute and deliver the
other Facility Documents to which it is a party. Whether or not expressly stated
in such Facility Documents, in performing (or refraining from acting)
thereunder, the Collateral Agent shall have all of the rights, benefits,
protections and indemnities that are afforded to it in this Agreement.

(e)     Each Lender acknowledges that except as expressly set forth in this
Agreement, the Collateral Agent has not made any representation or warranty to
it, and that no act by the Collateral Agent hereafter taken, including any
consent and acceptance of any assignment or review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Collateral Agent to any Secured Party as to any matter. Each Lender represents
to the Collateral Agent that it has, independently and without reliance upon the
Collateral Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, and made its own decision to enter into

 

-132-



--------------------------------------------------------------------------------

this Agreement and the other Facility Documents to which it is a party. Each
Lender also represents that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
Facility Documents, and to make such investigations as it deems necessary to
inform itself as to the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and the Collateral Manager.
The Collateral Agent shall not have any duty or responsibility to provide any
Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of the Borrower or Collateral Manager which may come into the
possession of the Collateral Agent.

Section 12.04.     Indemnification.    Each of the Lenders agrees to indemnify
and hold the Agents and the Backup Collateral Manager harmless (to the extent
not reimbursed by or on behalf of the Borrower pursuant to Section 15.04 or
otherwise) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including,
without limitation, attorneys fees and expenses) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agents in any way relating to or arising out of this Agreement or any other
Facility Document or any Related Document or any action taken or omitted by the
Agents under this Agreement or any other Facility Document or any Related
Document; provided that no Lender shall be liable to any Agent for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct; and provided, further, that no Lender
shall be liable to the Collateral Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (for purposes hereof, “Liabilities”) unless such
Liabilities are imposed on, incurred by, or asserted against the Collateral
Agent as a result of any action taken, or not taken, by the Collateral Agent at
the direction of the Administrative Agent or such Lender or Lenders, as the case
may be, in accordance with the terms and conditions set forth in this Agreement
(it being understood and agreed that the Collateral Agent shall be under no
obligation to exercise or to honor any of the rights or powers vested in it by
this Agreement at the request or direction of any of the Lenders (or other
Persons authorized or permitted under the terms hereof to make such request or
give such direction) pursuant to this Agreement or any of the other Facility
Documents, unless such Lenders shall have provided to the Collateral Agent
security or indemnity reasonably satisfactory to it against the costs, expenses
(including reasonable and documented attorney’s fees and expenses) and
Liabilities which might reasonably be incurred by it in compliance with such
request or direction, whether such indemnity is provided under this
Section 12.04 or otherwise). The rights of the Agents and obligations of the
Lenders under or pursuant to this Section 12.04 shall survive the termination of
this Agreement, and the earlier removal or resignation of the any Agent
hereunder.

Section 12.05.     Successor Agents.    Subject to the terms of this
Section 12.05, each Agent may, upon thirty (30) days’ notice to the Lenders and
the Borrower, resign as Administrative Agent or Collateral Agent, as applicable.
If an Agent shall resign then the Required Lenders shall appoint a successor
agent. If for any reason a successor agent is not so appointed and does not
accept such appointment within thirty (30) days of notice of resignation such
Agent may

 

-133-



--------------------------------------------------------------------------------

appoint a successor agent. The appointment of any successor Agent shall be
subject to the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed); provided that the consent of the Borrower to
any such appointment shall not be required if (i) an Event of Default shall have
occurred and is continuing or, (ii) if such successor Agent is a Lender or an
Affiliate of such Agent or any Lender. Any resignation of an Agent shall be
effective upon the appointment of a successor agent pursuant to this
Section 12.05. After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Facility Documents and the provisions
of this Article XII shall continue in effect for its benefit with respect to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and under the other Facility Documents. Any Person (i) into which the
Collateral Agent may be merged or consolidated, (ii) that may result from any
merger or consolidation to which the Collateral Agent shall be a party, or
(iii) that may succeed to the corporate trust properties and assets of the
Collateral Agent substantially as a whole, shall be the successor to the
Collateral Agent under this Agreement without further act of any of the parties
to this Agreement.

Section 12.06.     Administrative Agent’s Capacity as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and such Person and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

ARTICLE XIII

THE BACKUP COLLATERAL MANAGER

Section 13.01.     Duties of the Backup Collateral Manager.     (a)  On or
before the Closing Date, the Collateral Manager shall deliver to the Backup
Collateral Manager the information required to be set forth in the Monthly
Report in hard copy and in EXCEL or a comparable format.

(b)     The Backup Collateral Manager undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Collateral Manager hereunder. Without limiting the generality of
the foregoing, the Backup Collateral Manager, except as expressly set forth
herein, shall have no obligation to supervise, verify, monitor or administer the
performance of the Collateral Manager or the Borrower and shall have no
liability for any action taken or omitted by the Collateral Manager (including
any successor to the Collateral Manager) or the Borrower. The Backup Collateral
Manager may act through its agents, attorneys and custodians in performing any
of its duties and obligations under this Agreement, it being understood by the
parties hereto that the Backup Collateral Manager will be responsible for any
willful misconduct or gross negligence on the part of such agents, attorneys or
custodians acting for and on behalf of the Backup Collateral Manager. Neither
the Backup Collateral Manager nor any of its officers, directors, employees or
agents shall be liable, directly or indirectly, for any damages or expenses
arising out of the services performed under this Agreement other than damages or
expenses that result from the gross negligence or willful misconduct of it or
them or the failure to perform materially in accordance with this Agreement.

 

-134-



--------------------------------------------------------------------------------

Section 13.02.     Fees of Backup Collateral Manager.  (a)  For the performance
of its backup servicing duties hereunder, the Backup Collateral Manager shall be
entitled to the fees and expenses set forth in the Backup Collateral Manager Fee
Letter. The Backup Collateral Manager shall invoice the Borrower on a monthly
basis for such fees and expenses. Payment shall be made by the Borrower to the
extent funds are available for that purpose in accordance with the Priority of
Payments.

(b)     In the event the Borrower fails to make timely payment of fees and
expenses for services performed by the Backup Collateral Manager under this
Agreement, the Backup Collateral Manager shall give the Collateral
Administrators, the Administrative Agent and the Collateral Manager written
notice of such nonpayment. The Administrative Agent may elect to pay the Backup
Collateral Manager all then past due servicing fees and expenses owed to the
Backup Collateral Manager, and the Borrower agrees to reimburse the
Administrative Agent therefor on demand, together with interest thereon at the
Post-Default Rate.

Section 13.03.     Assumption of Servicing Duties.     (a)     Upon written
notification by the Administrative Agent to the Backup Collateral Manager and
the Collateral Manager, which notice shall be binding upon the Collateral
Manager, requesting the Backup Collateral Manager to become primary Collateral
Manager with respect to the Collateral, the Backup Collateral Manager shall
become Successor Collateral Manager under this Agreement in accordance with
Section 11.09 hereof. Within thirty (30) Business Days following the aforesaid
notice of Administrative Agent, the Backup Collateral Manager will commence the
performance of such servicing duties as Successor Collateral Manager in
accordance with the terms and conditions of this Agreement.

(b)     The Backup Collateral Manager will have the right to assign its
obligations hereunder with the prior written consent of the Administrative Agent
and the Required Lenders, which consent shall not be unreasonably withheld. In
addition, the Backup Collateral Manager may execute any of its duties under this
Agreement (both as Backup Collateral Manager and as Successor Collateral
Manager) by or through agents; provided that the Backup Collateral Manager shall
remain primarily liable for the due performance of its duties hereunder.

Section 13.04.     Indemnity.     The Collateral Manager agrees to indemnify the
Backup Collateral Manager and each of its Affiliates and the officers,
directors, employees, members and agents thereof, forthwith on demand, from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable and documented attorneys’ fees and disbursements
(all of the foregoing being collectively referred to as “Backup Collateral
Manager Indemnified Amounts”) awarded against or incurred by, any such
indemnified party arising out of or as a result of (i) any illegal act or
omission by the Collateral Manager, or (ii) the failure of the Collateral
Manager to comply with its duties or obligations in accordance with this
Agreement, excluding, however, Backup Collateral Manager Indemnified Amounts to
the extent resulting from (A) gross negligence, willful misconduct or bad faith
on the part of such Indemnified Party, (B) a claim brought by the Collateral
Manager against an indemnified party

 

-135-



--------------------------------------------------------------------------------

for breach in bad faith of such indemnified party’s obligations hereunder or
under any other Facility Document as to which such bad faith shall have been
found to exist by final order of the applicable court. The provisions of this
Section 13.04 shall survive termination of this Agreement.

Section 13.05.     Additional Provisions Applicable to Backup Collateral
Manager. Notwithstanding anything to the contrary in this Agreement, in the
event that the Backup Collateral Manager becomes the Successor Collateral
Manager pursuant to Section 11.09, the following provisions shall be deemed
applicable to the Backup Collateral Manager as Successor Collateral Manager:

(a)     The Backup Collateral Manager’s duties as successor Collateral Manager
pursuant to Section 11.02(a)(viii) shall be limited solely to maintaining the
perfection of liens on the Collateral in favor of the Administrative Agent on
behalf of the Secured Parties by preparing and filing or recording continuation
statements and other documents or instruments as directed by the Administrative
Agent;

(b)     the Backup Collateral Manager shall not be required to deliver the
agreed-upon procedures report pursuant to Section 8.08 unless the costs and
expenses of the Backup Collateral Manager in obtaining such report shall be paid
by the Borrower in accordance with the Priority of Payments (which the Borrower
hereby agrees to pay) or by one or more Agents or Lenders in its or their sole
discretion;

(c)     the Backup Collateral Manager as Successor Collateral Manager shall be
entitled to receive at least five (5) Business Days’ written notice prior to any
inspection of its premises pursuant to Section 5.03(c), and such visits will
occur no more than twice per year so long as the Backup Collateral Manager is
not in default as Successor Collateral Manager;

(d)     In the event that the Backup Collateral Manager merges into another
Person or conveys or transfers its assets to a third party and the surviving
entity assumes the duties of the Backup Collateral Manager hereunder, this
Agreement shall remain in force, and the terms hereof shall govern the
relationship between the Borrower and the successor to the Backup Collateral
Manager; and

(e)     The indemnification obligations of the Backup Collateral Manager upon
becoming Successor Collateral Manager hereunder are expressly limited to those
instances of willful misconduct, gross negligence or bad faith of the Backup
Collateral Manager as Successor Collateral Manager.

Section 13.06.     Resignation of the Backup Collateral
Manager.    Notwithstanding the provisions above, the Backup Collateral Manager
may resign, either as Backup Collateral Manager or as Successor Collateral
Manager, upon ninety (90) days prior written notice to the Administrative Agent,
the Collateral Agent and the Borrower: provided, however, such resignation shall
not become effective until there is a replacement Successor Collateral Manager
or Backup Collateral Manager in place that is acceptable to the Collateral
Agent, the

 

-136-



--------------------------------------------------------------------------------

Administrative Agent, and, unless an Event of Default shall have occurred and be
continuing, the Borrower, in each case in their sole discretion. Upon the
resignation of the Backup Collateral Manager, the Administrative Agent shall
appoint a successor Backup Collateral Manager (subject to the previous sentence)
and if it does not do so within thirty (30) days of the Backup Collateral
Manager’s resignation, the Backup Collateral Manager may petition a court of
competent jurisdiction for the appointment of a successor.

ARTICLE XIV

THE CUSTODIAN

Section 14.01.     Designation of Custodian

(a)     Initial Custodian.  The role of Custodian with respect to the Collateral
Loans shall be conducted by the Person designated as Custodian hereunder from
time to time in accordance with this Section 14.01. Until the Administrative
Agent shall give to U.S Bank National Association a Custodian Termination
Notice, U.S Bank National Association is hereby appointed as, and hereby accepts
such appointment and agrees to perform the duties and obligations of, Custodian
pursuant to the terms hereof.

(b)     Successor Custodian.  Upon the Custodian’s receipt of a Custodian
Termination Notice from the Administrative Agent of the designation of a
successor Custodian pursuant to the provisions of Section 14.05, the Custodian
agrees that it will terminate its activities as Custodian hereunder. Upon the
resignation of the Custodian, the Administrative Agent shall appoint a successor
Custodian and if it does not do so within thirty (30) days of the Custodian’s
resignation, the Custodian may petition a court of competent jurisdiction for
the appointment of a successor.

Section 14.02.     Duties of Custodian.

(a)     Appointment.  Each of the Borrower and the Administrative Agent hereby
designate and appoint the Custodian to act as its agent and hereby authorizes
the Custodian to take such actions on its behalf and to exercise such powers and
perform such duties as are expressly granted to the Custodian by this Agreement.
The Custodian hereby accepts such agency appointment to act as Custodian
pursuant to the terms of this Agreement, until its resignation or removal as
Custodian pursuant to the terms hereof.

(b)     Duties.  On or before the Funding Effective Date, and until its removal
pursuant to Section 14.5, the Custodian shall perform, on behalf of the
Administrative Agent and the other Secured Parties, the following duties and
obligations:

  (i)      The Custodian shall take and retain custody of the Related Documents
delivered by the Borrower pursuant to Section 7.05 in accordance with the terms
and conditions of this Agreement, all for the benefit of the Secured Parties and
subject to the Lien thereon in favor of the Administrative Agent, as agent for
the Secured Parties. Within five (5) Business Days of its receipt of the Related
Documents and Loan

 

-137-



--------------------------------------------------------------------------------

Checklist, the Custodian shall review the Related Documents delivered to it to
confirm that (A) if the files delivered per the following sentence indicate that
any document must contain an original signature, each such document appears to
bear the original signature, or if the file indicates that such document may
contain a copy of a signature, that such copies appear to bear a reproduction of
such signature and (B) based on a review of the applicable note, the related
initial principal loan balance when entered into or obtained by the Borrower,
loan identification number and Obligor name with respect to such Collateral Loan
is referenced on the related Loan Checklist and is does not appear to be a
duplicate Collateral Loan (such items (A) through (B) collectively, the “Review
Criteria”). In order to facilitate the foregoing review by the Custodian, in
connection with each delivery of Related Documents hereunder to the Custodian,
the Collateral Manager shall provide to the Custodian an electronic file (in
EXCEL or a comparable format acceptable to the Custodian) or the related Loan
Checklist that contains a list of all Related Documents and whether they require
original signatures, the loan identification number and the name of the Obligor
and the initial principal loan balance when entered into or obtained by the
Borrower with respect to each related Collateral Loan. If, at the conclusion of
such review, the Custodian shall determine that (1) the initial principal loan
balances of the Collateral Loans with respect to which it has received Related
Documents is less than as set forth on the electronic file, the Custodian shall
promptly notify the Administrative Agent, the Borrower and the Collateral
Manager of such discrepancy, and (2) any Review Criteria is not satisfied, the
Custodian shall within one (1) Business Day notify the Collateral Manager of
such determination and provide the Collateral Manager and the Borrower with a
list of the non-complying Collateral Loans and the applicable Review Criteria
that they fail to satisfy. The Collateral Manager shall have ten (10) Business
Days to correct any non-compliance with any Review Criteria. In addition, if
requested in writing in the form of Exhibit G by the Collateral Manager and
approved by the Administrative Agent within ten (10) Business Days of the
Custodian’s delivery of such report, the Custodian shall return the Related
Documents for any Collateral Loan which fails to satisfy a Review Criteria to
the Borrower. Other than the foregoing, the Custodian shall not have any
responsibility for reviewing any Related Documents.

 (ii)      In taking and retaining custody of the Related Documents, the
Custodian shall be deemed to be acting as the agent of the Secured Parties;
provided that the Custodian makes no representations as to the existence,
perfection or priority of any Lien on the Related Documents or the instruments
therein; and provided further that the Custodian’s duties as agent shall be
limited to those expressly contemplated herein.

(iii)      All Related Documents that are originals or copies shall be kept in
fire resistant vaults, rooms or cabinets at the Document Custodian Facilities.
All Related Documents that are originals or copies shall be placed together with
an appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. All Related Documents that are originals or copies shall
be clearly segregated from any other documents or instruments maintained by the
Custodian. All Related Documents that are delivered to the Custodian in
electronic format shall be saved onto disks and/or onto the Custodian’s secure
computer system, and maintained in a manner so as to permit retrieval and
access.

 

-138-



--------------------------------------------------------------------------------

  (iv)      On each Payment Date, the Custodian shall provide a written report
to the Administrative Agent and the Collateral Manager (in a form acceptable to
the Administrative Agent) identifying each Collateral Loan for which it holds
Related Documents, the non-complying Collateral Loans and the applicable Review
Criteria that any non-complying Collateral Loan fails to satisfy.

   (v)      In performing its duties, the Custodian shall use a similar degree
of care and attention as it employs with respect to similar collateral that it
holds as Custodian for others.

  (vi)      In no event shall the Custodian be liable for special, indirect or
consequential losses or damages of any kind whatsoever (including but not
limited to lost profits) even if the Custodian has been advised of the
likelihood of such damages and regardless of the form of such action.

 (vii)      Notwithstanding anything herein to the contrary, delivery of the
Collateral Loans acquired by the Borrower which constitute Noteless Loans or
Participations or which are otherwise not evidenced by a “security” or
“instrument” as defined in Section 8-102 and Section 9-102(a)(47) of the UCC,
respectively, shall be made by delivery to the Custodian of (i) in the case of a
Noteless Loan, a copy of the loan register with respect to such Noteless Loan
evidencing registration of such Collateral Loan on the books and records of the
applicable obligor or bank agent to the name of the Borrower (or its nominee) or
a copy (which may be a facsimile copy) of an assignment agreement in favor of
the Borrower as assignee, and (ii) in the case of a Participation, a copy of the
related participation agreement. Any duty on the part of the Custodian with
respect to the custody of such Collateral Loans shall be limited to the exercise
of reasonable care by the Custodian in the physical custody of any such Related
Documents and other documents delivered to it, and any related instrument,
security, credit agreement, assignment agreement and/or other agreements or
documents, if any (collectively, “Financing Documents”), that may be delivered
to it.

(viii)      The Custodian may assume the genuineness of any such Financing
Document it may receive and the genuineness and due authority of any signatures
appearing thereon, and shall be entitled to assume that each such Financing
Document it may receive is what it purports to be. If an original “security” or
“instrument” as defined in Section 8-102 and Section 9-102(a)(47) of the UCC,
respectively, is or shall be or become available with respect to any Collateral
Loan to be held by the Custodian under this Agreement, it shall be the sole
responsibility of the Borrower to make or cause delivery thereof to the
Custodian, and the Custodian shall not be under any obligation at any time to
determine whether any such original security or instrument has been or is
required to be issued or made available in respect of any Collateral Loan or to
compel or cause delivery thereof to the Custodian.

Section 14.03.     Merger or Consolidation. Any Person (i) into which the
Custodian may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Custodian shall be a party, or (iii) that may succeed
to the properties and assets of the Custodian

 

-139-



--------------------------------------------------------------------------------

substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Custodian hereunder,
shall be the successor to the Custodian under this Agreement without further act
of any of the parties to this Agreement.

Section 14.04.     Custodian Compensation.    As compensation for its Custodian
activities hereunder, the Custodian shall be entitled to fees pursuant to the
Custodian Fee Letter. The Custodian’s entitlement to receive the fees under the
Custodian Fee Letter shall cease on the earlier to occur of: (i) its removal as
Custodian pursuant to Section 14.05 or (ii) the termination of this Agreement.
Upon termination of this Agreement or earlier resignation or removal of the
Custodian, the Borrower shall pay to the Custodian such compensation, and shall
likewise reimburse the Custodian for its costs, expenses and disbursements, as
may be due as of the date of such termination, resignation or removal, as the
case may be. All indemnifications in favor of the Custodian under this Agreement
shall survive the termination of this Agreement, or any resignation or removal
of the Custodian. The Borrower agrees to pay or reimburse to the Custodian upon
its request from time to time all costs, disbursements, advances, and expenses
(including reasonable fees and expenses of legal counsel) incurred, in
connection with the preparation or execution of this Agreement, or in connection
with the transactions contemplated hereby or performance by the Custodian of its
duties and services under this Agreement (including costs and expenses of any
action deemed necessary by the Custodian to collect any amounts owing to it
under this Agreement).

Section 14.05.     Custodian Removal.  The Custodian may be removed, with or
without cause, by the Administrative Agent by notice given in writing to the
Custodian (the “Custodian Termination Notice”); provided that notwithstanding
its receipt of a Custodian Termination Notice, the Custodian shall continue to
act in such capacity (and shall continue to be entitled to receive fees) until a
successor Custodian has been appointed, has agreed to act as Custodian
hereunder, and has received all Related Documents held by the previous
Custodian.

Section 14.06.     Limitation on Liability.  (a) The Custodian may conclusively
rely on and shall be fully protected in acting upon any certificate, instrument,
opinion, notice, letter, telegram or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties. The Custodian may rely conclusively on and shall be
fully protected in acting upon (a) the written instructions of any designated
officer of the Administrative Agent or (b) the verbal instructions of the
Administrative Agent.

(b)     The Custodian may consult counsel satisfactory to it and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in accordance with the advice or opinion of such counsel.

(c)     The Custodian shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it, in good faith, or for any mistakes of
fact or law, or for anything that it may do or refrain from doing in connection
herewith except, notwithstanding anything to the contrary contained herein, in
the case of its willful misconduct, bad faith or grossly negligent performance
or omission of its duties and in the case of its grossly negligent performance
of its duties in taking and retaining custody of the Related Documents.

 

-140-



--------------------------------------------------------------------------------

(d)     The Custodian makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Custodian shall not be obligated to take any legal action hereunder that might
in its judgment involve any expense or liability unless it has been furnished
with an indemnity reasonably satisfactory to it.

(e)     The Custodian shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Custodian.

(f)     The Custodian shall not be required to expend or risk its own funds in
the performance of its duties hereunder.

(g)     It is expressly agreed and acknowledged that the Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.

(h)     Without prejudice to the generality of the foregoing, the Custodian
shall be without liability to the Borrower, Collateral Manager, the
Administrative Agent or any other Person for any damage or loss resulting from
or caused by events or circumstances beyond the Custodian’s reasonable control,
including nationalization, expropriation, currency restrictions, the
interruption, disruption or suspension of the normal procedures and practices of
any securities market, power, mechanical, communications or other technological
failures or interruptions, computer viruses or the like, fires, floods,
earthquakes or other natural disasters, civil and military disturbance, acts of
war or terrorism, riots, revolution, acts of God, work stoppages, strikes,
national disasters of any kind, or other similar events or acts; errors by the
Borrower, the Collateral Manager, collateral Administrator or the Administrative
Agent (including any Authorized Person of any thereof) in its instructions to
the Custodian; or changes in applicable law, regulation or orders.

(i)     In the event that (i) the Borrower, Collateral Agent, the Collateral
Administrator, the Collateral Manager, the Administrative Agent, Lenders or
Custodian shall be served by a third party with any type of levy, attachment,
writ or court order with respect to any Collateral Loan or Related Documents or
(ii) a third party shall institute any court proceeding by which any Related
Document shall be required to be delivered otherwise than in accordance with the
provisions of this Agreement, the party receiving such service shall promptly
deliver or cause to be delivered to the other parties to this Agreement copies
of all court papers, orders, documents and other materials concerning such
proceedings. The Custodian shall, to the extent permitted by law, continue to
hold and maintain all the Related Documents that are the subject of such
proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Custodian shall dispose of such Related
Documents as directed by the Collateral Agent or Administrative Agent, which
shall give a direction consistent with such determination. Expenses of the
Custodian incurred as a result of such proceedings shall be borne by the
Borrower.

 

-141-



--------------------------------------------------------------------------------

Section 14.07.     Resignation of the Custodian.    The Custodian shall not
resign from the obligations and duties hereby imposed on it except upon
(a) ninety (90) days written notice to the Borrower, the Collateral Manager and
the Administrative Agent, or (b) the Custodian’s determination that (i) the
performance of its duties hereunder is or becomes impermissible under Applicable
Law and (ii) there is no reasonable action that the Custodian could take to make
the performance of its duties hereunder permissible under Applicable Law. Any
such determination permitting the resignation of the Custodian shall be
evidenced as to clause (i) above by an opinion of counsel to such effect
delivered to the Administrative Agent. No such resignation shall become
effective until a successor Custodian shall have assumed the responsibilities
and obligations of the Custodian hereunder.

Section 14.08.     Release of Related Documents.

(a)     Release for Servicing.  From time to time and as appropriate for the
enforcement or servicing of any of the Collateral, the Custodian is hereby
authorized (unless and until such authorization is revoked by the Administrative
Agent) to, and shall, upon written receipt from the Collateral Manager of a
request for release of documents and receipt in the form annexed hereto as
Exhibit G, release to the Collateral Manager within two (2) Business Days of
receipt of such request, the Related Documents or the documents set forth in
such request and receipt to the Collateral Manager. All documents so released to
the Collateral Manager shall be held by the Collateral Manager in trust for the
benefit of the Administrative Agent in accordance with the terms of this
Agreement. The Collateral Manager shall return to the Custodian the Related
Documents or other such documents (i) promptly upon the request of the
Administrative Agent, or (ii) when the Collateral Manager’s need therefor in
connection with such enforcement or servicing no longer exists, unless the
Collateral Loan shall be liquidated or sold, in which case, upon receipt of an
additional request for release of documents and receipt certifying such
liquidation or sale from the Collateral Manager to the Custodian in the form
annexed hereto as Exhibit G, the Collateral Manager’s request and receipt
submitted pursuant to the first sentence of this subsection shall be released by
the Custodian to the Collateral Manager.

(b)     Release for Payment.  Upon receipt by the Custodian of the Collateral
Manager’s request for release of documents and receipt in the form annexed
hereto as Exhibit G (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Custodian shall promptly release the Related Documents to the Collateral
Manager.

Section 14.09.     Return of Related Documents.  The Borrower may, with the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld), require that the Custodian return each Related Document
(as applicable), respectively (a) delivered to the Custodian in error, (b) as to
which the Lien on the underlying assets securing such related Collateral Loan
has been so released pursuant to Section 7.02, (c) that has been the subject of
a discretionary sale or any sale of loan pursuant to Section 10.01 or
substitution pursuant to Section 10.03 or (d) that is required to be redelivered
to the Borrower in connection with the termination of this Agreement, in each
case by submitting to the Custodian and the Administrative Agent a written
request in the form annexed hereto as Exhibit G (signed by both

 

-142-



--------------------------------------------------------------------------------

the Borrower and the Administrative Agent) specifying the Collateral to be so
returned and reciting that the conditions to such release have been met (and
specifying the Section or Sections of this Agreement being relied upon for such
release). The Custodian shall upon its receipt of each such request for return
executed by the Borrower and the Administrative Agent promptly, but in any event
within two (2) Business Days, return the Related Documents so requested to the
Borrower.

Section 14.10.     Access to Certain Documentation and Information Regarding the
Collateral; Audits. (a)  The Collateral Manager, the Borrower and the Custodian
shall provide to the Administrative Agent access to the Related Documents and
all other documentation regarding the Collateral including in such cases where
the Administrative Agent is required in connection with the enforcement of the
rights or interests of the Secured Parties, or by applicable statutes or
regulations, to review such documentation, such access being afforded without
charge (but, with respect to the Custodian, at the expense of the Borrower) but
only (i) upon two (2) Business Days’ prior written request, (ii) during normal
business hours and (iii) subject to the Collateral Manager’s and Custodian’s
normal security and confidentiality procedures; provided that the Administrative
Agent may, and shall upon request of any Lender, permit each Lender to be
included on any such review, and shall use reasonably commercial efforts to
schedule any review on a day when Lenders desiring to participate in such review
may be included. From time to time at the discretion of the Administrative
Agent, the Administrative Agent may review the Collateral Manager’s collection
and administration of the Collateral in order to assess compliance by the
Collateral Manager with ARTICLE XI and may conduct an audit of the Collateral,
and Related Documents in conjunction with such a review. Such review shall be
reasonable in scope and shall be completed in a reasonable period of time.

(b)     Without limiting the foregoing provisions of Section 14.10(a), from time
to time on request of the Administrative Agent, the Custodian shall permit
certified public accountants or other independent auditors acceptable to the
Administrative Agent to conduct a review of the Related Documents and all other
documentation regarding the Collateral. Up to two such reviews per fiscal year
shall be at the expense of the Borrower and additional reviews in a fiscal year
shall be at the expense of the requesting Lender(s); provided that, after the
occurrence and during the continuance of an Event of Default, any such reviews,
regardless of frequency, shall be at the expense of the Borrower.

Section 14.11.     Representations and Warranties of the Custodian.    The
Custodian in its individual capacity and as Custodian represents and warrants as
follows:

(a)      Organization; Power and Authority.  It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Custodian under this Agreement.

(b)      Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Custodian, as the case may be.

 

-143-



--------------------------------------------------------------------------------

(c)      No Conflict.      The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Custodian is a party or by which it or any of its property is bound.

(d)      No Violation.      The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law as to the Custodian.

(e)      All Consents Required.  All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Custodian, required in connection with the execution and delivery of this
Agreement, the performance by the Custodian of the transactions contemplated
hereby and the fulfillment by the Custodian of the terms hereof have been
obtained.

(f)      Validity.      The Agreement constitutes the legal, valid and binding
obligation of the Custodian, enforceable against the Custodian in accordance
with its terms, except as such enforceability may be limited by applicable
Bankruptcy Code and general principles of equity (whether considered in a suit
at law or in equity)

Section 14.12.     Covenants of the Custodian.

(a)      Affirmative Covenants of the Custodian.

  (i)      Compliance with Law.  The Custodian will comply in all material
respects with all Applicable Law.

 (ii)      Preservation of Existence.  The Custodian will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

(iii)      Location of Related Documents.   Subject to Section 14.08, the
Related Documents shall remain at all times in the possession of the Custodian
at the Document Custodian Facilities unless notice of a different address is
given in accordance with the terms hereof or unless the Administrative Agent
agrees to allow certain Related Documents to be released to the Collateral
Manager on a temporary basis in accordance with the terms hereof, except as such
Related Documents may be released pursuant to this Agreement.

 

-144-



--------------------------------------------------------------------------------

(b)     Negative Covenants of the Custodian.

(i)      Related Documents.   The Custodian will not dispose of any documents
constituting the Related Documents in any manner that is inconsistent with the
performance of its obligations as the Custodian pursuant to this Agreement.

(ii)      No Changes to Custodian Fee.  The Custodian will not make any changes
to the custodian fee set forth in the Custodian Fee Letter without the prior
written approval of the Administrative Agent and the Borrower.

ARTICLE XV

MISCELLANEOUS

Section 15.01.      No Waiver; Modifications in Writing.  (a) No failure or
delay on the part of any Secured Party exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. Any waiver
of any provision of this Agreement, and any consent to any departure by any
party to this Agreement from the terms of any provision of this Agreement, shall
be effective only in the specific instance and for the specific purpose for
which given. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

(b)      No amendment, modification, supplement or waiver of this Agreement
shall be effective unless signed by the Borrower, the Collateral Manager, the
Administrative Agent and the Required Lenders, provided that:

 (i)      any Fundamental Amendment shall require the written consent of all
Lenders; and

(ii)      no such amendment, modification, supplement or waiver shall amend,
modify or otherwise affect the rights or duties of any Agent, the Swingline
Lender, the Custodian, the Collateral Administrator or the Backup Collateral
Manager (including in its role as successor Collateral Manager if it shall be so
appointed) hereunder without the prior written consent of such Agent, the
Swingline Lender, Custodian, Collateral Administrator or Backup Collateral
Manager, as the case may be.

Section 15.02.      Notices, Etc.  Except where telephonic instructions are
authorized herein to be given, all notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, or by facsimile
transmission, or by prepaid courier service, or by electronic mail (if the
recipient has provided an email address in Schedule 6), and shall be deemed to
be given for purposes of this Agreement on the day that such writing is received
by the intended recipient thereof in accordance with the provisions of this
Section 15.02. Unless otherwise specified in a notice sent or delivered in
accordance with

 

-145-



--------------------------------------------------------------------------------

the foregoing provisions of this Section 15.02, notices, demands, instructions
and other communications in writing shall be given to or made upon the
respective parties hereto at their respective addresses (or to their respective
facsimile numbers or email addresses) indicated in Schedule 6, and, in the case
of telephonic instructions or notices, by calling the telephone number or
numbers indicated for such party in Schedule 6.

Section 15.03.     Taxes.  (a) Any and all payments by the Borrower under this
Agreement shall be made, in accordance with this Agreement, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and expenses) with respect thereto, excluding, income and franchise
taxes imposed (i) in the case of any Secured Party, by the jurisdiction (or any
political subdivision thereof) under the laws of which such Secured Party is
organized or in which its principal office is located, or in the case of any
Lender, in which its applicable lending office is located, or (ii) in the case
of any Secured Party or any Lender, by any jurisdiction solely by reason of such
Secured Party or such Lender having any other present or former connection with
such jurisdiction (other than a connection arising solely from entering into,
receiving any payment under or enforcing its rights under this Agreement or any
other Facility Document) and also excluding any withholding taxes imposed on
payments by the Borrower under FATCA (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If the Borrower shall be required by law (or by the
interpretation or administration thereof) to deduct any Taxes from or in respect
of any sum payable by it hereunder or under any other Facility Document to any
Secured Party, (i) the sum payable by the Borrower shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 15.03) such Secured
Party receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b)     In addition, the Borrower agrees (and, to the extent the funds available
for by the Borrower therefor on any Payment Date are insufficient to pay such
amounts in full, the Collateral Manager, on behalf of the Borrower, will shall
pay such amounts), to timely pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from any payment made by the Borrower hereunder or under any other
Facility Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or under any other Facility Document
(hereinafter referred to as “Other Taxes”).

(c)     The Borrower agrees to indemnify (and, to the extent the funds available
for by the Borrower therefor on any Payment Date are insufficient to pay such
amounts in full, the Collateral Manager, on behalf of the Borrower, will shall
pay such amounts) each of the Secured Parties for the full amount of Taxes or
Other Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 15.03) paid by any Secured
Party in respect of the Borrower, whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted. Payments by Borrower or the Collateral
Manager pursuant to this indemnification shall be made promptly following the
date the Secured Party makes written demand therefor, which demand shall be
accompanied by a certificate describing in reasonable detail the basis thereof.
Such certificate shall be presumed to be correct absent manifest error.

 

-146-



--------------------------------------------------------------------------------

(d)     The Borrower shall not be required to indemnify any Secured Party, or
pay any additional amounts to any Secured Party, in respect of United States
Federal withholding tax or United States federal backup withholding tax to the
extent that (i) the obligation to withhold amounts with respect to United States
Federal withholding or backup withholding tax existed on the date such Lender
became a party to this Agreement or, with respect to payments to a new lending
office so designated by a Lender (a “New Lending Office”), the date such Lender
designated such New Lending Office with respect to an Advance; provided that
this clause (i) shall not apply to the extent the indemnity payment or
additional amounts any Secured Party would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or additional
amounts that the transferor Lender or the Lender making the designation of such
New Lending Office would have been entitled to receive in the absence of such
transfer or designation, or (ii) the obligation to pay such additional amounts
would not have arisen but for a failure by such Secured Party to comply with
paragraphs (g) or (h) below.

(e)     Promptly after the date of any payment of Taxes or Other Taxes, the
Borrower will furnish to each Agent the original or a certified copy of a
receipt issued by the relevant Governmental Authority evidencing payment thereof
(or other evidence of payment as may be reasonably satisfactory to such Agent).

(f)     If any payment is made by the Borrower (or the Collateral Manager on its
behalf) to or for the account of any Secured Party after deduction for or on
account of any Taxes or Other Taxes, and an indemnity payment or additional
amounts are paid by the Borrower pursuant to this Section 15.03, then, if such
Secured Party in its sole discretion determines that it is entitled to a refund
of such Taxes or Other Taxes, such Secured Party shall, to the extent that it
can do so without prejudice to the retention of the amount of such refund, apply
for such refund and reimburse to the Borrower (or the Collateral Manager, as
applicable) such amount of any refund received (net of reasonable out-of-pocket
expenses incurred) as such Secured Party shall determine in its sole discretion
to be attributable to the relevant Taxes or Other Taxes; provided that in the
event that such Secured Party is required to repay such refund to the relevant
taxing authority, the Borrower agrees to return the refund to such Secured
Party.

(g)     Each Secured Party and each Participant that is a U.S. person as that
term is defined in Section 7701(a)(30) of the Code (a “U.S. Person”) hereby
agrees that it shall, no later than the Funding Effective Date or, in the case
of a Secured Party or a Participant which becomes a party hereto pursuant to
Section 15.06, the date upon which such Secured Party becomes a party hereto or
participant herein, deliver to the Borrower and each Agent, if applicable, two
accurate, complete and signed copies of U.S. Internal Revenue Service Form W-9
or successor form, certifying that such Secured Party or Participant is on the
date of delivery thereof entitled to an exemption from United States backup
withholding tax. Each Secured Party or Participant that is organized under the
laws of a jurisdiction outside than the United States (a “Non-U.S. Lender”)
shall, no later than the date on which such Secured Party becomes a party hereto
or a participant herein pursuant to Section 15.06, deliver to the Borrower and
each Agent two properly completed and duly executed copies of either U.S.
Internal Revenue Service Form W-8BEN,

 

-147-



--------------------------------------------------------------------------------

W-8ECI or W-8IMY or any subsequent versions thereof or successors thereto, in
each case claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax with respect to payments of interest hereunder. In addition, in
the case of a Non-U.S. Lender claiming exemption from U.S. Federal withholding
tax under Section 871(h) or 881(c) of the Code, such Non-U.S. Lender hereby
represents that such Non-U.S. Lender is not a bank for purposes of
Section 881(c) of the Internal Revenue Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code), and such Non-U.S. Lender
agrees that it shall notify the Borrower and each Agent in the event any such
representation is no longer accurate. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement or
participant herein and on or before the date, if any, such Non-U.S. Lender
designates a New Lending Office. In addition, each Non-U.S. Lender shall deliver
such forms as promptly as practicable after receipt of a written request
therefor from the Borrower or an Agent. Notwithstanding any other provision of
this Section 15.03, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 15.03(g) that such Non-U.S. Lender is not legally able
to deliver.

(h)     If any Secured Party requires the Borrower to pay any additional amount
to such Secured Party or any taxing Governmental Authority for the account of
such Secured Party or to indemnify such Secured Party pursuant to this
Section 15.03, then such Secured Party shall use reasonable efforts to designate
a different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if such Lender determines, in its sole discretion, that such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to this Section 15.03 in the future and (ii) would not subject such Secured
Party to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Secured Party. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(i)     Nothing in this Section 15.03 shall be construed to require any Secured
Party to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

(j)     Compliance with FATCA.   Each Lender that is organized under the laws of
a jurisdiction other than the United States shall comply with any certification,
documentation, information or other reporting necessary to establish an
exemption from withholding under FATCA and shall provide any other documentation
reasonably requested by the Borrower or the Administrative Agent sufficient for
the Administrative Agent and the Borrower to comply with their obligations under
FATCA and to determine that such Lender has complied with such applicable
reporting requirements.

Section 15.04.     Costs and Expenses; Indemnification.  (a) The Borrower and
the Collateral Manager jointly and severally agree to promptly pay on demand
(i) all reasonable and documented out-of-pocket costs and expenses of the
Agents, the Custodian, the Backup Collateral Manager and the other Lenders in
connection with the preparation, review, negotiation, reproduction, execution
and delivery of this Agreement and the other Facility

 

-148-



--------------------------------------------------------------------------------

Documents, including the reasonable fees and disbursements of outside counsel
for each of the Administrative Agent, the Collateral Agent, the Custodian, the
Backup Collateral Manager and the other Lenders, UCC filing fees and all other
related fees and expenses in connection therewith; and in connection with any
modification or amendment of this Agreement or any other Facility Document.
Further, the Borrower shall promptly pay on demand (A) all reasonable
out-of-pocket costs and expenses (including all reasonable fees, expenses and
disbursements of legal counsel and any auditors, accountants, consultants or
appraisers or other professional advisors and agents engaged by the Agents and
the Lenders) incurred by the Agents and the Lenders in the preparation,
execution, delivery, filing, recordation, administration, performance or
enforcement of this Agreement or any other Facility Document or any consent,
amendment, waiver or other modification relating thereto, (B) all reasonable
out-of-pocket costs and expenses of creating, perfecting, releasing or enforcing
the Collateral Agent’s security interests in the Collateral, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees,
and title insurance premiums, and (C) after the occurrence of any Event of
Default, all costs and expenses incurred by the Agents and the Lenders in
connection with the preservation, collection, foreclosure or enforcement of the
Collateral subject to the Facility Documents or any interest, right, power or
remedy of the Agents and the Lenders or in connection with the collection or
enforcement of any of the Obligations or the proof, protection, administration
or resolution of any claim based upon the Obligations in any insolvency
proceeding, including all reasonable fees and disbursements of attorneys,
accountants, auditors, consultants, appraisers and other professionals engaged
by the Agents and the Lenders; provided that in each case, there shall be a
single primary counsel to the Agents and the Lenders and a single local counsel
to the Agents and the Lenders in each relevant jurisdiction (unless there is an
actual or perceived conflict of interest or the availability of different claims
or defenses among the Agents and the Lenders, in which case each such similarly
conflicted group of Persons may retain its own counsel). The undertaking in this
Section shall survive repayment of the Obligations, any foreclosure under, or
modification, release or discharge of, any or all of the Related Documents,
termination of this Agreement and the resignation or replacement of the
Collateral Agent. Without prejudice to its rights hereunder, the expenses and
the compensation for the services of the Collateral Agent are intended to
constitute expenses of administration under any applicable bankruptcy law.

(b)     The Borrower agrees to indemnify and hold harmless each Secured Party
and each of their Affiliates and the respective officers, directors, employees,
agents, managers of, and any Person controlling any of, the foregoing (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, obligations, expenses, penalties, actions, suits, judgments and
disbursements of any kind or nature whatsoever, (including the reasonable and
documented fees and disbursements of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of the execution, delivery, enforcement,
performance, administration of or otherwise arising out of or incurred in
connection with this Agreement, any other Facility Document, any Related
Document or any transaction contemplated hereby or thereby (and regardless of
whether or not any such transactions are consummated) (collectively, the
“Liabilities”), including any such Liability that is incurred or arises out of
or in connection with, or by reason of any one or more of the following:
(i) preparation for a defense of any investigation, litigation or proceeding
arising out of, related to or in connection with this Agreement, any other
Facility Document, any

 

-149-



--------------------------------------------------------------------------------

Related Document or any of the transactions contemplated hereby or thereby;
(ii) any breach of any covenant by the Borrower or the Collateral Manager
contained in any Facility Document; (iii) any representation or warranty made or
deemed made by the Borrower or the Collateral Manager contained in any Facility
Document or in any certificate, statement or report delivered in connection
therewith is false or misleading; (iv) any failure by the Borrower or the
Collateral Manager to comply with any Applicable Law or contractual obligation
binding upon it; (v) any failure to vest, or delay in vesting, in the Collateral
Agent (for the benefit of the Secured Parties) a perfected security interest in
all of the Collateral free and clear of all Liens; (vi) any action or omission,
not expressly authorized by the Facility Documents, by the Borrower or any
Affiliate of the Borrower which has the effect of reducing or impairing the
Collateral or the rights of the Agents or the Secured Parties with respect
thereto; (vii) the failure to file, or any delay in filing, financing
statements, continuation statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other Applicable Law with
respect to any Collateral, whether at the time of any Advance or at any
subsequent time; (viii) any dispute, claim, offset or defense (other than the
discharge in bankruptcy of an Obligor) of an Obligor to the payment with respect
to any Collateral (including, without limitation, a defense based on any
Collateral Loan (or the Related Documents evidencing such Collateral Loan) not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from any related
property; (ix) the commingling of Collections on the Collateral at any time with
other funds; (x) any failure by the Borrower to give reasonably equivalent value
to the applicable seller, in consideration for the transfer by such seller to
the Borrower of any item of Collateral or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including, without limitation, any provision of the Bankruptcy
Code; (xi) the failure of the Borrower, the Collateral Manager or any of their
respective agents or representatives to remit to the Collection Account, within
one (1) Business Day of receipt, Collections on the Collateral Loans remitted to
the Borrower, the Collateral Manager or any such agent or representative as
provided in this Agreement; and (xii) any Default or Event of Default; provided,
that the Borrower shall not be liable (A) for any Liability or losses arising
due to the deterioration in the credit quality or market value of the Collateral
Loans or other Collateral hereunder to the extent that such credit quality or
market value was not misrepresented in any material respect by the Borrower or
any of its Affiliates or (B) to the extent any such Liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted solely from such Indemnified Party’s fraud, bad faith, gross negligence
or willful misconduct; provided however that in no event will such Indemnified
Party have any liability for any special, exemplary, indirect, punitive or
consequential damages in connection with or as a result of such Indemnified
Party’s activities related to this Agreement or any Facility Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein; provided, further, that any payment hereunder which relates to taxes,
levies, imposes, deductions, charges and withholdings, and all liabilities
(including penalties, interest and expenses) with respect thereto, or additional
sums described in Sections 2.09, 2.10 or 15.03, shall not be covered by this
Section 15.04(b).

(c)     No Indemnified Party referred to in paragraph (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

-150-



--------------------------------------------------------------------------------

Section 15.05.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement. Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.

Section 15.06.     Assignability. (a) Each Lender may, with the consent of the
Administrative Agent and the Borrower (in each case not to be unreasonably
withheld or delayed), assign to an assignee all or a portion of its rights and
obligations under this Agreement (including all or a portion of its outstanding
Advances or interests therein owned by it, together with ratable portions of its
Commitment); provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided further that:

  (i)      the Borrower’s consent to any such assignment shall not be required
if the assignee is a Permitted Assignee with respect to such assignor;

 (ii)      the Borrower’s consent to any such assignment pursuant to this
Section 15.06(a) shall not be required if an Event of Default shall have
occurred and is continuing (and not been waived by the Lenders in accordance
with Section 15.01); and

(iii)      no such assignment shall be made to a natural person.

The parties to each such assignment shall execute and deliver to the
Administrative Agent (with a copy to the Collateral Agent) an Assignment and
Acceptance and the applicable tax forms required by Section 15.03(g).
Notwithstanding any other provision of this Section 15.06, any Lender may at any
time pledge or grant a security interest in all or any portion of its rights
(including rights to payment of principal and interest) under this Agreement to
secure obligations of such Lender, including any pledge or security interest
granted to a Federal Reserve Bank, without notice to or consent of the Borrower
or the Administrative Agent; provided that no such pledge or grant of a security
interest shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or grantee for such Lender as a party hereto.

(b)     The Borrower may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Agents and the Lenders.

(c)     (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Swingline Lender sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement; provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of

 

-151-



--------------------------------------------------------------------------------

such obligations, (C) such Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and (D) each Participant
shall have agreed to be bound by this Section 15.06(c) and Sections 15.09(b),
15.15 and 15.19. Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
Fundamental Amendment. Sections 2.09, 2.10, and 15.03 shall apply to each
Participant as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (a) of this Section; provided that no Participant shall be
entitled to any amount under Section 2.09, 2.10, or 15.03 which is greater than
the amount the related Lender would have been entitled to under any such
Sections or provisions if the applicable participation had not occurred.

(ii)     In the event that any Lender sells participations in any portion of its
rights and obligations hereunder, such Lender as nonfiduciary agent for the
Borrower shall maintain a register on which it enters the name of all
participants in the Advances held by it and the principal amount (and stated
interest thereon) of the portion of the Advance which is the subject of the
participation (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments, Advances or its other obligations
under this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Advance or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. Unless
otherwise required by the Internal Revenue Service, any disclosure required by
the foregoing sentence shall be made by the relevant Lender directly and solely
to the Internal Revenue Service. An Advance may be participated in whole or in
part only by registration of such participation on the Participant Register. Any
participation of such Advance may be effected only by the registration of such
participation on the Participant Register. The entries in the Participant
Register shall be conclusive absent manifest error.

(d)     The Collateral Agent, on behalf of and acting solely for this purpose as
the nonfiduciary agent of the Borrower, shall maintain at its address specified
in Section 15.02 or such other address as the Collateral Agent shall designate
in writing to the Lenders, a copy of this Agreement and each signature page
hereto and each Assignment and Acceptance delivered to and accepted by it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the aggregate outstanding principal amount of the outstanding
Advances maintained by each Lender under this Agreement (and any stated interest
thereon). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agents and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice. An Advance may be assigned or sold in
whole or in part only by registration of such assignment or sale on the Register
and in accordance with this Section 15.06.

 

-152-



--------------------------------------------------------------------------------

(e)     Notwithstanding anything to the contrary set forth herein or in any
other Facility Document, each Lender hereunder, and each Participant, must at
all times be a “qualified purchaser” as defined in the Investment Company Act (a
“Qualified Purchaser”) and a “qualified institutional buyer” as defined in Rule
144A under the Securities Act (a “QIB”). Each Lender represents to the Borrower,
(i) on the date that it becomes a party to this Agreement (whether by being a
signatory hereto or by entering into an Assignment and Acceptance) and (ii) on
each date on which it makes an Advance hereunder, that it is a Qualified
Purchaser and a QIB. Each Lender further agrees that it shall not assign, or
grant any participations in, any of its Advances or its Commitment to any Person
unless such Person is a Qualified Purchaser and a QIB.

Section 15.07.     Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW YORK.

Section 15.08.     Severability of Provisions.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

Section 15.09.     Confidentiality.  (a) Each Secured Party agrees to keep
confidential all non-public information provided to it by the Borrower or the
Collateral Manager with respect to the Borrower, its Affiliates, the Collateral
or any other information furnished to any Secured Party pursuant to this
Agreement or any other Facility Document (collectively, the “Borrower
Information”); provided that nothing herein shall prevent any Secured Party from
disclosing any Borrower Information (a) in connection with this Agreement and
the other Facility Documents and not for any other purpose, (x) to any Secured
Party or any Affiliate of a Secured Party, or (y) any of their respective
Affiliates, employees, directors, agents, attorneys, accountants and other
professional advisors (collectively, the “Secured Party Representatives”), it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Borrower Information, (b) subject to
an agreement to comply with the provisions of this Section (or other provisions
at least as restrictive as this Section), (i) to use the Borrower Information
only in connection with this Agreement and the other Facility Documents and not
for any other purpose, to any actual or bone fide prospective permitted
assignees and Participants in any of the Secured Parties’ interests under or in
connection with this Agreement and (ii) as reasonably required by any direct or
indirect contractual counterparties for professional advisors thereto, to any
swap or derivative transaction relating to the Borrower and its obligations,
(c) to any Governmental Authority purporting to have jurisdiction over any
Secured Party or any of its Affiliates or any Secured Party Representative,
(d) in response to any order of any court or other Governmental Authority or as
may otherwise be required to be disclosed pursuant to any Applicable Law,
(e) that is a matter of general public knowledge or that has heretofore been
made available to the public by any Person other than any Secured Party or any
Secured Party Representative, (f) in connection with the exercise of any remedy
hereunder or under any other Facility Document, or (g) with the consent of the
Borrower or to any other party to this Agreement. In addition, each Secured
Party may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Secured Parties in connection with the
administration and management of this Agreement and the other Facility
Documents.

 

-153-



--------------------------------------------------------------------------------

(b)     Notwithstanding anything to the contrary contained herein or in any of
the other Transaction Documents, each of the parties hereto acknowledges and
agrees that the Administrative Agent or any Lender may post to a secured
password-protected internet website maintained by the Administrative Agent or
such Lender and required by any Rating Agency rating the commercial paper notes
of any CP Conduit in connection with Rule 17g-5 (as defined below) such
information as any such Rating Agency may request in connection with the
confirming its rating of such commercial paper notes or that the Administrative
Agent or such Lender may otherwise determine is necessary or appropriate to post
to such website in furtherance of the requirements of Rule 17g-5. “Rule 17g-5”
shall mean Rule 17g-5 under the Securities Exchange Act of 1934 as such may be
amended from time to time, and subject to such clarification and interpretation
as has been provided by the Securities and Exchange Commission in the adopting
release (Amendments to Rules for Nationally Recognized Statistical Rating
Organizations, Exchange Act Release No. 34-61050, 74 Fed. Reg. 63,832, 63,865
(Dec. 4, 2009)) and subject to such clarification and interpretation as may be
provided by the Securities and Exchange Commission or its staff from time to
time.

Section 15.10.     Merger.  This Agreement and the other Facility Documents
executed by the Administrative Agent or the Lenders taken as a whole incorporate
the entire agreement between the parties thereto concerning the subject matter
thereof and such Facility Documents supersede any prior agreements among the
parties relating to the subject matter thereof.

Section 15.11.     Survival.  All representations and warranties made hereunder,
in the other Facility Documents and in any certificate delivered pursuant hereto
or thereto or in connection herewith or therewith shall survive the execution
and delivery of this Agreement and the making of the Advances hereunder. The
agreements in Sections 2.04(f), 2.09, 2.10, 2.12, 15.03, 15.04, 15.09, 15.16,
15.18 and 15.19 and this Section 15.11 shall survive the termination of this
Agreement in whole or in part and the payment in full of the principal of and
interest on the Advances.

Section 15.12.     Submission to Jurisdiction; Waivers; Etc.    Each party
hereto hereby irrevocably and unconditionally:

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement or the other Facility Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York,
County of New York, the courts of the United States of America for the Southern
District of New York, and the appellate courts of any of them;

(b)     consents that any such action or proceeding may be brought in any court
described in Section 15.12(a) and waives to the fullest extent permitted by
Applicable Law any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

-154-



--------------------------------------------------------------------------------

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 15.02 or at such other address as may be permitted
thereunder;

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding against any Secured
Party arising out of or relating to this Agreement or any other Facility
Document any special, exemplary, indirect, punitive or consequential damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement).

Section 15.13.     Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT OR FOR ANY
COUNTERCLAIM THEREIN OR RELATING THERETO.

Section 15.14.     Service of Process.  If the Borrower fails at any time to
maintain a business office within the State of New York, it shall immediately
(but no later than five (5) Business Days following such occurrence) (i) notify
the Administrative Agent and (ii) appoint a process agent in accordance with the
procedure set forth below.

The Borrower shall irrevocably designate, appoint and empower an agent (the
“Process Agent”), with an office in New York, New York, as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and its properties, assets and revenues, service for any and all legal process,
summons, notices and documents which may be served in any action, suit or
proceeding brought in the courts listed in Section 15.12 in connection with or
arising out of this Agreement or any other Facility Document. If for any reason
the Process Agent shall cease to act as such and the Borrower does not at such
time have a business office within the State of New York, the Borrower agrees to
promptly designate new designees, appointees and agents in New York, New York on
the terms and for the purposes of this Section 15.14 satisfactory to the
Administrative Agent, which new designees, appointees and agents shall
thereafter be deemed to be the Process Agent for all purposes of this Agreement
and the other Facility Documents. The Borrower further hereby irrevocably
consents and agrees to the service of any and all legal process, summons,
notices and documents out of any of the aforesaid courts in any such action,
suit or proceeding by serving a copy thereof upon the Process Agent (whether or
not the appointment of the Process Agent shall for any reason prove to be
ineffective or the Process Agent shall accept or acknowledge such service) or by
mailing copies thereof by regular or overnight mail, postage prepaid, to the
Process Agent at its address specified above in this Section 15.14. The Borrower
agrees that the failure of the Process Agent to give any notice of

 

-155-



--------------------------------------------------------------------------------

such service to it shall not impair or affect in any way the validity of such
service or any judgment rendered in any action or proceeding based thereon.
Nothing herein shall in any way be deemed to limit the ability of any Secured
Party to serve any such legal process, summons, notices and documents in any
other manner permitted by Applicable Law or to obtain jurisdiction over the
Borrower or bring actions, suits or proceedings against the Borrower in such
other jurisdictions, and in a manner, as may be permitted by Applicable Law. The
Borrower hereby irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid
actions, suits or proceedings arising out of or in connection with this
Agreement or any other Facility Document brought in the court chosen by any
Secured Party and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 15.15.     Waiver of Setoff.  Each of the Borrowers and the Collateral
Manager hereby waives any right of setoff it may have or to which it may be
entitled under this Agreement from time to time against any Lender or its
assets.

Section 15.16.     PATRIOT Act Notice.  Each Lender and each of the
Administrative Agent, the Collateral Agent, the Custodian and the Backup
Collateral Manager hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law on October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow the
Lenders to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall provide to the extent commercially reasonable, such information
and take such actions as are reasonably requested by any Lender in order to
assist such Lender in maintaining compliance with the PATRIOT Act.

Section 15.17.     Legal Holidays.  In the event that the date of any Payment
Date, date of prepayment or Final Maturity Date shall not be a Business Day,
then notwithstanding any other provision of this Agreement or any Facility
Document, payment need not be made on such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the nominal
date of any such Payment Date, date of prepayment or Final Maturity Date, as the
case may be, and interest shall accrue on such payment for the period from and
after any such nominal date to but excluding such next succeeding Business Day.

Section 15.18.     Non-Petition.  The Collateral Manager, the Collateral Agent,
the Collateral Administrator, the Backup Collateral Manager and the Custodian
each hereby agrees not to institute against, or join, cooperate with or
encourage any other Person in instituting against, the Borrower any bankruptcy,
reorganization, receivership, arrangement, insolvency, moratorium or liquidation
proceedings or other proceedings under federal or state bankruptcy or similar
laws until at least one year and one day, or if longer the applicable preference
period then in effect plus one day, after the payment in full of the Advances
and the termination of all Commitments. The provisions of this Section 15.18
shall survive the termination of this Agreement.

Section 15.19.     CP Conduit Provisions. (a) No Proceedings. Each party hereto
agrees, for the benefit of the holders of the privately or publicly placed
indebtedness for borrowed money of

 

-156-



--------------------------------------------------------------------------------

any CP Conduit party hereto, to not, prior to the date which is one year and one
day after the payment in full of all such indebtedness, acquiesce, petition or
otherwise, directly or indirectly, invoke, or cause such CP Conduit to invoke,
the process of any governmental authority for the purpose of (i) commencing or
sustaining a case against such CP Conduit under any federal or state bankruptcy,
insolvency or similar law (including the Bankruptcy Code), (ii) appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official for such CP Conduit, or any substantial part of its property,
or (iii) ordering the winding up or liquidation of the affairs of such CP
Conduit. The provisions of this Section 15.19(a) shall survive the termination
of this Agreement.

(b)     Excess Funds.  Notwithstanding any provisions contained in this
Agreement to the contrary, no CP Conduit party hereto shall, nor shall be
obligated to, pay any amount pursuant to this Agreement unless (i) such CP
Conduit has received funds which may be used to make such payment and which
funds are not required to repay its commercial paper notes when due and
(ii) after giving effect to such payment, either (x) such CP Conduit could issue
commercial paper notes to refinance all of its outstanding commercial paper
notes (assuming such outstanding commercial paper notes matured at such time) in
accordance with the program documents governing its securitization program or
(y) all of such CP Conduit’s commercial paper notes are paid in full. Any amount
which such CP Conduit does not pay pursuant to the operation of the preceding
sentence will not constitute a claim (as defined in § 101 of the Bankruptcy
Code) against or obligation of such CP Conduit for any such insufficiency unless
and until such CP Conduit satisfies the provisions of clauses (i) and
(ii) above. Notwithstanding the foregoing, if such CP Conduit would (but for the
operation of this Section 15.19) be obligated to fund any Advance hereunder, or
make any other payment hereunder (including, without limitation, under
Section 12.04), it shall cause its Liquidity Banks to fund such Advances, or
make such payments, directly to the Borrower or to the other Persons entitled
hereunder to receive such funds (and, by their execution and delivery hereof,
the applicable Liquidity Banks hereby expressly agree to make such payments).
The provisions of this Section 15.19(b) will survive the termination of this
Agreement.

(c)     Funding.  For the avoidance of doubt, it is understood and agreed that
(i) any CP Conduit that is a Lender hereunder shall not be obligated to fund any
Advance through the issuance of commercial paper and (ii) any committed Lender
related to a CP Conduit or any affiliate of such committed Lender may purchase
the commercial paper issued by such CP Conduit.

Section 15.20.     Third Party Beneficiary. The BDC shall be an express third
party beneficiary of this Agreement with a right to enforce the provisions of
Section 9.01 that inure to its benefit.

Section 15.21.     Amendment and Restatement.  This Agreement shall become
effective on the Third Restatement Effective Date and shall supersede all
provisions of the Original Agreement, the Amended and Restated Agreement and the
Second Amended and Restated Agreement as of such date. All outstanding
Obligations under the Second Amended and Restated Agreement on the Third
Restatement Effective Date (and which have not been repaid on the Third
Restatement Effective Date) shall continue to remain outstanding under this

 

-157-



--------------------------------------------------------------------------------

Agreement. From and after the date hereof, all references made to the Original
Agreement, the Amended and Restated Agreement and the Second Amended and
Restated Agreement in any Financing Document or in any other instrument or
document shall, without more, be deemed to refer to this Agreement.

Section 15.22.     No Fiduciary Duty.  The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their affiliates. The Borrower, the
Collateral Manager and the BDC (collectively, solely for purposes of this
paragraph, the “Credit Parties”) each agree that nothing in the Facility
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Credit Party, its stockholders or its affiliates, on the other.
The Credit Parties acknowledge and agree that (i) the transactions contemplated
by the Facility Documents (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between the
Lenders, on the one hand, and the Credit Parties, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Credit Party,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Credit Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Credit Party except
the obligations expressly set forth in the Facility Documents and (y) each
Lender is acting solely as principal and not as the agent or fiduciary of any
Credit Party, its management, stockholders, creditors or any other Person. Each
Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto.

Section 15.23.     Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Advances or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Advances and accrued interest thereon or other
such obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Advances and such other obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Advances and other amounts owing them; provided that:

(a)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b)     the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant.

 

-158-



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 15.24. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Agreed Foreign Currency, as the case
may be (the “Specified Currency”), and payment in New York City, New York or the
country of the Specified Currency, as the case may be (the “Specified Place”),
is of the essence, and the Specified Currency shall be the currency of account
in all events relating to Advances denominated in the Specified Currency. The
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Facility Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment (but
subject to the provisos set forth in Section 15.04(b)), agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in the
Specified Currency, the amount (if any) by which the sum originally due to such
Entitled Person in the Specified Currency hereunder exceeds the amount of the
Specified Currency so purchased and transferred.

[SIGNATURE PAGES TO FOLLOW]

 

-159-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

PENNANTPARK FLOATING RATE FUNDING I, LLC, as Borrower

By:

 

PennantPark Floating Rate Capital Ltd., as Designated Manager

By:

 

                 LOGO [g64764ex10_1p166a.jpg]

 

 

    Name:

 

Arthur Penn

    Title:

 

CEO

PENNANTPARK INVESTMENT ADVISERS, LLC, as Collateral Manager

By:

 

                 LOGO [g64764ex10_1p166b.jpg]

 

 

    Name:

 

Arthur Penn

    Title:

 

Managing Partner

[Signature Page to Third Amended and Restated Revolving Credit and Security
Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent

By:

 

LOGO [g64764ex10_1p167.jpg]

 

 

    Name:

 

Pawan Churiwal

    Title:

 

Vice President

[Signature Page to Third Amended and Restated Revolving Credit and Security
Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender and Swingline Lender

By:

 

 

    Name:

 

 

    Title:

 

 

GOLDMAN SACHS BANK USA, as Lender

By:

 

LOGO [g64764ex10_1p168.jpg]

 

 

    Name:

 

Jamie Minieri

    Title:

 

Authorized Signatory

MORGAN STANLEY BANK, N.A., as Lender

By:

 

 

    Name:

 

 

    Title:

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent

By:

 

 

    Name:

 

 

    Title:

 

 

U.S. BANK NATIONAL ASSOCIATION, as Backup Collateral Manager

By:

 

 

    Name:

 

 

    Title:

 

 

[Signature Page to Third Amended and Restated Revolving Credit and Security
Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender

By:

 

     LOGO [g64764ex10_1p169.jpg]

 

 

    Name:

 

Harry Comninellis

    Title:

 

Authorized Signatory

[Signature Page to Third Amended and Restated Revolving Credit and Security
Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Custodian

By:

 

LOGO [g64764ex10_1p170.jpg]

 

 

    Name:

 

        Jennifer L. Vlasuk

    Title:

 

             Vice President

[Signature Page to Third Amended and Restated Revolving Credit and Security
Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent

By:

 

LOGO [g64764ex10_1p171.jpg]

 

 

    Name:

 

    Jennifer L. Vlasuk

    Title:

 

         Vice President

[Signature Page to Third Amended and Restated Revolving Credit and Security
Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Collateral Administrator

By:

 

LOGO [g64764ex10_1p172.jpg]

 

 

    Name:

 

    Jennifer L. Vlasuk

    Title:

 

         Vice President

[Signature Page to Third Amended and Restated Revolving Credit and Security
Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS AND PERCENTAGES

 

LENDER

   COMMITMENT          PERCENTAGE    

SunTrust Bank

   $ 125,000,000.00           62.5000000%    

Goldman Sachs Bank USA

   $ 15,000,000.00           7.5000000%    

Morgan Stanley Bank, N.A.

   $ 10,000,000.00           5.0000000%    

Capital One, N.A.

   $ 35,000,000.00           17.5000000%    

City National Bank

   $   15,000,000.00             7.5000000%    

 FACILITY AMOUNT

   $ 200,000,000.00           100.0000000%   



--------------------------------------------------------------------------------

SCHEDULE 2

FORMS OF MONTHLY REPORT AND PAYMENT DATE REPORT

Form on File with Administrative Agent and the Borrower



--------------------------------------------------------------------------------

SCHEDULE 3

INITIAL COLLATERAL LOANS

On File with the Administrative Agent



--------------------------------------------------------------------------------

SCHEDULE 4

MOODY’S INDUSTRY CLASSIFICATIONS

 

CORP - Aerospace & Defense

   1

CORP - Automotive

   2

CORP - Banking, Finance, Insurance & Real Estate

   3

CORP - Beverage, Food & Tobacco

   4

CORP - Capital Equipment

   5

CORP - Chemicals, Plastics, & Rubber

   6

CORP - Construction & Building

   7

CORP - Consumer goods: Durable

   8

CORP - Consumer goods: Non-durable

   9

CORP - Containers, Packaging & Glass

   10

CORP - Energy: Electricity

   11

CORP - Energy: Oil & Gas

   12

CORP - Environmental Industries

   13

CORP - Forest Products & Paper

   14

CORP - Healthcare & Pharmaceuticals

   15

CORP - High Tech Industries

   16

CORP - Hotel, Gaming & Leisure

   17

CORP - Media: Advertising, Printing & Publishing

   18

CORP - Media: Broadcasting & Subscription

   19

CORP - Media: Diversified & Production

   20

CORP - Metals & Mining

   21

CORP - Retail

   22

CORP - Services: Business

   23

CORP - Services: Consumer

   24

CORP - Sovereign & Public Finance

   25

CORP - Telecommunications

   26

CORP - Transportation: Cargo

   27

CORP - Transportation: Consumer

   28

CORP - Utilities: Electric

   29

CORP - Utilities: Oil & Gas

   30

CORP - Utilities: Water

   31

CORP - Wholesale

   32



--------------------------------------------------------------------------------

SCHEDULE 5

MATRIX

 

Row     

 

 

Advance  
Rate  

 

 

Minimum  

Weighted  

Average  

Spread  

 

 

Minimum  

Diversity  

Score  

 

 

Maximum Obligor

 

 

Ratings

 

 

Maximum Loan Types

 

 

1  

 

 

50.00%  

 

 

3.50%  

 

 

None  

 

 

Largest Obligor shall not exceed 10%

 

2nd-6th largest Obligors shall not exceed 7.5%

 

No other Obligor shall exceed 5%

 

 

 

None

 

 

Senior B Loan Obligations plus Eligible Second Lien Obligations shall not exceed
30%

 

Eligible Second Lien Obligations shall not exceed 20%

 

 

2  

 

 

56.00%  

 

 

4.50%  

 

 

None  

 

 

Largest Obligor shall not exceed 10%

 

2nd-6th largest Obligors shall not exceed 7.5%

 

No other Obligor shall exceed 5%

 

 

 

None

 

 

Senior B Loan Obligations plus Eligible Second Lien Obligations shall not exceed
15%

 

Eligible Second Lien Obligations shall not exceed 10%

 

 

3  

 

 

58.00%  

 

 

4.50%  

 

 

None  

 

 

Largest Obligor shall not exceed 10%

 

2nd-6th largest Obligors shall not exceed 7.5%

 

No other Obligor shall exceed 5%

 

 

 

None

 

 

Senior B Loan Obligations plus Eligible Second Lien Obligations shall not exceed
0%

 

Eligible Second Lien Obligations shall not exceed 0%

 

 

4  

 

 

58.50%  

 

 

4.50%  

 

 

None  

 

 

Largest Obligor shall not exceed 10%

 

2nd-6th largest Obligors shall not exceed 7.5%

 

No other Obligor shall exceed 5%

 

 

 

50% of Aggregate

Collateral Balance

must be B/B2 or better

 

 

Senior B Loan Obligations plus Eligible Second Lien Obligations shall not exceed
15%

 

Eligible Second Lien Obligations shall not exceed 10%

 

 

5  

 

 

60.00%  

 

 

4.50%  

 

 

15  

 

 

Largest 2 Obligors shall not exceed 7.5%

 

3rd-7th largest Obligors shall not exceed 5%

 

No other Obligor shall exceed 4%

 

 

 

50% of Aggregate

Collateral Balance

must be B/B2 or better

 

Senior B Loan Obligations plus Eligible Second Lien Obligations shall not exceed
15%

 

Eligible Second Lien Obligations shall not exceed 10%

 

 

6  

 

 

60.50%  

 

 

4.50%  

 

 

None  

 

 

Largest 2 Obligors shall not exceed 7.5%

 

3rd-7th largest Obligors shall not exceed 5%

 

No other Obligor shall exceed 4%

 

 

 

50% of Aggregate

Collateral Balance

must be B/B2 or better

 

 

Senior B Loan Obligations plus Eligible Second Lien Obligations shall not exceed
0%

 

Eligible Second Lien Obligations shall not exceed 0%

 



--------------------------------------------------------------------------------

SCHEDULE 6

NOTICE INFORMATION

 

If to the Administrative Agent:

  

SunTrust Bank

  

303 Peachtree St., NE, 24th Floor

  

Atlanta, GA 30341

  

Attention: Michael Peden

  

Telephone No.: 404.813.5006

  

Facsimile No.: 404.813.0000

  

Email: Michael.Peden@SunTrust.com

SunTrust Bank:

  

If for Notices of Borrowing or Paydown Notices:

  

SunTrust Bank

  

303 Peachtree Street, NE, 24th Floor

  

Atlanta, GA 30308

  

Email:   Three.Pillars@SunTrust.com

  

Attention: ASG Funding

  

Telephone: (404) 658-4568

  

Facsimile: (404) 495-2171

  

With a copy to:

  

SunTrust Bank

  

303 Peachtree Street NE

  

24th Floor, MC 3950

  

Atlanta, Georgia 30308

  

Email:   TPFC.AssetManagement@SunTrust.com

  

Attention: ASG Portfolio Management

  

Telephone: (404) 813-5006

  

Facsimile: (404) 813-0000

  

If for reporting or compliance submissions:

  

SunTrust Bank

  

303 Peachtree Street, NE

  

24th Floor

  

Atlanta, GA 30308

  

Email:   TPFC.AssetManagement@SunTrust.com

  

Phone: (404) 813-5006

  

Fax: (404) 813-0000

  

Primary Contact: Michael Peden

  

Secondary Contact: Charles Gentles



--------------------------------------------------------------------------------

Goldman Sachs Bank USA

  

200 West Street

  

New York, New York 10282

  

Attn:        Shakhi Majumdar

  

E-mail:    shakhi.majumdar@gs.com

  

Telephone No:  

  

(917) 343-4050

Morgan Stanley Bank, N.A.:

  

Initial Funding, Closing and Upfront Fee Notices:

  

1 New York Plaza

  

New York, New York 10004

  

Attn:        John Leidner

  

E-mail:    primarydocs@morganstanley.com

  

Facsimile No.:

  

(718) 233-2132

  

Telephone No:

  

(917) 260-5332

  

Borrowing Notices:

  

1300 Thames Street

  

Thames Street Wharf, 4th Floor

  

Baltimore, Maryland 21231

  

Attn:        Morgan Stanley Loan Servicing

  

Facsimile No.:

  

(718) 233-2140

  

Telephone No:

  

(443) 627-4355

  

Documentation and Servicing Notices:

  

1300 Thames Street

  

Thames Street Wharf, 4th Floor

  

Baltimore, Maryland 21231

  

Attn:        Steve Delany

  

E-mail:    doc4specportfolio@morganstanley.com

  

Facsimile No.:

  

(212) 404-9645

  

Telephone No:

  

(443) 627-4326

  

With a copy to:

  

1585 Broadway Avenue, 2nd Floor

  

New York, New York 10036

  

Attn:        Kelly Chin

  

E-mail:    kelly.chin@morganstanley.com

  

Facsimile No.:

  

(646) 290-2831

  

Telephone No:

  

(212) 761-7319



--------------------------------------------------------------------------------

  

Legal Notices:

  

1221 Avenue of the Americas, 34th Floor

  

New York, New York 10020

  

Attn:      Legal and Compliance Division

  

Facsimile No.:      (646) 202-9232

Capital One, N.A.:

  

Capital One, N.A.

  

90 Park Avenue, 6th Floor

  

New York, New York 10016

  

Attention:

  

Matt Tallo

  

Telephone No.:  

  

212.834.1619

  

Facsimile No.:

  

212.834.1747

  

Email:

  

matt.tallo@capitalone.com

With a copy to:

  

Capital One, N.A.

  

4445 Willard Avenue, 6F

  

Chevy Chase, Maryland 20815

  

Attention:

  

Bridget Rainero

  

Telephone No.:

  

301-280-2592

  

Facsimile No.:

  

301-280-0296

  

Email:

  

bridget.rainero@capitalone.com

City National Bank:

  

City National Bank

  

555 South Flower Street, 24th Floor

  

Los Angeles, California 90071

  

Attention:

  

Diane Morgan

  

Telephone No.:

  

213.673.9091

  

Facsimile No.:

  

213.673.0414

  

Email:

  

diane.morgan@cnb.com

If to the Collateral Agent, the Collateral

  

U.S. Bank National Association

Administrator or the Securities

  

Corporate Trust Services – CDO Unit

Intermediary:

  

One Federal Street, Third Floor

  

Boston, Massachusetts

  

Attn: Jennifer Vlasuk

  

Ref: PennantPark Floating Rate Funding I, LLC

  

Facsimile No.:  866-350-2904

  

Telephone No:  617-603-6461

  

E-mail:  jennifer.vlasuk@usbank.com



--------------------------------------------------------------------------------

If to the Custodian:

  

U.S. Bank National Association

  

1719 Range Way

  

Florence, South Carolina 29501

  

Mail Code: Ex - SC - FLOR

  

Ref: PennantPark Floating Rate Funding I, LLC

  

Attn: Steven Garrett

  

E-mail: steven.garrett@usbank.com

  

Facsimile No.: 843-673-0162

  

Telephone No: 843-676-8901

If to the Backup Collateral Manager:

  

U.S. Bank National Association

  

Corporate Trust Services

  

Backup Servicing/PennantPark Floating Rate Funding

  

EP-MN-WS3D

  

60 Livingston Avenue

  

St. Paul, MN 55107

  

Attn Deborah Jones Franco

  

Facsimile: 651-495-8090

  

Telephone No.: 651-495-3413

  

E-mail: Deborah.Franco@USBank.com

If to the Borrower:

  

PennantPark Floating Rate Funding I, LLC

  

c/o PennantPark Investment Advisers, LLC

  

590 Madison Avenue, 15th Floor

  

New York, NY 10022

  

Attention: Arthur Penn

  

Telephone No.: (212) 905-1010

  

Facsimile No.: (212) 905-1075

  

Email: Penn@pennantpark.com

  

and:

  

Attention: Aviv Efrat

  

Phone: (212) 905-1001

  

Facsimile No.: (212) 905-1075

  

Email: Efrat@pennantpark.com



--------------------------------------------------------------------------------

If to the Collateral Manager:

  

PennantPark Investment Advisers, LLC

  

590 Madison Avenue, 15th Floor

  

New York, NY 10022

  

Attention: Arthur Penn

  

Telephone No.: (212) 905-1010

  

Facsimile No.: (212) 905-1075

  

Email: Penn@pennantpark.com

  

and:

  

Attention: Sal Giannetti III

  

Phone: (212) 905-1050

  

Facsimile No.: (212) 905-1075

  

Email: Giannetti@pennantpark.com



--------------------------------------------------------------------------------

SCHEDULE 7

COVERED ACCOUNT DETAILS

 

Collection Account     

U.S. Bank National Association, Account Number 148599-201

Interest Collection Subaccount (Dollars)     

U.S. Bank National Association, Account Number 148599-202

Principal Collection Subaccount (Dollars)     

U.S. Bank National Association, Account Number 148599-203

Payment Account (Dollars)     

U.S. Bank National Association, Account Number 148599-200

Interest Collection Subaccount (Canadian Dollars)     

U.S. Bank National Association, Account Number 148599-206

Principal Collection Subaccount (Canadian Dollars)     

U.S. Bank National Association, Account Number 148599-207

Payment Account (Canadian Dollars)     

U.S. Bank National Association, Account Number 148599-205

Interest Collection Subaccount (Pounds Sterling)     

U.S. Bank National Association, Account Number 148599-215

Principal Collection Subaccount (Pounds Sterling)     

U.S. Bank National Association, Account Number 148599-216

Payment Account (Pounds Sterling)     

U.S. Bank National Association, Account Number 148599-214

Interest Collection Subaccount (Euros)     

U.S. Bank National Association, Account Number 148599-212

Principal Collection Subaccount (Euros)     

U.S. Bank National Association, Account Number 148599-213

Payment Account (Euros)     

U.S. Bank National Association, Account Number 148599-211

Interest Collection Subaccount (Australian Dollars)     

U.S. Bank National Association, Account Number 148599-209



--------------------------------------------------------------------------------

Principal Collection Subaccount (Australian Dollars)     

U.S. Bank National Association, Account Number 148599-210

Payment Account (Australian Dollars)     

U.S. Bank National Association, Account Number 148599-208

Revolving Reserve Account     

U.S. Bank National Association, Account Number 148599-100

Custodial Account     

U.S. Bank National Association, Account Number 148599-700



--------------------------------------------------------------------------------

SCHEDULE 8

DIVERSITY SCORE CALCULATION2

The Diversity Score is calculated as follows:

 

(a)

An “Obligor Par Amount” is calculated for each Obligor of a Collateral Loan, and
is equal to the Aggregate Principal Balance of all Collateral Loans issued by
that Obligor and all Affiliates.

 

(b)

An “Average Par Amount” is calculated by summing the Obligor Par Amounts for all
Obligors, and dividing by the number of Obligors.

 

(c)

An “Equivalent Unit Score” is calculated for each Obligor, and is equal to the
lesser of (x) one and (y) the Obligor Par Amount for such Obligor divided by the
Average Par Amount.

 

(d)

An “Aggregate Industry Equivalent Unit Score” is then calculated for each of the
Moody’s Industry Classification groups, shown on Schedule 4, and is equal to the
sum of the Equivalent Unit Scores for each Obligor in such Moody’s Industry
Classification group.

 

(e)

An “Industry Diversity Score” is then established for each Moody’s Industry
Classification group, shown on Schedule 4, by reference to the following table
for the related Aggregate Industry Equivalent Unit Score; provided that if any
Aggregate Industry Equivalent Unit Score falls between any two such scores, the
applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

 

Aggregate
Industry
Equivalent
 Unit Score      Industry
Diversity
    Score         Aggregate
Industry
Equivalent
 Unit Score      Industry
Diversity
    Score         Aggregate
Industry
Equivalent
 Unit Score      Industry
Diversity
    Score         Aggregate
Industry
Equivalent
 Unit Score      Industry
Diversity
    Score         0.0000          0.0000          5.0500          2.7000       
  10.1500          4.0200          15.2500          4.5300        0.0500       
  0.1000          5.1500          2.7333          10.2500          4.0300       
  15.3500          4.5400        0.1500          0.2000          5.2500         
2.7667          10.3500          4.0400          15.4500          4.5500       
0.2500          0.3000          5.3500          2.8000          10.4500         
4.0500          15.5500          4.5600        0.3500          0.4000         
5.4500          2.8333          10.5500          4.0600          15.6500       
  4.5700        0.4500          0.5000          5.5500          2.8667         
10.6500          4.0700          15.7500          4.5800        0.5500         
0.6000          5.6500          2.9000          10.7500          4.0800         
15.8500          4.5900        0.6500          0.7000          5.7500         
2.9333          10.8500          4.0900          15.9500          4.6000     

 

 

2

 

 

Unless otherwise indicated herein, all monetary calculations under this Schedule
8 shall be in Dollars (and any amounts denominated in an Agreed Foreign Currency
shall be converted to the Dollar Equivalent of such Agreed Foreign Currency for
such calculations, as applicable).



--------------------------------------------------------------------------------

Aggregate
Industry
Equivalent
 Unit Score      Industry
Diversity
    Score         Aggregate
Industry
Equivalent
 Unit Score      Industry
Diversity
    Score         Aggregate
Industry
Equivalent
 Unit Score      Industry
Diversity
    Score         Aggregate
Industry
Equivalent
 Unit Score      Industry
Diversity
    Score         0.7500          0.8000          5.8500          2.9667       
  10.9500          4.1000          16.0500          4.6100        0.8500       
  0.9000          5.9500          3.0000          11.0500          4.1100       
  16.1500          4.6200        0.9500          1.0000          6.0500         
3.0250          11.1500          4.1200          16.2500          4.6300       
1.0500          1.0500          6.1500          3.0500          11.2500         
4.1300          16.3500          4.6400        1.1500          1.1000         
6.2500          3.0750          11.3500          4.1400          16.4500       
  4.6500        1.2500          1.1500          6.3500          3.1000         
11.4500          4.1500          16.5500          4.6600        1.3500         
1.2000          6.4500          3.1250          11.5500          4.1600         
16.6500          4.6700        1.4500          1.2500          6.5500         
3.1500          11.6500          4.1700          16.7500          4.6800       
1.5500          1.3000          6.6500          3.1750          11.7500         
4.1800          16.8500          4.6900        1.6500          1.3500         
6.7500          3.2000          11.8500          4.1900          16.9500       
  4.7000        1.7500          1.4000          6.8500          3.2250         
11.9500          4.2000          17.0500          4.7100        1.8500         
1.4500          6.9500          3.2500          12.0500          4.2100         
17.1500          4.7200        1.9500          1.5000          7.0500         
3.2750          12.1500          4.2200          17.2500          4.7300       
2.0500          1.5500          7.1500          3.3000          12.2500         
4.2300          17.3500          4.7400        2.1500          1.6000         
7.2500          3.3250          12.3500          4.2400          17.4500       
  4.7500        2.2500          1.6500          7.3500          3.3500         
12.4500          4.2500          17.5500          4.7600        2.3500         
1.7000          7.4500          3.3750          12.5500          4.2600         
17.6500          4.7700        2.4500          1.7500          7.5500         
3.4000          12.6500          4.2700          17.7500          4.7800       
2.5500          1.8000          7.6500          3.4250          12.7500         
4.2800          17.8500          4.7900        2.6500          1.8500         
7.7500          3.4500          12.8500          4.2900          17.9500       
  4.8000        2.7500          1.9000          7.8500          3.4750         
12.9500          4.3000          18.0500          4.8100        2.8500         
1.9500          7.9500          3.5000          13.0500          4.3100         
18.1500          4.8200        2.9500          2.0000          8.0500         
3.5250          13.1500          4.3200          18.2500          4.8300       
3.0500          2.0333          8.1500          3.5500          13.2500         
4.3300          18.3500          4.8400        3.1500          2.0667         
8.2500          3.5750          13.3500          4.3400          18.4500       
  4.8500        3.2500          2.1000          8.3500          3.6000         
13.4500          4.3500          18.5500          4.8600        3.3500         
2.1333          8.4500          3.6250          13.5500          4.3600         
18.6500          4.8700        3.4500          2.1667          8.5500         
3.6500          13.6500          4.3700          18.7500          4.8800       
3.5500          2.2000          8.6500          3.6750          13.7500         
4.3800          18.8500          4.8900        3.6500          2.2333         
8.7500          3.7000          13.8500          4.3900          18.9500       
  4.9000        3.7500          2.2667          8.8500          3.7250         
13.9500          4.4000          19.0500          4.9100        3.8500         
2.3000          8.9500          3.7500          14.0500          4.4100         
19.1500          4.9200        3.9500          2.3333          9.0500         
3.7750          14.1500          4.4200          19.2500          4.9300       
4.0500          2.3667          9.1500          3.8000          14.2500         
4.4300          19.3500          4.9400        4.1500          2.4000         
9.2500          3.8250          14.3500          4.4400          19.4500       
  4.9500        4.2500          2.4333          9.3500          3.8500         
14.4500          4.4500          19.5500          4.9600        4.3500         
2.4667          9.4500          3.8750          14.5500          4.4600         
19.6500          4.9700        4.4500          2.5000          9.5500         
3.9000          14.6500          4.4700          19.7500          4.9800       
4.5500          2.5333          9.6500          3.9250          14.7500         
4.4800          19.8500          4.9900        4.6500          2.5667         
9.7500          3.9500          14.8500          4.4900          19.9500       
  5.0000        4.7500          2.6000          9.8500          3.9750         
14.9500          4.5000         



--------------------------------------------------------------------------------

Aggregate
Industry
Equivalent
 Unit Score      Industry
Diversity
    Score         Aggregate
Industry
Equivalent
 Unit Score      Industry
Diversity
    Score         Aggregate
Industry
Equivalent
 Unit Score      Industry
Diversity
    Score         Aggregate
Industry
Equivalent
 Unit Score    Industry
Diversity
    Score       4.8500          2.6333          9.9500          4.0000         
15.0500          4.5100            4.9500          2.6667          10.0500     
    4.0100          15.1500          4.5200         

 

(f)

The Diversity Score is then calculated by summing each of the Industry Diversity
Scores for each Moody’s Industry Classification group shown on Schedule 4.

 

(g)

For purposes of calculating the Diversity Score, affiliated Obligors in the same
Industry are deemed to be a single Obligor except as otherwise agreed to by
Moody’s.



--------------------------------------------------------------------------------

SCHEDULE 9

MOODY’S RATING CRITERIA

“Moody’s Rating” means, with respect to a Collateral Loan (A) if the obligor of
such Collateral Loan has a corporate family rating by Moody’s, then such
corporate family rating, (B) if not determined pursuant to clause (A) above, if
such Collateral Loan is publicly rated by Moody’s, such public rating, or (C) if
not determined pursuant to clause (A) or (B) above, if such Collateral Loan is
not publicly rated by Moody’s but a rating or rating estimate has been assigned
to such Collateral Loan by Moody’s upon the request of the Borrower or the
Collateral Manager, such rating or, in the case of a rating estimate, the
applicable rating estimate for such obligation. For purposes of calculating a
Moody’s Rating, each applicable rating on credit watch by Moody’s with positive
or negative implication at the time of calculation will be treated as having
been upgraded or downgraded by one rating subcategory, as the case may be.



--------------------------------------------------------------------------------

SCHEDULE 10

S&P RATING CRITERIA

“S&P Rating” means, with respect to any Collateral Loan, as of any date of
determination, if there is an issuer credit rating of the Obligor of such
Collateral Loan by S&P as published by S&P, or the guarantor which
unconditionally and irrevocably guarantees such Collateral Loan pursuant to a
form of guaranty approved by S&P for use in connection with this transaction,
then the S&P Rating shall be such rating (regardless of whether there is a
published rating by S&P on the Collateral Loans of such obligor held by the
Borrower; provided that private ratings (that is, ratings provided at the
request of the Obligor) may be used for purposes of this definition if the
related Obligor has consented to the disclosure thereof and a copy of such
consent has been provided to S&P); and provided, further, that for purposes of
the determination of the S&P Rating, (x) if the applicable rating assigned by
S&P to an Obligor or its obligations is on “credit watch positive” by S&P, such
rating will be treated as being one sub-category above such assigned rating and
(y) if the applicable rating assigned by S&P to an Obligor or its obligations is
on “credit watch negative” by S&P, such rating will be treated as being one
sub-category below such assigned rating.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF EXCESS INTEREST PROCEEDS ESTIMATE]

Excess Interest Proceeds Amount: $                                    

 

Report Date:                   , 201    

    

Next Payment Date:                   , 201    

 

(A)

 

Dollar Equivalent of Interest Proceeds on deposit in the Interest Collection
Account

   

                         

    

Dollar Equivalent of the Estimated Fees, Interest and Expenses

        

(1)

 

Out of Pocket Expenses of the Collateral Agent:

   

                         

    

(2)

 

Administrative Expenses

      

                          

   

(a)

  

Collateral Agent Fees and Expenses:

      

                          

   

(b)

  

Collateral Administrator Fees and Expenses:

      

                          

   

(c)

  

Backup Collateral Manager Fees and Expenses:

      

                          

   

(d)

  

Securities Intermediary Fees and Expenses:

      

                          

   

(e)

  

Document Custodian Fees and Expenses:

      

                          

   

(f)

  

Fees and accrued expenses of Administrative Agent:

      

                          

   

(g)

  

Expenses (and indemnities) incurred by Collateral Manager:

      

                          

   

(h)

  

Fees and expenses of Independent Accountants, agents and counsel:

      

                          

   

(i)

  

Fees and expenses of Rating Agencies :

      

                          

   

(j)

  

Expenses incurred by any other Person :

      

                          

   

(k)

  

Expenses incurred by Lenders and Agents :

      

                          

   

Total Administrative Expenses :

  $  

                         

    

(3)

 

One-Time Successor Servicer Engagement Fee:

   

                         

    

(4)

 

Hedge agreement expenses:

   

                         

    

(5)

 

Unpaid Senior Collateral Management Fees:

   

                         

    

(6)

 

Accrued and unpaid interest on Advances, Commitment Fees and breakage costs due
to the Lenders:

   

                         

  

(B)

 

Total Estimated Fees, Interest and Expenses (Sum of Lines 1-6):

  $  

                         

  

(C)

 

Stressed Expense Estimate (Line (B) multiplied by 1.5):

  $  

                         

  

(D)

 

Excess Interest Proceeds Amount (Line (A) minus Line (C)):

  $  

                         

  

 

PENNANTPARK INVESTMENT ADVISERS, LLC,

   as Collateral Manager

By

 

 

 

Name:

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF NOTICE OF BORROWING]

[Date]

SunTrust Bank

as Administrative Agent

303 Peachtree St., NE, 24th Floor

Atlanta, Georgia 30308

U.S. Bank National Association

  as Collateral Agent

Corporate Trust Services – CDO Unit

One Federal Street, Third Floor

Boston, Massachusetts

Attn: Jennifer Vlasuk

Ref: PennantPark Floating Rate Funding I, LLC

This Notice of Borrowing is made pursuant to Section 2.02 of that certain Third
Amended and Restated Revolving Credit and Security Agreement dated as of May 22,
2015 (as the same may from time to time be amended, supplemented, waived or
modified, the “Credit Agreement”) among PennantPark Floating Rate Funding I,
LLC, a Delaware limited liability company, as borrower (together with its
permitted successors and assigns, the “Borrower”); PennantPark Investment
Advisers, LLC, a Delaware limited liability company, as the collateral manager
(together with its permitted successors and assigns, the “Collateral Manager”),
the Lenders from time to time party thereto; SunTrust Bank, as administrative
agent for the Secured Parties (as hereinafter defined) (in such capacity,
together with its successors and assigns, the “Administrative Agent”), SUNTRUST
BANK, as the swingline lender (the “Swingline Lender”), U.S. Bank National
Association, as collateral agent for the Secured Parties (in such capacity,
together with its successors and assigns, the “Collateral Agent”); U.S. Bank
National Association, as custodian; U.S. Bank National Association, as
collateral administrator, and U.S. Bank National Association, as backup
collateral manager. Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Credit
Agreement.

Insert for Syndicated Borrowings:

1.      The Borrower hereby requests that on                             , 201  
(the “Borrowing Date”) it receive Syndicated Borrowings under the Credit
Agreement in an aggregate principal amount of                      [USD$] [AUS$]
[Euro €] [CAD$] [Pounds Sterling £] (the “Requested Amount”).

2.      The Borrower hereby gives notice of its request for Syndicated Advances
in an aggregate principal amount equal to the Requested Amount to the Collateral
Agent (who shall forward such request to the Lenders) pursuant to Section 2.02
of the Credit



--------------------------------------------------------------------------------

Agreement and requests that the Lenders remit, or cause to be remitted, the
proceeds thereof to the Principal Collection Subaccount in the respective pro
rata amounts in accordance with the following wiring instructions:

US Bank National Association

St Paul, Minnesota

ABA 091 000 022

Acct 1047 9006 2574

Acct name:  PennantPark Floating Rate Fd 1

Reference:  Sender’s name

3.      The Borrower certifies that immediately after giving effect to the
proposed Borrowing on the Borrowing Date each of the applicable conditions
precedent set forth in Section 3.02 of the Credit Agreement is satisfied,
including:

(1)      the Matrix Inputs that are applicable as of the Borrowing Date shall be
those set forth in Row [    ] of the Matrix, and immediately after the making of
such Advance on the Borrowing Date, each Coverage Test shall be satisfied (as
demonstrated on the Borrowing Base Calculation Statement attached hereto);

(2)      each of the representations and warranties of the Borrower contained in
Article IV of the Credit Agreement is true and correct in all material respects
(except for representations and warranties already qualified by materiality or
Material Adverse Effect, which shall be true and correct) as of such Borrowing
Date (except to the extent such representations and warranties expressly relate
to any earlier date, in which case such representations and warranties are true
and correct in all material respects as of such earlier date); and

(3)      no Default or Event of Default shall have occurred and be continuing at
the time of the making of such Advance or shall result upon the making of such
Advance.

Insert for Swingline Borrowings:

1.      The Borrower hereby requests that on                 , 201   (the
“Borrowing Date”) it receive a Swingline Advance under the Credit Agreement in
an aggregate principal amount of                          Dollars
($                  ) (the “Requested Amount”).3

2.      The Borrower hereby gives notice of its request for a Swingline Advance
in the aggregate principal amount equal to the Requested Amount to the Swingline

 

 

3

 

 

Swingline Borrowings limited to the lesser of $10 million and the Swingline
Lender’s unused Commitment in the aggregate at any one time outstanding, and all
Advances (Swingline and Syndicated) cannot exceed the aggregate borrowing limits
set forth in the Credit Agreement

 

-2-



--------------------------------------------------------------------------------

Lender, the Collateral Agent and the Swingline Lender pursuant to Section 2.02
of the Credit Agreement and requests the Swingline Lender to remit, or cause to
be remitted, the proceeds thereof to the Principal Collection Subaccount in
accordance with the following wiring instructions:

US Bank National Association

St Paul, MN

ABA 091 000 022

Acct 1047 9006 2574

Acct name:  PennantPark Floating Rate Fd 1

Reference:  [Sender’s name]

3.      This Notice of Borrowing shall also constitute a request for a
Syndicated Borrowing of a Swingline Refinancing Advance to be made by the
Lenders on [                    , 201  ]4 (the “Swingline Refinancing Date”);
provided that if the Borrower has submitted a Notice of Prepayment in tandem
with this Notice of Borrowing for a Swingline Advance, then a Swingline
Refinancing Advance shall only be requested for that portion of the Requested
Amount that is not being repaid. The portion of the Requested Amount subject to
a Swingline Refinancing Advance shall be equal to $[                        ].

In connection with such Syndicated Borrowing, the Borrower hereby gives notice
of its request for Syndicated Advances in the aggregate principal amount equal
to the Requested Amount (or portion thereof subject to a Swingline Refinancing
Advance) to the Collateral Agent (who shall forward such request to the Lenders)
pursuant to Section 2.02 of the Credit Agreement and requests the Lenders to
remit, or cause to be remitted, the proceeds thereof to the Principal Collection
Subaccount on the Swingline Refinancing Date in the respective pro rata amounts.

4.      The Borrower certifies that immediately after giving effect to the
proposed Swingline Borrowing on the Borrowing Date each of the applicable
conditions precedent set forth in Section 3.02 of the Credit Agreement is
satisfied, including:

(1)      the Matrix Inputs that are applicable as of the Borrowing Date shall be
there set forth in Row [    ] of the Matrix, and immediately after the making of
such Swingline Advance on the Borrowing Date, each Coverage Test shall be
satisfied (as demonstrated on the Borrowing Base Calculation Statement attached
hereto);

(2)      each of the representations and warranties of the Borrower contained in
Article IV of the Credit Agreement is true and correct in all material

 

 

4

 

 

Insert date that is one (1) Business Day after the Borrowing Date of the
Swingline Advance. The Borrower must provide information for the Swingline
Refinancing Advance concurrently in this notice when requesting a Swingline
Borrowing.

 

-3-



--------------------------------------------------------------------------------

respects (except for representations and warranties already qualified by
materiality or Material Adverse Effect, which shall be true and correct) as of
such Borrowing Date (except to the extent such representations and warranties
expressly relate to any earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date); and

(3)       no Default or Event of Default shall have occurred and be continuing
at the time of the making of such Swingline Advance or shall result upon the
making of such Swingline Advance.

[SIGNATURE PAGE TO FOLLOW]

 

-4-



--------------------------------------------------------------------------------

This Notice of Borrowing is made this          day of                 , 201  .

 

PENNANTPARK FLOATING RATE FUNDING I,

    LLC, as Borrower

By:

 

  PennantPark Floating Rate Capital Ltd., as

 

    Designated Manager

By:

 

 

    Name:

 

 

    Title:

 

 

 

-5-



--------------------------------------------------------------------------------

SCHEDULE I

TO NOTICE OF BORROWING

[See attached]



--------------------------------------------------------------------------------

SCHEDULE II

TO NOTICE OF BORROWING

 

 

Matrix Selection and Compliance

 

Select Matrix Row

                   

 

 Current 

     

Applicable 

       Compliance         

Limit 

 

   

Maximum Advance Rate

                YES/NO

    

           

Minimum Weighted Average Spread

               

    

           

Minimum Diversity Score

                YES/NO

    

           

Maximum Obligor Concentration

           

Largest Obligor

               

Second Largest Obligor

               

Third Largest Obligor

               

Fourth Largest Obligor

               

Fifth Largest Obligor

               

Sixth Largest Obligor

               

Seventh Largest Obligor

               

All Others

               

 

Ratings Limitations

           

Percentage of Aggregate Collateral Balance

                 

 

YES/NO

rated B/B2 or better

                 

 

Maximum Loan Types

                 

Senior B and Second Lien

               

Second Lien

               



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF NOTICE OF PREPAYMENT]

[DATE]

SunTrust Bank

as Administrative Agent

303 Peachtree St., NE, 24th Floor

Atlanta, Georgia 30308

U.S. Bank National Association

  as Collateral Agent

Corporate Trust Services – CDO Unit

One Federal Street, Third Floor

Boston, Massachusetts

Attn: Jennifer Vlasuk

Ref: PennantPark Floating Rate Funding I, LLC

This Notice of Prepayment is made pursuant to Section 2.05 of that certain Third
Amended and Restated Revolving Credit and Security Agreement dated as of May 22,
2015 (as the same may from time to time be amended, supplemented, waived or
modified, the “Credit Agreement”) among PennantPark Floating Rate Funding I,
LLC, a Delaware limited liability company, as borrower (the “Borrower”);
PennantPark Investment Advisers, LLC, a Delaware limited liability company, as
the collateral manager (together with its permitted successors and assigns, the
“Collateral Manager”), the Lenders from time to time party thereto; SunTrust
Bank, as administrative agent for the Secured Parties (in such capacity,
together with its successors and assigns, the “Administrative Agent”), SunTrust
Bank, as the swingline lender (the “Swingline Lender”), U.S. Bank National
Association, as collateral agent for the Secured Parties (in such capacity,
together with its successors and assigns, the “Collateral Agent”); U.S. Bank
National Association, as custodian, U.S. Bank National Association, as
collateral administrator, and U.S. Bank National Association, as backup
collateral manager. Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Credit
Agreement.

1.      The Borrower hereby gives notice that on                             ,
201   (the “Prepayment Date”) it will make a prepayment under the Credit
Agreement in the principal amount of                          [USD$] [Euro €]
[AUS$] [CAD$] [Pounds Sterling £] (the “Prepayment Amount”).

2.      The Borrower hereby gives notice of intent to prepay an aggregate
principal amount equal to the Prepayment Amount to the Collateral Agent pursuant
to Section 2.05 of the Credit Agreement and will remit, or cause to be remitted,
the proceeds thereof to the Agent’s Account. The calculation of the Coverage
Tests after giving effect to such prepayment is set forth in Schedule I hereto.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOLLOW]

 

-2-



--------------------------------------------------------------------------------

WITNESS my hand on this          day of                 , 201  .

 

PENNANTPARK FLOATING RATE  FUNDING I,

   LLC, as Borrower

By:

 

PennantPark Floating Rate Capital Ltd., as

   Designated Manager

By:

 

 

    Name:

 

 

    Title:

 

 

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

TO NOTICE OF PREPAYMENT

 

 

Matrix Selection and Compliance

 

Select Matrix Row

                   

 

 Current 

     

Applicable 

       Compliance         

Limit 

 

   

Maximum Advance Rate

                YES/NO

    

           

Minimum Weighted Average Spread

               

    

           

Minimum Diversity Score

                YES/NO

    

           

Maximum Obligor Concentration

           

Largest Obligor

               

Second Largest Obligor

               

Third Largest Obligor

               

Fourth Largest Obligor

               

Fifth Largest Obligor

               

Sixth Largest Obligor

               

Seventh Largest Obligor

               

All Others

               

 

Ratings Limitations

           

Percentage of Aggregate Collateral Balance

                 

 

YES/NO

rated B/B2 or better

                 

 

Maximum Loan Types

                 

Senior B and Second Lien

               

Second Lien

               



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF ASSIGNMENT AND ACCEPTANCE]

Reference is made to the Third Amended and Restated Revolving Credit and
Security Agreement dated as of May 22, 2015 (as the same may from time to time
be amended, supplemented, waived or modified, the “Credit Agreement”) among
[Insert Name of Assigning Lender] (the “Assignor”), PennantPark Floating Rate
Funding I, LLC, a Delaware limited liability company, as borrower (the
“Borrower”); PennantPark Investment Advisers, LLC, a Delaware limited liability
company, as the collateral manager (together with its permitted successors and
assigns, the “Collateral Manager”), the other Lenders from time to time party
thereto; SunTrust Bank, as administrative agent for the Secured Parties (in such
capacity, together with its successors and assigns, the “Administrative Agent”),
SUNTRUST BANK, as the swingline lender (the “Swingline Lender”), U.S. Bank
National Association, as collateral agent for the Secured Parties (in such
capacity, together with its successors and assigns, the “Collateral Agent”);
U.S. Bank National Association, as custodian, U.S. Bank National Association, as
collateral administrator, and U.S. Bank National Association, as backup
collateral manager. Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Credit
Agreement.

The Assignor and the “Assignee” referred to on Schedule I hereto agree as
follows:

1.      As of the Effective Date (as defined below), the Assignor hereby
absolutely and unconditionally sells and assigns, without recourse, to the
Assignee, and the Assignee hereby purchases and assumes, without recourse to or
representation of any kind (except as set forth below) from Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and under the other Facility Documents equal to the percentage
interest specified on Schedule I hereto, including the Assignor’s percentage
interest specified on Schedule I hereto of the outstanding principal amount of
the Advances to the Borrower (such rights and obligations assigned hereby being
the “Assigned Interests”). After giving effect to such sale, assignment and
assumption, the Assignee’s “Percentage” will be as set forth on Schedule I
hereto.

2.      The Assignor (i) represents and warrants that immediately prior to the
Effective Date it is the legal and beneficial owner of the Assigned Interest
free and clear of any Lien created by the Assignor; (ii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Facility
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
or ownership interest created or purported to be created under or in connection
with, the Facility Documents or any other instrument or document furnished
pursuant thereto or the condition or value of the Assigned Interest, Collateral
relating to the Borrower, or any interest therein; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
condition (financial or otherwise) of the Borrower, the Administrative Agent,
the Collateral Manager or any other Person, or the performance or observance by
any Person of any of its obligations under any Facility Document or any
instrument or document furnished pursuant thereto.



--------------------------------------------------------------------------------

3.      The Assignee (i) confirms that it has received a copy of the Credit
Agreement and the other Facility Documents, together with copies of any
financial statements delivered pursuant to Section 5.01 of the Credit Agreement
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under or in
connection with any of the Facility Documents; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Facility Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Facility Documents are required to be performed by it as a Lender.

4.      The Assignee, by checking the box below, (i) acknowledges that it is
required to be a Qualified Purchaser for purposes of the Investment Company Act
at the time it becomes a Lender and on each date on which an Advance is made
under the Credit Agreement and (ii) represents and warrants to the Assignor, the
Borrower and the Agents that the Assignee is a Qualified Purchaser:

 

  ¨

By checking this box, the Assignee represents and warrants that it is a
Qualified Purchaser.

5.      Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless a later effective date is specified on Schedule I hereto.

6.      Upon such acceptance and recording by the Administrative Agent, as of
the Effective Date, (i) the Assignee shall be a party to and bound by the
provisions of the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under any other Facility Document, (ii) without limiting the
generality of the foregoing, the Assignee expressly acknowledges and agrees to
its obligations of indemnification to the Agents pursuant to and as provided in
Section 15.04 thereof, and (iii) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement and under any other Facility Document.

7.      Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Borrower shall make all payments under the Credit

 

-2-



--------------------------------------------------------------------------------

Agreement in respect of the Assigned Interest to the Assignee. The Assignor and
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Assigned Interests for periods prior to the Effective Date
directly between themselves.

8.      This Assignment and Acceptance shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

9.      This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule I to this Assignment and Acceptance by telecopier shall
be effective as a delivery of a manually executed counterpart of this Assignment
and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule I to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

Percentage interest transferred by Assignor:                     %

 

ASSIGNOR:

[INSERT NAME OF ASSIGNOR], as Assignor

By

 

 

    Authorized Signatory

ASSIGNEE:

[INSERT NAME OF ASSIGNEE] as Assignee

By

 

 

    Authorized Signatory

 

Accepted this        day of                 , 201  

 

SUNTRUST BANK, as Administrative Agent

 

By

 

 

 

    Authorized Signatory

 

[Consented to this        day of                  , 201  

 

PENNANTPARK FLOATING RATE FUNDING I,  LLC, as

    Borrower

 

By:

 

PennantPark Floating Rate Capital Ltd., as    Designated Manager

 

By:

 

 

 

    Name:

 

 

 

    Title:

 

 

 

5

 

 

 

 

5

 

 

 

Insert in an Assignment and Acceptance if Borrower consent is required



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF ACCOUNT CONTROL AGREEMENT]

See Account Control Agreement



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF FACILITY AMOUNT INCREASE REQUEST]

                         , 201    

 

To:

SUNTRUST BANK, as Administrative Agent for the Lenders parties to the Third
Amended and Restated Revolving Credit and Security Agreement dated as of May 22,
2015 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among PENNANTPARK FLOATING RATE FUNDING I, LLC, a Delaware limited
liability company, as borrower (together with its permitted successors and
assigns, the “Borrower”); PENNANTPARK INVESTMENT ADVISERS, LLC, a Delaware
limited liability company, as the collateral manager (together with its
permitted successors and assigns, the “Collateral Manager”), the Lenders from
time to time party thereto; SUNTRUST BANK, as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”),
SUNTRUST BANK, as the swingline lender (the “Swingline Lender”), U.S. Bank
National Association, as collateral agent, U.S. Bank National Association, as
custodian, U.S. Bank National Association, as Collateral Administrator, U.S.
Bank National Association, as backup collateral manager.

 

Ladies and Gentlemen:

The undersigned, PennantPark Floating Rate Funding I, LLC, a Delaware limited
liability company (the “Borrower”) hereby refers to the Credit Agreement and
requests that the Administrative Agent consent to an increase in the Facility
Amount (the “Facility Amount Increase”), in accordance with Section 2.15 of the
Credit Agreement, to be effected by [an increase in the Commitment of [name of
existing Lender] [the addition of [name of new Lender] (the “New Lender”) as a
Lender under the terms of the Credit Agreement]. Capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.

After giving effect to such Facility Amount Increase, the Commitment of the
[Lender] [New Lender] shall be $                          .

[Include paragraphs 1-4 for a New Lender]

1.      The New Lender hereby confirms that it has received a copy of the
Facility Documents and the exhibits related thereto, together with copies of the
documents which were



--------------------------------------------------------------------------------

required to be delivered under the Credit Agreement as a condition to the making
of the Advances and other extensions of credit thereunder. The New Lender
acknowledges and agrees that it has made and will continue to make,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
its own credit analysis and decisions relating to the Credit Agreement. The New
Lender further acknowledges and agrees that the Administrative Agent has not
made any representations or warranties about the credit worthiness of the
Borrower or any other party to the Credit Agreement or any other Facility
Document or with respect to the legality, validity, sufficiency or
enforceability of the Credit Agreement or any other Facility Document or the
value of any security therefor.

2.      Except as otherwise provided in the Credit Agreement, effective as of
the date of acceptance hereof by the Administrative Agent, the New Lender
(i) shall be deemed automatically to have become a party to the Credit Agreement
and the Lender Fee Letter and have all the rights and obligations of a “Lender”
under the Credit Agreement and the Lender Fee Letter as if it were an original
signatory thereto and (ii) agrees to be bound by the terms and conditions set
forth in the Credit Agreement and the Lender Fee Letter as if it were an
original signatory thereto.

3.      The New Lender shall deliver to the Administrative Agent such
information and shall complete such forms as are reasonably requested of the New
Lender by the Administrative Agent.

[4.    The New Lender has delivered, if appropriate, to the Borrower and the
Administrative Agent (or is delivering to the Borrower and the Administrative
Agent concurrently herewith) the tax forms referred to in Section 15.03 of the
Credit Agreement.]*

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

The Facility Amount Increase shall be effective when the executed consent of the
Administrative Agent is received or otherwise in accordance with Section 2.15 of
the Credit Agreement, but not in any case prior to
                                    , 201    . It shall be a condition to the
effectiveness of the Facility Amount Increase that all expenses referred to in
Section 2.15 of the Credit Agreement shall have been paid.

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

 

 

 

*

Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 

-2-



--------------------------------------------------------------------------------

Please indicate the Administrative Agent’s consent to such Facility Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

Very truly yours,

PENNANTPARK FLOATING RATE FUNDING I, LLC, as Borrower

 

By:  

 

PennantPark Floating Rate Capital Ltd., as Designated Manager

By  

   

    Name

   

    Title

   

[NEW OR EXISTING LENDER INCREASING COMMITMENTS]

By  

   

    Name

     

    Title

     

 

The undersigned hereby consents on this
     day of                           ,            to the
above-requested Facility Amount
Increase. SUNTRUST BANK, as Administrative Agent By  

 

  Name  

 

  Title  

 

 

-3-



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF RELEASE OF UNDERLYING INSTRUMENTS]

[Delivery Date]

By Facsimile: (      )         -        

                                

                                

                                

                                

Attention:                                 

 

Re:

Third Amended and Restated Revolving Credit and Security Agreement dated as of
May 22, 2015 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), among PennantPark Floating Rate Funding I, LLC, a Delaware
limited liability company, as borrower (together with its permitted successors
and assigns, the “Borrower”); PennantPark Investment Advisers, LLC, a Delaware
limited liability company, as the collateral manager (together with its
permitted successors and assigns, the “Collateral Manager”), the Lenders from
time to time party thereto; SunTrust Bank, as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”),
SUNTRUST BANK, as the swingline lender (the “Swingline Lender”), U.S. BANK
NATIONAL ASSOCIATION, as collateral agent (in such capacity, together with its
successors and assigns, the “Collateral Agent”), U.S. BANK NATIONAL ASSOCIATION,
as custodian (in such capacity, together with its successors and assigns, the
“Custodian”); U.S. BANK NATIONAL ASSOCIATION, as backup collateral manager (in
such capacity, together with its successors and assigns, the “Backup Collateral
Manager”).

Ladies and Gentlemen:

In connection with the administration of the Related Documents held by U.S. BANK
NATIONAL ASSOCIATION as the Custodian on behalf of the Administrative Agent as
agent for the Secured Parties, under the Credit Agreement, we request the
release of the Related Documents (or such documents as specified below) for the
Collateral Loans described below, for the reason indicated. All capitalized
terms used but not defined herein shall have the meaning provided in the Credit
Agreement.

Obligor’s Name, Address & Zip Code:

Loan Identification Number:

Reason for Requesting Documents (check one)

 

        

 

1.

  

Collateral Loan paid in full. (The Collateral Manager hereby certifies that all
amounts received in connection with such Collateral Loan have been credited to
the Collection Account.)

          

 

2.

  

Collateral Loan liquidated by                                          
               . (The Collateral Manager hereby certifies that all proceeds (net
of liquidation expenses which the



--------------------------------------------------------------------------------

    

Collateral Manager may retain to pay such expenses) of foreclosure, insurance,
condemnation or other liquidation have been finally received and credited to the
Collection Account.)

        

 

3.

  

Collateral Loan in foreclosure.

        

 

4.

  

Delivered in Error.

        

 

5.

  

Substitution.

        

 

6.

  

Failure to satisfy Review Criteria.

        

 

7.

  

Repurchased.

        

 

8.

  

Optional Sale.

        

 

9.

  

Discretionary Sale.

        

 

10.

  

Termination of Agreement.

        

 

11.

  

Servicing.

        

 

12.

  

Other (explain).

    

 

       

 

       

 

  

If box 1, 2, 4, 5, 6, 7, 8, 9 or 10 above is checked, and if all or part of the
Related Documents were previously released to us, please release to us the
Related Documents, requested in our previous request and receipt on file with
you, as well as any additional documents in your possession relating to the
specified Collateral Loan.

If box 3, 11 or 12 above is checked, we will return of all of the above Related
Documents to you as the Custodian (i) promptly upon the request of the
Administrative Agent or (ii) when our need therefor no longer exists.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

PENNANTPARK INVESTMENT ADVISERS, LLC, as the Collateral Manager

By

 

 

 

Name

 

 

 

Title

 

 

Consent of Administrative Agent if required under the Agreement:

 

SUNTRUST BANK, as Administrative Agent

By

 

 

 

Name

 

 

 

Title

 

 

 

-3-



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF MATRIX ADJUSTMENT NOTICE]

[Date]

SunTrust Bank

  as Administrative Agent

303 Peachtree St., NE, 24th Floor

Atlanta, Georgia 30308

U.S. Bank National Association

  as Collateral Agent

Corporate Trust Services – CDO Unit

One Federal Street, Third Floor

Boston, Massachusetts

Attn: Jennifer Vlasuk

Ref: PennantPark Floating Rate Funding I, LLC

This Matrix Adjustment Notice is made pursuant to Section 11.02(e) of that
certain Third Amended and Restated Revolving Credit and Security Agreement dated
as of May 22, 2015 (as the same may from time to time be amended, supplemented,
waived or modified, the “Credit Agreement”) among PennantPark Floating Rate
Funding I, LLC, a Delaware limited liability company, as borrower (together with
its permitted successors and assigns, the “Borrower”); PennantPark Investment
Advisers, LLC, a Delaware limited liability company, as the collateral manager
(together with its permitted successors and assigns, the “Collateral Manager”),
the Lenders from time to time party thereto; SunTrust Bank, as administrative
agent for the Secured Parties (as hereinafter defined) (in such capacity,
together with its successors and assigns, the “Administrative Agent”), SunTrust
Bank, as the swingline lender (the “Swingline Lender”), U.S. Bank National
Association, as collateral agent for the Secured Parties (in such capacity,
together with its successors and assigns, the “Collateral Agent”); U.S. Bank
National Association, as custodian; U.S. Bank National Association, as
collateral administrator, and U.S. Bank National Association, as backup
collateral manager. Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Credit
Agreement.

1.      The Collateral Manager hereby gives notice that on                     ,
201   (the “Matrix Adjustment Date”), the Matrix Inputs set forth in Row [    ]
of the Matrix shall apply.

2.      After giving effect to such change in the Matrix Inputs, each Coverage
Test is satisfied and no Default or Event of Default would occur under the
Credit Agreement. The calculation of the Borrowing Base, the Maximum Advance
Rate Test and each Currency Borrowing Base Test after giving effect to the
foregoing change in the Matrix and the Matrix Inputs is set forth on Schedule I
hereto.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

WITNESS my hand on this          day of                   , 201  .

 

PENNANTPARK INVESTMENT ADVISERS, LLC, as Collateral Manager

By

 

 

    Name:

 

 

    Title:

 

 

 

-2-



--------------------------------------------------------------------------------

SCHEDULE I

TO MATRIX ADJUSTMENT NOTICE

[SEE ATTACHED]



--------------------------------------------------------------------------------

Form of Borrowing Base Calculation Statement

Amounts are pro forma for proposed borrowing and related use of proceeds

 

Date of Determination:

           

 

Maximum Advance Rate Test:

Satisfied if (A) is less than (B)

                        (A)   Sum of:                 (a) Dollar Equivalent of
the Aggregate principal balance of Advances outstanding       (a)              
                       (b) Net Aggregate Exposure Amounts:                
Excess of:                   (x)   Dollar Equivalent of the Aggregate unfunded
amounts of all Revolving Collateral Loans and Delayed Draw Collateral Loans    
              (y)   Dollar Equivalent of the Amount on deposit in the Revolving
Reserve Account                                 (b)                            
(A)                                  (B)   The Maximum Available Amount minus
Foreign Currency Variability Reserve                                     (i) The
Maximum Available Amount (the least of):               (a) The Facility Amount  
  (a)             (b) The sum of:                      (x) The product of:      
            (i)   The Borrowing Base:                       (X)   The Aggregate
Collateral Balance per clause (a), less                                        
        (Y)   Any Excess Concentrations                         (Z)  
Incremental Senior B Haircut                                                  
times                   (ii)      The Maximum Advance Rate                      
   (Based on Row [ ] of the Matrix)                         plus                
(y)   Dollar Equivalent of Cash in the Principal Collection Subaccount          
                    (b)             (c) The sum of:                 (x)   The
Borrowing Base, less                   (y)   The Minimum Equity Amount, plus    
              (z)   Dollar Equivalent of Cash in the Principal Collection
Subaccount                               (c)                                    
(ii)   Foreign Currency Variability Reserve (the sum of):                
Australian Dollar Variability Reserve                   Canadian Dollar
Variability Reserve                   Euro Variability Reserve                  
Pounds Sterling Variability Reserve                                 (ii)        
                    (B)                             COMPLIANCE?           YES/NO
                                                         

Interest Coverage Ratio Test:

Satisfied if (A) is greater than or equal to (B) as of the most recent Payment
Date Report

(A)   ESTIMATED Interest Coverage Ratio, the percentage equal to:            
 (a) Dollar Equivalent of the Collateral Interest Amount, divided by            
   (b)   Dollar Equivalent of the Aggregate amount payable under Section
9.01(a)(i)(A) on the related Payment Date                                   (A)
                            (B)   125%                     (B)                  
          COMPLIANCE?           YES/NO                                          
     

Currency Borrowing Base Test:

Satisfied if each of following test is satisfied (i) Pounds Sterling Borrowing
Base Test, (ii) Australian Dollar Borrowing Base Test, (iii) Euro Borrowing Base
Test,

(iv) Canadian Dollars Borrowing Base Test, (v) Dollar Advance Test, and
(vi) Foreign Currency Advance Test

  (i) Pounds Sterling Borrowing Base Test (satisfied if A is less than or equal
to B)                                              (A) Dollar Equivalent of
aggregate outstanding principal balance of Advances denominated in GBP       (A)
                                         (B) GBP Borrowing Base (the sum of )  
                 (a) Portion of the Borrowing Base allocable to Collateral Loans
denominated in GBP (i minus ii)                     (i) Dollar Equivalent of
aggregate Collateral Balance denominated in GBP                       (ii)
Dollar Equivalent of Excess concentration denominated in GBP                    
          (a)                  (b) Dollar Equivalent of aggregate amount of GBP
deposit in Principal Collection Subaccount     (b)                            
(B)                                      COMPLIANCE?           YES/NO



--------------------------------------------------------------------------------

  (ii) Australian Dollar Borrowing Base Test (satisfied if A is less than or
equal to B)                                         (A) Dollar Equivalent of
aggregate outstanding principal balance of Advances denominated in AUD     (A)  
                                       (B) AUD Borrowing Base (the sum of )    
                       (a) Portion of the Borrowing Base allocable to Collateral
Loans denominated in AUD (i minus ii)                   (i) Dollar Equivalent of
aggregate Collateral Balance denominated in AUD                       (ii)
Dollar Equivalent of Excess concentration denominated in AUD                    
          (a)                 (b) Dollar Equivalent of aggregate amount of AUD
deposit in Principal Collection Subaccount     (b)                            
(B)                                 COMPLIANCE?           YES/NO               
                                             (iii) Euro Borrowing Base Test
(satisfied if A is less than or equal to B)                                     
        (A) Dollar Equivalent of aggregate outstanding principal balance of
Advances denominated in EUR       (A)                                         
(B) EUR Borrowing Base (the sum of )                   (a) Portion of the
Borrowing Base allocable to Collateral Loans denominated in EUR (i minus ii)    
                (i) Dollar Equivalent of aggregate Collateral Balance
denominated in EUR                       (ii) Dollar Equivalent of Excess
concentration denominated in EUR                               (a)              
  (b) Dollar Equivalent of aggregate amount of EUR deposit in Principal
Collection Subaccount     (b)                             (B)                  
              COMPLIANCE?           YES/NO                                      
                      (iv) Canadian Dollar Borrowing Base Test (satisfied if A
is less than or equal to B)                                                     
  (A) Dollar Equivalent of aggregate outstanding principal balance of Advances
denominated in CAD       (A)                                          (B) CAD
Borrowing Base (the sum of )                   (a) Portion of the Borrowing Base
allocable to Collateral Loans denominated in CAD (i minus ii)                  
  (i) Dollar Equivalent of aggregate Collateral Balance denominated in CAD      
                (ii) Dollar Equivalent of Excess concentration denominated in
CAD                               (a)                 (b) Dollar Equivalent of
aggregate amount of CAD deposit in Principal Collection Subaccount     (b)      
                      (B)                                 COMPLIANCE?          
YES/NO                                                             (v) Dollar
Advance Test (satisfied if A is less than or equal to B)                       
                      (A) Aggregate outstanding principal balance of Advances
denominated in USD       (A)                                          (B) Dollar
Availability (a minus b)                   (a) the lesser of (x) and (y)        
            (x) Calculation of (i) plus (ii) minus (iii)                      
(i) Dollar Borrowing Base (the product of p and q)                           
       (p) The Portion of BB allocable to Collateral Loans denominated in USD  
                        (q) The Maximum Advance Rate                            
  (i)                     (ii) Aggregate amount of USD deposit in Principal
Collection Subaccount     (ii)                     (iii) The product of (m) and
(n):                         (m) The Aggregate Foreign Currency Borrowing Base,
minus                                  Agreed Foreign Currency deposit in
Principal Subaccount                             (m)                         (n)
100% minus the Maximum Advance Rate   (n)                             (iii)    
                      (x)                   (y) Calculation (i) minus (ii)      
                (i) The Facility Amount   (i)                       (ii) The
Aggregate Foreign Currency Borrowing Base   (ii)                             (y)
                          (a)                 (b) The Foreign Currency
Variability Reserve     (b)                             (B)         COMPLIANCE?
          YES/NO                                                            
(vi) Foreign Currency Advance Test (satisfied if A is less than or equal to B)  
                                           (A) Dollar Equivalent of all advances
denominated in Foreign Currencies       (A)                                    
(B) 15% of the Maximum Available Amount       (B)                              
  COMPLIANCE?           YES/NO                         COMPLIANCE (CURRENCY
BORROWING BASE TEST)?           YES/NO                                          
     

Availability and Outstanding:

 

 

    In USD   In Local Currency   Currency       Exchange Rate (FX/USD)   Max
Availability   Outstanding   Available to Draw     Max Availability    
Outstanding     Available to Draw     USD                               GBP    
                          AUD                               EUR                
              CAD                              



--------------------------------------------------------------------------------

SCHEDULE II

TO MATRIX ADJUSTMENT NOTICE

 

 

Matrix Selection and Compliance

 

Select Matrix Row

                 Current        

    Applicable        
Limit    

 

       Compliance

Maximum Advance Rate

               YES/NO

    

     

    

    

Minimum Weighted Average Spread

              

    

     

    

    

Minimum Diversity Score

               YES/NO

    

          

Maximum Obligor Concentration

          

Largest Obligor

              

Second Largest Obligor

              

Third Largest Obligor

              

Fourth Largest Obligor

              

Fifth Largest Obligor

              

Sixth Largest Obligor

              

Seventh Largest Obligor

              

All Others

              

 

Ratings Limitations

          

Percentage of Aggregate Collateral Balance rated B/B2 or better

               YES/NO                

Maximum Loan Types

          

Senior B and Second Lien

              

Second Lien

              



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF THIRD RESTATEMENT EFFECTIVE DATE CLOSING CERTIFICATE]

Pursuant to Section 3.03(e) of that certain Third Amended and Restated Revolving
Credit and Security Agreement (the “Credit Agreement”), dated as May 22, 2015,
by and among PennantPark Floating Rate Funding I, LLC, a Delaware limited
liability company, as borrower (the “Borrower”), PennantPark Investment
Advisers, LLC, a Delaware limited liability company, as collateral manager, the
Lenders from time to time party thereto, SunTrust Bank, as swingline lender,
SunTrust Bank, as administrative agent, and U.S. Bank National Association, as
collateral agent (the “Collateral Agent”), as collateral administrator, as
custodian and as backup collateral manager, Borrower does hereby certify that,
in the case of each item of Collateral pledged to the Collateral Agent, on the
date hereof and immediately prior to the delivery thereof on the date hereof:

1.        As of the Third Restatement Effective Date, the Matrix Inputs set
forth in Row [    ] of the Matrix shall apply. The calculation of the Borrowing
Base, the Maximum Advance Rate Test and each Currency Borrowing Base Test on the
Third Restatement Effective Date is set forth on Schedule I hereto.

2.        As of the Third Restatement Effective Date, each Coverage Test is
satisfied and no Default or Event of Default has occurred and is continuing
under the Credit Agreement.

3.        On the Third Restatement Effective Date, each of the representations
and warranties of the Borrower contained in Article IV of the Credit Agreement
is true and correct in all material respects (except for representations and
warranties already qualified by materiality or Material Adverse Effect, which
shall be true and correct) as the Third Restatement Effective Date (except to
the extent such representations and warranties expressly relate to any earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date).

Capitalized terms used but not defined herein shall have the meaning given to
such terms in the Credit Agreement.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Third Restatement Effective
Date Closing Certificate to be duly executed as of the day and year first above
written.

 

PENNANTPARK FLOATING RATE FUNDING I,

    LLC, as Borrower

By:

 

  PennantPark Floating Rate Capital Ltd., as

 

     Designated Manager

By:

 

 

    Name:

 

 

    Title:

 

 

 

-2-



--------------------------------------------------------------------------------

SCHEDULE I

TO THIRD RESTATEMENT EFFECTIVE DATE CLOSING CERTIFICATE

[SEE ATTACHED]



--------------------------------------------------------------------------------

Form of Borrowing Base Calculation Statement

Amounts are pro forma for proposed borrowing and related use of proceeds

 

Date of Determination:

           

 

Maximum Advance Rate Test:

Satisfied if (A) is less than (B)

                        (A)   Sum of:                 (a) Dollar Equivalent of
the Aggregate principal balance of Advances outstanding       (a)              
                       (b) Net Aggregate Exposure Amounts:                
Excess of:                   (x)   Dollar Equivalent of the Aggregate unfunded
amounts of all Revolving Collateral Loans and Delayed Draw Collateral Loans    
              (y)   Dollar Equivalent of the Amount on deposit in the Revolving
Reserve Account                                 (b)                            
(A)                                  (B)   The Maximum Available Amount minus
Foreign Currency Variability Reserve                                     (i) The
Maximum Available Amount (the least of):               (a)   The Facility Amount
    (a)             (b)   The sum of:                 (x) The product of:      
            (i)   The Borrowing Base:                       (X)   The Aggregate
Collateral Balance per clause (a), less                                        
        (Y)   Any Excess Concentrations                         (Z)  
Incremental Senior B Haircut                                                  
times                   (ii)   The Maximum Advance Rate                      
(Based on Row [ ] of the Matrix)                     plus                 (y)  
Dollar Equivalent of Cash in the Principal Collection Subaccount                
              (b)             (c) The sum of:                 (x)   The
Borrowing Base, less                   (y)   The Minimum Equity Amount, plus    
              (z)   Dollar Equivalent of Cash in the Principal Collection
Subaccount                               (c)                                    
(ii)   Foreign Currency Variability Reserve (the sum of):                
Australian Dollar Variability Reserve                   Canadian Dollar
Variability Reserve                   Euro Variability Reserve                  
Pounds Sterling Variability Reserve                                 (ii)        
                    (B)                             COMPLIANCE?           YES/NO
                                                         

Interest Coverage Ratio Test:

Satisfied if (A) is greater than or equal to (B) as of the most recent Payment
Date Report

(A)   ESTIMATED Interest Coverage Ratio, the percentage equal to:            
(a) Dollar Equivalent of the Collateral Interest Amount, divided by            
  (b)   Dollar Equivalent of the Aggregate amount payable under Section
9.01(a)(i)(A) on the related Payment Date                                   (A)
                            (B)   125%                     (B)                  
          COMPLIANCE?           YES/NO                                          
     

Currency Borrowing Base Test:

Satisfied if each of following test is satisfied (i) Pounds Sterling Borrowing
Base Test, (ii) Australian Dollar Borrowing Base Test, (iii) Euro Borrowing Base
Test,

(iv) Canadian Dollars Borrowing Base Test, (v) Dollar Advance Test, and
(vi) Foreign Currency Advance Test

  (i) Pounds Sterling Borrowing Base Test (satisfied if A is less than or equal
to B)                                              (A) Dollar Equivalent of
aggregate outstanding principal balance of Advances denominated in GBP       (A)
                                         (B) GBP Borrowing Base (the sum of )  
                 (a) Portion of the Borrowing Base allocable to Collateral Loans
denominated in GBP (i minus ii)                     (i) Dollar Equivalent of
aggregate Collateral Balance denominated in GBP                       (ii)
Dollar Equivalent of Excess concentration denominated in GBP                    
          (a)                  (b) Dollar Equivalent of aggregate amount of GBP
deposit in Principal Collection Subaccount     (b)                            
(B)                                    COMPLIANCE?           YES/NO



--------------------------------------------------------------------------------

  (ii) Australian Dollar Borrowing Base Test (satisfied if A is less than or
equal to B)                                         (A) Dollar Equivalent of
aggregate outstanding principal balance of Advances denominated in AUD     (A)  
                                       (B) AUD Borrowing Base (the sum of )    
                       (a) Portion of the Borrowing Base allocable to Collateral
Loans denominated in AUD (i minus ii)                   (i) Dollar Equivalent of
aggregate Collateral Balance denominated in AUD                       (ii)
Dollar Equivalent of Excess concentration denominated in AUD                    
          (a)                 (b) Dollar Equivalent of aggregate amount of AUD
deposit in Principal Collection Subaccount     (b)                            
(B)                                 COMPLIANCE?           YES/NO               
                                             (iii) Euro Borrowing Base Test
(satisfied if A is less than or equal to B)                                     
        (A) Dollar Equivalent of aggregate outstanding principal balance of
Advances denominated in EUR       (A)                                         
(B) EUR Borrowing Base (the sum of )                   (a) Portion of the
Borrowing Base allocable to Collateral Loans denominated in EUR (i minus ii)    
                (i) Dollar Equivalent of aggregate Collateral Balance
denominated in EUR                       (ii) Dollar Equivalent of Excess
concentration denominated in EUR                               (a)              
  (b) Dollar Equivalent of aggregate amount of EUR deposit in Principal
Collection Subaccount     (b)                             (B)                  
              COMPLIANCE?           YES/NO                                      
                      (iv) Canadian Dollar Borrowing Base Test (satisfied if A
is less than or equal to B)                                                     
  (A) Dollar Equivalent of aggregate outstanding principal balance of Advances
denominated in CAD       (A)                                          (B) CAD
Borrowing Base (the sum of )                   (a) Portion of the Borrowing Base
allocable to Collateral Loans denominated in CAD (i minus ii)                  
  (i) Dollar Equivalent of aggregate Collateral Balance denominated in CAD      
                (ii) Dollar Equivalent of Excess concentration denominated in
CAD                               (a)                 (b) Dollar Equivalent of
aggregate amount of CAD deposit in Principal Collection Subaccount     (b)      
                      (B)                                 COMPLIANCE?          
YES/NO                                                             (v) Dollar
Advance Test (satisfied if A is less than or equal to B)                       
                      (A) Aggregate outstanding principal balance of Advances
denominated in USD       (A)                                          (B) Dollar
Availability (a minus b)                   (a) the lesser of (x) and (y)        
            (x) Calculation of (i) plus (ii) minus (iii)                      
(i) Dollar Borrowing Base (the product of p and q)                           
       (p) The Portion of BB allocable to Collateral Loans denominated in USD  
                        (q) The Maximum Advance Rate                            
  (i)                     (ii) Aggregate amount of USD deposit in Principal
Collection Subaccount     (ii)                     (iii) The product of (m) and
(n):                         (m) The Aggregate Foreign Currency Borrowing Base,
minus                                  Agreed Foreign Currency deposit in
Principal Subaccount                             (m)                         (n)
100% minus the Maximum Advance Rate   (n)                             (iii)    
                      (x)                   (y) Calculation (i) minus (ii)      
                (i) The Facility Amount   (i)                       (ii) The
Aggregate Foreign Currency Borrowing Base   (ii)                             (y)
                          (a)                 (b) The Foreign Currency
Variability Reserve     (b)                             (B)         COMPLIANCE?
          YES/NO                                                            
(vi) Foreign Currency Advance Test (satisfied if A is less than or equal to B)  
                                           (A) Dollar Equivalent of all advances
denominated in Foreign Currencies       (A)                                    
(B) 15% of the Maximum Available Amount       (B)                              
  COMPLIANCE?           YES/NO                         COMPLIANCE (CURRENCY
BORROWING BASE TEST)?           YES/NO                                          
     

Availability and Outstanding:

 

 

    In USD   In Local Currency   Currency       Exchange Rate (FX/USD)   Max
Availability   Outstanding   Available to Draw     Max Availability    
Outstanding     Available to Draw     USD                               GBP    
                          AUD                               EUR                
              CAD                              



--------------------------------------------------------------------------------

SCHEDULE II

TO THIRD RESTATEMENT EFFECTIVE DATE CLOSING CERTIFICATE

 

 

Matrix Selection and Compliance

 

Select Matrix Row

                  Current       

Applicable    
Limit    

 

       Compliance

Maximum Advance Rate

               YES/NO

    

          

Minimum Weighted Average Spread

                         

Minimum Diversity Score

               YES/NO           

Maximum Obligor Concentration

          

Largest Obligor

              

Second Largest Obligor

              

Third Largest Obligor

              

Fourth Largest Obligor

              

Fifth Largest Obligor

              

Sixth Largest Obligor

              

Seventh Largest Obligor

              

All Others

              

 

Ratings Limitations

          

Percentage of Aggregate Collateral Balance

rated B/B2 or better

               YES/NO           

Maximum Loan Types

          

Senior B and Second Lien

              

Second Lien

              